 



Exhibit 10.1
ASSESSOR PARCEL NUMBERS:
162-16-213-001, 162-16-213-002, 162-16-213-003,
162-16-213-004,162-16-213-005, 162-16-213-006,
162-16-311-001, 162-16-311-002, 162-16-311-003,
162-16-311-004, 162-16-311-005, 162-16-311-006,
162-16-311-007, 162-16-301-011
Prepared By and Recorded At The
Request Of:
Paul, Weiss, Rifkind,
Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Harris B. Freidus, Esq.
When Recorded Return To:
Paul, Weiss, Rifkind,
Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Harris B. Freidus, Esq.
FOURTH AMENDED AND RESTATED RECIPROCAL
EASEMENT, USE AND OPERATING AGREEMENT
among
INTERFACE GROUP — NEVADA, INC.,
GRAND CANAL SHOPS II, LLC,
PHASE II MALL SUBSIDIARY, LLC,
VENETIAN CASINO RESORT, LLC,
and
PALAZZO CONDO TOWER, LLC
Dated as of February 29, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
ARTICLE 1 CONSTRUCTION OF THE VENETIAN AND THE PALAZZO
    9  
 
       
Section 1.1 Third Party Warranties/Liquidated Damages
    9  
Section 1.2 Intentionally Omitted
    10  
Section 1.3 Phase I Encroachments
    10  
Section 1.4 Phase II Encroachments
    10  
 
       
ARTICLE 2 HVAC; ACCESS/UTILITY EASEMENTS; COMMON AREAS
    12  
 
       
Section 2.1 Central Utility Plants and Electric Substation
    12  
Section 2.2 HVAC
    18  
Section 2.3 Other Reciprocal Easements
    29  
Section 2.4 Common Areas; Access Rights to Effect Maintenance and Repair;
Parking Access; Emergency Access; Vertical and Lateral Support; Miscellaneous
    37  
 
       
ARTICLE 3 COVENANTS REGARDING SECC AND ADDITIONAL RETAIL SPACE
    59  
 
       
Section 3.1 SECC Operation
    59  
Section 3.2 Other Convention Centers
    60  
Section 3.3 Additional Retail Space
    60  
 
       
ARTICLE 4 OPERATION OF PHASE I HOTEL/CASINO AND PHASE I MALL; OPERATION OF
PHASE II HOTEL/CASINO AND PHASE II MALL; TENANT NON-COMPETITION
    61  
 
       
Section 4.1 Operating Covenants of H/C I Owner and H/C II Owner
    61  
Section 4.2 Operating Covenants of Mall I Owner
    64  
Section 4.3 Operating Covenants of Mall II Owner
    79  
Section 4.4 Exterior Signs, Boards and Banners
    93  
 
       
ARTICLE 5 COVENANTS REGARDING PHASE I LAND OPERATIONS AND PHASE II LAND
OPERATIONS
    94  
 
       
Section 5.1 Covenants Regarding Phase I Land Operations
    94  
Section 5.2 Covenants Regarding Phase II Land Operations
    116  
 
       
ARTICLE 6 TAXES
    133  
 
       
ARTICLE 7 PERMANENT PARKING
    135  
 
       
Section 7.1 Automobile Parking Areas
    135  
Section 7.2 Valet Parking
    135  
Section 7.3 Parking Spaces
    136  
Section 7.4 Employee Parking
    137  
Section 7.5 Capital Improvements/Maintenance
    137  
Section 7.6 Rights of Others to Use Parking Spaces
    138  

i



--------------------------------------------------------------------------------



 



              Page  
Section 7.7 Parking Rules and Regulations
    138  
Section 7.8 Parking Fees; Maintenance Charges
    139  
 
       
ARTICLE 8 THE VENETIAN AND THE PALAZZO
    140  
 
       
Section 8.1 Predevelopment Agreement
    140  
Section 8.2 Mechanic’s Liens
    140  
 
       
ARTICLE 9 RESTRICTIVE COVENANTS
    145  
 
       
Section 9.1 Convention Center Non-Competition
    145  
Section 9.2 Tenant Non-Competition
    145  
Section 9.3 Savings
    146  
 
       
ARTICLE 10 INSURANCE
    146  
 
       
Section 10.1 Insurance to be Carried by the Owners
    146  
Section 10.2 General Conditions Covering Insurance
    152  
Section 10.3 Non-Shared Insurance Premiums, Limit and Deductible Sharing and
Loss Adjustment Process
    162  
Section 10.4 Shared Insurance Premiums, Limit and Deductible Sharing and Loss
Adjustment Process
    163  
Section 10.5 Insurance Requirements Review
    169  
Section 10.6 Insurance to Be Carried By Tenants
    169  
Section 10.7 Disputes
    171  
 
       
ARTICLE 11 DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY
    171  
 
       
Section 11.1 Casualty
    171  
Section 11.2 Cost of Restoration; Uninsured Losses
    175  
Section 11.3 Default Under Mortgagee’s Loan Documents
    176  
 
       
ARTICLE 12 CONDEMNATION
    176  
 
       
Section 12.1 Taking of Mall I Space or Mall II Space
    176  
Section 12.2 Taking of H/C I Space or H/C II Space
    177  
Section 12.3 Taking of More than One Property
    178  
Section 12.4 Taking of SECC
    179  
Section 12.5 Division of Proceeds
    179  
Section 12.6 Temporary Use or Occupancy
    180  
Section 12.7 Disputes Between H/C I Owner and Mall I Owner or Between H/C II
Owner and Mall II Owner
    181  
Section 12.8 Rights of Trustee to Participate in Proceedings, Jointly Settle or
Compromise
    181  
Section 12.9 Mortgagee Consent to Release of Condemnation Award Proceeds
    181  
 
       
ARTICLE 13 COMPLIANCE WITH LAWS AND OTHER AGREEMENTS
    182  
 
       
Section 13.1 Legal Requirements
    182  
Section 13.2 Gaming Laws
    184  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 13.3 Other Agreements
    185  
 
       
ARTICLE 14 MISCELLANEOUS
    185  
 
       
Section 14.1 Rights and Obligations Run With the Land
    185  
Section 14.2 No Merger
    186  
Section 14.3 Transfers
    186  
Section 14.4 Identity of Mall I Owner and its Officers and Directors; Identity
of Mall II Owner and its Officers and Directors
    210  
Section 14.5 Mortgages
    213  
Section 14.6 Transferee Liability
    214  
Section 14.7 As-Built Survey
    216  
Section 14.8 Estoppel Certificates
    216  
Section 14.9 Indemnification
    217  
Section 14.10 Rights to Cure Default; Payment of Default and Lien
    219  
Section 14.11 Rights Perpetual
    222  
Section 14.12 Further Assurances
    223  
Section 14.13 Rights Irrevocable
    223  
Section 14.14 No Joint Venture
    223  
Section 14.15 Notices
    224  
Section 14.16 Disputes/Independent Expert
    228  
Section 14.17 Savings
    230  
Section 14.18 No Shared Ownership
    230  
Section 14.19 Headings
    230  
Section 14.20 Counterparts
    230  
Section 14.21 Right to Injunction and Other Remedies
    230  
Section 14.22 Waiver of Jury Trial
    231  
Section 14.23 No Waiver
    232  
Section 14.24 Pronouns
    232  
Section 14.25 Construction
    232  
Section 14.26 Governing Law
    232  
Section 14.27 Entire Agreement
    232  
Section 14.28 Recordation
    232  
Section 14.29 Successors and Assigns
    233  
Section 14.30 Binding and Enforceable Agreements; Independent Obligations
    233  
Section 14.31 Shared Costs
    234  
Section 14.32 No Duplication of Charges
    234  
Section 14.33 Section References
    234  
Section 14.34 Modifications Requested by Mortgagees
    234  
Section 14.35 Notice to Clark County Building Department
    235  
Section 14.36 Other Agreements
    235  
 
       
ARTICLE 15 ARBITRATION
    236  
 
       
Section 15.1 Disputes Covered
    236  
Section 15.2 Arbitration Procedures
    236  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 16 CONDOMINIUM
    238  
 
       
Section 16.1 Preliminary Matters
    238  
Section 16.2 Easement
    239  
Section 16.3 Electric Substation
    240  
Section 16.4 Other Agreements
    240  

         
Schedules
       
Schedule I
  -   Definitions
Schedule II
  -   Hotel/Casino/Mall/SECC Common Area Charges
Schedule III
  -   Parking Rules and Regulations
Exhibits
       
Exhibit A-1
  -   The Phase I Land
Exhibit A-2-1
  -   Land Included in the Phase II Land
Exhibit A-2-2
  -   Additional Land Included in the Phase II Land
Exhibit A-2-3
  -   Land Excluded from the Phase II Land
Exhibit B
  -   The SECC Land
Exhibit C
  -   Phase IA Airspace
Exhibit D
  -   The Mall I Airspace
Exhibit E
  -   Retail Annex Land
Exhibit F
  -   Mall II Airspace
Exhibit G
  -   Walgreens’ Airspace
Exhibit H
  -   Venetian Performers
Exhibit I-1
  -   Venetian Logo
Exhibit I-2
  -   Palazzo Logo
Exhibit J
  -   HVAC Plant
Exhibit K
  -   The HVAC Space
Exhibit L
  -   Existing Utility Equipment
Exhibit M
  -   H/C I Pass-through Areas, H/C-Mall I Common Areas, Mall I Pass-through
Areas, SECC
Pass-through Areas, H/C I Limited Common Areas, Mall I Limited Common Areas,
Mall I H/C
Exclusive Areas, H/C II Pass-through Areas, H/C-Mall II Common Areas, Mall II
Pass-through
Areas, H/C II Limited Common Areas, Mall II Limited Common Areas, Mall II H/C
Exclusive Areas
Exhibit N
  -   Residential Portion
Exhibit O
  -   SECC Insurance Obligations
Exhibit P
  -   Contractor Safety Permit Process
Exhibit Q
  -   Compliance with Other Agreements
Exhibit R-1
  -   Venetian Logo Style Guide
Exhibit R-2
  -   Phase II Mall Logo Style Guide
Exhibit S
  -   Parking Access Easements
Exhibit T
  -   Phase II Mall Restaurant Tenant Locations
Exhibit U-1
  -   Grand Canal Shoppes Logo
Exhibit U-2
  -   Phase II Mall Logo
Exhibit V
  -   Predevelopment Agreement
Exhibit W
  -   Phase I and Phase II Automobile Parking Areas

iv



--------------------------------------------------------------------------------



 



         
Exhibit X
  -   Directional Signage and Duratran Units
Exhibit Y
  -   Certain Lease Provisions
Exhibit Z
  -   Gaming Authority Lease Provision

v



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED RECIPROCAL EASEMENT,
USE AND OPERATING AGREEMENT
          This FOURTH AMENDED AND RESTATED RECIPROCAL EASEMENT, USE AND
OPERATING AGREEMENT (as the same may be amended from time to time in accordance
with the provisions hereof, this “Agreement”) is dated as of this 29th day of
February, 2008, by and among (i) VENETIAN CASINO RESORT, LLC, a Nevada limited
liability company having an address at 3355 Las Vegas Boulevard South, Room 1C
Las Vegas, Nevada 89109 (hereinafter referred to as “Phase I LLC” in its
capacity as “H/C I Owner” (as hereinafter defined), as successor-in-interest to
Las Vegas Sands, LLC (formerly Las Vegas Sands, Inc.) (“LVSI”) in its capacity
as the owner of the Phase I Land (as hereinafter defined), and hereinafter
referred to as “Phase II LLC” in its capacity as “H/C II Owner” (as hereinafter
defined), as successor-in-interest to Lido Casino Resort, LLC (“Lido”)
(successor-in-interest to Phase I LLC (successor-in-interest to LVSI)) in its
capacity as the owner of the Phase II Land (as hereinafter defined)),
(ii) PHASE II MALL SUBSIDIARY, LLC, a Delaware limited liability company having
an address at c/o GGP Limited Partnership, 110 North Wacker Drive, Chicago,
Illinois 60606 (“Mall II LLC”), in its capacity as the “Mall II Owner” (as
hereinafter defined), (iii) GRAND CANAL SHOPS II, LLC, a Delaware limited
liability company having an address at c/o GGP Limited Partnership, 110 North
Wacker Drive, Chicago, Illinois 60606 (“Mall I LLC”), in its capacity as “Mall I
Owner” (as hereinafter defined), as successor-in-interest to Grand Canal Shops
Mall Subsidiary, LLC (“Mall Subsidiary LLC”), as successor-in-interest to Grand
Canal Shops Mall, LLC, as successor-in-interest to Grand Canal Shops Mall
Construction, LLC, in its capacity as the owner of the Mall I Airspace (as
hereinafter defined), (iv) INTERFACE GROUP — NEVADA, INC., a Nevada



--------------------------------------------------------------------------------



 



  2

corporation having an address at 3355 Las Vegas Boulevard South, Room 1B, Las
Vegas, Nevada 89109 (“Interface”), in its capacity as “SECC Owner” (as
hereinafter defined, and (v) PALAZZO CONDO TOWER, LLC (“Palazzo Condo”), a
Nevada limited liability company having an address at 3355 Las Vegas Boulevard
South, Room 1C, Las Vegas, Nevada 89109.
R E C I T A L S
          A. WHEREAS, LVSI and Interface previously entered into that certain
Reciprocal Easement, Use and Operating Agreement, dated as of June 26, 1997
which was recorded on July 3, 1997 as document number 01056 of Book 970703 and
re-recorded on July 28, 1997 as document number 00576 in Book 970728 in the
Recorder’s Office; and
          B. WHEREAS, Phase I LLC, Grand Canal Shops Mall Construction, LLC
(“Interim Mall I LLC”) and Interface previously entered into that certain
Amended and Restated Reciprocal Easement, Use and Operating Agreement, dated as
of November 14, 1997 (the “Original REA”), which was recorded on November 21,
1997 as Document Number 00731 in Book 971121 in the official records, Clark
County; which Original REA has been amended by (i) that certain First Amendment
to Amended and Restated Reciprocal Easement, Use and Operating Agreement, dated
as of December 20, 1999, by and among Phase I LLC, Lido, Mall Subsidiary LLC and
Interface, which was recorded on December 23, 1999, as Document Number 01043 in
Book 991223 in the official records, Clark County;



--------------------------------------------------------------------------------



 



3

(ii) that certain Second Amendment to Amended and Restated Reciprocal Easement,
Use and Operating Agreement, dated as of June 4, 2002, by and among Phase I LLC,
Lido, Mall I LLC and Interface, which was recorded on June 7, 2002 as Document
Number 00722 in Book 20020607 in the official records, Clark County; and
(iii) that certain Third Amendment to Amended and Restated Reciprocal Easement,
Use and Operating Agreement, dated as of June 28, 2002, by and among Phase I
LLC, Lido, Mall I LLC and Interface; and
          C. WHEREAS, Phase I LLC, Lido, Mall I LLC and Interface subsequently
entered into that certain Second Amended and Restated Reciprocal Easement, Use
and Operating Agreement, dated as of May 17, 2004 (the “Second REA”), which was
recorded on June 14, 2004 as Document Number 0002783 in Book 20040614 in the
official records, Clark County; which Second REA has been amended by (i) that
certain First Amendment to Second Amended and Restated Reciprocal Easement, Use
and Operating Agreement, dated as of July 30, 2004, by and among Phase I LLC,
Lido, Mall I LLC and Interface, which was recorded on August 11, 2004 as
Document Number 03279 in Book 20040811 in the official records, Clark County;
(ii) that certain Second Amendment to Second Amended and Restated Reciprocal
Easement, Use and Operating Agreement, dated as of May 19, 2005, by and among
Phase I LLC, Lido, Mall I LLC and Interface, which was recorded on May 24, 2005
as Document Number 0003709 in Book 20050524 in the official records, Clark
County; and (iii) that certain Third Amendment to Second Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of June ___, 2005, by
and among Phase I LLC, Lido, Mall I LLC and Interface, which was recorded on
August  26, 2005 as Document Number 0005221 in Book 20050826 in the official
records, Clark County; and
          D. WHEREAS, Phase I LLC, Lido, Mall I LLC and Interface subsequently
entered into that certain Third Amended and Restated Reciprocal Easement, Use
and Operating Agreement, dated as of July 26, 2006 (the “Third REA”), which was



--------------------------------------------------------------------------------



 



4

recorded on July 27, 2006 as Document Number 20060727-0006395 in the official
records, Clark County, which Third REA has been amended by that certain First
Amendment to Third Amended and Restated Reciprocal Easement, Use and Operating
Agreement, dated as of January 12, 2007 (the “First Amendment to Third REA”), by
and among Phase I LLC, Lido, Mall I LLC and Interface, which was recorded on
April 20, 2007 as Document Number 20070420-0002874 in the official records,
Clark County (the Third REA, as amended by the First Amendment to Third REA, the
“Third Amended and Restated REA”); and
          E. WHEREAS, (i) Phase I LLC is now the owner in fee simple of that
certain parcel of land located in the County of Clark, State of Nevada, as the
same is more particularly described on Exhibit A-1 annexed hereto and made a
part hereof (the “Phase I Land”), excluding the Retail Annex Land (as
hereinafter defined), and (ii) Phase II LLC is now the owner in fee simple of
that certain parcel of land located in the County of Clark, State of Nevada, and
comprised of the land more particularly described in Exhibit A-2-1 and
Exhibit A-2-2 annexed hereto and made a part hereof but excluding the land more
particularly described in Exhibit A-2-3 annexed hereto and made a part hereof
(the “Phase II Land”); and
          F. WHEREAS, LVSI, Phase I LLC and Interim Mall I LLC caused to be
constructed a complex on the Phase I Land (such complex, which includes a
Phase I Hotel/Casino, the Congress Facility, the HVAC Plant, the Electric
Substation, the Phase I Automobile Parking Area and the Phase I Mall (as such
terms are hereinafter defined), the “Venetian”); and



--------------------------------------------------------------------------------



 



5

           G. WHEREAS, Phase I LLC is the owner of (i) all of the airspace above
the Phase I Land, other than the Mall I Airspace (as defined below) (such
airspace, the “H/C I Space”) and (ii) certain airspace above the Phase II Land,
as more particularly described in Exhibit C annexed hereto and made a part
hereof (the “Phase IA Airspace”); and
          H. WHEREAS, (i) pursuant to that certain Commercial Lease dated as of
March 1, 2004, by and between CAP II – Buccaneer, LLC, as landlord (“Cap II”),
and Phase II LLC, as tenant, as amended by that certain Amendment to Commercial
Lease dated as of September 30, 2004, that certain Second Amendment to
Commercial Lease dated as of January 12, 2007 and that certain Third Amendment
to Commercial Lease dated as of February 29, 2008 (the “Third Amendment”),
Mall II LLC has acquired (by assignment from Phase II LLC) and currently holds a
leasehold interest in and to that certain airspace described on Exhibit G
attached hereto and made a part hereof (such leasehold interest, the “Walgreen’s
Airspace Leasehold”) (such airspace, the “Walgreens’ Airspace”) and (ii) prior
to the date hereof Cap II conveyed to Palazzo Condo that certain airspace
described on Exhibit N attached hereto and made a part hereof (such airspace,
the “Residential Portion”); and
          I. WHEREAS, Interface is the owner in fee simple of that certain
parcel of land located in the County of Clark, State of Nevada, as the same is
more particularly described on Exhibit B annexed hereto and made a part hereof
(the “SECC Land”); and Interface owns a certain building (i) that is used as,
among other things, a convention, trade show and exposition center, (ii) that is
presently commonly known as the



--------------------------------------------------------------------------------



 



6

“Sands Exposition and Convention Center” and (iii) which is located on the SECC
Land (such building, the “SECC”); and
          J. WHEREAS, the Phase I Hotel/Casino adjoins the SECC; and
          K. WHEREAS, for purposes of this Agreement, (a) the term “Mall I
Space” shall mean, collectively, (i) airspace owned by Mall I Owner within which
are certain portions of the second and mezzanine floors of the Phase I Base
Building (as hereinafter defined), as more particularly described in Exhibit D
attached hereto and made a part hereof (the “Mall I Airspace”), and (ii) the
portion of the Phase I Land upon which a “retail annex” has been constructed, as
more particularly described in Exhibit E attached hereto and made a part hereof
(the “Retail Annex Land”) and (iii) all of the airspace above the Retail
Annex Land; (b) the term “Phase I Mall” shall mean, collectively, any buildings
or other improvements constructed in or within the Mall I Space from time to
time; and (c) the term “Mall I Owner” shall mean, at any given time, the Person
or Persons who then hold fee title in and to the Mall I Space or any portion
thereof; and
          L. WHEREAS, Phase II LLC has caused to be constructed and intends to
operate (except for the Phase II Mall (as hereinafter defined)) a complex on the
Phase II Land and within the Walgreens’ Airspace (such complex, which includes
the Phase II Hotel/Casino, the Phase II Mall and the Phase II Automobile Parking
Area (as such terms are hereinafter defined), but excluding the Phase IA
Airspace, the Phase IA Conference Center and any other buildings and
improvements located within the Phase IA Airspace, the “Palazzo”; the Palazzo,
together with the Venetian, the SECC, the Phase IA Conference Center and all
other buildings and improvements located within the Phase IA Airspace, the
“Integrated Resort”); and



--------------------------------------------------------------------------------



 



7

           M. WHEREAS, for purposes of this Agreement, (a) the term “Mall II
Space” shall mean, collectively, (i) certain airspace above the Phase II Land,
which airspace contains a retail and restaurant facility and is comprised of
certain airspace which was owned by Phase II LLC and transferred to Mall II LLC
together with certain airspace that had been part of the Mall I Airspace but has
been transferred from (or in which easement rights have been granted by) Mall I
Owner to Mall II LLC, as more particularly described in Exhibit F attached
hereto and made a part hereof (the “Mall II Airspace”), and (ii) the Walgreen’s
Airspace; (b) the term “Phase II Mall” shall mean, collectively, any buildings
or other improvements constructed in or within the Mall II Space from time to
time; and (c) the term “Mall II Owner” shall mean, (i) at any given time, the
Person or Persons who then hold the Walgreens’ Airspace Leasehold, and (ii) at
any given time, the Person or Persons who then hold fee title (or, with respect
to a portion of the Mall II Airspace as described above, an easement right) to
the Mall II Airspace, which Person as of the date hereof is, with respect to
each of clauses (i) and (ii), Mall II LLC; and
          N. WHEREAS, for purposes of this Agreement, the “H/C II Space” shall
mean the Phase II Land and any buildings and other improvements located thereon,
less and except (x) the Phase IA Airspace, the Phase IA Conference Center and
any other improvements located within the Phase IA Airspace, and (y) the Mall II
Space and the Phase II Mall and any other improvements located within the
Mall II Space; and
          O. WHEREAS, for purposes of this Agreement (a) the term “SECC Owner”
shall mean, at any given time, the Person who then holds fee title to the SECC
Land, (b) the term “H/C I Owner” shall mean, (i) at any given time, the Person
or Persons who then hold fee title to the Phase I Land and the H/C I Space, and
(ii) at any given time,



--------------------------------------------------------------------------------



 



8

the Person or Persons who hold fee title to the Phase IA Airspace and the
Phase IA Conference Center, and (c) the term “H/C II Owner” shall mean, at any
given time, the Person or Persons who then hold fee title to the H/C II Space;
and
          P. WHEREAS, Phase I LLC (as owner of the Phase I Land), Phase II LLC
(as owner of the Phase II Land), Mall II LLC (as Mall II Owner), Interface (as
owner of the SECC Land), Mall I LLC (as Mall I Owner) and Palazzo Condo (as
owner of the Residential Portion) desire to amend and restate the Third Amended
and Restated REA and to grant to each other and their respective assignees
certain rights and easements in connection with the use and operation of the
Phase I Land, the Phase II Land, the Walgreens’ Airspace, the Residential
Portion, the Mall I Space, the Mall II Space, the SECC Land, and any buildings
and improvements constructed on or in any of the foregoing from time to time,
and to make certain other covenants and agreements, all as hereinafter more
particularly set forth; and
          Q. WHEREAS, all capitalized terms used and not defined in this
Agreement shall have the respective meanings ascribed thereto in Schedule I
annexed hereto and made a part hereof.
W I T N E S S E T H:
          NOW THEREFORE, in consideration of the covenants and easements herein
made and granted, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereto agree
that the Third Amended and Restated REA is amended and restated in its entirety
to read as follows:



--------------------------------------------------------------------------------



 



9

ARTICLE 1
CONSTRUCTION OF THE VENETIAN AND THE PALAZZO
     Section 1.1 Third Party Warranties/Liquidated Damages.
          1.1.1 Subject to the last sentence of this Section 1.1.1, the Owners
acknowledge and agree that all Third Party Warranties shall, to the extent
separately enforceable by a particular Owner with respect to improvements within
its Lot, belong to such Owner and shall be enforceable by that Owner. To the
extent that a particular Third Party Warranty pertains to improvements in more
than one Lot, and cannot be separately assigned, the Owner possessing rights to
enforce such Third Party Warranty (the “Third Party Warranty Owner”) shall take
such steps as any other Owner whose property is benefited by such Third Party
Warranty (a “Requesting Warranty Owner”) from time to time reasonably may
request in order to permit the Requesting Warranty Owner to receive the benefits
thereof, so long as the Requesting Warranty Owner reimburses the Third Party
Warranty Owner for all reasonable costs associated therewith (to the extent
fairly allocable to the requests made by the Requesting Warranty Owner) and
otherwise takes steps reasonably requested by the Third Party Warranty Owner to
assure that the Third Party Warranty Owner shall not be exposed to unreimbursed
liability as a consequence of taking the steps requested by the Requesting
Warranty Owner.
          1.1.2 All Liquidated Damages shall be apportioned between the
applicable Owners in an equitable manner. If such Owner shall be unable to agree
on the equitable apportionment of any Liquidated Damages, such Owners shall
engage an Independent Expert to determine such apportionment pursuant to the
provisions of Section 14.16.



--------------------------------------------------------------------------------



 



10

     Section 1.2 Intentionally Omitted.
     Section 1.3 Phase I Encroachments. Notwithstanding the description of the
Mall I Space set forth in the definition thereof, H/C I Owner and Mall I Owner
acknowledge that: (i) the H/C I Space may encroach to some extent into a portion
of the Mall I Space (any such encroachment referred to herein as the “H/C I
Encroachment”); and (ii) the Mall I Space may encroach to some extent into a
portion of the H/C I Space (any such encroachment referred to herein as the
“Mall I Encroachment,” and together with the H/C I Encroachment, the “Phase I
Encroachments”). H/C I Owner and Mall I Owner agree and consent to the Phase I
Encroachments and grant to each other easements (“Phase I Encroachment
Easements”) over those portions of the H/C I Space and the Mall I Space for
which such Phase I Encroachments exist.
     Section 1.4 Phase II Encroachments.
          1.4.1 Notwithstanding the description of the Mall II Space set forth
in the definition thereof, H/C II Owner, Mall II Owner and Palazzo Condo
acknowledge that: (i) the H/C II Space may encroach to some extent into a
portion of the Mall II Space (any such encroachment referred to herein as the
“H/C II Encroachment”); (ii) the Mall II Space may encroach to some extent into
a portion of the H/C II Space (any such encroachment referred to herein as the
“Mall II Encroachment”); and (iii) the Residential Portion may encroach to some
extent into a portion of the Mall II Space or the Mall II Space may encroach to
some extent into a portion of the Residential Portion (in either case, any such
encroachment referred to herein as the “Residential Portion Encroachment,” and
together with the H/C II Encroachment and the Mall II Encroachment, the
“Phase II Encroachments”) and together with the H/C II Encroachment, the
“Phase II



--------------------------------------------------------------------------------



 



11

Encroachments”). H/C II Owner, Mall II Owner and Palazzo Condo agree and consent
to the Phase II Encroachments and grant to the appropriate other Party easements
(“Phase II Encroachment Easements”) over those portions of the H/C II Space, the
Mall II Space and the Residential Portion for which such Phase II Encroachments
exist.
          1.4.2 Within ninety (90) days following the completion of construction
of the Palazzo, H/C II Owner shall obtain an as-built “ALTA” survey confirming
the lot lines for the H/C II Space and the Mall II Space. Upon receipt of such
survey, H/C II Owner and Mall II Owner shall, as appropriate, either (i) elect,
if said survey shows no actual encroachments, to terminate this Section 1.4 with
respect to the H/C II Encroachment and the Mall II Encroachment and the
corresponding Phase II Encroachment Easements by joint written notice to the
Parties, (ii) as necessary, modify the legal descriptions of the H/C II Space
and the Mall II Space in order to reflect the correct lot lines for the H/C II
Space and the Mall II Space as depicted by such survey and immediately
thereafter terminate this Section 1.4 with respect to the H/C II Encroachment
and the Mall II Encroachment and the corresponding Phase II Encroachment
Easements by joint written notice to the Parties or (iii) continue to keep in
effect, and modify as appropriate, the applicable Phase II Encroachments and the
corresponding Phase II Encroachment Easements; provided, that in the event such
survey shows an encroachment, either H/C II Owner or Mall II Owner may elect to
proceed pursuant to clause (ii) above, which election shall be binding on the
other. In the event H/C II Owner and Mall II Owner elect (or is deemed to elect)
to terminate this Section 1.4 with respect to the H/C II Encroachment and the
Mall II Encroachment and the corresponding Phase II Encroachment Easements
pursuant to clauses (i)  or (ii) of the preceding sentence,



--------------------------------------------------------------------------------



 



12

promptly after this Section 1.4 has been so partially terminated, the Parties
hereto shall execute and deliver to each other, and record in the Recorder’s
Office, an amendment to this Agreement reflecting such partial termination of
the Phase II Encroachment Easements and the other rights, interests, agreements
and obligations created or imposed by or under this Section 1.4.
          1.4.3 Palazzo Condo and Mall II Owner acknowledge and confirm that the
legal descriptions of the Mall II Space and Residential Portion may change in
accordance with and pursuant to the Third Lease Amendment. In the event of such
change or in the event it is determined no such change is to be made, the
Residential Portion Encroachments and corresponding Phase II Encroachment
Easements shall be deemed appropriately modified or terminated, as applicable,
and (a) if terminated, the Parties hereto shall execute and deliver to each
other, and record in the Recorder’s Office, an amendment to this Agreement
reflecting such termination and (b) if modified, the Parties hereto shall
execute and deliver to each other, and record in the Recorder’s Office, an
amendment to this Agreement specifying the size and location of the Residential
Portion Encroachments and the corresponding Phase II Encroachment Easements.
ARTICLE 2
HVAC; ACCESS/UTILITY EASEMENTS; COMMON AREAS
     Section 2.1 Central Utility Plants and Electric Substation.
          2.1.1 Intentionally Omitted.
          2.1.2 Electric Substation.
                    2.1.2.1 The electric substation located on the Phase I Land
(the “Electric Substation”) distributes electric service to the Venetian
(including the Phase I Mall), the Palazzo (including the Phase II Mall) and the
SECC.



--------------------------------------------------------------------------------



 



13

                    2.1.2.2 H/C I Owner hereby grants to SECC Owner, H/C II
Owner, Mall I Owner and Mall II Owner such easements in, on, over, under, across
and through the Phase I Land and any improvements constructed or to be
constructed thereon as are necessary or commercially appropriate for the SECC,
the Palazzo, the Phase I Mall and the Phase II Mall to receive electricity from
the Electric Substation and all of its related ducts, conduits, pipes, cables,
utility lines and other equipment. In utilizing such easement rights, SECC
Owner, H/C II Owner, Mall I Owner and Mall II Owner shall not interfere (other
than to a de minimis extent) with the use and/or operation of the H/C I Space
and any improvements constructed thereon or therein. H/C I Owner hereby grants
to Mall I Owner, H/C II Owner, Mall II Owner and/or SECC Owner such easements
in, on, over, under, across and through the Phase I Land and any improvements
constructed or to be constructed thereon as shall be necessary or commercially
appropriate from time to time to allow any public utility or any reasonably
experienced and competent electricity provider to distribute electricity to such
Owner.
                    2.1.2.3 SECC Owner hereby grants to H/C I Owner, H/C II
Owner, Mall I Owner and Mall II Owner such easements in, on, over, under, across
and through the SECC Land and any improvements constructed or to be constructed
thereon as are necessary or commercially appropriate to (i) in the case of H/C I
Owner, maintain, repair, service and operate and (ii) in the case of Mall I
Owner, Mall II Owner and H/C II Owner, to receive electricity from, the Electric
Substation and all of its related ducts, conduits, pipes, cables, utility lines
and other equipment. H/C I Owner, H/C II Owner, Mall I Owner and Mall II Owner
shall utilize their easement rights in such a manner as not to interfere (other
than to a de minimis extent) with the use and/or operation of the SECC



--------------------------------------------------------------------------------



 



14

Land and any improvements constructed therein or thereon. SECC Owner hereby
grants to H/C I Owner, H/C II Owner, Mall I Owner and Mall II Owner such
easements in, on, over, under, across and through the SECC Land and any
improvements constructed or to be constructed thereon as shall be necessary or
commercially appropriate from time to time to allow any public utility or any
reasonably experienced and competent electricity provider to distribute
electricity to such Owner.
                    2.1.2.4 Mall I Owner hereby grants to H/C I Owner, H/C II
Owner, Mall II Owner and SECC Owner such easements in, on, across and through
the Mall I Space and any improvements constructed or to be constructed thereon
as are necessary or commercially appropriate to (i) in the case of H/C I Owner,
operate, maintain, repair and service and (ii) in the case of H/C II Owner and
Mall II Owner, receive electricity from the Electric Substation and all of its
related ducts, conduits, pipes, cables, utility lines and other equipment. H/C I
Owner, H/C II Owner, Mall II Owner and SECC Owner shall utilize their easement
rights in such a manner as not to interfere (other than to a de minimis extent)
with the use and/or operation of the Mall I Space and any improvements
constructed therein or thereon. Mall I Owner hereby grants to H/C I Owner,
H/C II Owner, Mall II Owner and SECC Owner such easements in, on, over, under,
across and through the Mall I Space and any improvements to be constructed
thereon as shall be necessary or commercially appropriate from time to time to
allow any public utility or any reasonably experienced and competent electricity
provider to distribute electricity to such Owner.
                    2.1.2.5 H/C II Owner hereby grants to H/C I Owner, SECC
Owner, Mall I Owner and Mall II Owner such easements in, on, over, under, across
and



--------------------------------------------------------------------------------



 



15

through the Phase II Land and any improvements constructed or to be constructed
thereon as are necessary or commercially appropriate to (i) in the case of H/C I
Owner, maintain, repair, service and operate and (ii) in the case of SECC Owner,
Mall I Owner and Mall II Owner, to receive electricity from the Electric
Substation and all of its related ducts, conduits, pipes, cables, utility lines
and other equipment. H/C I Owner, SECC Owner, Mall I Owner and Mall II Owner
shall utilize their easement rights in such a manner as not to interfere (other
than to a de minimis extent) with the use and/or operation of the Phase II Land
and any improvements constructed therein or thereon. H/C II Owner hereby grants
to H/C I Owner, Mall I Owner, Mall II Owner and SECC Owner such easements in,
on, over, under, across and through the Phase II Land and any improvements to be
constructed thereon as shall be necessary or commercially appropriate from time
to time to allow any public utility or any reasonably experienced and competent
electricity provider to distribute electricity to such Owner.
                    2.1.2.6 Mall II Owner hereby grants to H/C I Owner, H/C II
Owner, SECC Owner and Mall I Owner such easements in, on, over, under, across
and through the Mall II Space and any improvements constructed or to be
constructed thereon as are necessary or commercially appropriate to, (i) in the
case of H/C I Owner, repair, operate, maintain and service and (ii) in the case
of SECC Owner, Mall I Owner and H/C II Owner, to receive electricity from the
Electric Substation and all of its related ducts, conduits, pipes, cables,
utility lines and other equipment. H/C I Owner, H/C II Owner, SECC Owner and
Mall I Owner shall utilize their easement rights in such a manner as not to
interfere (other than to a de minimis extent) with the use and/or operation of
the Mall II Space and any improvements constructed therein or thereon. Mall II
Owner hereby grants



--------------------------------------------------------------------------------



 



16

to H/C I Owner, H/C II Owner, Mall I Owner and SECC Owner such easements in, on,
over, under, across and through the Mall II Space and any improvements to be
constructed thereon as shall be necessary or commercially appropriate from time
to time to allow any public utility or any reasonably experienced and competent
electricity provider to distribute electricity to such Owner.
                    2.1.2.7 H/C I Owner agrees for the benefit of Mall I Owner,
SECC Owner, H/C II Owner and Mall II Owner to cause the maintenance, repair,
operation and restoration of the Electric Substation; provided, however, that
H/C I Owner can satisfy its obligations under this Section 2.1.2.7 by
(i) engaging an appropriately experienced and competent third party operator to
operate, maintain, repair and restore the Electric Substation and (ii) using
commercially reasonable efforts to enforce such operator’s obligations so to
operate, maintain, repair and restore the Electric Substation (and replacing
such operator with another appropriately experienced and competent third party
operator if any such operator fails to perform its obligations) in which event
H/C I Owner shall not be liable to H/C II Owner, Mall I Owner, Mall II Owner or
to SECC Owner for consequential damages arising out of such third party’s
operation, service, repair, maintenance and/or restoration of the Electric
Substation except to the extent such damages result from H/C I Owner’s
negligence or willful misconduct.
                    2.1.2.8 The cost of operating, maintaining, repairing and
restoring the Electric Substation, and of purchasing electricity, shall be
shared by each Owner in accordance with the provisions of Section 5.1.3.
                    2.1.2.9 H/C I Owner agrees for the benefit of Mall I Owner,
Mall II Owner, H/C II Owner and SECC Owner that, if H/C I Owner shall fail to
perform



--------------------------------------------------------------------------------



 



17

its obligations under the preceding Section 2.1.2.7, each of Mall I Owner,
Mall II Owner, H/C II Owner and SECC Owner shall have the right to enter the
Phase I Land and any improvements constructed thereon and perform or cause to be
performed H/C I Owner’s obligations under Section 2.1.2.7.
                    2.1.2.10 Each Owner of a servient tenement may relocate any
of the easements granted in the preceding Sections 2.1.2.2 through 2.1.2.6 at
its sole cost and expense; provided that such relocation: (1) does not cause any
interruption in the utilization of the easement by the Owner of the dominant
tenement for the affected easement (except de minimis interruptions, as to
degree or time, which shall be scheduled by agreement with the Owner of the
dominant tenement for the affected easement); (2) does not diminish the capacity
or efficiency of such utility easement (excepting de minimis effects); and
(3) will not make it more difficult or more expensive for the Owner of the
dominant tenement with respect to the easement to use, maintain, repair, or
replace the utility lines or equipment in question, unless, in the case of
increased expense, the Owner of a servient tenement, at the time of such adverse
relocation, agrees to bear any future additional costs arising from such
relocation.
                    2.1.2.11 Intentionally Omitted.
                    2.1.2.12 H/C I Owner hereby agrees, for the benefit of
Mall I Owner and SECC Owner, to ensure that the capacity and equipping of the
Electric Substation is such that the exercise by H/C II Owner and Mall II Owner
of the easement rights granted in the preceding Sections 2.1.2.2 through 2.1.2.6
shall not adversely affect (except to a de minimis extent) the electricity
service that is provided to Mall I Owner or SECC Owner or increase (except to a
de minimis extent) the cost of the same. In all



--------------------------------------------------------------------------------



 



18

events, the easement rights granted to H/C II Owner and Mall II Owner in the
preceding Sections 2.1.2.2 through 2.1.2.6 shall not apply from and after the
date, if any, that such Owners acknowledge in writing that they do not intend to
obtain electricity from the Electric Substation.
                    2.1.2.13 Each of H/C I Owner, H/C II Owner, Mall I Owner,
Mall II Owner and SECC Owner shall have the right to cause the others to
(a) enter into commercially reasonable and appropriate agreements to memorialize
by a recorded agreement the exact location of the easements granted in the
preceding Sections 2.1.2.2 through 2.1.2.6 in good-faith (provided that, in any
event, each such easement shall be located in such a commercially appropriate
location on the burdened property as to minimize, to the extent reasonably
possible, interference with the construction, use and operation of such burdened
property and the buildings and other improvements from time to time located
thereon) and (b) grant necessary and appropriate easements to the Electricity
Provider in order to implement the provisions of this Section 2.1.2.
                    2.1.2.14 H/C I Owner shall, in its sole discretion,
determine the electricity supplier or public utility company from whom the
Owners shall purchase electricity.
     Section 2.2 HVAC.
          2.2.1 HVAC Ground Lease. H/C I Owner has entered into a ground lease
(the “HVAC Ground Lease”) whereby H/C I Owner, as lessor, has leased to Sempra,
as lessee, the real property more particularly described on Exhibit K attached
hereto and made a part hereof (the “HVAC Space”), together with any buildings
and improvements constructed thereon more particularly described on Exhibit K
for the Sempra Term to be



--------------------------------------------------------------------------------



 



19

used exclusively for the operation, maintenance and repair by Sempra of the HVAC
Plant and the HVAC Facilities; provided, however, that:
                    2.2.1.1 H/C I Owner shall have the right to relocate the
HVAC Plant, subject to the requirement that, without a Serviced Owner’s consent,
the relocation shall not interfere with or affect the heating, ventilating and
air conditioning service required to be provided to such Serviced Owner pursuant
to its ESA (except to a de minimis extent) or result in any additional cost or
expense to such Serviced Owner; and
                    2.2.1.2 During the Sempra Term, Sempra shall operate,
maintain, repair and restore the HVAC Plant in accordance with the provisions of
the Initial ESAs. From and after the expiration of the Sempra Term, the
Substitute HVAC Operator shall (i) operate, maintain, repair and restore the
HVAC Plant and the HVAC Facilities, and (ii) to the extent not covered pursuant
to the property damage insurance required to be carried in accordance with the
provisions of Article 10, shall procure replacement cost property damage
insurance covering the HVAC Plant and the HVAC Facilities and any other
insurance equivalent to that which Sempra was required to maintain under the
Initial ESAs.
          2.2.2 Intentionally Omitted.
          2.2.3 Extension/Termination of HVAC Operator.
                    2.2.3.1 Extension/Termination on Scheduled Termination Date
Prior to Material Amortization Date. Prior to any Scheduled Termination Date
prior to the Material Amortization Date, H/C I Owner, H/C II Owner and SECC
Owner shall jointly determine, after good-faith consultation with the other
Serviced Owners, whether the Serviced Owners that are parties to Qualifying ESAs
(the “Relevant Serviced Owners”)



--------------------------------------------------------------------------------



 



20

should (a) extend the Qualifying ESAs with the then-existing HVAC Operator or
(b) terminate the Qualifying ESAs in accordance with their terms (i.e., in
accordance with either clause (i) or clause (iii) of Section 2.5(a) of each
Qualifying ESA) and enter into new ESAs with a Substitute HVAC Operator;
provided, however, that if such new ESAs would be reasonably likely to result in
Mall I Owner or Mall II Owner making payments to the Substitute HVAC Operator or
H/C I Owner in excess of the sum of (x) the payments that would be owed by
Mall I Owner or Mall II Owner, as applicable, to H/C I Owner pursuant to clause
(b) of the first sentence of Section 2.2.9 or the proviso clause of the first
sentence of Section 2.2.10, as applicable, if the Qualifying ESAs were not
terminated and (y) the payments that would be owed by Mall I Owner or Mall II
Owner, as applicable, to the then-existing HVAC Operator or H/C I Owner due to
Mall I Owner’s or Mall II Owner’s, as applicable, default under its Qualifying
ESA not resulting from a default by H/C I Owner of its obligations under said
Section 2.2.9 or Section 2.2.10, as applicable, if the Qualifying ESAs were not
terminated or due to ESA Amendments executed on or after the date hereof that
were initiated by Mall I Owner’s or Mall II Owner’s, as applicable, desire to
enter into an ESA Amendment, H/C I Owner and SECC Owner shall not so determine
to terminate the Qualifying ESAs unless either (1) Mall I Owner or Mall II
Owner, as applicable, consents to such determination or (2) H/C I Owner agrees
to be responsible for such excess. If H/C I Owner, H/C II Owner and SECC Owner
do not jointly notify the other Serviced Owners of their determination to extend
or terminate the then-existing Qualifying ESAs as of two (2) Business Days prior
to the last day that the Relevant Serviced Owners have the right, under the
Qualifying ESAs, to elect to extend the Qualifying ESAs, or if, pursuant to the
preceding sentence, they do not have the right

 



--------------------------------------------------------------------------------



 



21
to determine to terminate the then-existing ESAs, then they shall be deemed to
have determined pursuant to the preceding sentence that each Relevant Serviced
Owner should extend its Qualified ESA with the then-existing HVAC Operator. If
H/C I Owner, H/C II Owner and SECC Owner determine, or are deemed to have
determined, that the Qualifying ESAs should be extended in accordance with their
terms, then each Relevant Serviced Owner shall be obligated to extend its
Qualifying ESA (and the Scheduled Termination Date applying thereunder) in
accordance with Section 2.5 of such Qualifying ESA. Conversely, if H/C I Owner,
H/C II Owner and SECC Owner determine that the Relevant Serviced Owners should
terminate the Qualifying ESAs in accordance with their terms and enter into new
ESAs with a Substitute HVAC Operator, then:
               2.2.3.1.1 Each Qualifying ESA with the existing HVAC Operator
shall terminate as of the Scheduled Termination Date set forth therein. Unless
otherwise agreed by each of the Serviced Owners:
               2.2.3.1.1.1 (i) each Relevant Serviced Owner shall be responsible
for payment of any termination payment due to the existing HVAC Operator under
such Owner’s Qualifying ESA (i.e., the payment due under clause (iii) of
Section 2.5(a) of each Qualifying ESA, if applicable), (ii) Mall II Owner shall
reimburse H/C I Owner for a portion of H/C I Owner’s termination payment, with
such portion being an amount equal to seventy-three and ninety-five hundredths
percent (73.95%) of Mall I Owner’s termination payment, and (iii) each Serviced
Owner shall indemnify, protect, defend and hold harmless the other Serviced
Owners against any losses, claims, actions, liabilities, costs or



--------------------------------------------------------------------------------



 



22

expenses (including attorneys’ fees) arising out of any failure to comply with
this Section 2.2.3.1.1.1; and
               2.2.3.1.1.2 H/C I Owner shall succeed to the ownership of all of
the HVAC Facilities, except for (a) those HVAC Facilities already owned by
another Serviced Owner and (b) any other HVAC Facilities installed for the
benefit of a particular Serviced Owner alone, ownership of which shall be
transferred to the particular Serviced Owner benefited.
               2.2.3.1.2 Each Relevant Serviced Owner shall enter into a new ESA
with a Substitute HVAC Operator selected by H/C I Owner, H/C II Owner and SECC
Owner after good-faith consultation with the other Serviced Owners, provided
that any Substitute HVAC Operator must, in H/C I Owner’s, H/C II Owner’s and
SECC Owner’s good-faith judgment, be capable of providing substantially the same
quality of service to all Serviced Owners as the HVAC Operator being replaced.
So long as the proviso clause of the preceding sentence is complied with, the
Substitute HVAC Operator selected by H/C I Owner, H/C II Owner and SECC Owner
may be H/C I Owner itself. The new ESA shall be substantially in the form of the
Qualifying ESA which the Serviced Owner had with the prior HVAC Operator except
that:
               2.2.3.1.2.1 The required periodic payments to be made by each
Relevant Serviced Owner shall be calculated so as to cover only the incremental
expense of procuring the energy services and otherwise shall be equitably
allocated among the Serviced Owners taking into account, inter alia, each
Serviced Owner’s HVAC Plant Percentage (and provided that if the



--------------------------------------------------------------------------------



 



23

Serviced Owners cannot agree on such equitable allocation, the matter shall be
resolved by the Independent Expert); and
               2.2.3.1.2.2 Each Owner shall grant appropriate access and other
rights to the Substitute HVAC Operator so as to permit the Substitute HVAC
Operator to utilize the utility easements granted pursuant to the further
provisions of this Agreement and otherwise provide heating, ventilating and air
conditioning service to the Serviced Owners in accordance with the provisions of
their respective ESAs.
                  2.2.3.1.3 H/C I Owner shall provide appropriate and
commercially reasonable possessory and use rights to permit the Substitute HVAC
Operator to use and occupy the HVAC Space together with any buildings and
improvements constructed thereon.
               2.2.3.2 Termination in the Event of “Major Default.” As more
particularly set forth in the Qualifying ESAs, each Relevant Serviced Owner has
the right to terminate its Qualifying ESA in the event of certain HVAC Operator
defaults (and subject to certain notice and cure periods). In the event of any
such termination, the terminating Serviced Owner shall provide prior written
notice of such termination to each of the other Serviced Owners. The Owners
further agree as follows with respect to any such termination:
                  2.2.3.2.1 Within fifteen (15) days after the other Serviced
Owners’ receipt of any such termination notice from a terminating Serviced Owner
(or, if the termination is contested by the HVAC Operator, from the date that
the other Serviced Owners receive confirmation that any such contest has been
resolved and



--------------------------------------------------------------------------------



 



24

that the termination shall be effective as of a date stated (the “Material
Default Termination Date”)), the Serviced Owners shall confer in good-faith to
agree on a Substitute HVAC Operator reasonably acceptable to each of the
Serviced Owners. If the Serviced Owners shall be unable to agree on a Substitute
HVAC Operator within thirty (30) days, then H/C I Owner and SECC Owner shall
jointly select the Substitute HVAC Operator in accordance with the preceding
Section 2.2.3.1.2, which Substitute HVAC Operator shall be responsible for
providing heating, ventilating and air conditioning service that is comparable
in all material respects to the service required to be provided by the existing
HVAC Operator under the existing ESAs. Any increase in the cost of providing
such level of service in excess of the cost of providing such level of service
by the existing HVAC Operator shall (subject to Section 2.2.10) be borne by the
Serviced Owner(s) initially electing to terminate the existing HVAC Operator pro
rata based upon their respective Serviced Owner’s HVAC Plant Percentages.
               2.2.3.2.2 Effective upon the Material Default Termination Date,
each of the Qualifying ESAs shall terminate. Each Relevant Serviced Owner shall
be responsible for payment of any termination payments due to the terminated
HVAC Operator under its ESA, Mall II Owner shall reimburse H/C I Owner for a
portion of H/C I Owner’s termination payment, with such portion being an amount
equal to seventy-three and ninety-five hundredths percent (73.95%) of Mall I
Owner’s termination payment, and each Serviced Owner shall indemnify, protect,
defend and hold harmless the other Serviced Owners against any losses, claims,
actions, liabilities, costs or expenses (including attorneys’ fees) arising out
of any failure to comply with this Section 2.2.3.2.2.



--------------------------------------------------------------------------------



 



25

               2.2.3.2.3 Effective upon the Material Default Termination Date,
each of the Relevant Serviced Owners shall enter into a new ESA with the
Substitute HVAC Operator selected in accordance with this Section 2.2.3.2
substantially in the form of its Qualifying ESA with the prior HVAC Operator,
except that:
               2.2.3.2.3.1 The required periodic payments to be made by each
Relevant Serviced Owner shall be calculated so as to cover only the incremental
expense of procuring the energy services and otherwise shall be equitably
allocated among the Relevant Serviced Owners taking into account, inter alia,
each Serviced Owner’s HVAC Plant Percentage (and provided that if the Serviced
Owners cannot agree on such equitable allocation, the matter shall be resolved
by the Independent Expert); and
               2.2.3.2.3.2 Each Owner shall grant appropriate access and other
rights to the Substitute HVAC Operator so as to permit the Substitute HVAC
Operator to utilize the utility easements granted pursuant to the further
provisions of this Agreement and otherwise provide heating, ventilating and air
conditioning service to the Serviced Owners in accordance with the provisions of
the ESAs.
               2.2.3.2.4 If the ESA with Sempra or any Substitute HVAC Operator
is terminated and the Relevant Serviced Owners enter into new ESAs with a
Substitute HVAC Operator (unless the Substitute HVAC Operator is H/C I Owner) in
accordance with the terms of this Section 2.2.3, then H/C I Owner shall provide
appropriate and commercially reasonable possessory and use rights to permit the
Substitute HVAC Operator to use and occupy the HVAC Space together with any
buildings and



--------------------------------------------------------------------------------



 



26

improvements constructed thereon so long as such Substitute HVAC Operator
(a) enters into agreements reasonably satisfactory to H/C I Owner indemnifying
H/C I Owner against all losses, claims, actions, liabilities, costs or expenses
(including attorney’s fees) arising out of the actions or inactions of such
Substitute HVAC Operator, and (b) obtains insurance coverage substantially
similar to that required to be obtained by Sempra under the Initial ESAs.
          2.2.4 Extension/Termination on or after the Material Amortization
Date. On or before the date which shall be eighteen (18) months prior to the
Material Amortization Date, H/C I Owner shall submit in writing to the other
Serviced Owners a proposed plan (a “Replacement HVAC Plant Plan”) for the
refurbishment or replacement of the HVAC Plant. The Replacement HVAC Plant Plan
shall provide for the furnishing of heating, ventilating and air conditioning
services for a commercially reasonable time period from and after the Material
Amortization Date which are at least equivalent in all material respects
(including, without limitation, quantity and quality) to those services required
to be provided by Sempra or any Substitute HVAC Operator, as applicable,
immediately prior to such date on financing and payment terms reasonably
acceptable to the Serviced Owners, the cost of which each Serviced Owner shall
share in proportion to its HVAC Plant Percentage. The Replacement HVAC Plant
Plan must be approved by the other Serviced Owners, which approval shall not be
unreasonably withheld; if the parties cannot agree on whether such approval is
being properly withheld (taking into account the next sentence), the dispute
shall be submitted to arbitration in accordance with the provisions hereof. In
all events, a Serviced Owner shall have the right to withhold its approval to a



--------------------------------------------------------------------------------



 



27

proposed Replacement HVAC Plant Plan if the implementation of the proposed
Replacement HVAC Plant Plan will not permit such Serviced Owner to operate its
business for its Permitted Use or would unfairly burden such Owner as compared
to the other Owners or unfairly benefit any other Owner. The Serviced Owners
shall commence the implementation of such Replacement HVAC Plant Plan within
thirty (30) days of approval thereof by the Serviced Owners other than H/C I
Owner.
          2.2.5 Termination Other than by an Owner. If the Qualifying ESAs shall
terminate for any reason other than those described in Sections 2.2.3 or 2.2.4,
as expeditiously as possible after the termination of the Qualifying ESAs, H/C I
Owner shall submit in writing to the other Serviced Owners a proposed
Replacement HVAC Plant Plan, and all of the provisions of Section 2.2.4 shall
apply with respect hereto.
          2.2.6 Termination of HVAC Ground Lease. H/C I Owner agrees for the
benefit of each of the other Serviced Owners that it shall not terminate the
HVAC Ground Lease or any other possessory interest granted to the HVAC Operator
in accordance with the provisions of this Section 2.2 other than in connection
with an election to terminate all of the Qualifying ESAs in accordance with the
provisions hereof.
          2.2.7 Amendment of ESAs. No Relevant Serviced Owner shall enter into
any amendment, modification, restatement, substitution or replacement (each, a
“ESA Amendment”) of its ESA with the HVAC Operator which ESA Amendment could
reasonably be expected to have a material adverse effect on the rights and/or
obligations of any other Serviced Owner.
          2.2.8 Obligations of Substitute HVAC Operator. The Substitute HVAC
Operator shall cause the maintenance, repair and restoration of the HVAC Plant;
provided, however, that any such HVAC Operator that is an Owner can satisfy its
obligations under



--------------------------------------------------------------------------------



 



28

this Section 2.2.8 by (i) engaging an appropriately experienced and competent
third party operator to operate, maintain, repair and restore the HVAC Plant and
(ii) using commercially reasonable efforts to enforce such operator’s
obligations so to operate, maintain, repair and restore (and replacing such
operator with another appropriately experienced and competent third party
operator if any such operator fails to perform its obligations) in which event
such HVAC Operator shall not be liable to any Owner for consequential damages
arising out of such third party’s repair, maintenance and/or restoration of the
HVAC Plant except to the extent such damages result from such HVAC Operator’s
negligence or willful misconduct.
          2.2.9 Payments Under Mall I Owner’s ESA. Notwithstanding any of the
foregoing provisions of this Section 2.2, during the Sempra Term, (a) H/C I
Owner shall be responsible for making all payments under Sections 4.1 and 4.2,
and clauses (i)-(iii) of Section 4.5, of Mall I Owner’s ESA, excluding payments
due to Mall I Owner’s default thereunder not resulting from a default by H/C I
Owner of its obligations under this Section 2.2.9 and also excluding payments
due under or pursuant to ESA Amendments executed on or after the date hereof
that were initiated by Mall I Owner’s desire to enter into an ESA Amendment;
(b) Mall I Owner shall be obligated to make certain payments to H/C I Owner on
account of the HVAC Plant and HVAC Facilities, pursuant to and as set forth in
more detail in Section 5.1.3 hereof and Schedule II attached hereto and made a
part hereof and (c) H/C I Owner and Mall I Owner shall each use commercially
reasonable efforts to cause Sempra to send all invoices for amounts covered by
clause (a) of this sentence, or copies thereof, to H/C I Owner. In the event
that, notwithstanding such



--------------------------------------------------------------------------------



 



29

efforts, Sempra sends any such invoices to Mall I Owner only, Mall I Owner shall
promptly deliver them to H/C I Owner.
          2.2.10 Extension of HVAC Service to Mall II Owner. Notwithstanding any
of the foregoing provisions of this Section 2.2, the parties acknowledge and
agree that H/C I Owner’s ESA has been amended to provide for the extension of
HVAC service to H/C II Owner, Mall II Owner and Residential Portion Owner (and
therefore each of H/C II Owner, Mall II Owner and Residential Portion Owner will
not be party to an ESA) and H/C I Owner shall be responsible for making all
payments under its ESA; provided that Mall II Owner shall be obligated to make
certain payments to H/C I Owner on account of the HVAC Plant and HVAC
Facilities, pursuant to and as set forth in more detail in Section 5.1.3 hereof
and Schedule II attached hereto and made a part hereof. H/C I Owner shall use
commercially reasonable efforts to diligently enforce, for the benefit of H/C II
Owner, Mall II Owner and Residential Portion Owner, the obligations of Sempra to
provide the HVAC services required under H/C I Owner’s ESA to H/C II Owner, Mall
II Owner and Residential Portion Owner.
     Section 2.3 Other Reciprocal Easements.
          2.3.1 Utility Equipment. The Parties acknowledge that there are
utilities installed on or within the Phase I Land, the Phase II Land, the Mall I
Space, the Mall II Space and SECC Land.
          2.3.2 Grant of H/C I Owner.
               2.3.2.1 In addition to the easements granted above but subject to
the other terms and conditions of this Article 2, H/C I Owner hereby grants to
Mall I Owner, Mall II Owner, H/C II Owner, and SECC Owner a non-exclusive
easement in the



--------------------------------------------------------------------------------



 



30

H/C I Space and the Phase I Hotel/Casino for the installation, operation, flow
and passage, use, maintenance, repair, replacement, relocation and removal
(collectively, “Utility Activity”) of any of the following which lie, or, in
accordance with the provisions of this Article 2, shall, in the future, lie, in,
on, over, through, upon, across or under the H/C I Space and/or the Phase I
Hotel/Casino: sewers (including, without limitation, storm and sanitary sewer
systems), domestic water systems, natural gas systems, electrical systems,
telephone systems, fire protection water systems, cable television systems, if
any, wireless telecommunication systems in connection with the use and/or
“blocking” of portable gaming devices and other business uses (provided that any
such “blocking” systems shall be configured so as not to “block” any wireless
devices other than portable gaming devices) and all other utility systems and
facilities now or in the future reasonably necessary for the service of the
Venetian (including without limitation the Phase I Mall), the Palazzo (including
without limitation the Phase II Mall) and/or the SECC (collectively, “Utility
Equipment”, or to the extent that such Utility Equipment currently exists in,
on, over, through, upon, across or under the Phase I Land, the Mall I Space, the
Phase II Land or the SECC Land and/or the improvements located thereon as
depicted on Exhibit L attached hereto and made a part hereof, as applicable, the
“Existing Utility Equipment”). Notwithstanding anything to the contrary in the
preceding sentence, Utility Equipment shall not include the Electric Substation.
               2.3.2.2 The location (and relocation) of all easements for
Utility Equipment that is to be installed in the H/C I Space and the Phase I
Hotel/Casino after the date hereof (and the relocation of all easements for
Existing Utility Equipment) shall be subject to the prior written approval of
H/C I Owner; provided that H/C I Owner shall not



--------------------------------------------------------------------------------



 



31

unreasonably withhold, delay or condition any such approval to the extent that
the desired location or relocation of the easement in question does not
(1) interfere with the use or operation of the H/C I Space and the Phase I
Hotel/Casino (other than to a de minimis extent), (2) adversely affect the value
of such land and/or improvements (other than to a de minimis extent) and/or
(3) impose any material obligation on H/C I Owner and/or the Phase I
Hotel/Casino (other than the granting of the easement in question); in each
case, assuming that the space and/or improvements, as applicable, in question
are being used by H/C I Owner for their Permitted Use.
          2.3.3 Grant of Mall I Owner.
               2.3.3.1 In addition to the easements granted above but subject to
the other terms and conditions of this Article 2, Mall I Owner hereby grants to
H/C I Owner, H/C II Owner, Mall II Owner and SECC Owner a non-exclusive easement
in the Mall I Space for Utility Activity in connection with any Utility
Equipment which lies, or, in accordance with the provisions of this Article 2,
shall, in the future, lie, in, on, through, upon or across the Mall I Space, or
over or under the Retail Annex Land.
               2.3.3.2 The location (and relocation) of all easements for
Utility Equipment that is to be installed in the Mall I Space after the date
hereof (and the relocation of all easements for Existing Utility Equipment)
shall be subject to the prior written approval of Mall I Owner; provided that
Mall I Owner shall not unreasonably withhold, delay or condition any such
approval to the extent that the desired location or relocation of the easement
in question does not (1) interfere with the use or operation of the Mall I Space
and/or the improvements therein (other than to a de minimis extent),
(2) adversely affect the value of such space and/or improvements (other than to
a de



--------------------------------------------------------------------------------



 



32

minimis extent) and/or (3) impose any material obligation on Mall I Owner and/or
the improvements located in the Mall I Space (other than the granting of the
easement in question); in each case, assuming that the space and/or
improvements, as applicable, in question are being used by Mall I Owner for
their Permitted Use.
          2.3.4 Grant of H/C II Owner.
               2.3.4.1 In addition to the easements granted above but subject to
the other terms and conditions of this Article 2, H/C II Owner hereby grants to
Mall I Owner, Mall II Owner, H/C I Owner and SECC Owner a non-exclusive easement
in the Phase II Land for Utility Activity in connection with any Utility
Equipment which lies, or, in accordance with the provisions of this Article 2,
shall, in the future, lie, in, on, over, through, upon, across or under the
Phase II Land.
               2.3.4.2 The location (and relocation) of all easements for
Utility Equipment that is to be installed on the Phase II Land after the date
hereof (and the relocation of all easements for Existing Utility Equipment)
shall be subject to the prior written approval of H/C II Owner; provided that
H/C II Owner shall not unreasonably withhold, delay or condition any such
approval to the extent that the desired location or relocation of the easement
in question does not (1) interfere with the use or operation of the Phase II
Land and/or the improvements therein (other than to a de minimis extent),
(2) adversely affect the value of such space and/or improvements (other than to
a de minimis extent) and/or (3) impose any material obligation on H/C II Owner
and/or the improvements located on the Phase II Land, or on such land and/or
improvements (other than the granting of the easement in question); in each
case, assuming that the land and/or



--------------------------------------------------------------------------------



 



33

improvements, as applicable, in question are being used by H/C II Owner for
their Permitted Use.
          2.3.5 Grant of SECC Owner.
               2.3.5.1 In addition to the easements granted above but subject to
the other terms and conditions of this Article 2,  SECC Owner hereby grants to
H/C I Owner, H/C II Owner, Mall I Owner and Mall II Owner a non-exclusive
easement in the SECC Land for Utility Activity in connection with any Utility
Equipment which lie, or, in accordance with the provisions of this Article 2,
shall, in the future, lie, in, on, over, through, upon, across or under the SECC
Land.
               2.3.5.2 The location (and relocation) of all easements for
Utility Equipment that is to be installed on the SECC Land after the date hereof
(and the relocation of all easements for Existing Utility Equipment) shall be
subject to the prior written approval of SECC Owner; provided that SECC Owner
shall not unreasonably withhold, delay or condition any such approval to the
extent that the desired location or relocation of the easement in question does
not (1) interfere with the use or operation of the SECC Land and/or the
improvements therein (other than to a de minimis extent), (2) adversely affect
the value of such space and/or improvements (other than to a de minimis extent)
and/or (3) impose any material obligation on SECC Owner and/or the improvements
located on the SECC Land (other than the granting of the easement in question);
in each case, assuming that the land and/or improvements, as applicable, in
question are being used by SECC Owner for their Permitted Use.





--------------------------------------------------------------------------------



 



34
          2.3.6 Grant of Mall II Owner.
               2.3.6.1 In addition to the easements granted above but subject to
the other terms and conditions of this Article 2, Mall II Owner hereby grants to
H/C I Owner, H/C II Owner, Mall I Owner and SECC Owner a non-exclusive easement
in the Mall II Space for Utility Activity in connection with any Utility
Equipment which lies, or, in accordance with the provisions of this Article 2,
shall, in the future, lie, in, on, through, upon or across the Mall II Space.
               2.3.6.2 The location (and relocation) of all easements for
Utility Equipment that is to be installed in the Mall II Space after the date
hereof (and the relocation of all easements for Existing Utility Equipment)
shall be subject to the prior written approval of Mall II Owner; provided that
Mall II Owner shall not unreasonably withhold, delay or condition any such
approval to the extent that the desired location or relocation of the easement
in question does not (1) interfere with the use or operation of the Mall II
Space and/or the improvements therein (other than to a de minimis extent),
(2) adversely affect the value of such space and/or improvements (other than to
a de minimis extent) and/or (3) impose any material obligation on Mall II Owner
and/or the improvements located in the Mall II Space (other than the granting of
the easement in question); in each case, assuming that the space and/or
improvements, as applicable, in question are being used by Mall II Owner for
their Permitted Use.
          2.3.7 Rights of Burdened Parties; Obligations of Benefited Parties.
               2.3.7.1 Each Owner of a servient tenement may relocate any
utility easement on its parcel at its sole cost and expense provided that such
relocation: (1) does not cause any interruption in the utilization of the
utility easement by the Owner

 



--------------------------------------------------------------------------------



 



35
of the dominant tenement for the affected easement (except de minimis
interruptions, as to degree or time, which shall be scheduled by agreement with
the Owner of the dominant tenement for the affected easement); (2) does not
diminish the capacity or efficiency of such utility easement (excepting de
minimis effects); and (3) will not make it more difficult or more expensive for
the Owner of the dominant tenement with respect to the utility easement to use,
maintain, repair, or replace the utility lines, unless, in the case of increased
expense, the Owner of a servient tenement, at the time of such adverse
relocation, agrees to bear any future additional costs arising from such
relocation.
               2.3.7.2 The cost and expense of Utility Activity in connection
with Utility Equipment (to the extent not borne by a public or private utility
company) shall be borne entirely by the Party whose parcel benefits thereby or,
if more than one Party’s parcel benefits thereby, such cost and expense shall be
allocated between the Parties so benefited in such manner as at the time shall
be equitable in the circumstances. Any costs borne by the burdened Party with
respect to any Utility Activity shall be reimbursed by the benefited Party.
Before any such Utility Activity (other than Utility Activity which is
operation, flow, passage or use) in connection with any Utility Equipment is
effectuated, the Party conducting the same shall give reasonable prior notice to
the other affected Parties, except in any case where the giving of reasonable
prior notice is not practicable under the circumstances (but notice shall
nevertheless be given as soon as practicable), and the Party conducting the same
shall have received the consent of such affected Parties (except in any case
where the giving of reasonable prior notice was not practicable under the
circumstances (but consent shall nevertheless be confirmed as soon as
practicable)). The Party conducting the same shall, in performing any such work,
use

 



--------------------------------------------------------------------------------



 



36
commercially reasonable efforts to minimize interference with the Utility
Equipment of the other Parties and the use, enjoyment and operations of such
other Parties’ land and the improvements thereon; provided that the failure to
give any such notice or receive any such consent shall not constitute a default
hereunder or require the aforesaid Party to demolish or remove any portion of
its Utility Equipment.
               2.3.7.3 The Party whose parcel is benefited by a utility easement
shall maintain, repair, restore and replace all Utility Equipment related to the
easement that is located on the burdened Party’s parcel.
               2.3.7.4 In the event a Party whose parcel is benefited by a
utility easement shall fail to maintain, repair, restore or replace any utility
lines located on a burdened Party’s parcel in accordance with the provisions of
this Section 2.3.7, such burdened Party may, after reasonable notice to the
defaulting benefited Party, except in any case where the giving of reasonable
prior notice is not practicable under the circumstances (but notice shall
nevertheless be given as soon as practicable), cure such default at the
defaulting Party’s expense, in which event the provisions of Sections 14.10.1
and 14.10.2 shall apply.
               2.3.7.5 The Parties shall cooperate with each other with respect
to all Utility Activity in connection with Utility Equipment including, without
limitation, the granting of easements in their respective parcels to public or
private utilities in order to permit such utilities to bring their services to
such parcels.

 



--------------------------------------------------------------------------------



 



37
     Section 2.4 Common Areas; Access Rights to Effect Maintenance and Repair;
Parking Access; Emergency Access; Vertical and Lateral Support; Miscellaneous.
          2.4.1 Easements for Pass-through Areas and Common Areas.
               2.4.1.1 As part of the construction of the Venetian, H/C I Owner
and Mall I Owner constructed certain H/C I Pass-through Areas and H/C-Mall I
Common Areas, each of which shall (notwithstanding its location) be operated and
maintained solely by H/C I Owner as it determines, subject, however, to the
further provisions of this Section  2.4 and any other applicable provisions of
this Agreement. As part of the construction of the Palazzo, H/C II Owner
constructed certain H/C II Pass-through Areas and H/C-Mall II Common Areas, each
of which shall (notwithstanding its location) be operated and maintained solely
by H/C II Owner as it determines, subject, however, to the further provisions of
this Section  2.4 and any other applicable provisions of this Agreement.
     2.4.1.2 H/C I Owner hereby grants to each other Party a non-exclusive right
to use and easement in, on, over, upon, through and across the H/C I
Pass-through Areas and the H/C-Mall I Common Areas for passage, ingress and
egress and otherwise for the intended use thereof and for access to and from its
respective Destination Areas. Such use of the H/C I Pass-through Areas and the
H/C-Mall I Common Areas shall be subject to reasonable rules and regulations
established by H/C I Owner from time to time; provided that no such rules or
regulations shall adversely affect (except to a de minimis extent) the conduct
of any Owner’s business in accordance with its Permitted Use. Without limiting
the generality of the foregoing, each Party may use the H/C I Pass-through Areas
for the purposes for which they were intended, and each of H/C I Owner

 



--------------------------------------------------------------------------------



 



38
and Mall I Owner shall have the right to use the H/C-Mall I Common Areas and the
Venetian Building Shell and Core for the purposes for which they were intended.
               2.4.1.3 Mall I Owner hereby grants to each other Party a
non-exclusive right to use and easement in, on, over, upon, through and across
the Mall I Pass-through Areas for passage, ingress and egress and otherwise for
the intended use thereof and for access to and from its respective Destination
Areas. Such use of the Mall I Pass-through Areas shall be subject to reasonable
rules and regulations established by Mall I Owner from time to time; provided
that no such rules or regulations shall adversely affect (except to a de minimis
extent) the conduct of any Owner’s business in accordance with its Permitted
Use. Without limiting the generality of the foregoing, each Party may use the
Mall I Pass-through Areas for the purposes for which they were intended, and
each of H/C I Owner and Mall I Owner shall have the right to use the Venetian
Building Shell and Core for the purposes for which they were intended.
               2.4.1.4 H/C II Owner hereby grants to each other Party a
non-exclusive right to use and easement in, on, over, upon, through and across
the H/C II Pass-through Areas and the H/C-Mall II Common Areas for passage,
ingress and egress and otherwise for the intended use thereof and for access to
and from its respective Destination Areas. Such use of the H/C II Pass-through
Areas and the H/C-Mall II Common Areas shall be subject to reasonable rules and
regulations established by H/C II Owner from time to time; provided that no such
rules or regulations shall adversely affect (except to a de minimis extent) the
conduct of any Owner’s business in accordance with its Permitted Use. Without
limiting the generality of the foregoing, each Party may use the H/C II
Pass-through Areas for the purposes for which they were intended, and each of
H/C II Owner

 



--------------------------------------------------------------------------------



 



39
and Mall II Owner shall have the right to use the H/C-Mall II Common Areas and
the Palazzo Building Shell and Core for the purposes for which they were
intended.
               2.4.1.5 Mall II Owner hereby grants to each other Party a
non-exclusive right to use and easement in, on, over, upon, through and across
the Mall II Pass-through Areas for passage, ingress and egress and otherwise for
the intended use thereof and for access to and from its respective Destination
Areas. Such use of the Mall II Pass-through Areas shall be subject to reasonable
rules and regulations established by Mall II Owner from time to time; provided
that no such rules or regulations shall adversely affect (except to a de minimis
extent) the conduct of any Owner’s business in accordance with its Permitted
Use. Without limiting the generality of the foregoing, each Party may use the
Mall II Pass-through Areas for the purposes for which they were intended, and
each of H/C II Owner and Mall II Owner shall have the right to use the Palazzo
Building Shell and Core for the purposes for which they were intended.
               2.4.1.6 SECC Owner hereby grants to each other Party a
non-exclusive right to use and easement in, on, over, upon, above, under,
through and across the SECC Pass-through Areas for passage, ingress and egress
and otherwise for the intended use thereof and for access to and from its
respective Destination Areas. Such use of the SECC Pass-through Areas shall be
subject to reasonable rules and regulations established by SECC Owner from time
to time; provided that no such rules or regulations shall adversely affect
(except to a de minimis extent) the conduct of any Owner’s business in
accordance with its Permitted Use. Without limiting the generality of the
foregoing, each Party may use the SECC Pass-through Areas for the purposes for
which they were intended.

 



--------------------------------------------------------------------------------



 



40
               2.4.1.7 H/C I Owner hereby grants to Mall I Owner, Mall II Owner
and Residential Portion Owner for their use and the use of their respective
Tenants and their respective employees, agents, contractors and subcontractors
only, and not for the use of the general public (except in emergency situations,
in which case the general public may access the H/C I Limited Common Areas as a
means of exit from any Lot pursuant to emergency evacuation procedures in place
at the time), a non-exclusive right to use and easement over, upon, above,
under, through and across all H/C I Limited Common Areas for, among other
things, pedestrian passage, ingress and egress and other necessary or desirable
uses in connection with the business and operations of Mall I Owner or Mall II
Owner. Such use of the H/C I Limited Common Areas shall be subject to rules and
regulations established by H/C I Owner from time to time; provided that no such
rule or regulation shall adversely affect (except to a de minimis extent) the
conduct of Mall I Owner’s or Mall II Owner’s business in accordance with its
Permitted Use.
               2.4.1.8 Mall I Owner hereby grants to H/C I Owner, H/C II Owner,
Mall II Owner and Residential Portion Owner for their use and the use of their
respective Tenants and their respective employees, agents, contractors and
subcontractors only, and not for the use of the general public (except in
emergency situations, in which case the general public may access the Mall I
Limited Common Areas as a means of exit from any Lot pursuant to emergency
evacuation procedures in place at the time), a non-exclusive right to use and
easement over, upon, above, under, through and across all Mall I Limited Common
Areas for, among other things, pedestrian passage, ingress and egress and other
necessary or desirable uses in connection with the business and operations of
H/C I Owner, H/C II Owner or Mall II Owner. Such use of the Mall I Limited
Common

 



--------------------------------------------------------------------------------



 



41
Areas shall be subject to rules and regulations established by Mall I Owner from
time to time, provided that no such rule or regulation shall adversely affect
(except to a de minimis extent) the conduct of H/C I Owner’s, H/C II Owner’s or
Mall II Owner’s business in accordance with its Permitted Use.
               2.4.1.9 H/C II Owner hereby grants to Mall II Owner, Mall I Owner
and Residential Portion Owner for their use and the use of their respective
Tenants and their respective employees, agents, contractors and subcontractors
only, and not for the use of the general public (except in emergency situations,
in which case the general public may access the H/C II Limited Common Areas as a
means of exit from any Lot pursuant to emergency evacuation procedures in place
at the time), a non-exclusive right to use and easement over, upon, above,
under, through and across all H/C II Limited Common Areas for, among other
things, pedestrian passage, ingress and egress and other necessary or desirable
uses in connection with the business and operations of Mall II Owner or Mall II
Owner. Such use of the H/C II Limited Common Areas shall be subject to rules and
regulations established by H/C II Owner from time to time; provided that no such
rule or regulation shall adversely affect (except to a de minimis extent) the
conduct of Mall II Owner’s or Mall I Owner’s business in accordance with its
Permitted Use.
               2.4.1.10 Mall II Owner hereby grants to Mall I Owner, H/C II
Owner, H/C I Owner and Residential Portion Owner, for their use and the use of
their respective Tenants and their respective employees, agents, contractors and
subcontractors only, and not for the use of the general public (except in
emergency situations, in which case the general public may access the Mall II
Limited Common Areas as a means of exit from any Lot pursuant to emergency
evacuation procedures in place at the time), a non-

 



--------------------------------------------------------------------------------



 



42
exclusive right to use and easement over, upon, above, under, through and across
all Mall II Limited Common Areas for, among other things, pedestrian passage,
ingress and egress and other necessary or desirable uses in connection with the
business and operations of H/C II Owner, H/C I Owner or Mall I Owner. Such use
of the Mall II Limited Common Areas shall be subject to rules and regulations
established by Mall II Owner from time to time, provided that no such rule or
regulation shall adversely affect (except to a de minimis extent) the conduct of
H/C II Owner’s, H/C I Owner’s or Mall I Owner’s business in accordance with its
Permitted Use.
          2.4.2 Right to Relocate, Increase or Decrease Pass-through Areas,
Limited Common Areas, H/C-Mall I Common Areas and H/C-Mall II Common Areas;
Owner Cooperation re: Expansion of Pass-through Areas.
               2.4.2.1 H/C I Owner may relocate, increase or decrease all or any
part of the H/C I Pass-through Areas and/or the H/C I Limited Common Areas at
its sole cost and expense; provided that such relocation, increase or decrease
does not adversely affect (other than to a de minimis extent) any Party’s (and
its invitee’s) reasonable access to its Destination Areas.
               2.4.2.2 Mall I Owner may relocate, increase or decrease all or
any part of the Mall I Pass-through Areas at its sole cost and expense; provided
that such relocation, increase or decrease does not adversely affect (other than
to a de minimis extent) any Party’s (and its invitee’s) reasonable access to its
Destination Areas or any areas leased by another Party from Mall I Owner and
located in the Mall I Space.
               2.4.2.3 H/C I Owner and/or Mall I Owner, subject to the other’s
reasonable consent may relocate, increase or decrease (or, in the case of Mall I
Owner,

 



--------------------------------------------------------------------------------



 



43
cause H/C I Owner to relocate, increase or decrease) all or any part of the
H/C-Mall I Common Areas, which expense shall be borne by the Party requesting
such relocation, or, if both Parties desire such relocation, such expense shall
be shared equally; provided that such relocation, increase or decrease: (1) does
not cause any interruption in the utilization of the easement to use the
H/C-Mall I Common Areas by the Owner of the dominant tenement for the affected
easement (except de minimis interruptions, as to degree or time, which shall be
scheduled by agreement with the Owner of the dominant tenement for the affected
easement); (2) does not diminish the capacity or efficiency of such easement
(excepting de minimis effects); (3) will not make it more difficult or more
expensive for the Owner of the dominant tenement to use the H/C-Mall I Common
Areas, unless, in the case of greater expense, the Owner requesting such
relocation, increase or decrease, at the time of such adverse relocation,
increase or decrease, agrees to bear any future additional costs arising from
such relocation, increase or decrease; and (4) will not interfere with or
adversely affect the maintenance, use or operation of the dominant tenement or
the conduct of its Owner’s business thereat in accordance with its Permitted
Use.
               2.4.2.4 H/C II Owner may relocate, increase or decrease all or
any part of the H/C II Pass-through Areas and/or the H/C II Limited Common Areas
at its sole cost and expense; provided that such relocation, increase or
decrease does not adversely affect (other than to a de minimis extent) any
Party’s (and its invitees’) reasonable access to its Destination Areas.
               2.4.2.5 Mall II Owner may relocate, increase or decrease all or
any part of the Mall II Pass-through Areas at its sole cost and expense;
provided that such relocation, increase or decrease does not adversely affect
(other than to a de minimis

 



--------------------------------------------------------------------------------



 



44
extent) any Party’s (and its invitees’) reasonable access to its Destination
Areas or any areas leased by another Party from Mall II Owner and located in the
Mall II Space.
               2.4.2.6 H/C II Owner and/or Mall II Owner, subject to the other’s
reasonable consent may relocate, increase or decrease (or, in the case of Mall
II Owner, cause H/C II Owner to relocate, increase or decrease) all or any part
of the H/C-Mall II Common Areas, which expense shall be borne by the Party
requesting such relocation, or, if both Parties desire such relocation, such
expense shall be shared equally; provided that such relocation, increase or
decrease: (1) does not cause any interruption in the utilization of the easement
to use the H/C-Mall II Common Areas by the Owner of the dominant tenement for
the affected easement (except de minimis interruptions, as to degree or time,
which shall be scheduled by agreement with the Owner of the dominant tenement
for the affected easement); (2) does not diminish the capacity or efficiency of
such easement (excepting de minimis effects); (3) will not make it more
difficult or more expensive for the Owner of the dominant tenement to use the
H/C-Mall II Common Areas, unless, in the case of greater expense, the Owner
requesting such relocation, increase or decrease, at the time of such adverse
relocation, increase or decrease, agrees to bear any future additional costs
arising from such relocation, increase or decrease; and (4) will not interfere
with or adversely affect the maintenance, use or operation of the dominant
tenement or the conduct of its Owner’s business thereat in accordance with its
Permitted Use.
               2.4.2.7 SECC Owner may relocate, increase or decrease all or any
part of the SECC Pass-through Areas at its sole cost and expense; provided that
such

 



--------------------------------------------------------------------------------



 



45
relocation, increase or decrease does not adversely affect (other than to a de
minimis extent) any Party’s reasonable access to its Destination Areas.
               2.4.2.8 H/C I Owner and Mall I Owner shall cooperate in
good-faith as reasonably requested by the other from time to time to effect
changes to the Phase I Common Areas and other Owner’s Pass-through Areas.
               2.4.2.9 H/C II Owner and Mall II Owner shall cooperate in
good-faith as reasonably requested by the other from time to time to effect
changes to the Phase II Common Areas and other Owner’s Pass-through Areas.
          2.4.3 Access Rights to Effect Maintenance and Repair.
               2.4.3.1 H/C II Owner, Mall II Owner, SECC Owner and H/C I Owner
each hereby grant to Mall I Owner an easement to enter on or into as applicable
(i) the Phase II Hotel/Casino and the H/C II Space, (ii) the Phase II Mall and
the Mall II Space, (iii) the SECC and the SECC Land and (iv) the Phase I
Hotel/Casino and the H/C I Space, in each instance to the extent reasonably
necessary (A) to gain access to the Mall I Space, the Phase I Mall and any and
all fixtures, fittings, equipment and building systems from time to time located
therein for the maintenance, repair or restoration of or to the same or to any
other fixtures, fittings, equipment or building systems that serve the Phase I
Mall and (B) to perform any maintenance, repair, restoration or other
obligations imposed upon Mall I Owner under this Agreement or which Mall I Owner
shall otherwise desire to perform in the Mall I Space in accordance with this
Agreement, but for no other reason or purpose, except as otherwise provided in
this Agreement. Mall I Owner, in exercising its rights under this Section 
2.4.3.1, shall use commercially reasonable efforts to minimize interference with
the maintenance, use and operation of (w) the H/C II Space and H/C II

 



--------------------------------------------------------------------------------



 



46
Owner’s business at the same, (x) the Mall II Space and Mall II Owner’s business
at the same, (y) the SECC and SECC Owner’s business at the same and (z) the H/C
I Space and H/C I Owner’s business at the same. Before any maintenance, repairs
or restoration contemplated by this Section  2.4.3.1 that requires Mall I Owner
to enter upon any material portion of (aa) the H/C II Space and/or the Phase II
Hotel/Casino, (bb) the Mall II Space and/or the Phase II Mall, (cc) the SECC
Land and/or the SECC and/or (dd) the H/C I Space and/or the Phase I Hotel/Casino
are effectuated, Mall I Owner shall give reasonable prior notice to H/C II
Owner, Mall II Owner, SECC Owner and/or H/C I Owner, as the case may be, except
in any case where the giving of reasonable prior notice is not practicable under
the circumstances (but notice shall nevertheless be given as soon as
practicable); provided that failure to give any such notice shall not constitute
a default hereunder.
               2.4.3.2 H/C II Owner, Mall II Owner, SECC Owner and Mall I Owner
each hereby grant to H/C I Owner an easement to enter on or into as applicable
(i) the Phase II Hotel/Casino and the H/C II Space, (ii) the Phase II Mall and
the Mall II Space, (iii) the SECC and the SECC Land and (iv) the Phase I Mall
and the Mall I Space, in each instance to the extent reasonably necessary (A) to
gain access to the H/C I Space and/or the Phase I Hotel/Casino and any and all
fixtures, fittings, equipment and building systems from time to time located
therein or to any other fixtures, fittings, equipment or building systems that
serve the Phase I Hotel/Casino (including the Electric Substation and any
improvements related thereto) for the maintenance, repair or restoration of or
to the same and (B) to perform any maintenance, repair, restoration or other
obligations imposed upon H/C I Owner under this Agreement or which H/C I Owner
shall otherwise desire to

 



--------------------------------------------------------------------------------



 



47
perform in the H/C I Space or on the Phase I Land as applicable in accordance
with this Agreement, but for no other reason or purpose, except as otherwise
provided in this Agreement. H/C I Owner, in exercising its rights under this
Section  2.4.3.2, shall use commercially reasonable efforts to minimize
interference with the maintenance, use and operation of (w) the H/C II Space and
H/C II Owner’s business at the same, (x) the Mall II Space and Mall II Owner’s
business at the same, (y) the SECC and SECC Owner’s business at the same and
(z) the Mall I Space and Mall I Owner’s business at the same. Before any
maintenance, repairs or restoration contemplated by this Section  2.4.3.2 that
requires H/C I Owner to enter upon any material portion of (aa) the H/C II Space
and/or the Phase II Hotel/Casino, (bb) the Mall II Space and/or the Phase II
Mall, (cc) the SECC Land and/or the SECC and/or (dd) the Mall I Space and/or the
Phase I Mall are effectuated, H/C I Owner shall give reasonable prior notice to
H/C II Owner, Mall II Owner, SECC Owner and/or Mall I Owner, as the case may be,
except in any case where the giving of reasonable prior notice is not
practicable under the circumstances (but notice shall nevertheless be given as
soon as practicable); provided that the failure to give any such notice shall
not constitute a default hereunder.
               2.4.3.3 Mall II Owner, H/C II Owner, Mall I Owner and H/C I Owner
each hereby grant to SECC Owner an easement to enter on or into as applicable
(i) the Phase II Mall and the Mall II Space, (ii) the Phase II Hotel/Casino and
the H/C II Space, (iii) the Phase I Mall and the Mall I Space and (iv) the Phase
I Hotel/Casino and the H/C I Space, in each instance to the extent reasonably
necessary (A) to gain access to the SECC Land, the SECC and any and all
fixtures, fittings, equipment and building systems from time to time located
therein or thereon or to any other fixtures, fittings, equipment or

 



--------------------------------------------------------------------------------



 



48
building systems that serve the SECC for the maintenance, repair or restoration
of or to the same, and (B) to perform any maintenance, repair, restoration or
other obligations imposed upon SECC Owner under this Agreement or which SECC
Owner shall otherwise desire to perform on the SECC Land or the SECC in
accordance with this Agreement, but for no other reason or purpose, except as
otherwise provided in this Agreement. SECC Owner, in exercising its rights under
this Section  2.4.3.3, shall use commercially reasonable efforts to minimize
interference with the maintenance, use and operation of (w) the Mall II Space
and Mall II Owner’s business at the same, (x) the H/C II Space and H/C II
Owner’s business at the same, (y) the Mall I Space and Mall I Owner’s business
at the same and (z) the H/C I Space and H/C I Owner’s business at the same.
Before any maintenance, repairs or restoration contemplated by this Section 
2.4.3.3 that requires SECC Owner to enter upon any material portion of (aa) the
Mall II Space and/or the Phase II Mall, (bb) the H/C II Space and/or the Phase
II Hotel/Casino, (cc) the Mall I Space and/or the Phase I Mall and/or (dd) the
H/C I Space and/or the Phase I Hotel/Casino are effectuated, SECC Owner shall
give reasonable prior notice to Mall II Owner, H/C II Owner, Mall I Owner and/or
H/C I Owner, as the case may be, except in any case where the giving of
reasonable prior notice is not practicable under the circumstances (but notice
shall nevertheless be given as soon as practicable); provided that failure to
give any such notice shall not constitute a default hereunder.
               2.4.3.4 H/C I Owner, Mall I Owner, SECC Owner and H/C II Owner
each hereby grant to Mall II Owner an easement to enter on or into as applicable
(i) the Phase I Hotel/Casino and the H/C I Space, (ii) the Phase I Mall and the
Mall I Space, (iii) the SECC and the SECC Land and (iv) the Phase II
Hotel/Casino and the

 



--------------------------------------------------------------------------------



 



49
H/C II Space, in each instance to the extent reasonably necessary (A) to gain
access to the Mall II Space, the Phase II Mall and any and all fixtures,
fittings, equipment and building systems from time to time located therein or to
any other fixtures, fittings, equipment or building systems that serve the Phase
II Mall for the maintenance, repair or restoration of or to the same and (B) to
perform any maintenance, repair, restoration or other obligations imposed upon
Mall II Owner under this Agreement or which Mall II Owner shall otherwise desire
to perform in the Mall II Space in accordance with this Agreement, but for no
other reason or purpose, except as otherwise provided in this Agreement. Mall II
Owner, in exercising its rights under this Section  2.4.3.4, shall use
commercially reasonable efforts to minimize interference with the maintenance,
use and operation of (w) the H/C I Space and H/C I Owner’s business at the same,
(x) the Mall I Space and Mall I Owner’s business at the same, (y) the SECC and
SECC Owner’s business at the same and (z) the H/C II Space and H/C II Owner’s
business at the same. Before any maintenance, repairs or restoration
contemplated by this Section  2.4.3.4 that requires Mall II Owner to enter upon
any material portion of (aa) the H/C I Space and/or the Phase I Hotel/Casino,
(bb) the Mall I Space and/or the Phase I Mall, (cc) the SECC Land and/or the
SECC and/or (dd) the H/C II Space and/or the Phase II Hotel/Casino are
effectuated, Mall II Owner shall give reasonable prior notice to H/C I Owner,
Mall I Owner, SECC Owner and/or H/C II Owner, as the case may be, except in any
case where the giving of reasonable prior notice is not practicable under the
circumstances (but notice shall nevertheless be given as soon as practicable);
provided that failure to give any such notice shall not constitute a default
hereunder.

 



--------------------------------------------------------------------------------



 



50
               2.4.3.5 H/C I Owner, Mall I Owner, SECC Owner and Mall II Owner
each hereby grant to H/C II Owner an easement to enter on or into as applicable
(i) the Phase I Hotel/Casino and the H/C I Space, (ii) the Phase I Mall and the
Mall I Space, (iii) the SECC and the SECC Land and (iv) the Phase II Mall and
the Mall II Space, in each instance to the extent reasonably necessary (A) to
gain access to the H/C II Space and/or the Phase II Hotel/Casino and any and all
fixtures, fittings, equipment and building systems from time to time located
therein or to any other fixtures, fittings, equipment or building systems that
serve the Phase II Hotel/Casino for the maintenance, repair or restoration of or
to the same and (B) to perform any maintenance, repair, restoration or other
obligations imposed upon H/C II Owner under this Agreement or which H/C II Owner
shall otherwise desire to perform in the H/C II Space or on the Phase II Land as
applicable in accordance with this Agreement, but for no other reason or
purpose, except as otherwise provided in this Agreement. H/C II Owner, in
exercising its rights under this Section  2.4.3.5, shall use commercially
reasonable efforts to minimize interference with the maintenance, use and
operation of (w) the H/C I Space and H/C I Owner’s business at the same, (x) the
Mall I Space and Mall I Owner’s business at the same, (y) the SECC and SECC
Owner’s business at the same and (z) the Mall II Space and Mall II Owner’s
business at the same. Before any maintenance, repairs or restoration
contemplated by this Section  2.4.3.5 that requires H/C II Owner to enter upon
any material portion of (aa) the H/C I Space and/or the Phase I Hotel/Casino,
(bb) the Mall I Space and/or the Phase I Mall, (cc) the SECC Land and/or the
SECC and/or (dd) the Mall II Space and/or the Phase II Mall are effectuated, H/C
II Owner shall give reasonable prior notice to H/C I Owner, Mall I Owner, SECC
Owner and/or Mall II Owner, as the case may be, except in

 



--------------------------------------------------------------------------------



 



51
any case where the giving of reasonable prior notice is not practicable under
the circumstances (but notice shall nevertheless be given as soon as
practicable); provided that the failure to give any such notice shall not
constitute a default hereunder.
               2.4.3.6 Mall II Owner, H/C II Owner, Mall I Owner, H/C I Owner
and SECC Owner each hereby grant to Residential Portion Owner an easement to
enter on or into as applicable (i) the Phase II Mall and the Mall II Space,
(ii) the Phase II Hotel/Casino and the H/C II Space, (iii) the Phase I Mall and
the Mall I Space, (iv) the Phase I Hotel/Casino and the H/C I Space and (v) the
SECC and the SECC Land, in each instance to the extent reasonably necessary
(A) to gain access to the Condominium Space, the Condominium and any and all
fixtures, fittings, equipment and building systems from time to time located
therein or thereon or to any other fixtures, fittings, equipment or building
systems that serve the Condominium for the maintenance, repair or restoration of
or to the same, and (B) to perform any maintenance, repair, restoration or other
obligations imposed upon Residential Portion Owner under this Agreement or which
Residential Portion Owner shall otherwise desire to perform on the Condominium
Space or the Condominium in accordance with this Agreement, but for no other
reason or purpose, except as otherwise provided in this Agreement. Residential
Portion Owner, in exercising its rights under this Section  2.4.3.6, shall use
commercially reasonable efforts to minimize interference with the maintenance,
use and operation of (v) the Mall II Space and Mall II Owner’s business at the
same, (w) the H/C II Space and H/C II Owner’s business at the same, (x) the Mall
I Space and Mall I Owner’s business at the same, (y) the H/C I Space and H/C I
Owner’s business at the same, and (z) the SECC and SECC Owner’s business at the
same. Before any maintenance, repairs or restoration contemplated by this

 



--------------------------------------------------------------------------------



 



52
Section 2.4.3.6 that requires Residential Portion Owner to enter upon any
material portion of (aa) the Mall II Space and/or the Phase II Mall, (bb) the
H/C II Space and/or the Phase II Hotel/Casino, (cc) the Mall I Space and/or the
Phase I Mall, (dd) the H/C I Space and/or the Phase I Hotel/Casino and/or
(ee) the SECC Land and/or the SECC are effectuated, Residential Portion Owner
shall give reasonable prior notice to Mall II Owner, H/C II Owner, Mall I Owner,
H/C I Owner and/or SECC Owner, as the case may be, except in any case where the
giving of reasonable prior notice is not practicable under the circumstances
(but notice shall nevertheless be given as soon as practicable); provided that
failure to give any such notice shall not constitute a default hereunder.
          2.4.4 Parking Access Easements.
               2.4.4.1 Each of SECC Owner and H/C I Owner hereby grants to each
other and to Mall I Owner, Mall II Owner, H/C II Owner and Residential Portion
Owner a non-exclusive easement (each, a “Parking Access Easement”) and right to
use, for vehicular and pedestrian access to (and from) the Phase I Automobile
Parking Area, the roadways and walkways leading thereto, including, without
limitation, the road designated as the Koval Access Road and the sidewalks
adjacent thereto, if any, all as depicted on Exhibit S annexed hereto and made a
part hereof. H/C I Owner hereby grants to SECC Owner, Mall I Owner, Mall II
Owner and Residential Portion Owner a non-exclusive easement and right to use,
for pedestrian ingress and egress and access to (and from) the Phase I
Automobile Parking Area from (and to) such other Owner’s Lot and the public
areas of the Venetian.
               2.4.4.2 H/C II Owner hereby grants to Mall I Owner, Mall II
Owner, H/C I Owner, SECC Owner and Residential Portion Owner a Parking Access

 



--------------------------------------------------------------------------------



 



53
Easement and right to use, for vehicular and pedestrian access to (and from) the
Phase II Automobile Parking Area, the roadways and walkways leading thereto, all
as depicted on Exhibit S annexed hereto and made a part hereof. H/C II Owner
hereby grants to Mall I Owner, Mall II Owner, H/C I Owner, SECC Owner and
Residential Portion Owner a non-exclusive easement and right to use, for
pedestrian ingress and egress and access to (and from) the Phase II Automobile
Parking Area from (and to) such other Owner’s Lot and the public areas of the
Palazzo.
               2.4.4.3 Notwithstanding any provision herein to the contrary,
each of H/C I Owner, SECC Owner and H/C II Owner, as applicable, shall have the
right to relocate each of the Parking Access Easements located on their
respective Lots; provided that, other than temporary reasonable interference
during relocation, such relocation does not impair other Owners’ rights to
utilize Parking Access Easements (other than to a de minimis extent), or
interfere (other than to a de minimis extent) with any other Owner’s business at
its Lot, or impose additional obligations on any other Owner under this
Agreement.
          2.4.5 Emergency Access Rights.
               2.4.5.1 Each of H/C I Owner, H/C II Owner, Mall I Owner, Mall II
Owner and SECC Owner hereby grants to the other Owners such easements in, on,
across and through (i) the H/C I Space and/or any improvements constructed upon
the H/C I Space, (ii) the Mall I Space and/or any improvements constructed in
the Mall I Space, (iii) the Mall II Space and/or any improvements constructed in
the Mall II Space, (iv) the SECC Land and/or any improvements constructed upon
the SECC Land or (v) the H/C II Space and/or any improvements constructed upon
the H/C II Space, as each of them

 



--------------------------------------------------------------------------------



 



54
may reasonably require, and in such location as the grantor thereof shall
approve (which approval shall not be unreasonably withheld), in order to provide
access to emergency fire exit or service corridors or stairs (to the extent
required in order to comply with applicable building codes and in accordance
with applicable Legal Requirements); provided that the Party exercising its
rights under this Section  2.4.5 shall reimburse the Party burdened by such
exercise for all reasonable costs and expenses incurred by such burdened Party
in connection therewith.
               2.4.5.2 Each Party shall have the right to cause the other
Parties to confirm the precise boundaries of such easements and to memorialize
the same by a recorded agreement executed by the Owner of the burdened property
and the Owner of the benefited Property (provided that, in any event, each such
easement shall be located in such a commercially appropriate location on the
burdened property as to minimize, to the extent reasonably possible,
interference with the construction, use and operation of such property and the
buildings and other improvements from time to time located thereon).
          2.4.6 Easements for Vertical and Lateral Support. H/C I Owner, H/C II
Owner, Mall I Owner, Mall II Owner and Residential Portion Owner hereby grant to
the others a right and easement for vertical and lateral support of the Phase I
Mall, the Phase II Mall, the Phase I Hotel/Casino, the Phase II Hotel/Casino and
the Condominium and an easement in and to all structural members, footings,
caissons, foundations, columns and beams and any other supporting components
located within or constituting a part of the Phase I Hotel/Casino, the Phase I
Mall, the Mall I Space, the H/C I Space, Phase II Hotel/Casino, the Phase II
Mall, the Mall II Space, the H/C II Space, the Condominium or the Residential
Portion for the support of the Phase I Mall, the Phase I Hotel/Casino, the

 



--------------------------------------------------------------------------------



 



55
Phase II Mall, the Phase II Hotel/Casino and the Condominium and all Facilities
located therein or thereon.
          2.4.7 Miscellaneous.
               2.4.7.1 Except as otherwise expressly provided in this Article 2,
each grantor of an easement under this Article 2 may relocate any easement on
its parcel at its sole cost and expense provided that such relocation: (1) does
not cause any interruption in the utilization of the easement by the Owner of
the dominant tenement for the affected easement (except de minimis
interruptions, as to degree or time, which shall be scheduled by agreement with
the Owner of the dominant tenement for the affected easement); (2) does not
diminish the capacity or efficiency of such easement (excepting de minimis
effects); (3) will not make it more difficult or more expensive for the Owner of
the dominant tenement with respect to any utility easement to use, maintain,
repair, or replace the utility lines, unless, in the case of increased expense,
the relocating grantor, at the time of such adverse relocation, agrees to bear
any future additional costs arising from such relocation; and (4) will not
interfere with or adversely affect (other than to a de minimis extent) the
maintenance, use or operation of the dominant tenement or the conduct of its
Owner’s business thereat.
               2.4.7.2 Except as otherwise provided herein with respect to
Limited Common Areas, each benefited Owner of any easement described in this
Article 2 or any other provision of this Agreement may allow its Tenants and
Permittees from time to time to use such easement; provided that the use by such
Tenants and Permittees shall be consistent with the use rights granted under the
applicable provisions of this Article 2 or the applicable other provisions of
this Agreement.

 



--------------------------------------------------------------------------------



 



56
          2.4.8 Antennae. H/C I Owner and H/C II Owner grant to each of Mall I
Owner, Mall II Owner and SECC Owner the right to use the communication
frequencies provided by the antennae that H/C I Owner and H/C II Owner have
installed in and on the Venetian and the Palazzo, subject to the cost sharing
provisions of Section 5.1.3 H/C I Owner and H/C II Owner shall have the right to
establish reasonable rules and regulations for the use of the radio frequencies
and radio equipment, including the number of receivers and channels that each of
Mall I Owner, Mall II Owner and SECC Owner may use, and Mall I Owner, Mall II
Owner and SECC Owner agree to abide by such rules and regulations and to cause
their employees to abide by such rules. Mall I Owner and Mall II Owner agree
that any radio communications between and among their respective employees in
and around the Venetian and the Palazzo shall be limited to 35 radios for Mall I
Owner and 30 radios for Mall II Owner at any given time, which radios shall
operate only on the “GCS A,” “GCS B” and “GCS C” channels, as maintained by H/C
I Owner’s or H/C II Owner’s electronic shop, as applicable, or any other
channels as may be designated by H/C I Owner and H/C II Owner from time to time;
provided, however, that Mall I Owner and Mall II Owner shall, subject to
reasonable rules and regulations promulgated by H/C I Owner and H/C II Owner,
also have access to “channel 402” (the fire channel), “channel 402A”, “channel
Engineer A” (the maintenance channel), and the security channel. Mall I Owner
and Mall II Owner also agree that to the extent that they desire to obtain
additional radio communications capabilities, Mall I Owner and Mall II Owner
shall be required to obtain their own channels, and related equipment, at their
sole cost and expense, and only to the extent that such additional channels do
not interfere with or diminish H/C I Owner’s and H/C II Owner’s radio
communications capabilities.

 



--------------------------------------------------------------------------------



 



57
          2.4.9 Mall I H/C Exclusive Areas. The Mall I H/C Exclusive Areas
contain utility equipment and other facilities that service the SECC, the Mall I
Space, the H/C I Space and the Phase IA Airspace. Notwithstanding anything
herein to the contrary, the Mall I H/C Exclusive Areas shall be accessible to
and used by H/C I Owner and its agents, employees, contractors and
subcontractors only, and (notwithstanding the fact that the Mall I H/C Exclusive
Areas are located within the Mall I Space) no other Party (including Mall I
Owner) shall have any easement or other access rights to the Mall I H/C
Exclusive Areas. In order to effectuate the foregoing, Mall I Owner hereby
grants H/C I Owner an exclusive easement right to access and use the Mall I H/C
Exclusive Areas. Mall I Owner may access the Mall I H/C Exclusive Areas after
obtaining the consent of H/C I Owner, which shall not be unreasonably withheld.
H/C I Owner may require that any agent or employee of Mall I Owner accessing the
Mall I H/C Exclusive Areas be accompanied by a representative of H/C I Owner.
          2.4.10 Mall II H/C Exclusive Areas. The Mall II H/C Exclusive Areas
contain utility equipment and other facilities that service the SECC, the Mall
II Space and the H/C II Space. Notwithstanding anything herein to the contrary,
the Mall II H/C Exclusive Areas shall be accessible to and used by H/C II Owner
and its agents, employees, contractors and subcontractors only, and
(notwithstanding the fact that the Mall II H/C Exclusive Areas are located
within the Mall II Space) no other Party (including Mall II Owner) shall have
any easement or other access rights to the Mall II H/C Exclusive Areas. In order
to effectuate the foregoing, Mall II Owner hereby grants H/C II Owner an
exclusive easement right to access and use the Mall II H/C Exclusive Areas. Mall
II Owner may access the Mall II H/C Exclusive Areas after obtaining the



--------------------------------------------------------------------------------



 



58

consent of H/C II Owner, which shall not be unreasonably withheld. H/C II Owner
may require that any agent or employee of Mall II Owner accessing the Mall II
H/C Exclusive Areas be accompanied by a representative of H/C II Owner.
          2.4.11 Residential Portion H/C Exclusive Areas and Residential Portion
Mall II Exclusive Areas.
                      2.4.11.1 The Residential Portion H/C Exclusive Areas shall
be determined by H/C I Owner and Residential Portion Owner and set forth in an
exhibit to the Condo Amendment. Notwithstanding anything herein to the contrary,
the Residential Portion H/C Exclusive Areas shall be accessible to and used by
H/C I Owner and its agents, employees, contractors and subcontractors only, and
(notwithstanding the fact that the Residential Portion H/C Exclusive Areas are
located within the Residential Portion) no other Party (including Residential
Portion Owner) shall have any easement or other access rights to the Residential
Portion H/C Exclusive Areas. In order to effectuate the foregoing, Residential
Portion Owner hereby grants H/C I Owner an exclusive easement right to access
and use the Residential Portion H/C Exclusive Areas. Residential Portion Owner
may access the Residential Portion H/C Exclusive Areas after obtaining the
consent of H/C I Owner, which shall not be unreasonably withheld. H/C I Owner
may require that any agent or employee of Residential Portion Owner accessing
the Residential Portion H/C Exclusive Areas be accompanied by a representative
of H/C I Owner.
                      2.4.11.2 The Residential Portion Mall II Exclusive Areas
shall be determined by H/C I Owner and Residential Portion Owner and set forth
in an exhibit to the Condo Amendment. Notwithstanding anything herein to the
contrary, the Residential Portion Mall II Exclusive Areas shall be accessible to
and used by Mall II Owner and its



--------------------------------------------------------------------------------



 



59

agents, employees, contractors and subcontractors only, and (notwithstanding the
fact that the Residential Portion Mall II Exclusive Areas are located within the
Residential Portion) no other Party (including Residential Portion Owner) shall
have any easement or other access rights to the Residential Portion Mall II
Exclusive Areas. In order to effectuate the foregoing, Residential Portion Owner
hereby grants Mall II Owner an exclusive easement right to access and use the
Residential Portion Mall II Exclusive Areas. Residential Portion Owner may
access the Residential Portion Mall II Exclusive Areas after obtaining the
consent of Mall II Owner, which shall not be unreasonably withheld. H/C I Owner
may require that any agent or employee of Residential Portion Owner accessing
the Residential Portion Mall II Exclusive Areas be accompanied by a
representative of Mall II Owner.
ARTICLE 3
COVENANTS REGARDING SECC AND ADDITIONAL RETAIL SPACE
     Section 3.1 SECC Operation. H/C I Owner, H/C II Owner and SECC Owner hereby
covenant, in favor of Mall I Owner and Mall II Owner that, subject to Force
Majeure Events, the SECC, or another convention, trade show and exposition
center located on the SECC Land, the Phase I Land, the Phase II Land and/or any
other land adjacent to the Integrated Resort or connected thereto by walkways,
pedestrian bridge or other interior pedestrian access routes (“Adjacent Land”),
shall be continuously operated as a convention, trade show and exposition center
and for ancillary uses (but not retail or restaurant uses except consistent with
uses as of the date hereof and except in accordance with the provisions of
Section 3.2 and Section 3.3) in a manner and at a level that shall be no less
than the standards as of the date hereof of First class convention, trade show
and



--------------------------------------------------------------------------------



 



60

exposition centers. The Parties acknowledge that SECC Owner’s use and operation
of the SECC on the date hereof satisfies such standards.
     Section 3.2 Other Convention Centers. SECC Owner, H/C I Owner and H/C II
Owner hereby agree, for the benefit of Mall I Owner and Mall II Owner, that
subject to Section 3.3 below, each convention, trade show and/or exposition
center (each, a “Convention Center”) operated on the Phase I Land, Phase II
Land, SECC Land and Adjacent Land (excluding any space in the Phase I
Hotel/Casino or Phase II Hotel/Casino, as to which the restrictions set forth in
Section 4.1 below applies) shall not have, in the aggregate and including space
covered by the next sentence, more square feet of retail and/or restaurant space
than the sum of (x) 2,500 plus (y) the amount of retail and/or restaurant space
in the SECC as of the date hereof. In addition, SECC Owner agrees, for the
benefit of Mall I Owner and Mall II Owner, that subject to Section 3.3 below,
any building constructed on the SECC Land shall not have, in the aggregate and
including space covered by the preceding sentence, more square feet of retail
and/or restaurant space than the sum of (x) 2,500 plus (y) the amount of retail
and/or restaurant space in the SECC as of the date hereof.
     Section 3.3 Additional Retail Space. Any building constructed on the SECC
Land (including the existing building on the SECC Land as of the date hereof),
and any convention center on Adjacent Land, shall be permitted to contain retail
and/or restaurant space that, if not for this Section 3.3, would be prohibited
pursuant to Section 3.1 and Section 3.2; provided, however, that such retail
and/or restaurant space must at all times be owned, operated, managed and leased
by either H/C I Owner, H/C II Owner or an Affiliate of either; provided further,
however, that (a) such Owner shall have the right to negotiate



--------------------------------------------------------------------------------



 



61

Leases with brokers representing Tenants or potential Tenants and (b) such Owner
shall have the right to sell such space or any portion thereof to Mall I Owner
or Mall II Owner or an Affiliate of either on terms satisfactory to such Owner
and such buyer in the sole discretion of each of them. The Parties acknowledge
and confirm that in the event that the relevant Parties attempt to reach
agreement on a sale pursuant to clause (b) of the preceding sentence but are
unable to so agree, the first proviso clause of the preceding sentence shall
remain in effect. In the event of a sale of such retail and/or restaurant space
pursuant to a judgment of foreclosure of a Mortgage, or any conveyance(s) of
such retail and/or restaurant space to the applicable Mortgagee or any Affiliate
thereof in connection with a deed-in-lieu of foreclosure transaction, then the
first proviso clause of the first sentence of this Section 3.3 shall no longer
be in force or effect and such retail and/or restaurant space may be owned,
operated, managed and/or leased by any third-party which is not a competitor of
General Growth Properties, Inc. Notwithstanding the definition of Affiliate set
forth in Schedule I, solely for purposes of this Section 3.3 the term
“Affiliate” as applied to H/C I Owner or H/C II Owner shall not include any
entity in which a competitor of General Growth Properties, Inc., holds any
interest (other than an ownership interest in a publicly traded company).
ARTICLE 4
OPERATION OF PHASE I
HOTEL/CASINO AND PHASE I MALL; OPERATION OF PHASE II
HOTEL/CASINO AND PHASE II MALL;
TENANT NON-COMPETITION
     Section 4.1 Operating Covenants of H/C I Owner and H/C II Owner. H/C I
Owner agrees for the benefit of Mall I Owner and Mall II Owner in the case of



--------------------------------------------------------------------------------



 



62

Sections 4.1.1, 4.1.2 and 4.1.4 below (and H/C II Owner agrees for the benefit
of Mall I Owner and Mall II Owner in the case of Sections 4.1.3, 4.1.4 and 4.1.5
below) as follows:
          4.1.1 H/C I Owner shall continuously (subject to Force Majeure Events)
operate and exclusively use the Phase I Hotel/Casino as a Venetian-themed hotel
and casino and for ancillary uses (but not retail or restaurant tenants or uses
except for the space covered by the Phase I Casino Level Master Lease (whether
or not such Lease remains in effect) and other space currently used for retail
or restaurant purposes as of the date hereof and except in accordance with the
provisions of Sections 4.1.2 and 4.1.4) in a manner and at a level that shall be
no less than the standards of First-class Las Vegas Boulevard-style
hotel/casinos. Notwithstanding the foregoing, H/C I Owner shall have the right
to cease operating the Phase I Hotel/Casino in accordance with the
Venetian-theme upon one hundred and twenty (120) days prior notice to Mall I
Owner. At all times, the first floor of the Phase I Hotel/Casino (excluding
Phase 1A and the Congress Facility), other than space used for restaurants and
ballrooms as of the date hereof, shall be used primarily for gaming purposes.
          4.1.2 H/C I Owner shall have the right to operate, or lease to a
tenant to operate, a restaurant/bar located (i) in the space known, as of
May 17, 2004, as the “Sports Book” together with adjacent casino space (the
“Sports Book Space”), so long as such Sports Book Space does not exceed twenty
thousand (20,000) square feet in the aggregate and (ii) in any back-of-house
space that is only available to employees of H/C I Owner.
          4.1.3 Subject to the proviso clause of Section 4.1.4, the Phase II
Hotel/Casino shall not contain any restaurant or retail space except for the
following: (a) restaurants located on the casino level of the Phase II
Hotel/Casino, (b) retail space



--------------------------------------------------------------------------------



 



63

located on the casino level of the Phase II Hotel/Casino, provided that such
retail space, which is currently expected to include a gift shop, newsstand,
apothecary (high-end drug store), coffee/gelato stand and/or jewelry store,
shall not occupy more than ten thousand (10,000) square feet in the aggregate,
(c) restaurants located on a sub-casino level of the Phase II Hotel/Casino,
which restaurants are currently expected to include a wine cellar of
approximately seven thousand (7,000) square feet, a restaurant of approximately
twenty-three thousand (23,000) square feet and a café (to form part of a car
dealership) of approximately nine thousand (9,000) square feet, provided that
such restaurants shall not occupy more than thirty-nine thousand (39,000) square
feet in the aggregate, and (d) the space described in Section 4.1.4 below.
          4.1.4 In addition to the restaurant and retail space described in the
foregoing Sections 4.1.2 and 4.1.3, H/C I Owner and H/C II Owner in the
aggregate may elect to create up to 15,000 square feet of aggregate additional
retail (but not restaurant) space in the Phase I Hotel/Casino and the Phase II
Hotel/Casino in the aggregate, provided for clarity, that H/C I Owner and H/C II
Owner shall have the right to operate, or lease to one or more tenants to
operate, in the Phase I Hotel/Casino and the Phase II Hotel/Casino,
respectively, (x) car dealerships and (y) stores, shops and/or stands with
merchandise exclusively (subject to de minimis exceptions) related to shows and
productions offered at the Venetian or the Palazzo and that such dealerships,
stores, shops and/or stands shall not constitute retail space for the purposes
of this Section 4.1.
          4.1.5 H/C II Owner shall continuously (subject to Force Majeure
Events) operate and exclusively use the Phase II Hotel/Casino as a hotel and
casino and for ancillary uses (but not retail or restaurant tenants or uses
except for the space covered by



--------------------------------------------------------------------------------



 



64

the Phase II Casino Level Master Lease (whether or not such Lease remains in
effect) and except in accordance with the provisions of Sections 4.1.3 and
4.1.4) in a manner and at a level that shall be no less than the standards of
First-class Las Vegas Boulevard style hotel/casinos, as such standards exist as
of the date hereof. At all times after it opens to the public, the ground floor
of the Phase II Hotel/Casino, other than the space that will be used for
restaurants and ballrooms and the Phase II Casino Level Leased Space and except
in accordance with the provisions of Sections 4.1.3 and 4.1.4, shall be used
primarily for gaming purposes.
     Section 4.2 Operating Covenants of Mall I Owner. Mall I Owner agrees for
the benefit of H/C I Owner as follows:
          4.2.1 Mall I Owner shall continuously (subject to Force Majeure
Events) operate and exclusively use (or cause to be used) the Phase I Mall as a
retail and restaurant complex and for ancillary uses in a manner and at a level
that shall be no less than the quality and standard of the Phase I Mall as of
the date hereof, subject to the covenants and restrictions set forth in the
further provisions of this Section 4.2 and provided that Mall I Owner shall use
reasonably diligent efforts (with such efforts to be measured without taking
into account the relative financial terms offered by different prospective
Tenants (provided that in no event shall Mall I Owner be obligated to accept
financial terms that are less than “market”) or the cost of any Tenant
improvement work due to a more upscale use) to (i) upgrade, as promptly as
possible (taking into account existing contractual obligations), the occupant
mix of the St. Mark’s Square area in the Phase I Mall such that the quality and
standard of Mall I Occupants in the St. Mark’s Square area are as consistent as
is reasonably possible to the quality and standard of Mall



--------------------------------------------------------------------------------



 



65

II Occupants as of the date hereof, taking into account the location of the St.
Mark’s Square area and all other relevant factors, (ii) remove the beverage
vending machines located in the elevator vestibule of the Great Hall and at the
back of St. Mark’s Square, and not locate any vending machines in either such
area or in any other area in open public view (except in the “food court” area
and access corridors to public restrooms), and (iii) ensure that all burnt-out
or missing light bulbs in the Phase I Mall are immediately replaced. Mall I
Owner’s obligations under this Section 4.2.1 are subject to Force Majeure
Events.
          4.2.2 Required Phase I Mall Standard; Identity of Tenants of Phase I
Mall; Prohibited Phase I Mall Uses.
                    4.2.2.1 Mall I Owner covenants and agrees that from and
after the date hereof, any tenant with whom Mall I Owner enters into a Lease,
and any other Person who, whether pursuant to a sublease from a Tenant or
otherwise, occupies space in Mall I Space, including the operators of any retail
carts or kiosks located in the Mall I Space (any such tenant or other Person, a
“Mall I Occupant”) shall be a retail or restaurant tenant appropriate for and
consistent with, a quality and standard for the Phase I Mall and its aggregate
occupant mix that is not less than the quality and standard of the Phase I Mall
and the Mall I Occupants as of May 17, 2004. Mall I Owner agrees to use
commercially reasonable efforts from and after the date of this Agreement to
pursue a maintenance and leasing program whereby the Phase I Mall and the Mall I
Occupants are of a First-class quality and standard.
                    4.2.2.2 In all events, Mall I Owner covenants and agrees
that no Mall I Occupant shall be a Competitor and no space in the Phase I Mall
shall be used



--------------------------------------------------------------------------------



 



66

(whether by Mall I Owner, any Mall I Occupant or any other Person) for or as any
of the following:
                    4.2.2.2.1 Conducting or permitting any fire, auction,
going-out-of-business or bankruptcy sale.
                    4.2.2.2.2 Engaging in any unethical or disreputable method
of business operation.
                    4.2.2.2.3 A so-called “flea market.”
                    4.2.2.2.4 Selling, displaying for sale or displaying any
pornographic or obscene material.
                    4.2.2.2.5 A gambling or gaming establishment such as,
without limitation, an Off-Track Betting, sport gambling, casino gambling or
similar establishment (provided, that the foregoing shall not be deemed to
restrict the use of portable gaming devices provided by or on behalf of H/C I
Owner or H/C II Owner in the Phase I Mall, if permitted by law).
                    4.2.2.2.6 Any loudspeakers, phonographs or other devices of
similar nature in such a manner so as to be heard outside of the applicable
demised premises.
                    4.2.2.2.7 A billiard or pool hall (although any First-class
bar or restaurant to whom Mall I Owner may be permitted to rent a portion of the
Phase I Mall or Mall I Space under the other terms of this Agreement may be
permitted to install billiard or pool tables ancillary to its primary bar or
restaurant operations).
                    4.2.2.2.8 Any “off-price” or “discount” store.



--------------------------------------------------------------------------------



 



67

                    4.2.2.2.9 A swap show selling merchandise that is used,
damaged or discontinued, or any “second hand” store or “surplus” store (but
excluding stores that sell antiques).
                    4.2.2.2.10 Any establishment any purpose of which:
                                     4.2.2.2.10.1 is to sell, afford or permit
on-premises sexual stimulation or sexual liaisons;
                                     4.2.2.2.10.2 permits or presents obscene,
nude or semi-nude performances or modeling;
                            4.2.2.2.10.3 sells “rubber goods” or other sexual or
erotic products of a type not commonly found in national chain pharmacies;
                            4.2.2.2.10.4 sells, rents or permits the viewing of
x-rated video, photographs, books or other material (except, in the case of a
book store, if such materials do not constitute a primary product of the
establishment and if such materials are discreetly displayed in such manner as
not to be visible from outside the premises); or
                                     4.2.2.2.10.5 offers any other form of
so-called “adult entertainment.”
                    4.2.2.2.11 A facility for the sale of paraphernalia for use
with illicit drugs.
                    4.2.2.2.12 A pawn shop or auction house.



--------------------------------------------------------------------------------



 



68

                    4.2.2.2.13 Any use which emits an obnoxious odor, excessive
noise or sound which can be heard or smelled to a material extent outside of the
space occupied for the use.
                    4.2.2.2.14 Any solicitations or leafleting activity,
including, but not limited to, union or collective bargaining solicitations.
                    4.2.2.2.15 Promoting, marketing or advertising any business,
product, good or item of a Competitor or selling any product, good or item, the
primary or a significant purpose of which is to promote, market or advertise any
business, product, good or item of a Competitor. For example, and without
limiting the foregoing, the sale of a guidebook which includes a description of
a Competitor’s property would be permitted in the Mall I Space, but the sale of
a t-shirt bearing the logo of a Competitor’s property would not be permitted
pursuant to this Section 4.2.2.2.15
                    4.2.2.2.16 A wedding chapel, for performing weddings or as
part of any wedding-related program, activity or service.
                    4.2.2.2.17 An office, store, reading room, headquarters,
center or other facility devoted or opposed to the promotion, advancement,
representation, purpose or benefit of: (a) any political party, political
movement or political candidate, (b) any religion, religious group or religious
denomination, (c) any foreign government or (d) any “cause” of any type or
nature whatsoever.
                    4.2.2.2.18 The sale of telephone calling cards.
                    4.2.2.2.19 The provision of catering services or the
preparation of meals intended to be eaten in hotel rooms in the Phase I
Hotel/Casino or the Phase II Hotel/Casino.



--------------------------------------------------------------------------------



 



69

                    4.2.2.2.20 A florist or the sale of flower arrangements.
                    4.2.2.2.21 A spa, health or fitness club, gym or beauty
salon, provided the same shall not prohibit the retail sale of cosmetics and
other spa or beauty products.
                    4.2.2.2.22 For so long as there is a drug store and/or
prescription pharmacy on the land underneath the Walgreens’ Airspace, the
operation of a drug store or a so-called prescription pharmacy or for any other
purpose requiring a qualified pharmacist or other person authorized by law to
dispense medicinal drugs, directly or indirectly, for a fee or remuneration of
any kind.
                    4.2.2.2.23 Any play, show, performance or other
entertainment-type activity other than (a) in the common areas of the Phase I
Mall, (b) in Tenant Space at the Phase I Mall, provided that such entertainment
is ancillary to such Tenant Space and is not its primary purpose, (c) the
Venetian Performers, or (d) an interactive, dinner-theater soap opera known as
“Tamara” and held in the Tenant Space formerly occupied by “In Celebration of
Golf”.
          4.2.3 Venetian Theme. For so long as the Phase I Hotel/Casino is
decorated in accordance with a “Venetian” theme, Mall I Owner covenants and
agrees to operate and maintain the Phase I Mall and Mall I Space in keeping with
the overall “Venetian” theme of the Phase I Mall in existence as of May 17, 2004
(such theme, including the components thereof described in the next sentence and
in the last sentence of this paragraph, the “Venetian Theme”). In furtherance
of, but without limiting, the foregoing, Mall I Owner shall maintain, and where
applicable shall cause its Tenants to maintain, in a First-class condition the
high-end finish and Renaissance-Venice streetscape



--------------------------------------------------------------------------------



 



70

motif of the Phase I Mall in existence as of May 17, 2004, characterized by,
among other things, a painted vaulted ceiling, cobblestone floor tiling,
“piazza” style retail store groupings, a “St. Marks Square,” and arched bridges
over a winding Venetian-themed indoor water canal running the length of the main
mall corridor. All Alterations made by Mall I Owner, its Tenants and other
occupants must be consistent with the Venetian Theme. Additionally, Mall I Owner
acknowledges and confirms that an important component of the Venetian Theme is
the currently-existing pantomimes, singing gondoliers and other street
performers (the “Venetian Performers”), and therefore, Mall I Owner agrees to
continue to employ Venetian Performers in numbers and on a schedule similar or
greater to that employed by Mall I Owner as of May 17, 2004, as described in
Exhibit H attached hereto and made a part hereof. No neon signs (other than neon
signs in the “food court” as of the date hereof) shall be visible from any of
the Phase I Mall’s public or common areas. The provisions of this Section 4.2.3
shall cease to be effective at such time as the Phase I Hotel/Casino ceases to
be decorated in accordance with the Venetian Theme.
          4.2.4 Grand Canal Shoppes Name; Right to Use Venetian Logo.
                    4.2.4.1 Mall I Owner agrees that, subject to the further
provisions of this Section 4.2.4.1, the Phase I Mall shall continuously and
exclusively operate under the names “Grand Canal Shoppes”, “Grand Canal Shoppes
at The Venetian”, “Grand Canal Shoppes at The Venetian Las Vegas” and “Grand
Canal Shoppes at The Venetian Resort Hotel Casino”. Mall I Owner may not use any
of such names to identify any other retail facility aside from the Phase I Mall.
The uses of such names are subject to the following licenses and restrictions:



--------------------------------------------------------------------------------



 



71

                                   4.2.4.1.1 H/C I Owner hereby grants to Mall I
Owner and its Affiliates a non-exclusive, non-transferable (except as
hereinafter provided), irrevocable, perpetual and royalty-free worldwide
license, without charge or fee, to use and display the names “The Venetian
Resort Hotel Casino”, “The Venetian Las Vegas” and “The Venetian” (each, a
“Venetian Name”) and the logo shown on Exhibit I-1 attached hereto and made a
part hereof (as the same may be changed as described below) (the “Venetian
Logo”); provided, however, that (1) all uses of any Venetian Name and the
Venetian Logo must be consistent with a First-class Las Vegas Boulevard-style
hotel casino; (2) all uses of any Venetian Name must either be (y) as part of
the Venetian Logo or (z) consistent with the style guidelines described in
Exhibit R-1 attached hereto and made a part hereof, as the same may be amended
from time to time by Mall I Owner and H/C I Owner; (3) any use of any Venetian
Name and Venetian Logo on, or as a part of, advertising, marketing or
promotional materials or products, goods and items for sale shall be a proper
use of such license only if (x) the applicable material, product, good or item
also includes a reference to the Grand Canal Shoppes name or a Tenant or other
Phase I Mall occupant, or a business being operated at the Phase I Mall (so
that, for example, a Tenant in the Phase I Mall can sell (pursuant to the
sublicense described in the next paragraph) items that say “[Name of tenant] at
The Venetian” or “[Name of tenant] at the Grand Canal Shoppes at The Venetian,”
but cannot sell items that say only “The Venetian” and (y) in the case of
products, goods and items for sale, H/C I Owner has given prior written approval
of such use; (4) any use of a Venetian Name in any advertising, marketing or
promotional material must be either in the same typeface as appears in the
Venetian Logo, the “Optifavrile” or “MrsEaves” typeface or the predominant
typeface of such



--------------------------------------------------------------------------------



 



72

material and (5) whenever a Venetian Name is used, the first letter of each word
comprising such name shall be capitalized. No use of such license pursuant to
clause (3) of the preceding sentence shall impose, or be deemed to impose, any
liability on H/C I Owner (or any affiliate thereof) with respect to the
applicable material, product, good or item. H/C I Owner reserves the right to
replace, alter or modify the Venetian Logo at any time in its sole discretion,
but upon not less than thirty (30) days prior written notice to Mall I Owner.
Upon any such notification from H/C I Owner to Mall I Owner, Mall I Owner shall,
as of the effective date of the applicable change as set forth in such notice,
cease, and cause Mall I Occupants to cease, using the old Venetian Logo (but
shall continue to have the rights set forth herein with respect to the
replacement, altered or modified Venetian Logo). Notwithstanding any prior
agreements between H/C I Owner and Mall I Owner to the contrary, as of the date
hereof the foregoing license represents the only rights of Mall I Owner to use
the Venetian Name and the Venetian Logo (and therefore any such prior agreements
are hereby deemed terminated and of no force and effect).
                                 4.2.4.1.2 Mall I Owner may sublicense the above
described license to Mall I Occupants, provided that (1) such sublicense
provides that the sublicense can only use the Venetian Names and Venetian Logo
within the scope of, and pursuant to, the above-described license, (2) Mall I
Owner shall be responsible and liable for all breaches by any sublicensee of any
such sublicense and (3) such sublicense gives H/C I Owner the right to enforce
its terms and restrictions.
                                 4.2.4.1.3 If H/C I Owner shall determine that
any advertising, marketing or promotional materials used or planned to be used
by Mall I



--------------------------------------------------------------------------------



 



73

Owner or any of its sublicensees violate the terms of the above-described
license, Mall I Owner shall, immediately upon written notification from H/C I
Owner of such determination, cease (or cause the applicable sublicensee to
immediately cease) such advertising, marketing or promotion.
                                 4.2.4.1.4 Mall I Owner acknowledges that
subject to the license granted herein, H/C I Owner owns all legal right, title
and interest in and to the Venetian Names and the Venetian Logo. Mall I Owner
agrees that any and all uses of the Venetian Names and Venetian Logo, and any
goodwill resulting from such uses, shall inure solely to the benefit of H/C I
Owner.
                    4.2.4.2 Mall I Owner, H/C I Owner and H/C II Owner hereby
agree that:
                                 4.2.4.2.1 Mall I Owner hereby grants to H/C I
Owner and H/C II Owner and their Affiliates a non-exclusive, non-transferable
(except as hereinafter provided), irrevocable, perpetual and royalty-free
worldwide license, without charge or fee, to use and display the “Grand Canal
Shoppes” name (the “Grand Canal Shoppes Name”) and the logo shown on Exhibit U-1
attached hereto and made a part hereof (as the same may be changed as described
below) (the “Grand Canal Shoppes Logo”); provided, however, that (x) no such use
and display shall be permitted in connection with any property located in the
United States other than the Integrated Resort and (y) all uses of the Grand
Canal Shoppes Name and the Grand Canal Shoppes Logo must be (1) consistent with
a First-class hotel and casino and related amenities and services and (2)
consistent with the style guidelines described in Exhibit R-1 attached hereto
and made a part hereof, as the same may be amended from time to time by Mall I
Owner, H/C I



--------------------------------------------------------------------------------



 



74

Owner and H/C II Owner. Mall I Owner reserves the right to replace, alter or
modify the Grand Canal Shoppes Logo (but in no event, so long as the Phase I
Hotel/Casino is operating under one of the Venetian Names, shall Mall I Owner
have the right to replace, alter or modify the Grand Canal Shoppes Name) at any
time in its sole discretion, but upon not less than thirty (30) days prior
written notice to H/C I Owner and H/C II Owner. Upon any such notification from
Mall I Owner to H/C I Owner and H/C II Owner, H/C I Owner and H/C II Owner
shall, as of the effective date of the applicable change as set forth in such
notice, cease using the old Grand Canal Shoppes Logo.
                                 4.2.4.2.2 H/C I Owner and H/C II Owner
acknowledge that subject to the license granted herein, Mall I Owner owns all
legal right, title and interest in and to the Grand Canal Shoppes Name and the
Grand Canal Shoppes Logo. H/C I Owner and H/C II Owner agree that any and all
uses of the Grand Canal Shoppes Name and Grand Canal Shoppes Logo, and any
goodwill resulting from such uses, shall inure solely to the benefit of Mall I
Owner.
          4.2.5 Directional Signage. Mall I Owner shall include the location of
and/or directions to the Phase I Hotel/Casino in all directional signage
(including mall directories, overhead directionals, backlit and non-backlit
directionals and velvet banners bearing directional information), directories
and locational diagrams and maps located within the Phase I Mall. H/C I Owner
shall include the location of and/or directions to the Phase I Mall in all
directional signage (including overhead directionals and backlit and non-backlit
directions), directories and locational diagrams and maps located within the
Phase I Hotel/Casino. At a minimum, H/C I Owner and Mall I Owner shall include
directions to the Phase I Mall and the Phase I Hotel/Casino, respectively, at
those locations



--------------------------------------------------------------------------------



 



75

identified on Exhibit X attached hereto and made a part hereof. The directional
signage at each of the locations set forth on Exhibit X shall be substantially
similar to the signage that is at such locations as of the date hereof, which
signage is also shown or described on Exhibit X.
          4.2.6 Hours of Phase I Mall Operation. Notwithstanding the provisions
of Section 5.1.5.1, all of the retail stores in the Phase I Mall shall (subject
to Force Majeure Events) be open every day, opening no later than 10 am PST or
PDT, as applicable, and closing no earlier than 11 pm (Sunday through Thursday)
or 12 am (Friday and Saturday) PST or PDT, as applicable, 7 days a week, 365 (or
366, as applicable) days per year and all of the restaurants in the Phase I Mall
shall (subject to Force Majeure Events) be open for lunch and dinner, 7 days a
week, 365 (or 366, as applicable) days per year (collectively, as applicable to
retail stores and restaurants, the “Hours of Operation”), except that existing
restaurant Tenants shall only be required to be open during the hours specified
in their current Leases. New Leases and renewals of current Leases entered into
by Mall I Owner and Tenants shall require Tenants to be open during the
applicable Hours of Operation. Mall I Owner shall be responsible for enforcing
the Hours of Operation.
          4.2.7 Required Provisions in Standard Form of Mall Leases. Any Lease
entered into by Mall I Owner and a Tenant from and after the date hereof shall
provide for the following:
                    4.2.7.1 H/C I Owner shall have the right to prohibit any
Tenant advertising at the Phase I Mall or which mentions the Phase I Mall, the
Venetian or the Palazzo which, in the reasonable judgment of H/C I Owner,
impairs the reputation of H/C I Owner or the Venetian or H/C II Owner or the
Palazzo.



--------------------------------------------------------------------------------



 



76

                    4.2.7.2 H/C I Owner shall be a third-party beneficiary of
the provisions described in the foregoing paragraph (a) (and the applicable
Leases shall so provide) and shall have the right to take all appropriate action
to enforce such provisions, but shall not have the right to initiate any
eviction proceedings against the Tenant.
                    4.2.7.3 With respect to the existing Lease provisions
described on Exhibit Y attached hereto and made a part hereof, for so long as
the applicable Leases are in effect, (i) Mall I Owner shall not amend such
provisions without H/C I Owner’s consent, (ii) H/C I Owner shall be entitled to
all of the benefits of such provisions and Mall I Owner shall not take any
actions to deprive H/C I Owner of such benefits and (iii) Mall I Owner shall, at
H/C I Owner’s expense, take all actions reasonably requested by H/C I Owner to
enforce such provisions and to cause H/C I Owner to receive the benefits
thereof, provided that in no event shall Mall I Owner be obligated to initiate
any eviction proceedings against the applicable Tenant unless Mall I Owner, in
its sole discretion, elects to do so.
                    4.2.7.4 The inclusion of the provision set forth in
Exhibit Z attached hereto and made a part hereof. To the extent any Lease shall
not include the provision set forth in Exhibit Z, such Lease shall be null and
void and of no force and effect. H/C I Owner shall be a third-party beneficiary
of the provision described in Exhibit Z (and the applicable Leases shall so
provide) and H/C I Owner shall have the right to take all appropriate action to
enforce such provision, including initiating and prosecuting to completion
eviction proceedings.
          4.2.8 Intentionally Omitted.

 



--------------------------------------------------------------------------------



 



77
          4.2.9 Duratran Units. Mall I Owner shall (a) maintain the “backlit
Duratran units” in the Phase I Mall shown on Exhibit X attached hereto and made
a part hereof, or other advertising surfaces or space of comparable quality and
in similar locations, and (b) reserve (without charge) each such unit or
replacement surface or space for use by H/C I Owner to advertise its business
(or any component thereof, any business of any Affiliate or any business of a
Tenant in the Phase I Hotel/Casino or in any space leased to H/C I Owner in the
Phase I Mall) and/or special events to be held at the Phase I Hotel/Casino.
H/C I Owner shall (a) maintain the “backlit Duratran units” in the Phase I
Hotel/Casino shown on Exhibit X, or other advertising surfaces or space of
comparable quality and similar locations, and (b) reserve (without charge) each
such unit or replacement, surface or space for use by Mall I Owner to advertise
the Phase I Mall and/or particular Tenants located in, or special events to be
held at, the Phase I Mall or the space covered by the Phase I Casino Level
Master Lease.
          4.2.10 Marketing/Advertising. No promotional, marketing or advertising
material for the Phase I Mall shall show or mention (a) any other restaurant
and/or retail complex other than the Phase II Mall or (b) any casino or
gaming-related business (including, without limitation, any Internet gaming
business) other than the Venetian and any other casino or gaming-related
business owned by H/C I Owner or any Affiliate thereof. In no event shall Mall I
Owner accept advertising for the monorail of The Las Vegas Monorail Company (or
any successor) that currently runs on a four mile route along the east side of
Las Vegas Boulevard.
          4.2.11 Compliance with Gaming Laws. Mall I Owner acknowledges that
H/C I Owner and Affiliates of H/C I Owner are businesses that are or may be
subject to



--------------------------------------------------------------------------------



 



78

and exist because of privileged licenses issued by Gaming Authorities.
Therefore, not less than thirty (30) days prior to entering into any Lease (a
“Proposed Lease”), Mall I Owner shall notify H/C I Owner of its intention to
enter into such Proposed Lease. If the tenant under such Proposed Lease (the
“Proposed Tenant”) is a corporation, Mall I Owner shall require such Proposed
Tenant to disclose to Mall I Owner and H/C I Owner the names of all of its
officers and directors. Unless it is a publicly traded corporation on a national
stock exchange, the Proposed Tenant shall disclose to Mall I Owner and H/C I
Owner all direct and indirect ownership interests in the Proposed Tenant and all
lenders or sources of financing. If requested to do so by H/C I Owner, Mall I
Owner shall require a Proposed Tenant to obtain any license, qualification,
clearance or the like which shall be requested or required of any Proposed
Tenant by any Gaming Authority or any regulatory authority having jurisdiction
over H/C I Owner or any Affiliate of H/C I Owner. If a Proposed Tenant fails to
satisfy such requirement or if H/C I Owner or any Affiliate of H/C I Owner is
directed not to involve itself in business with a Proposed Tenant by any such
authority, or if H/C I Owner shall in good faith determine, in H/C I Owner’s
good-faith judgment, that a Proposed Tenant, or any of its officers, directors,
employees, agents, designees or representatives, or a partner, owner, member, or
shareholder, or any lender or financial participant (a) is or might be engaged
in, or is about to be engaged in, any activity or activities, or (b) was or is
involved in any relationship, either of which could or does jeopardize H/C I
Owner’s business, reputation or such licenses, or those of its Affiliates, or if
any such license is threatened to be, or is, denied, curtailed, suspended or
revoked, then Mall I Owner, at H/C I Owner’s direction, shall not enter into the
Proposed Lease with the



--------------------------------------------------------------------------------



 



79

Proposed Tenant. Any Lease entered into in violation of this Section 4.2.11
shall be deemed null and void and of no force and effect.
          4.2.12 H/C I Owner Obligations to Tenants. If any Lease existing as of
the date hereof covering space in the Phase I Mall or in the Phase I Casino
Level Leased Space contains an agreement requiring the landlord under the Lease
to provide services that can be provided only by H/C I Owner (by way of example,
and not in limitation of the foregoing, a covenant in a Lease to provide a
certain number of hotel rooms in the Phase I Hotel/Casino without charge to a
Mall I Occupant), H/C I Owner covenants and agrees to comply with such
provisions as if it was the landlord under the applicable Lease, at no charge to
Mall I Owner.
     Section 4.3 Operating Covenants of Mall II Owner. Mall II Owner agrees for
the benefit of H/C II Owner as follows:
          4.3.1 Mall II Owner shall continuously (subject to Force Majeure
Events) operate and exclusively use (or cause to be used) the Phase II Mall as a
retail and restaurant complex and for ancillary uses in a manner and at a level
that shall be First-class, subject to the covenants and restrictions set forth
in the further provisions of this Section 4.3. Mall II Owner’s obligations under
this Section 4.3.1 are subject to Force Majeure Events.
          4.3.2 Required Phase II Mall Standard; Identity of Tenants of Phase II
Mall; Prohibited Phase II Mall Uses.
               4.3.2.1 Mall II Owner covenants and agrees that from and after
the date hereof, any tenant with whom Mall II Owner enters into a Lease, and any
other Person who, whether pursuant to a sublease from a Tenant or otherwise,
occupies space in



--------------------------------------------------------------------------------



 



80

Mall II Space (any such tenant or other Person, a “Mall II Occupant”) shall be a
retail or restaurant tenant appropriate for and consistent with a quality and
standard for the Phase II Mall and its aggregate occupant mix that is not less
than the quality and standard of the Phase II Mall and the Mall II Occupants as
of the date hereof and that is required under Section 4.3.1 above. Mall II Owner
agrees to use commercially reasonable efforts from and after the date of this
Agreement to pursue a maintenance and leasing program whereby the Phase II Mall
and the Mall II Occupants are of a First-class quality and standard.
               4.3.2.2 In all events, Mall II Owner covenants and agrees that no
Mall II Occupant shall be a Competitor and no space in the Phase II Mall shall
be used (whether by Mall II Owner, any Mall II Occupant or any other Person) for
or as any of the following:
                    4.3.2.2.1 Conducting or permitting any fire, auction,
going-out-of-business or bankruptcy sale.
                    4.3.2.2.2 Engaging in any unethical or disreputable method
of business operation.
                    4.3.2.2.3 A so-called “flea market.”
                    4.3.2.2.4 Selling, displaying for sale or displaying any
pornographic or obscene material.
                    4.3.2.2.5 A gambling or gaming establishment such as,
without limitation, an Off-Track Betting, sport gambling, casino gambling or
similar establishment (provided, that the foregoing shall not be deemed to
restrict the use of portable gaming devices provided by or on behalf of H/C I
Owner or H/C II Owner in the Phase II Mall, if permitted by law).



--------------------------------------------------------------------------------



 



81

                    4.3.2.2.6 Any loudspeakers, phonographs or other devices of
similar nature in such a manner so as to be heard outside of the applicable
demised premises.
                    4.3.2.2.7 A billiard or pool hall (although any First-class
bar or restaurant to whom Mall II Owner may be permitted to rent a portion of
the Phase II Mall or Mall II Space under the other terms of this Agreement may
be permitted to install billiard or pool tables ancillary to its primary bar or
restaurant operations).
                    4.3.2.2.8 Any “off-price” or “discount” store.
                    4.3.2.2.9 A swap show selling merchandise that is used,
damaged or discontinued, or any “second hand” store or “surplus” store (but
excluding stores that sell antiques).
                    4.3.2.2.10 Any establishment any purpose of which:
                    4.3.2.2.10.1 is to sell, afford or permit on-premises sexual
stimulation or sexual liaisons;
                    4.3.2.2.10.2 permits or presents obscene, nude or semi-nude
performances or modeling;
                    4.3.2.2.10.3 sells “rubber goods” or other sexual or erotic
products of a type not commonly found in national chain pharmacies;
                    4.3.2.2.10.4 sells, rents or permits the viewing of x-rated
video, photographs, books or other material (except, in the case of a book
store, if such materials do not constitute a primary product of the



--------------------------------------------------------------------------------



 



82

establishment and if such materials are discreetly displayed in such manner as
not to be visible from outside the premises); or
                    4.3.2.2.10.5 offers any other form of so-called “adult
entertainment.”
                    4.3.2.2.11 A facility for the sale of paraphernalia for use
with illicit drugs.
                    4.3.2.2.12 A pawn shop or auction house.
                    4.3.2.2.13 Any use which emits an obnoxious odor, excessive
noise or sound which can be heard or smelled to a material extent outside of the
space occupied for the use.
                    4.3.2.2.14 Any solicitations or leafleting activity,
including, but not limited to, union or collective bargaining solicitations.
                    4.3.2.2.15 Promoting, marketing or advertising any business,
product, good or item of a Competitor or selling any product, good or item, the
primary or a significant purpose of which is to promote, market or advertise any
business, product, good or item of a Competitor. For example, and without
limiting the foregoing, the sale of a guidebook which includes a description of
a Competitor’s property would be permitted in the Mall II Space, but the sale of
a t-shirt bearing the logo of a Competitor’s property would not be permitted
pursuant to this Section 4.3.2.2.15.
                    4.3.2.2.16 A wedding chapel, for performing weddings or as
part of any wedding-related program, activity or service.
                    4.3.2.2.17 An office, store, reading room, headquarters,
center or other facility devoted or opposed to the promotion, advancement,
representation,



--------------------------------------------------------------------------------



 



83

purpose or benefit of: (a) any political party, political movement or political
candidate, (b) any religion, religious group or religious denomination, (c) any
foreign government or (d) any “cause” of any type or nature whatsoever.
                    4.3.2.2.18 The sale of telephone calling cards.
                    4.3.2.2.19 The provision of catering services or the
preparation of meals intended to be eaten in hotel rooms in the Phase I
Hotel/Casino or the Phase II Hotel/Casino.
                    4.3.2.2.20 A florist or the sale of flower arrangements.
                    4.3.2.2.21 A spa, health or fitness club, gym or beauty
salon, provided the same shall not prohibit the retail sale of cosmetics and
other spa or beauty products.
                    4.3.2.2.22 For so long as there is a drug store and/or
prescription pharmacy on the land underneath the Walgreens’ Airspace, the
operation of a drug store or a so-called prescription pharmacy or for any other
purpose requiring a qualified pharmacist or other person authorized by law to
dispense medicinal drugs, directly or indirectly, for a fee or remuneration of
any kind.
                    4.3.2.2.23 any play, show, performance or other
entertainment-type activity other than (a) in the common areas of the Phase II
Mall or (b) in Tenant Space at the Phase II Mall, provided that such
entertainment is ancillary to such Tenant Space and is not its primary purpose.
          4.3.3 Palazzo Mall Requirements. In furtherance of, but without
limiting, the foregoing, Mall II Owner covenants and agrees to maintain, and
where applicable shall cause its Tenants to maintain, in a First-class
condition, the current



--------------------------------------------------------------------------------



 



84

physical layout design features and high-end aesthetic appearance of the
Phase II Mall (including, without limitation, the Phase II Mall’s floor
finishes, common area wall locations and finishes, ceiling systems and finishes,
windows, lighting, etc.). No neon signs shall be visible from any of the
Phase II Mall’s public or common areas. The Parties acknowledge and confirm that
the covenants contained in this Section 4.3.3 and in Section 5.2.1.1 are
independent covenants and also acknowledge and confirm that notwithstanding the
fact that this Agreement does not state that any other covenants of the Parties
contained herein are independent of any of the other covenants contained herein
and also does not state that any other covenants of the Parties contained herein
are dependent on any of the other covenants contained herein, such fact shall
not be construed as an indication or as evidence that any particular covenants
contained herein are either independent of, or dependent on, other particular
covenants contained herein.
          4.3.4 The Shoppes at The Palazzo Name; Right to Use the Palazzo Logo.
               4.3.4.1 Mall II Owner agrees that the Phase II Mall shall
continuously and exclusively operate under the names “The Shoppes at The
Palazzo”, “The Shoppes at The Palazzo Las Vegas” and “The Shoppes at The Palazzo
Resort Hotel Casino”. Mall II Owner may not use any of such names to identify
any other retail facility aside from the Phase II Mall. The uses of such names
are subject to the following licenses and restrictions:
                    4.3.4.1.1 H/C II Owner hereby grants to Mall II Owner and
its Affiliates a non-transferable (except as hereinafter provided), irrevocable,
perpetual and royalty-free worldwide license, without charge or fee, to use and
display the name



--------------------------------------------------------------------------------



 



85

“The Palazzo” (the “Palazzo Name”), the logo shown on Exhibit I-2 attached
hereto and made a part hereof (as the same may be changed as described below)
(the “Palazzo Logo”), and “The Shoppes at The Palazzo” name (the “The Shoppes at
The Palazzo Name”) and the logo shown on Exhibit U-2 attached hereto and made a
part hereof (as the same may be changed as described below) (the “The Shoppes at
The Palazzo Logo”); provided, however, that (1) all uses of the Palazzo Name,
the Palazzo Logo, The Shoppes at The Palazzo Name and The Shoppes at The Palazzo
Logo must be consistent with a First-class Las Vegas Boulevard-style hotel
casino; (2) all uses of the Palazzo Name must either be (y) as part of the
Palazzo Logo or (z) consistent with the style guidelines described in
Exhibit R-2 attached hereto and made a part hereof, as the same may be amended
from time to time by Mall II Owner and H/C II Owner; (3) all uses of The Shoppes
at The Palazzo Name must either be (y) as part of The Shoppes at The Palazzo
Logo or (z) consistent with the style guidelines described in Exhibit R-2
attached hereto and made a part hereof, as the same may be amended from time to
time by Mall II Owner and H/C II Owner; (4) any use of the Palazzo Name or the
Palazzo Logo on, or as a part of, advertising, marketing or promotional
materials or products, goods and items for sale shall be a proper use of such
license only if (x) the applicable material, product, good or item also includes
a reference to the Phase II Mall or a Tenant or other Phase II Mall occupant, or
a business being operated at the Phase II Mall (so that, for example, a Tenant
in the Phase II Mall can sell (pursuant to the sublicense described in the next
paragraph) items that say “[Name of tenant] at The Palazzo” but cannot sell
items that say only “The Palazzo” and (y) in the case of products, goods and
items for sale, H/C II Owner has given prior written approval of such use;
(5) any use of the Palazzo Name or The Shoppes at The



--------------------------------------------------------------------------------



 



86

Palazzo Name in any advertising, marketing or promotional material must be
either in the same typeface as appears in the Palazzo Logo or The Shoppes at The
Palazzo Logo, the “Requiem Text HTF Small Caps” typeface or the predominant
typeface of such material; and (6) whenever the Palazzo Name or The Shoppes at
The Palazzo Name are used, the first letter of each word comprising such names
shall be capitalized. No use of such license pursuant to clause (4) of the
preceding sentence shall impose, or be deemed to impose, any liability on H/C II
Owner (or any affiliate thereof) with respect to the applicable material,
product, good or item. The foregoing license shall be non-exclusive with respect
to the Palazzo Name and the Palazzo Logo and exclusive in the United States with
respect to The Shoppes at The Palazzo Name and The Shoppes at The Palazzo Logo.
Notwithstanding any prior agreements between H/C II Owner and Mall II Owner to
the contrary, as of the date hereof the rights granted herein represent the only
rights of Mall II Owner and its Affiliates to use the Palazzo Name, the Palazzo
Logo, The Shoppes at The Palazzo Name and The Shoppes at The Palazzo Logo (and
therefore any such prior agreements are hereby deemed terminated and of no force
and effect).
                    4.3.4.1.2 Mall II Owner may sublicense the above-described
license to Mall II Occupants, provided that (1) such sublicense provides that
the sublicense can only use the Palazzo Name, the Palazzo Logo, The Shoppes at
The Palazzo Name and The Shoppes at The Palazzo Logo within the scope of, and
pursuant to, the above-described license, (2) Mall II Owner shall be responsible
and liable for all breaches by any sublicensee of any such sublicense and
(3) such sublicense gives H/C II Owner the right to enforce its terms and
restrictions.



--------------------------------------------------------------------------------



 



87

                    4.3.4.1.3 If H/C II Owner shall determine that any
advertising, marketing or promotional materials used or planned to be used by
Mall II Owner or any of its sublicensees violate the terms of the
above-described license, Mall II Owner shall, immediately upon written
notification from H/C II Owner of such determination, cease (or cause the
applicable sublicensee to immediately cease) such advertising, marketing or
promotion.
                    4.3.4.1.4 Mall II Owner acknowledges that, subject to the
license granted herein, H/C II Owner owns all legal right, title and interest in
and to the Palazzo Name, the Palazzo Logo, The Shoppes at The Palazzo Name and
The Shoppes at The Palazzo Logo. Mall II Owner agrees that any and all uses of
the Palazzo Name, the Palazzo Logo, The Shoppes at The Palazzo Name and The
Shoppes at The Palazzo Logo, and any goodwill resulting from such uses, shall
inure solely to the benefit of H/C II Owner. H/C II Owner shall, at is sole
expense and in its reasonable judgment, obtain and maintain appropriate U.S.
federal trademark and service mark registrations covering The Shoppes at The
Palazzo Name and The Shoppes at The Palazzo Logo. Mall II Owner shall cooperate
with H/C II Owner (at H/C II Owner’s expense) in connection with the filing,
prosecution and maintenance of such applications and registrations.
               4.3.4.2 Mall II Owner, H/C I Owner and H/C II Owner hereby agree
that:
                    4.3.4.2.1 Any use of The Shoppes at The Palazzo Name and The
Shoppes at The Palazzo Logo by H/C I Owner and H/C II Owner and their Affiliates
shall be subject to the following: (x) no such use and display shall be
permitted in connection with any property located in the United States other
than the Integrated



--------------------------------------------------------------------------------



 



88

Resort and any such use and display in connection with the Integrated Resort
shall not promote any retail component thereof other than the Phase II Mall;
(y) all uses of The Shoppes at The Palazzo Name and The Shoppes at The Palazzo
Logo must be (1) consistent with a First-class hotel and casino and related
amenities and services and (2) consistent with the style guidelines described in
Exhibit R-2 attached hereto and made a part hereof, as the same may be amended
from time to time by Mall II Owner, H/C I Owner and H/C II Owner; and (z) H/C II
Owner and its Affiliates shall not register any domain names that contain The
Shoppes at The Palazzo Name.
     4.3.4.2.2 H/C II Owner reserves the right to replace, alter or modify the
Palazzo Logo at any time in its sole discretion, but upon not less than thirty
(30) days’ prior written notice to Mall II Owner. Upon any such notification
from H/C II Owner to Mall II Owner, Mall II Owner shall, as of the effective
date of the applicable change as set forth in such notice, cease, and cause
Mall II Occupants to cease, using the old Palazzo Logo (but shall continue to
have the rights set forth herein with respect to the replacement, altered or
modified Palazzo Logo).
     4.3.4.2.3 Mall II Owner reserves the right to replace, alter or modify The
Shoppes at The Palazzo Logo at any time, but upon not less than thirty
(30) days’ prior written notice to H/C II Owner and subject to H/C II Owner’s
reasonable approval. Upon any such notification from Mall II Owner to H/C II
Owner, H/C I Owner, H/C II Owner and their Affiliates shall, as of the effective
date of the applicable change as set forth in such notice, cease using the old
The Shoppes at The Palazzo Logo (but shall continue to have the rights set forth
herein with respect to the replacement, altered or modified The Shoppes at The
Palazzo Logo).



--------------------------------------------------------------------------------



 



89

     4.3.4.2.4 Mall II Owner shall have the irrevocable, perpetual and
royalty-free worldwide right to register and use (a) the domain name
<theshoppesatthepalazzo.com> and (b) to the extent reasonably necessary to
prevent cybersquatting, any other domain names containing the term “Palazzo” (or
its phonetic equivalent) along with a term or terms primarily suggesting or
relating to shopping mall services and/or retail sales.
     4.3.4.2.5 H/C II Owner shall have the right to pursue all enforcement
actions, claims, and/or litigation relating to The Shoppes at The Palazzo Name
and The Shoppes at The Palazzo Logo; provided, however, that should Mall II
Owner provide notice to H/C II Owner of an actual or potential third-party
infringement of The Shoppes at The Palazzo Name and/or The Shoppes at The
Palazzo Logo and H/C II Owner not take affirmative action to cease such
infringement within thirty (30) days of receiving such notice, Mall II Owner may
pursue such actual or potential infringement in its own name. If any damages are
awarded or obtained as a result of pursuing a third-party infringer, whichever
Party pursued the claim shall retain any and all such damages.
          4.3.5 Directional Signage. Mall II Owner shall include the location of
and/or directions to the Phase II Hotel/Casino in all directional signage
(including mall directories, overhead directionals, and backlit and non-backlit
directionals), directories and locational diagrams and maps located within the
Phase II Mall. H/C II Owner shall include the location of and/or directions to
the Phase II Mall in all directional signage (including overhead directionals
and backlit and non-backlit directions), directories and locational diagrams and
maps located within the Phase II Hotel/Casino. At a minimum, H/C II Owner and
Mall II Owner shall include directions to the Phase II Mall and the



--------------------------------------------------------------------------------



 



90

Phase II Hotel/Casino, respectively, at those locations identified on Exhibit X
attached hereto and made a part hereof. The directional signage at each of the
locations set forth on Exhibit X shall be substantially similar to the signage
that is at such locations as of the date hereof, which signage is also shown or
described on Exhibit X.
          4.3.6 Hours of Phase II Mall Operation. Notwithstanding the provisions
of Section 5.2.5.1, all of the retail stores and restaurants in the Phase II
Mall shall (subject to Force Majeure Events) be open every day during the Hours
of Operation, except that Barneys and existing restaurant Tenants shall only be
required to be open during the hours specified in their current Leases. New
Leases and renewals of current Leases entered into by Mall II Owner and Tenants
shall require Tenants to be open during the applicable Hours of Operation
provided that during all times that the Phase II Mall does not have a “food
village”, restaurant Tenants located in the space described in Exhibit T
attached hereto shall not be required to be open for lunch. Mall II Owner shall
be responsible for enforcing the Hours of Operation.
          4.3.7 Required Provisions in Standard Form of Mall Leases. Any Lease
entered into by Mall II Owner and a Tenant from and after the date hereof shall
provide for the following:
               4.3.7.1 H/C II Owner shall have the right to prohibit any Tenant
advertising at the Phase II Mall or which mentions the Phase II Mall, the
Venetian or the Palazzo which, in the reasonable judgment of H/C II Owner,
impairs the reputation of H/C II Owner or the Palazzo or H/C I Owner or the
Venetian.
               4.3.7.2 H/C II Owner shall be a third-party beneficiary of the
provisions described in the foregoing Section 4.2.7.1 (and the applicable Leases
shall so



--------------------------------------------------------------------------------



 



91

provide) and shall have the right to take all appropriate action to enforce such
provisions, but shall not have the right to initiate any eviction proceedings
against the Tenant.
     4.3.7.3 The inclusion of the provision set forth in Exhibit Z attached
hereto and made a part hereof. To the extent any Lease shall not include the
provision set forth in Exhibit Z, such Lease shall be null and void and of no
force and effect. H/C II Owner shall be a third-party beneficiary of the
provision described in Exhibit Z (and the applicable Leases shall so provide)
and H/C II Owner shall have the right to take all appropriate action to enforce
such provision, including initiating and prosecuting to completion eviction
proceedings.
          4.3.8 Intentionally Omitted.
          4.3.9 Duratran Units and Kiosks. Mall II Owner shall not install any
“Duratran units”, “free standing light boxes”, retail carts or kiosks in the
common areas or existing corridors of the Phase II Mall without the consent of
H/C II Owner, which consent shall not be unreasonably withheld so long as the
quality and standards of such proposed “Duratran units”, “free standing light
boxes”, retail carts or kiosks are consistent with the quality and standard of
the Phase II Mall and the quality and standard of nearby Tenants.
          4.3.10 Marketing/Advertising. No promotional, marketing or advertising
material for the Phase II Mall shall show or mention (a) any other restaurant
and/or retail complex other than the Phase II Mall or (b) any casino or
gaming-related business (including, without limitation, any Internet gaming
business) other than the Palazzo and any other casino or gaming-related business
owned by H/C II Owner or any Affiliate thereof. In no event shall Mall II Owner
accept advertising for the monorail of The Las



--------------------------------------------------------------------------------



 



92

Vegas Monorail Company (or any successor) that currently runs on a four mile
route along the east side of Las Vegas Boulevard.
          4.3.11 Compliance with Gaming Laws. Mall II Owner acknowledges that
H/C II Owner and Affiliates of H/C II Owner are businesses that are or may be
subject to and exist because of privileged licenses issued by Gaming
Authorities. Therefore, not less than thirty (30) days prior to entering into
any Proposed Lease, Mall II Owner shall notify H/C II Owner of its intention to
enter into such Proposed Lease. If the Proposed Tenant is a corporation, Mall II
Owner shall require such Proposed Tenant to disclose to Mall II Owner and H/C II
Owner the names of all of its officers and directors. Unless it is a publicly
traded corporation on a national stock exchange, the Proposed Tenant shall
disclose to Mall II Owner and H/C II Owner all direct and indirect ownership
interests in the Proposed Tenant and all lenders or sources of financing. If
requested to do so by H/C II Owner, Mall II Owner shall require a Proposed
Tenant to obtain any license, qualification, clearance or the like which shall
be requested or required of any Proposed Tenant by any Gaming Authority or any
regulatory authority having jurisdiction over H/C II Owner or any Affiliate of
H/C II Owner. If a Proposed Tenant fails to satisfy such requirement or if
H/C II Owner or any Affiliate of H/C II Owner is directed not to involve itself
in business with a Proposed Tenant by any such authority, or if H/C II Owner
shall in good faith determine, in H/C II Owner’s good-faith judgment, that a
Proposed Tenant, or any of its officers, directors, employees, agents, designees
or representatives, or a partner, owner, member, or shareholder, or any lender
or financial participant (a) is or might be engaged in, or is about to be
engaged in, any activity or activities, or (b) was or is involved in any
relationship, either of which could or does jeopardize H/C II Owner’s business,



--------------------------------------------------------------------------------



 



93

reputation or such licenses, or those of its Affiliates, or if any such license
is threatened to be, or is, denied, curtailed, suspended or revoked, then
Mall II Owner, at H/C II Owner’s direction, shall not enter into the Proposed
Lease with the Proposed Tenant. Any Lease entered into in violation of this
Section 4.3.11 shall be deemed null and void and of no force and effect.
     Section 4.4 Exterior Signs, Boards and Banners. Except in accordance with
the following provisions of this Section 4.4, neither Mall I Owner nor Mall II
Owner shall install, or permit any Person to install, signs, boards or banners
of any kind on any portion of the exterior walls or façade of any portion of the
Phase I Mall or the Phase II Mall.
          4.4.1 Mall I Owner shall be permitted to (i) maintain the existing
“Madame Tussauds” “LED board” on the exterior of the “Madame Tussauds” tenant
space for so long as the “Madame Tussauds” Lease is in effect, and (ii) install
one (1) “LED board” on the roof of the “retail annex” located on the Retail
Annex Land; provided, that in all events such “LED board” shall only advertise
Tenants located in the Phase I Mall, the Phase II Mall, the Phase I Hotel/Casino
and/or the Phase II Hotel/Casino and/or retail brands sold by such Tenants at
their location in the Phase I Mall, the Phase II Mall, the Phase I Hotel/Casino
and/or the Phase II Hotel/Casino. In the event of advances in technology, if H/C
I Owner replaces its existing “LED board” with a new type of board, all
references in the preceding sentence to an “LED board” shall be deemed to be
references to one of such new type of board.
          4.4.2 In the event H/C I Owner and/or H/C II Owner installs one or
more signs or banners on any portion of the exterior walls or façade of the
Phase I Hotel/Casino or the Phase II Hotel/Casino, each of Mall I Owner and Mall
II Owner shall



--------------------------------------------------------------------------------



 



94

be permitted to install on the exterior walls or façade of the Phase I Mall or
the Phase II Mall signs or banners, as applicable (including related support
equipment substantially similar to that used by H/C I Owner or H/C II Owner, as
applicable), of substantially the same type and quality and for substantially
the same period of time; provided, that in all events any such signs or banners
installed by Mall I Owner and/or Mall II Owner shall only advertise tenants
located in the Phase I Mall, the Phase II Mall, the Phase I Hotel/Casino and/or
the Phase II Hotel/Casino and/or retail brands sold by such Tenants at their
location in the Phase I Mall, the Phase II Mall, the Phase I Hotel/Casino and/or
the Phase II Hotel/Casino.
ARTICLE 5
COVENANTS REGARDING PHASE I LAND OPERATIONS
AND PHASE II LAND OPERATIONS
     Section 5.1 Covenants Regarding Phase I Land Operations. H/C I Owner and
SECC Owner and Mall I Owner (and H/C II Owner and Mall II Owner in the case of
Section 5.1.3) agree for the benefit of each other as follows:
          5.1.1 H/C-Mall I Common Areas; H/C I Pass-through Areas; H/C I Limited
Common Areas; Venetian Building Shell and Core.
               5.1.1.1 H/C I Owner agrees, in accordance with the standards of
First-class hotel/casinos as provided in this Agreement, to maintain, repair and
restore (including any necessary replacement and capital improvement work
required in connection therewith), and to keep in operation, open to the public
(except for (x) portions thereof, such as service areas, not generally open to
the public, (y) the Mall I H/C Exclusive Areas and, (z) except in emergency
situations, the H/C I Limited Common Area) and available for the Permitted Uses,
except as may be required to maintain in the required



--------------------------------------------------------------------------------



 



95

condition, order and repair, (i) all H/C I Pass-through Areas, the Mall I H/C
Exclusive Areas and the H/C I Limited Common Areas, and (ii) all H/C-Mall I
Common Areas. All of H/C I Owner’s obligations pursuant to the preceding
sentence shall be at H/C I Owner’s sole cost and expense, subject to the cost
sharing provisions of Section 5.1.3. The aforesaid maintenance of the H/C-Mall I
Common Areas, H/C I Pass-through Areas and the H/C I Limited Common Areas shall
include, without limitation, except to the extent provided hereinabove,
(i) patrolling with suitable and adequate uniformed and/or non-uniformed,
unarmed security personnel in accordance with prevailing practice at properties
of like usage in Clark County, Nevada; (ii) maintaining suitable and adequate
lighting (including the expenses of power and of light bulb installation and
replacement) in all H/C-Mall I Common Areas, H/C I Pass-through Areas and the
H/C I Limited Common Areas and keeping same lit during such times as First-class
Las Vegas Boulevard-style hotel/casinos and/or First-class restaurant and retail
complexes are open to the public (or for the purpose of taking inventory or
maintenance or restoration or any other purpose not prohibited hereunder
(collectively, “Permitted Maintenance”)), equivalent to not less than 10-foot
candles in portions generally open to the public when required to be lit to
service the opening of any building comprising the Venetian to the public, and
otherwise to the extent of such lesser standard as may be reasonably adequate
under the circumstances to service the opening of any building comprising the
Venetian for the purpose of Permitted Maintenance; (iii) cleaning,
window-washing (exclusive of any windows forming part of a separate space
tenant’s premises), planting, replanting, landscaping, ventilating, heating and
air-cooling of the H/C-Mall I Common Areas, the H/C I Pass-through Areas and the
H/C I Limited Common Areas; and (iv) cleaning and keeping in good order and
repair, and



--------------------------------------------------------------------------------



 



96

replacing when necessary, all fixtures and other installations in the H/C-Mall I
Common Areas, the H/C I Pass-through Areas and the H/C I Limited Common Areas
including, but not limited to, pools, fountains, telephone booths, vending
machines, gaming machines and equipment, benches and the like. H/C I Owner shall
not permit the H/C I Mall Common Areas, the H/C I Pass-through Areas and the
H/C I Limited Common Areas to be used for any solicitations or leafleting
activity, including, but not limited to, union or collective bargaining
solicitations. The H/C-Mall I Common Areas shall be open to the general public
and operated, and all public entrances thereto shall be open to the general
public and operated during such normal operating times as any portion of either
the SECC or the Phase I Mall are open for business to the public, and in
addition during such times as First-class Las Vegas Boulevard-style
hotel/casinos and/or First-class restaurant and retail complexes are open. The
H/C I Pass-through Areas shall be open to the general public and operated 24
hours a day, seven days a week, 365 (or 366, as applicable) days per year.
Notwithstanding the foregoing, if either the SECC or the Phase I Mall is not
open to the public but is in the process of Permitted Maintenance therein, and
the other of the SECC or the Mall I Space is not open for business to the
public, then H/C I Owner need not during such Permitted Maintenance keep the
public entrances to the H/C-Mall I Common Areas or the H/C I Pass-through Areas
open to the general public, but must keep such public entrances open to the
employees, agents, contractors and subcontractors of the Owner performing such
Permitted Maintenance. In addition to the foregoing, whenever any connecting
level of the SECC or the Phase I Mall is open for business, the doors connecting
such level of the SECC or the Phase I Mall, as the case may be, with the H/C I
Space shall be open and if either the SECC or Phase I Mall is in the process of
Permitted



--------------------------------------------------------------------------------



 



97

Maintenance the doors connecting such level of the SECC or the Phase I Mall, as
the case may be, with the H/C I Space, shall at the election of SECC Owner or
Mall I Owner, as the case may be, be open to SECC Owner or Mall I Owner,
respectively. Mall I Owner shall be responsible for removing trash from the
Phase I Mall and transporting the same to dumpsters maintained by H/C I Owner on
the Phase I land.
               5.1.1.2 Subject to Section 5.1.3, H/C I Owner shall, at all
times, operate, maintain, restore, repair and replace and keep and maintain in
good order, condition, and repair, and in a neat and attractive condition,
consistent with the standards that prevail in First-class Las Vegas
Boulevard-style hotel/casinos, the Electric Substation, building systems,
Facilities, foundation, floor slabs, and other structural components of the
Phase I Base Building (including, without limitation, all components providing
structural support for the Mall I Space and the Phase I Mall), including,
without limitation, the roof, exterior walls, exterior wall systems, exterior
wall fenestrations, interior and exterior bearing walls, columns, slabs and
members and sprinkler systems or other fire suppression systems (from the
central control location to the point at which such sprinkler or fire
suppression systems enter space leased to a Tenant, beyond which point Mall I
Owner and/or Tenant shall have maintenance responsibility for the sprinkler and
fire suppression systems located in such Tenant’s space), stairwells, elevators,
escalators (if any) and any other similar mechanical conveyancing devices or
systems and (to the extent located outside of the Mall I Space) electrical
switchgear, transformers and all other electrical systems (collectively, the
“Venetian Building Shell and Core”). All of said maintenance and repairs and any
restorations or replacements required in connection therewith shall be of
First-class quality and shall be done in a good and workmanlike manner.



--------------------------------------------------------------------------------



 



98

Supplementing the foregoing, any repair or alteration of the Venetian fire
suppression system shall be performed only by H/C I Owner. Mall I Owner shall
give H/C I Owner notice of any damage to the Phase I Mall or the Venetian
Building Shell and Core (whether or not caused by Mall I Owner) or of any
defects in the Venetian Building Shell and Core or any portion thereof or any
fixtures or equipment therein promptly after Mall I Owner first learns thereof.
H/C I Owner covenants to maintain dumpsters necessary for disposal of trash
generated by the Phase I Hotel/Casino and the Phase I Mall. As part of the
maintenance obligations set forth in this Section 5.1.1, H/C I Owner shall be
responsible for all necessary or appropriate ground water remediation.
               5.1.1.3 Notwithstanding any other provision hereof, H/C I Owner
agrees, in accordance with the standards of First-class hotel/casinos, to
provide, or cause to be provided, pest control services and fire extinguishers
and fire extinguisher maintenance to and for the Phase I Mall. Mall I Owner
agrees to grant H/C I Owner and its contractors appropriate access to the
Phase I Mall in order for H/C I Owner to fully comply with its obligations under
the preceding sentence and under Section 5.1.1.2.
               5.1.1.4 In the event any Owner has any concerns regarding
performance by H/C I Owner of any of its obligations under this Section 5.1.1,
such Owner shall give notice to H/C I Owner, Attention: VP Facilities, in
accordance with Section 14.15.
               5.1.1.5 H/C I Owner’s obligations under this Article 5 are
subject to Force Majeure Events and to the provisions of Article 11.



--------------------------------------------------------------------------------



 



99

          5.1.2 No Obstructions to H/C I Pass-through Areas, the H/C-Mall I
Common Areas and the H/C I Limited Common Areas.
               5.1.2.1 Except to the extent that temporary construction
barricades are reasonably required by H/C I Owner to perform work in and
maintain the H/C I Pass-through Areas, the H/C-Mall I Common Areas and the H/C I
Limited Common Areas in accordance with the terms hereof and such barricades do
not interfere with the use of the H/C I Pass-through Areas, H/C-Mall I Common
Areas and the H/C I Limited Common Areas or the Phase I Mall or the SECC except
to the minimal extent necessary to permit H/C I Owner to perform its obligations
with respect to such space, no fence, barricade or other obstruction shall be
placed, kept, permitted or maintained on the H/C I Pass-through Areas, the
H/C-Mall I Common Areas or the H/C I Limited Common Areas which will interfere
with the intended uses thereof. H/C I Owner, in exercising its rights under this
Section 5.1.2, shall use commercially reasonable efforts to minimize
interference with the maintenance, use and operation of (i) the SECC and SECC
Owner’s business at the same and (ii) the Phase I Mall and Mall I Owner’s
business at the same.
          5.1.3 Cost Sharing.
               5.1.3.1 Mall I Owner shall pay as its required share of
applicable Hotel/Casino/Mall/SECC Common Area Charges (“Mall I Owner’s Share”),
and Mall II Owner shall pay as its required share of applicable
Hotel/Casino/Mall/SECC Common Area Charges (“Mall II Owner’s Share”), to H/C I
Owner or H/C II Owner, as appropriate, the respective amounts set forth on
Schedule II attached hereto and made a part hereof, and absolutely no other
amounts except as expressly provided for herein. SECC Owner’s payments to H/C I
Owner or H/C II Owner, as appropriate, on account of



--------------------------------------------------------------------------------



 



100

Hotel/Casino/Mall/SECC Common Area Charges (“SECC Owner’s Share”) shall be
consistent with past practice and methodology. Notwithstanding anything to the
contrary set forth in this Agreement, the Parties acknowledge and confirm that
all Hotel/Casino/Mall/SECC Common Area Charges allocable to Mall I Owner and
Mall II Owner and relating to periods prior to the date hereof have been paid in
full.
               5.1.3.2 Each of Mall I Owner’s Share, Mall II Owner’s Share and
SECC Owner’s Share shall be subject to further adjustment from time to time
during the Term to the extent equitable by agreement of the Owners after
consultation with the Mortgagees of the Owners; provided, that if any such
Mortgagee shall believe that such adjustment would (i) not be agreed to by a
Commercially Reasonable Owner or (ii) will cause a Material Adverse Effect, then
the Owners and their Mortgagees will negotiate in good faith until they agree on
adjustments acceptable to all such parties; if the parties shall not agree
within thirty (30) days, the Owners and their Mortgagees shall agree to an
Independent Expert reasonably acceptable to all the Owners and their Mortgagees
who shall deliver to SECC Owner, Mall I Owner, Mall II Owner and each of their
respective Mortgagees (as well as the Mortgagees of H/C I Owner and H/C II
Owner) a written statement describing and certifying to an adjustment to
Schedule II that (i) would be agreed to by a Commercially Reasonable Owner,
(ii) will not cause a Material Adverse Effect and (iii) has appropriately
allocated costs to reflect relative benefits. Such written statement shall be
binding on the Owners and their Mortgagees.
               5.1.3.3 Hotel/Casino/Mall/SECC Common Area Charges shall be
payable in monthly installments on the first day of each month during the
balance of the



--------------------------------------------------------------------------------



 



101

Term, the first and last installment of which shall be reduced on a pro rata
basis to reflect the actual number of days in said month included within the
Term.
               5.1.3.4 Not less than thirty (30) days prior to the commencement
of each calendar year, H/C I Owner and H/C II Owner shall submit to each of SECC
Owner, Mall I Owner and Mall II Owner a statement setting forth (i) H/C I Owner
and H/C II Owner’s good-faith estimate of the amount of Hotel/Casino/Mall/SECC
Common Area Charges for such calendar year, (ii) Mall I Owner’s Share thereof
(the amount of such Mall I Owner’s Share being hereinafter referred to as
“Mall I Owner’s Common Area Charge Obligations”), (iii) Mall II Owner’s Share
thereof (the amount of such Mall II Owner’s Share being hereinafter referred to
as “Mall II Owner’s Common Area Charge Obligations”) and (iv)  SECC Owner’s
Share thereof (the amount of such SECC Owner’s Share being hereinafter referred
to as “SECC Owner’s Common Area Charge Obligations”).
               5.1.3.5 Within ninety (90) days following the end of each
calendar year, H/C I Owner and/or H/C II Owner shall furnish to each of SECC
Owner, Mall I Owner and Mall II Owner, and each of their Mortgagees, a written
statement (the “Operating Expense Statement”), showing in reasonable detail by
categories (i) the total Hotel/Casino/Mall/SECC Common Area Charges for such
calendar year, (ii) Mall I Owner’s Common Area Charge Obligations for such
calendar year and payments, if any, made by Mall I Owner with respect thereto,
(iii) Mall II Owner’s Common Area Charge Obligations for such calendar year and
payments, if any, made by Mall II Owner with respect thereto and (iv) SECC
Owner’s Common Area Charge Obligations for such calendar year and payments, if
any, made by SECC Owner with respect thereto together, in



--------------------------------------------------------------------------------



 



102

each case (but subject to the last parenthetical clause of the first “Note” in
Schedule II), with copies of supporting invoices, receipts and such other data
reasonably necessary for SECC Owner, Mall I Owner and Mall II Owner to verify
such charges (collectively, “Supporting Documentation”). If SECC Owner’s, Mall I
Owner’s or Mall II Owner’s aggregate actual payments on account of
Hotel/Casino/Mall/SECC Common Area Charges for any calendar year shall be less
than SECC Owner’s, Mall I Owner’s or Mall II Owner’s, as the case may be, actual
Common Area Charge Obligations for such calendar year, SECC Owner, Mall I Owner
or Mall II Owner, as the case may be, shall pay such deficiency within ten
(10) days of receipt by such Party of the Operating Expense Statement and
Supporting Documentation from H/C I Owner and/or H/C II Owner, as the case may
be. If SECC Owner’s, Mall I Owner’s or Mall II Owner’s aggregate actual payments
on account of Hotel/Casino/Mall/SECC Common Area Charges for any calendar year
exceed SECC Owner’s actual Common Area Charge Obligations, Mall I Owner’s actual
Common Area Charge Obligations or Mall II Owner’s actual Common Area Charge
Obligations, as the case may be, as indicated by the Operating Expense Statement
for such calendar year, then H/C I Owner and/or H/C II Owner, as appropriate,
shall, within ten (10) days of the preparation of the Operating Expense
Statement, refund the amount of such excess payment to SECC Owner, Mall I Owner
or Mall II Owner, as the case may be, in cash. H/C I Owner and H/C II Owner
shall keep complete and accurate books and records, in accordance with generally
accepted accounting principles consistently applied, of the
Hotel/Casino/Mall/SECC Common Area Charges and shall retain those books and
records at their corporate offices. For a period of three (3) years after the
end of each calendar year, and for so long thereafter as any dispute exists with
respect thereto, H/C I



--------------------------------------------------------------------------------



 



103

Owner and H/C II Owner shall preserve all such books and records, including any
payroll and time records, vouchers, receipts, correspondence and memos
pertaining to the Hotel/Casino/Mall/SECC Common Area Charges for such calendar
year. Each of SECC Owner, Mall I Owner or Mall II Owner may, within three
(3) years after the delivery of any Operating Expense Statement and Supporting
Documentation, examine, at such Owner’s expense (unless otherwise provided
herein), H/C I Owner’s and H/C II Owner’s books and records relating to the
charges set forth on such Operating Expense Statement. Such examination shall be
conducted during ordinary business hours upon not less than five (5) Business
Days’ Notice, in a manner so as to reasonably minimize any interference with
H/C I Owner’s and H/C II Owner’s business. If such examination discloses that
H/C I Owner or H/C II Owner has overstated Mall I Owner’s actual Common Area
Charge Obligations, Mall II Owner’s actual Common Area Charge Obligations or
SECC Owner’s actual Common Area Charge Obligations, as the case may be, then
H/C I Owner or H/C II Owner, as the case may be, shall promptly refund the
overpayment to Mall I Owner, Mall II Owner or SECC Owner, as the case may be,
and if the overpayment is more than three percent (3%) of the amount such Owner
should have paid, H/C I Owner or H/C II Owner, as the case may be, shall also
pay the reasonable, out-of-pocket costs of such Owner’s examination and interest
on the overpayment at the Interest Rate from the date such Owner overpaid H/C I
Owner or H/C II Owner, as the case may be, until such Owner receives such
refund.
               5.1.3.6 With respect to Hotel/Casino/Mall/SECC Common Area
Charges, any dispute between the Owners shall be resolved by determination of
the Independent Expert in accordance with Section 14.16, which shall be the
exclusive and



--------------------------------------------------------------------------------



 



104

binding method for the resolution of any such dispute. Each of the Owners agrees
to execute and deliver, or cause to be executed and delivered, to the others any
instruments that may be required to effectuate or facilitate the provisions of
this Agreement relating to the matters set forth in this Section 5.1.3.
          5.1.4 H/C I Space, Phase I Hotel/Casino Maintenance and Repair.
               5.1.4.1 Throughout the Term, H/C I Owner, at its sole cost and
expense, shall, consistent with First-class Las Vegas Boulevard-style
hotel/casinos (a) clean and maintain the H/C I Space, the Phase I Hotel/Casino
and all parts thereof and facilities therein, including, without limitation all
portions of the interior walls and floors and all improvements therein, (b) keep
and maintain the same in good order, condition and repair and in a neat,
attractive and rentable condition, and (c) make all necessary repairs and
restorations thereto and/or replacements of portions thereof, interior and
exterior, structural and non-structural, ordinary and extraordinary, including,
without limitation, all repairs and replacements necessitated by H/C I Owner’s
or any of H/C I Owner’s Tenant’s moving property in or out of the H/C I Space or
installation or removal of furniture, fixtures or other property or by the
performance by H/C I Owner or any Tenant of any Alterations, or when
necessitated by the negligence or willful misconduct or improper conduct of
H/C I Owner or any Tenant or the Permittees of either of them. All of said
repairs and any restorations or replacements required in connection therewith
shall be of a quality and class equal to the original work or installation and
shall be done in a good and workmanlike manner. All work undertaken by H/C I
Owner pursuant to this Section 5.1.4 shall be performed in accordance with
Sections 5.1.7 through 5.1.10.





--------------------------------------------------------------------------------



 



105
               5.1.4.2 H/C I Owner’s obligations under this Article 5 are
subject to Force Majeure Events and the provisions of Article 11.
          5.1.5 Mall I Pass-through Areas, Mall I Space and Phase I Mall
Maintenance and Repair.
               5.1.5.1 Mall I Owner agrees, in accordance with the required
standards provided in this Agreement, to maintain, repair and restore (including
any necessary replacement and capital improvement work required in connection
therewith) at all times and to keep in operation, open to the public (except for
(x) portions thereof, such as service areas, not generally open to the public
and, (y) except in emergency situations, the Mall I Limited Common Areas) and
available for the Permitted Uses, except as may be required to maintain in the
required condition, order and repair, at Mall I Owner’s sole cost and expense,
all Mall I Pass-through Areas and Mall I Limited Common Areas. The aforesaid
maintenance of the Mall I Pass-through Areas and Mall I Limited Common Areas
shall include, without limitation, except to the extent provided hereinabove,
(i) patrolling with suitable and adequate uniformed and/or non-uniformed,
unarmed security personnel in accordance with prevailing practice at properties
of like usage in Clark County, Nevada; (ii) maintaining suitable and adequate
lighting (including the expenses of power and of light bulb installation and
replacement) in all Mall I Pass-through Areas and Mall I Limited Common Areas
and keeping same lit during such times as First-class retail and restaurant
complexes are open (to the public or for Permitted Maintenance or restoration or
any other purpose not prohibited hereunder), equivalent to not less than 10-foot
candles in portions generally open to the public when required to be lit to
service the opening of any building comprising the Venetian to the public, and



--------------------------------------------------------------------------------



 



106

otherwise to the extent of such lesser standard as may be reasonably adequate
under the circumstances to service the opening of any building comprising the
Venetian for Permitted Maintenance; (iii) cleaning, window-washing (exclusive of
any windows forming part of a separate space tenant’s premises), planting,
replanting, landscaping, ventilating, heating and air-cooling of the Mall I
Pass-through Areas and Mall I Limited Common Areas; and (iv) cleaning and
keeping in good order and repair, and replacing when necessary, all fixtures and
other installations in the Mall I Pass-through Areas and the Mall I Limited
Common Areas including, but not limited to, pools, fountains, telephone booths,
vending machines, benches and the like. Mall I Owner shall not permit the Mall I
Pass-through Areas to be used for any solicitations or leafleting activity,
including, but not limited to, union or collective bargaining solicitations. The
public address system in the Phase I Mall, if used at all, shall be used solely
for playing background music at a reasonable volume and for announcements
related to emergencies or for personal safety announcements (for example,
locating lost children or directing patrons to emergency exits). The Mall I
Pass-through Areas shall be open to the general public and operated and all
public entrances thereto shall be open to the general public and operated 24
hours a day, 7 days a week, 365 (or 366, as applicable) days per year, at all
times throughout the Term provided that less than substantial portions of the
same may be closed at any one time for cleaning outside the Hours of Operation
so long as such closing does not affect access to the H/C I Space or materially
affect access to the rest of the Phase I Mall. Notwithstanding the foregoing, if
either the SECC or the H/C I Space is not open to the public but is in the
process of having Permitted Maintenance therein, and the other of the SECC or
the H/C I Space is not open for business to the public, then Mall I Owner



--------------------------------------------------------------------------------



 



107

need not during such Permitted Maintenance, keep the public entrances to the
Mall I Pass-through Areas open to the general public. In addition to the
foregoing, whenever any connecting level of the SECC or the H/C I Space is open
for business, the doors connecting such level of the SECC or the H/C I Space, as
the case may be, with the Mall I Space, shall be open and if either the SECC or
H/C I Space is in the process of having Permitted Maintenance performed, the
doors connecting such level of the SECC or the H/C I Space, as the case may be,
with the Mall I Space, shall at the election of SECC Owner or H/C I Owner, as
the case may be, be open to SECC Owner or H/C I Owner, respectively.
               5.1.5.2 Throughout the Term, Mall I Owner, at its sole cost and
expense, shall (a) clean and maintain the Mall I Space and the Phase I Mall and
all parts thereof and facilities therein, including, without limitation all
portions of the interior walls and floors and all improvements therein, the
plumbing systems located in the Mall I Space and any electrical switchgear,
transformers and other electrical systems located in the Mall I Space, (b) keep
and maintain the same in good order, condition and repair and in a neat,
attractive and rentable condition, consistent with First-class retail and
restaurant complexes as provided in this Agreement, and (c) make all necessary
repairs thereto and/or replacements of portions thereof, ordinary and
extraordinary, including, without limitation, all repairs and replacements
necessitated by Mall I Owner’s or any Tenant’s moving property in or out of the
Mall I Space or installation or removal of furniture, fixtures or other property
or by the performance by Mall I Owner or any Tenant of any Alterations, or when
necessitated by the negligence or willful misconduct or improper conduct of Mall
I Owner or any Tenant or the Permittees of either of them. All of said repairs
and any restorations or replacements required in connection therewith shall be
of a quality and class



--------------------------------------------------------------------------------



 



108

equal to the original work or installation and shall be done in a good and
workmanlike manner. All work undertaken by Mall I Owner pursuant to this
Section 5.1.5, shall be performed in accordance with Sections 5.1.7 through
5.1.10.
               5.1.5.3 In the event any Owner has any concerns regarding
performance by Mall I Owner of any of its obligations under this Section 5.1.5,
such Owner shall give notice to Mall I Owner, Attention: General Manager, in
accordance with Section 14.15.
               5.1.5.4 Mall I Owner’s obligations under this Article 5 are
subject to Force Majeure Events, the provisions of Article 11 and
Section 5.1.1.3.
          5.1.6 No Obstructions to Mall I Pass-through Areas. Except to the
extent that temporary construction barricades are reasonably required by Mall I
Owner to perform work in and maintain the Mall I Pass-through Areas and the Mall
I Limited Common Areas in accordance with the terms hereof and such barricades
do not interfere with the use of the H/C I Pass-through Areas or the Phase I
Hotel/Casino or the SECC except to the minimal extent necessary to permit Mall I
Owner to perform its obligations with respect to such space, no fence, barricade
or other obstruction shall be placed, kept, permitted or maintained on the Mall
I Pass-through Areas and the Mall I Limited Common Areas which will interfere
with the intended uses thereof. Mall I Owner, in exercising its rights under
this Section 5.1.6, shall use commercially reasonable efforts to minimize
interference with the maintenance, use and operation of (i) the SECC and SECC
Owner’s business at the same and (ii) the Phase I Hotel/Casino and H/C I Owner’s
business at the same.



--------------------------------------------------------------------------------



 



109

          5.1.7 Alterations. H/C I Owner and Mall I Owner each agree for the
benefit of the other (except as otherwise expressly set forth herein) that from
and after the date hereof:
               5.1.7.1 H/C I Owner and Mall I Owner may each make (or allow any
Tenant to make) Alterations to the improvements from time to time located within
or on their respective Lots in accordance with the further provisions of this
Article 5 and the provisions of Article 4 herein from time to time during the
Term.
               5.1.7.2 H/C I Owner may from time to time as it deems appropriate
in its absolute discretion, subject to the provisions of Sections 5.1.8 through
5.1.10 and to the other provisions of this Section 5.1.7, make Alterations to
all portions of the Phase I Hotel/Casino.
               5.1.7.3 Mall I Owner may from time to time as it deems
appropriate in its absolute discretion, subject to the provisions of
Sections 5.1.8 through 5.1.10 and to the other provisions of this Section 5.1.7,
make Alterations to all portions of the Mall I Space and the Phase I Mall.
               5.1.7.4 Neither H/C I Owner nor Mall I Owner may make (or allow
any Person to make) any Alteration or restoration which affects in a material
respect (any such Alteration or restoration, a “Material Alteration”) (i) the
Venetian Building Shell and Core, (ii) the H/C-Mall I Common Areas, (iii) the
H/C I Limited Common Areas, (iv) the Mall I Limited Common Areas, (v) the
Electric Substation, (vi) the HVAC Plant, (vii) the Mall I H/C Exclusive Areas,
(viii) the Phase I Automobile Parking Area or (ix) the public entrances to and
from such Owner’s property to the other Owners’ properties, without in each
instance obtaining the prior written consent thereto of (a) the other Owner



--------------------------------------------------------------------------------



 



110

(or, in the case of the Electric Substation or the HVAC Plant, all Owners),
(b) the Mortgagee of each of H/C I Owner and Mall I Owner, and (c) with respect
to a Material Alteration affecting the Electric Substation and/or the HVAC
Plant, SECC Owner and its Mortgagees, all of which consents shall not be
unreasonably withheld, conditioned or delayed if a Commercially Reasonable Owner
would grant its consent and the same is not likely to have a Material Adverse
Effect. Either Owner may make (or allow any Tenant to make) any Alteration which
singularly or together with related work is not a Material Alteration without
the other Owner’s or any Mortgagee’s consent in accordance with the further
provisions of this Article 5 and as is otherwise permitted by the terms of this
Agreement. Together with each request for approval of a Material Alteration, the
requesting Owner shall present to the non-requesting Owner and the Mortgagee of
each of H/C I Owner and Mall I Owner (and all other Owners and the Mortgagees of
such other Owners with respect to a Material Alteration affecting the Electric
Substation and/or the HVAC Plant) for its approval plans and specifications for
such work prepared by an Architect. An Owner’s or any Mortgagee’s approval of
any Material Alteration shall not constitute any assumption of any
responsibility or liability by such Owner or Mortgagee for the accuracy or
sufficiency of the applicable plans and specifications and the requesting Owner
shall be solely responsible for such items and shall be liable for any damage
resulting therefrom. The requesting Owner shall reimburse its Mortgagees, the
non-requesting Owner and its Mortgagee (and SECC Owner and the Mortgagee of SECC
Owner with respect to a Material Alteration affecting the Electric Substation
and/or the HVAC Plant) upon receipt of invoices for the non-requesting Owner’s
and its Mortgagee’s actual out-of-pocket costs incurred in connection with any
review of any plans and



--------------------------------------------------------------------------------



 



111

specifications in accordance with this Section 5.1.7.4, including architect’s
and engineer’s fees and costs. Upon reasonable prior notice and during mutually
convenient hours, the non-requesting Owner and/or the Mortgagee of each of H/C I
Owner and Mall I Owner (and the SECC Owner and the Mortgagee of SECC Owner with
respect to a Material Alteration affecting the Electric Substation and/or the
HVAC Plant) may inspect Material Alterations from time to time in order to
assure itself that such work is being carried on in accordance with the
requirements of this Agreement, provided that such inspection does not
unreasonably interfere with the continuance and completion of the Material
Alterations, and provided further that the failure of an Owner or any Mortgagee
to inspect such work (or, if such work is inspected, the results or findings of
such inspection) shall not in and of itself be considered a waiver of any right
accruing to such Owner or Mortgagee upon any failure of the requesting Owner to
perform such work in accordance with this Agreement. In undertaking any
activities described in, and performing its obligations under, this Article 5,
each Owner shall use all commercially reasonable efforts to minimize
interference (including, without limitation, interference due to closure) with
the maintenance, use and operation of the Phase I Mall, the Phase I
Hotel/Casino, and the SECC.
          5.1.8 Alteration Requirements. H/C I Owner and Mall I Owner each
covenants and agrees for the benefit of the other (and all of the other Owners
in the case of Section 5.1.8.7) that no Alterations to their respective Lots
and/or any buildings or improvements located thereon or therein will be made
except in compliance with this Article 5, and hereby covenants that it will
comply with each and all of the following provisions:



--------------------------------------------------------------------------------



 



112

               5.1.8.1 All Alterations shall be made (1) with commercially
reasonable diligence and dispatch in a First-class manner with First-class
materials and workmanship, architecturally consistent in style with the existing
improvements, (2) in accordance with the applicable requirements set forth for
H/C I Owner and Mall I Owner in Article 4 herein and (3) in such a manner as
will not interfere (other than to a de minimis extent) with the use, occupancy,
maintenance or operation of the Phase I Base Building, the Phase I Hotel/Casino
or the Phase I Mall or any of the businesses conducted thereat.
               5.1.8.2 Before any Alterations are begun, the Owner performing or
causing such Alteration to be performed shall obtain, at its own sole cost and
expense, all licenses, permits, approvals and authorizations in connection with
any such Alterations required by any Governmental Authorities. Upon any Owner’s
request, the other Owner shall join in the application for such licenses,
permits, approvals and authorizations whenever such action is necessary, and the
requesting Owner covenants that the non-requesting Owner will not suffer,
sustain or incur any cost, expense or liability by reason thereof. All Material
Alterations shall be made under the supervision of an Architect.
               5.1.8.3 All Alterations shall be made in compliance and
conformity with all applicable Legal Requirements.
               5.1.8.4 In making any Alteration, the Owner performing or causing
such Alteration to be performed shall not violate (a) the terms or conditions of
any insurance policy affecting or relating to the Venetian (including, without
limitation, any insurance policy in respect of the entire Phase I Base
Building), or (b) the terms of any covenants, restrictions or easements
affecting the Venetian.



--------------------------------------------------------------------------------



 



113

               5.1.8.5 No Alterations shall create any encroachment upon any
street or upon any other portion of the Venetian.
               5.1.8.6 All contractors performing any Alteration shall be
required to abide by the Contractor Safety Permit Process described on Exhibit P
attached hereto and made a part hereof. H/C I Owner may, from time to time,
update and revise the Contractor Safety Permit Process attached hereto as
Exhibit P in its reasonable discretion.
               5.1.8.7 No Alteration will be made that will affect the
structural integrity and support of the SECC, Phase I Hotel/Casino, H/C I Space,
Mall I Space, Phase I Mall, Mall II Space or Phase II Mall.
          5.1.9 Contractor Insurance. The Owner performing or causing a Material
Alteration to be performed shall cause each of its general contractors to
obtain, prior to commencing any Material Alteration, and to keep in force, for
the benefit of Mall I Owner, H/C I Owner and each of their Mortgagees until the
applicable Material Alteration is completed:
               5.1.9.1 Commercial general liability insurance for the project on
an “occurrence” basis, including coverage for premises/operations,
products/completed operations, broad form property damage, blanket contractual
liability, independent contractor’s and personal injury, with no exclusions for
explosion, collapse and underground perils, with primary coverage limits of no
less than $1,000,000 for injuries or death to one or more persons or damage to
property resulting from any one occurrence and a $2,000,000 aggregate limit.
Such policy shall be endorsed to list H/C I Owner and Mall I Owner as additional
insureds and include a waiver of subrogation endorsement. The commercial general
liability policy shall also include a severability of interest clause;



--------------------------------------------------------------------------------



 



114

               5.1.9.2 Automobile liability insurance, including coverage for
owned, non-owned and hired automobiles for both bodily injury and property
damage and containing appropriate no-fault insurance provisions or other
endorsements in accordance with state legal requirements, with limits of no less
than $1,000,000 per accident with respect to bodily injury, property damage or
death;
               5.1.9.3 Workers compensation insurance and employer’s liability
or stop gap liability, with a limit of not less than $1,000,000, and such other
forms of insurance which are required by law, providing statutory benefits and
covering loss resulting from injury, sickness, disability or death of the
employees of such Owner;
               5.1.9.4 Umbrella Excess Liability Insurance of not less than
$5,000,000 per occurrence and in the aggregate; and
               5.1.9.5 All such insurance shall be written by companies
reasonably approved by H/C I Owner, Mall I Owner and each of their Mortgagees
and shall be on terms reasonably satisfactory to H/C I Owner and Mall I Owner.
Certificates for such insurance shall be delivered to H/C I Owner and Mall I
Owner at least three (3) Business Days before any work on such Material
Alteration begins at the Venetian. H/C I Owner or Mall I Owner, as the case may
be, shall also maintain such additional insurance as the other shall reasonably
request from time to time, provided such insurance coverage is maintained by
tenants or owners of facilities or portions of facilities similar to the
Venetian.
          5.1.10 Payment of Other Owner’s Expenses. In connection with the
making of any Material Alterations, the Owner performing such Material
Alterations shall



--------------------------------------------------------------------------------



 



115

pay the other Owner’s reasonable actual out-of-pocket costs and expenses
incurred in connection therewith.
          5.1.11 Trade Fixtures and Personal Property. Notwithstanding anything
to the contrary set forth in this Article 5, H/C I Owner and Mall I Owner and
its Tenants may, without the other Owner’s consent, install in their respective
Lots trade fixtures and personal property, provided that no such installation
shall interfere with or damage the Venetian Building Shell and Core; provided
that any such installations located in any Pass-through Area or in the H/C-Mall
I Common Areas or on any wall fronting on any Pass-through Area or any H/C-Mall
Common Area must comply with the requirements for Alterations set forth in this
Article 5. Such trade fixtures and personal property may be removed from time to
time so long as any damage caused to any part of the Venetian caused by such
removal shall be promptly restored at the removing Owner’s sole cost and
expense.
          5.1.12 Negative Covenants With Respect to Floor Loads. Neither Mall I
Owner nor H/C I Owner shall suffer or permit any part of the Venetian to be used
in any manner, or anything to be done therein, or suffer or permit anything to
be brought into or kept in any part of the Venetian, which would in any way
place weight on any floor area in excess of its maximum floor load.
          5.1.13 Shared Security Operations. H/C I Owner shall continue to
maintain and operate the system of security cameras located throughout the Phase
I Mall, which system shall, subject to the terms of the following two sentences
of this Section 5.1.13, provide a separate live feed for each of H/C I Owner and
Mall I Owner and provide Mall I Owner with primary control over its cameras,
including the ability to pan,



--------------------------------------------------------------------------------



 



116

tilt and zoom. Mall I Owner shall not have access to the monitoring room for the
security camera system. H/C I Owner shall have the right to override this system
in order to comply with any rules and regulations of the Nevada Gaming Control
Board or any other rule or regulation applicable to the Venetian or for any
other valid business purpose. At Mall I Owner’s request, H/C I Owner shall
provide any videos requested by Mall I Owner to prosecute or defend
slip-and-fall, shoplifting or similar claims or for any other business purpose.
Mall I Owner shall have the right, at its election, to install and operate its
own security system in the Phase I Mall.
     Section 5.2 Covenants Regarding Phase II Land Operations. H/C II Owner and
Mall II Owner agree for the benefit of each other as follows:
          5.2.1 H/C-Mall II Common Areas; H/C II Pass-through Areas; H/C II
Limited Common Areas; Palazzo Building Shell and Core.
               5.2.1.1 H/C II Owner agrees, in accordance with the standards of
First-class hotel/casinos as provided in this Agreement, to maintain, repair and
restore (including any necessary replacement and capital improvement work
required in connection therewith), and to keep in operation, open to the public
(except for (x) portions thereof, such as service areas, not generally open to
the public, (y) the Mall II H/C Exclusive Areas and (z) except in emergency
situations, the H/C II Limited Common Area) and available for the Permitted
Uses, except as may be required to maintain in the required condition, order and
repair, (i) all H/C II Pass-through Areas, the Mall II H/C Exclusive Areas and
the H/C II Limited Common Areas, and (ii) all H/C-Mall II Common Areas. All of
H/C II Owner’s obligations pursuant to the preceding sentence shall be at H/C II
Owner’s cost and expense but shall be subject to contributions by Mall II Owner



--------------------------------------------------------------------------------



 



117

under the cost sharing provisions of Section 5.1.3. The aforesaid maintenance of
the H/C-Mall II Common Areas, H/C II Pass-through Areas and the H/C II Limited
Common Areas shall include, without limitation, except to the extent provided
hereinabove, (i) patrolling with suitable and adequate uniformed and/or
non-uniformed, unarmed security personnel in accordance with prevailing practice
at properties of like usage in Clark County, Nevada; (ii) maintaining suitable
and adequate lighting (including the expenses of power and of light bulb
installation and replacement) in all H/C-Mall II Common Areas, H/C II
Pass-through Areas and the H/C II Limited Common Areas and keeping same lit
during such times as First-class Las Vegas Boulevard-style hotel/casinos and/or
First-class restaurant and retail complexes are open (to the public or for
Permitted Maintenance or restoration or any other purpose not prohibited
hereunder), equivalent to not less than 10-foot candles in portions generally
open to the public when required to be lit to service the opening of any
building comprising the Palazzo to the public, and otherwise to the extent of
such lesser standard as may be reasonably adequate under the circumstances to
service the opening of any building comprising the Palazzo for the purpose of
Permitted Maintenance; (iii) cleaning, window-washing (exclusive of any windows
forming part of a separate space tenant’s premises), planting, replanting,
landscaping, ventilating, heating and air-cooling of the H/C-Mall II Common
Areas, the H/C II Pass-through Areas and the H/C II Limited Common Areas; and
(iv) cleaning and keeping in good order and repair, and replacing when
necessary, all fixtures and other installations in the H/C-Mall II Common Areas,
the H/C II Pass-through Areas and the H/C II Limited Common Areas, including,
but not limited to, pools, fountains, waterfalls (including those beginning in
the Mall II Space), skylights (including those in the Mall II Space), telephone
booths, vending



--------------------------------------------------------------------------------



 



118

machines, gaming machines and equipment, benches and the like. H/C II Owner
shall not permit the H/C II Mall Common Areas, the H/C II Pass-through Areas and
the H/C II Limited Common Areas to be used for any solicitations or leafleting
activity, including, but not limited to, union or collective bargaining
solicitations. H/C II Owner also agrees to maintain the quality and standard of
the aesthetic appearance of the H/C II Mall Common Areas, H/C II Pass-through
Areas and H/C II Limited Common Areas (including, without limitation, the floor
finishes, common wall finishes, ceiling systems and finishes, window lighting,
etc., of such areas) so that the same is at least equal to the quality and
standard of such appearance as of the date hereof. The H/C-Mall II Common Areas
shall be open to the general public and operated, and all public entrances
thereto shall be open to the general public and operated, during such normal
operating times as any portion of the Phase II Mall is open for business to the
public, and in addition during such times as First-class Las Vegas
Boulevard-style hotel/casinos and/or First-class restaurant and retail complexes
are open. The H/C II Pass-through Areas shall be open to the general public and
operated 24 hours a day, seven days a week, 365 (or 366, as applicable) days per
year. Notwithstanding the foregoing, if the Phase II Mall is not open to the
public but is in the process of Permitted Maintenance therein, then H/C II Owner
need not during such Permitted Maintenance keep the public entrances to the
H/C-Mall II Common Areas or the H/C II Pass-through Areas open to the general
public, but must keep such public entrances open to the employees, agents,
contractors and subcontractors of the Mall II Owner. In addition to the
foregoing, whenever any connecting level of the Phase II Mall is open for
business, the doors connecting such level with the H/C II Space shall be open,
and, if the Phase II Mall is in the process of Permitted Maintenance, the doors
connecting such level



--------------------------------------------------------------------------------



 



119

with the H/C II Space shall at the election of Mall II Owner be open to Mall II
Owner. Mall II Owner shall be responsible for removing trash from the Phase II
Mall and transporting the same to dumpsters maintained by H/C II Owner on the
Phase II Land.
               5.2.1.2 Subject to contributions by Mall II Owner under the cost
sharing provisions of Section 5.1.3, H/C II Owner shall, at all times, operate,
maintain, restore, repair and replace and keep and maintain in good order,
condition, and repair, and in a neat and attractive condition, consistent with
the standards that prevail in First-class Las Vegas Boulevard-style
hotel/casinos, the building systems, Facilities, foundation, floor slabs, and
other structural components of the Phase II Base Building (including, without
limitation, all components providing structural support for the Mall II Space
and the Phase II Mall), including, without limitation, the roof, exterior walls,
exterior wall systems, exterior wall fenestrations, interior and exterior
bearing walls, columns, slabs and members and sprinkler systems or other fire
suppression systems (from the central control location to the point at which
such sprinkler or fire suppression systems enter space leased to a Tenant,
beyond which point Mall II Owner and/or Tenant shall have maintenance
responsibility for the sprinkler and fire suppression systems located in such
Tenant’s space), stairwells, elevators, escalators (if any) and any other
similar mechanical conveyancing devices or systems and (to the extent located
outside of the Mall II Space) electrical switchgear, transformers and all other
electrical systems (collectively, the “Palazzo Building Shell and Core”). All of
said maintenance and repairs and any restorations or replacements required in
connection therewith shall be of First-class quality and shall be done in a good
and workmanlike manner. Supplementing the foregoing, any repair or alteration of
the Palazzo fire suppression system shall be performed only by



--------------------------------------------------------------------------------



 



120

H/C II Owner. Mall II Owner shall give H/C II Owner notice of any damage to the
Phase II Mall or the Palazzo Building Shell and Core (whether or not caused by
Mall II Owner) or of any defects in the Palazzo Building Shell and Core or any
portion thereof or any fixtures or equipment therein promptly after Mall II
Owner first learns thereof. H/C II Owner covenants to maintain dumpsters
necessary for disposal of trash generated by the Phase II Hotel/Casino and the
Phase II Mall. As part of the maintenance obligations set forth in this
Section 5.2.1, H/C II Owner shall be responsible for all necessary or
appropriate ground water remediation.
               5.2.1.3 Notwithstanding any other provision hereof, H/C II Owner
agrees, in accordance with the standards of First-class hotel/casinos, to
provide, or cause to be provided, pest control services and fire extinguishers
and fire extinguisher maintenance to and for the Phase II Mall. Mall II Owner
agrees to grant H/C II Owner and its contractors appropriate access to the Phase
II Mall in order for H/C II Owner to fully comply with its obligations under the
preceding sentence and under this Section 5.2.1.2.
               5.2.1.4 In the event any Owner has any concerns regarding
performance by H/C II Owner of any of its obligations under this Section 5.2.1,
such Owner shall give notice to H/C II Owner, Attention: VP Facilities, in
accordance with Section 14.15.
               5.2.1.5 H/C II Owner’s obligations under this Article 5 are
subject to Force Majeure Events and to the provisions of Article 11.



--------------------------------------------------------------------------------



 



121

          5.2.2 No Obstructions to H/C II Pass-through Areas, the H/C-Mall II
Common Areas and the H/C II Limited Common Areas.
               5.2.2.1 Except to the extent that temporary construction
barricades are reasonably required by H/C II Owner to perform work in and
maintain the H/C II Pass-through Areas, the H/C-Mall II Common Areas and the H/C
II Limited Common Areas in accordance with the terms hereof and such barricades
do not interfere with the use of the H/C II Pass-through Areas, H/C-Mall II
Common Areas and the H/C II Limited Common Areas or the Phase II Mall except to
the minimal extent necessary to permit H/C II Owner to perform its obligations
with respect to such space, no fence, barricade or other obstruction shall be
placed, kept, permitted or maintained on the H/C II Pass-through Areas, the
H/C-Mall II Common Areas or the H/C II Limited Common Areas which will interfere
with the intended uses thereof. H/C II Owner, in exercising its rights under
this Section 5.2.2, shall use commercially reasonable efforts to minimize
interference with the maintenance, use and operation of the Phase II Mall and
Mall II Owner’s business at the same.
          5.2.3 Intentionally Omitted.
          5.2.4 H/C II Space, Phase II Hotel/Casino Maintenance and Repair.
               5.2.4.1 Throughout the Term, H/C II Owner, at its sole cost and
expense, shall, consistent with First-class Las Vegas Boulevard-style
hotel/casinos (a) clean and maintain the H/C II Space, the Phase II Hotel/Casino
and all parts thereof and facilities therein, including, without limitation all
portions of the interior walls and floors and all improvements therein, (b) keep
and maintain the same in good order, condition and repair and in a neat,
attractive and rentable condition, and (c) make all necessary repairs



--------------------------------------------------------------------------------



 



122

and restorations thereto and/or replacements of portions thereof, interior and
exterior, structural and non-structural, ordinary and extraordinary, including,
without limitation, all repairs and replacements necessitated by H/C II Owner’s
or any of H/C II Owner’s Tenant’s moving property in or out of the H/C II Space
or installation or removal of furniture, fixtures or other property or by the
performance by H/C II Owner or any Tenant of any Alterations, or when
necessitated by the negligence or willful misconduct or improper conduct of H/C
II Owner or any Tenant or the Permittees of either of them. All of said repairs
and any restorations or replacements required in connection therewith shall be
of a quality and class equal to the original work or installation and shall be
done in a good and workmanlike manner. All work undertaken by H/C II Owner
pursuant to this Section 5.2.4. shall be performed in accordance with
Sections 5.2.7 through 5.2.10.
               5.2.4.2 H/C II Owner’s obligations under this Article 5 are
subject to Force Majeure Events and the provisions of Article 11.
          5.2.5 Mall II Pass-through Areas, Mall II Space and Phase II Mall
Maintenance and Repair.
               5.2.5.1 Mall II Owner agrees, in accordance with the required
standards provided in this Agreement, to maintain, repair and restore (including
any necessary replacement and capital improvement work required in connection
therewith) at all times and to keep in operation, open to the public (except for
(x) portions thereof, such as service areas, not generally open to the public
and, (y) except in emergency situations, the Mall II Limited Common Areas) and
available for the Permitted Uses, except as may be required to maintain in the
required condition, order and repair, at Mall II Owner’s sole cost and expense,
all Mall II Pass-through Areas and Mall II Limited Common Areas. The



--------------------------------------------------------------------------------



 



123

aforesaid maintenance of the Mall II Pass-through Areas and Mall II Limited
Common Areas shall include, without limitation, except to the extent provided
hereinabove, (i) patrolling with suitable and adequate uniformed and/or
non-uniformed, unarmed security personnel in accordance with prevailing practice
at properties of like usage in Clark County, Nevada; (ii) maintaining suitable
and adequate lighting (including the expenses of power and of light bulb
installation and replacement) in all Mall II Pass-through Areas and Mall II
Limited Common Areas and keeping same lit during such times as First-class
retail and restaurant complexes are open (to the public or for Permitted
Maintenance or restoration or any other purpose not prohibited hereunder),
equivalent to not less than 10-foot candles in portions generally open to the
public when required to be lit to service the opening of any building comprising
the Palazzo to the public, and otherwise to the extent of such lesser standard
as may be reasonably adequate under the circumstances to service the opening of
any building comprising the Palazzo for Permitted Maintenance; (iii) cleaning,
window-washing (exclusive of any windows forming part of a separate space
tenant’s premises), planting, replanting, landscaping, ventilating, heating and
air-cooling of the Mall II Pass-through Areas and Mall II Limited Common Areas;
and (iv) cleaning and keeping in good order and repair, and replacing when
necessary, all fixtures and other installations in the Mall II Pass-through
Areas and the Mall II Limited Common Areas including, but not limited to, pools,
fountains, telephone booths, vending machines, benches and the like. Mall II
Owner shall not permit the Mall II Pass-through Areas to be used for any
solicitations or leafleting activity, including, but not limited to, union or
collective bargaining solicitations. The public address system in the Phase II
Mall, if used at all, shall be used solely for playing background music at a
reasonable



--------------------------------------------------------------------------------



 



124

volume and for announcements related to emergencies or for personal safety
announcements (for example, locating lost children or directing patrons to
emergency exits). The Mall II Pass-through Areas shall be open to the general
public and operated and all public entrances thereto shall be open to the
general public and operated 24 hours a day, 7 days a week, 365 (or 366, as
applicable) days per year, at all times throughout the Term provided that less
than substantial portions of the same may be closed at any one time for cleaning
outside the Hours of Operation so long as such closing does not affect access to
the H/C II Space or materially affect access to the rest of the Phase II Mall.
Notwithstanding the foregoing, if the H/C II Space is not open to the public but
is in the process of having Permitted Maintenance therein, then Mall II Owner
need not during such Permitted Maintenance keep the public entrances to the Mall
II Pass-through Areas open to the general public. In addition to the foregoing,
whenever any connecting level of the H/C II Space is open for business, the
doors connecting such level of the H/C II Space with the Mall II Space shall be
open, and, if the H/C II Space is in the process of having Permitted Maintenance
performed, the doors connecting such level of the H/C II Space with the Mall II
Space shall, at the election of H/C II Owner, be open to H/C II Owner.
               5.2.5.2 Throughout the Term, Mall II Owner, at its sole cost and
expense, shall (a) clean and maintain the Mall II Space and the Phase II Mall
and all parts thereof and facilities therein, including, without limitation all
portions of the interior walls and floors and all improvements therein, the
plumbing systems located in the Mall II Space and any electrical switchgear,
transformers and other electrical systems located in the Mall II Space, (b) keep
and maintain the same in good order, condition and repair and in a neat,
attractive and rentable condition, consistent with First-class retail and
restaurant



--------------------------------------------------------------------------------



 



125

complexes as provided in this Agreement, and (c) make all necessary repairs
thereto and/or replacements of portions thereof, ordinary and extraordinary,
including, without limitation, all repairs and replacements necessitated by Mall
II Owner’s or any Tenant’s moving property in or out of the Mall II Space or
installation or removal of furniture, fixtures or other property or by the
performance by Mall II Owner or any Tenant of any Alterations, or when
necessitated by the negligence or willful misconduct or improper conduct of Mall
II Owner or any Tenant or the Permittees of either of them. All of said repairs
and any restorations or replacements required in connection therewith shall be
of a quality and class equal to the original work or installation and shall be
done in a good and workmanlike manner. All work undertaken by Mall II Owner
pursuant to this Section 5.2.5, shall be performed in accordance with
Sections 5.2.7 through 5.2.10.
               5.2.5.3 In the event any Owner has any concerns regarding
performance by Mall II Owner of any of its obligations under this Section 5.2.5,
such Owner shall give notice to Mall II Owner, Attention: General Manager, in
accordance with Section 14.15.
               5.2.5.4 Mall II Owner’s obligations under this Article 5 are
subject to Force Majeure Events, the provisions of Article 11 and
Section 5.2.1.3.
          5.2.6 No Obstructions to Mall II Pass-through Areas. Except to the
extent that temporary construction barricades are reasonably required by Mall II
Owner to perform work in and maintain the Mall II Pass-through Areas and the
Mall II Limited Common Areas in accordance with the terms hereof and such
barricades do not interfere with the use of the H/C II Pass-through Areas or the
Phase II Hotel/Casino except to the minimal extent necessary to permit Mall II
Owner to perform its obligations with respect



--------------------------------------------------------------------------------



 



126

to such space, no fence, barricade or other obstruction shall be placed, kept,
permitted or maintained on the Mall II Pass-through Areas and the Mall II
Limited Common Areas which will interfere with the intended uses thereof. Mall
II Owner, in exercising its rights under this Section 5.2.6, shall use
commercially reasonable efforts to minimize interference with the maintenance,
use and operation of the Phase II Hotel/Casino and H/C II Owner’s business at
the same.
          5.2.7 Alterations. H/C II Owner and Mall II Owner each agree for the
benefit of the other (except as otherwise expressly set forth herein) that from
and after the date hereof:
               5.2.7.1 H/C II Owner and Mall II Owner may each make (or allow
any Tenant to make) Alterations to the improvements from time to time located
within or on their respective Lots in accordance with the further provisions of
this Article 5 and the provisions of Article 4 herein from time to time during
the Term.
               5.2.7.2 H/C II Owner may from time to time, as it deems
appropriate in its absolute discretion, subject to the provisions of
Sections 5.2.8 through 5.2.10 and to the other provisions of this Section 5.2.7,
make Alterations to all portions of the Phase II Hotel/Casino.
               5.2.7.3 Mall II Owner may from time to time, as it deems
appropriate in its absolute discretion, subject to the provisions of
Sections 5.2.8 through 5.2.10 and to the other provisions of this Section 5.2.7,
make Alterations to all portions of the Mall II Space and the Phase II Mall.
               5.2.7.4 Neither H/C II Owner nor Mall II Owner may make (or allow
any Person to make) any Material Alteration affecting (i) the Palazzo Building
Shell



--------------------------------------------------------------------------------



 



127

and Core, (ii) the H/C-Mall II Common Areas, (iii) the H/C II Limited Common
Areas, (iv) the Mall II Limited Common Areas, (v) the Mall II H/C Exclusive
Areas, (vi) the Phase II Automobile Parking Area or (vii) the public entrances
to and from such Owner’s property to the other Owners’ properties, without in
each instance obtaining the prior written consent thereto of (a) the other Owner
and (b) the Mortgagee of each of H/C II Owner and Mall II Owner, all of which
consents shall not be unreasonably withheld, conditioned or delayed if a
Commercially Reasonable Owner would grant its consent and the same is not likely
to have a Material Adverse Effect. Either Owner may make (or allow any Tenant to
make) any Alteration which singularly or together with related work is not a
Material Alteration without the other Owner’s or any Mortgagee’s consent in
accordance with the further provisions of this Article 5 and as is otherwise
permitted by the terms of this Agreement. Together with each request for
approval of a Material Alteration, the requesting Owner shall present to the
non-requesting Owner and the Mortgagee of each of H/C II Owner and Mall II Owner
for its approval plans and specifications for such work prepared by an
Architect. An Owner’s or any Mortgagee’s approval of any Material Alteration
shall not constitute any assumption of any responsibility or liability by such
Owner or Mortgagee for the accuracy or sufficiency of the applicable plans and
specifications, and the requesting Owner shall be solely responsible for such
items and shall be liable for any damage resulting therefrom. The requesting
Owner shall reimburse its Mortgagees, the non-requesting Owner and its Mortgagee
upon receipt of invoices for the non-requesting Owner’s and its Mortgagee’s
actual out-of-pocket costs incurred in connection with any review of any plans
and specifications in accordance with this Section 5.2.7.4, including
architect’s and engineer’s fees and costs. Upon reasonable prior



--------------------------------------------------------------------------------



 



128

notice and during mutually convenient hours, the non-requesting Owner and/or the
Mortgagee of each of H/C II Owner and Mall II Owner may inspect Material
Alterations from time to time in order to assure itself that such work is being
carried on in accordance with the requirements of this Agreement, provided that
such inspection does not unreasonably interfere with the continuance and
completion of the Material Alterations, and provided further that the failure of
an Owner or any Mortgagee to inspect such work (or, if such work is inspected,
the results or findings of such inspection) shall not in and of itself be
considered a waiver of any right accruing to such Owner or Mortgagee upon any
failure of the requesting Owner to perform such work in accordance with this
Agreement. In undertaking any activities described in, and performing its
obligations under, this Article 5, each Owner shall use all commercially
reasonable efforts to minimize interference (including, without limitation,
interference due to closure) with the maintenance, use and operation of the
Phase II Mall and the Phase II Hotel/Casino.
          5.2.8 Alteration Requirements. H/C II Owner and Mall II Owner each
covenants and agrees for the benefit of the other (and all of the other Owners
in the case of Section 5.2.8.7) that no Alterations to their respective Lots
and/or any buildings or improvements located thereon or therein will be made
except in compliance with this Article 5, and hereby covenants that it will
comply with each and all of the following provisions:
               5.2.8.1 All Alterations shall be made (1) with commercially
reasonable diligence and dispatch in a First-class manner with First-class
materials and workmanship, architecturally consistent in style with the existing
improvements, (2) in accordance with the applicable requirements set forth for
H/C II Owner and Mall II Owner



--------------------------------------------------------------------------------



 



129

in Article 4 herein and (3) in such a manner as will not interfere (other than
to a de minimis extent) with the use, occupancy, maintenance or operation of the
Phase II Base Building, the Phase II Hotel/Casino or the Phase II Mall or any of
the businesses conducted thereat.
               5.2.8.2 Before any Alterations are begun, the Owner performing or
causing such Alteration to be performed shall obtain, at its own sole cost and
expense, all licenses, permits, approvals and authorizations in connection with
any such Alterations required by any Governmental Authorities. Upon any Owner’s
request, the other Owner shall join in the application for such licenses,
permits, approvals and authorizations whenever such action is necessary, and the
requesting Owner covenants that the non-requesting Owner will not suffer,
sustain or incur any cost, expense or liability by reason thereof. All Material
Alterations shall be made under the supervision of an Architect.
               5.2.8.3 All Alterations shall be made in compliance and
conformity with all applicable Legal Requirements.
               5.2.8.4 In making any Alteration, the Owner performing or causing
such Alteration to be performed shall not violate (a) the terms or conditions of
any insurance policy affecting or relating to the Palazzo (including, without
limitation, any insurance policy in respect of the entire Phase II Base
Building), or (b) the terms of any covenants, restrictions or easements
affecting the Palazzo.
               5.2.8.5 No Alterations shall create any encroachment upon any
street or upon any other portion of the Palazzo.
               5.2.8.6 All contractors performing any Alteration shall be
required to abide by the Contractor Safety Permit Process described on Exhibit P
attached hereto and made a part hereof. H/C II Owner may, from time to time,
update and revise



--------------------------------------------------------------------------------



 



130

the Contractor Safety Permit Process attached hereto as Exhibit P in its
reasonable discretion.
               5.2.8.7 No Alteration will be made that will affect the
structural integrity and support of the SECC, Phase II Hotel/Casino, H/C II
Space, Mall II Space, Phase II Mall, Mall I Space or Phase I Mall.
          5.2.9 Contractor Insurance. The Owner performing or causing a Material
Alteration to be performed shall cause each of its general contractors to
obtain, prior to commencing any Material Alteration, and to keep in force, for
the benefit of Mall II Owner, H/C II Owner and each of their Mortgagees until
the applicable Material Alteration is completed:
               5.2.9.1 Commercial general liability insurance for the project on
an “occurrence” basis, including coverage for premises/operations,
products/completed operations, broad form property damage, blanket contractual
liability, independent contractor’s and personal injury, with no exclusions for
explosion, collapse and underground perils, with primary coverage limits of no
less than $1,000,000 for injuries or death to one or more persons or damage to
property resulting from any one occurrence and a $2,000,000 aggregate limit.
Such policy shall be endorsed to list H/C II Owner and Mall II Owner as
additional insureds and include a waiver of subrogation endorsement. The
commercial general liability policy shall also include a severability of
interest clause;
               5.2.9.2 Automobile liability insurance, including coverage for
owned, non-owned and hired automobiles for both bodily injury and property
damage and containing appropriate no-fault insurance provisions or other
endorsements in accordance



--------------------------------------------------------------------------------



 



131

with state legal requirements, with limits of no less than $1,000,000 per
accident with respect to bodily injury, property damage or death;
               5.2.9.3 Workers compensation insurance and employer’s liability
or stop gap liability, with a limit of not less than $1,000,000, and such other
forms of insurance which are required by law, providing statutory benefits and
covering loss resulting from injury, sickness, disability or death of the
employees of such Owner;
               5.2.9.4 Umbrella excess liability insurance of not less than
$5,000,000 per occurrence and in the aggregate; and
               5.2.9.5 All such insurance shall be written by companies
reasonably approved by H/C II Owner, Mall II Owner and each of their Mortgagees
and shall be on terms reasonably satisfactory to H/C II Owner and Mall II Owner.
Certificates for such insurance shall be delivered to H/C II Owner and Mall II
Owner at least three (3) Business Days before any work on such Material
Alteration begins at the Palazzo. H/C II Owner or Mall II Owner, as the case may
be, shall also maintain such additional insurance as the other shall reasonably
request from time to time, provided such insurance coverage is maintained by
tenants or owners of facilities or portions of facilities similar to the
Palazzo.
          5.2.10 Payment of Other Owner’s Expenses. In connection with the
making of any Material Alterations, the Owner performing such Material
Alterations shall pay the other Owner’s reasonable actual out-of-pocket costs
and expenses incurred in connection therewith.
          5.2.11 Trade Fixtures and Personal Property. Notwithstanding anything
to the contrary set forth in this Article 5, H/C II Owner and Mall II Owner and
its Tenants



--------------------------------------------------------------------------------



 



132

may, without the other Owner’s consent, install in their respective Lots trade
fixtures and personal property, provided that no such installation shall
interfere with or damage the Palazzo Building Shell and Core; provided that any
such installations located in any Pass-through Area or in the H/C-Mall II Common
Areas or on any wall fronting on any Pass-through Area or any H/C-Mall II Common
Area must comply with the requirements for Alterations set forth in this Article
5. Such trade fixtures and personal property may be removed from time to time so
long as any damage caused to any part of the Palazzo caused by such removal
shall be promptly restored at the removing Owner’s sole cost and expense.
          5.2.12 Negative Covenants With Respect to Floor Loads. Neither Mall II
Owner nor H/C II Owner shall suffer or permit any part of the Palazzo to be used
in any manner, or anything to be done therein, or suffer or permit anything to
be brought into or kept in any part of the Palazzo, which would in any way place
weight on any floor area in excess of its maximum floor load.
          5.2.13 Shared Security Operations. H/C II Owner shall maintain and
operate the system of security cameras located throughout the Phase II Mall,
which system shall, subject to the terms of the following two sentences of this
Section 5.2.13, provide a separate live feed for each of H/C II Owner and Mall
II Owner and provide Mall II Owner with primary control over its cameras,
including the ability to pan, tilt and zoom. Mall II Owner shall not have access
to H/C II Owner’s monitoring room for the security camera system. H/C II Owner
shall have the right to override this system in order to comply with any rules
and regulations of the Nevada Gaming Control Board or any other rule or
regulation applicable to the Palazzo or for any other valid business purpose. At
Mall II



--------------------------------------------------------------------------------



 



133

Owner’s request, H/C II Owner shall provide any videos requested by Mall II
Owner to prosecute or defend slip-and-fall, shoplifting or similar claims or for
any other business purpose. Mall II Owner shall have the right, at its election,
to install and operate its own security system in the Phase II Mall.
ARTICLE 6
TAXES
     Section 6.1 Each of the Owners agrees for the benefit of the others as
follows:
          6.1.1 Owners to Pay Taxes. All taxes, assessments and other charges
(including, without limitation, real property taxes and assessments), and all
interest and penalties with respect thereto (all of the foregoing, collectively,
“Taxes”) levied or assessed or which (if unpaid) may result in the imposition of
a lien: (i) against all or any portion of the SECC Land and all buildings and
other improvements from time to time located on the SECC Land (or against any of
the Owners with respect to the same) shall be paid, prior to delinquency
thereof, by SECC Owner, (ii) against all or any portion of the Phase I Land
(excluding the Mall I Space) and all buildings and other improvements from time
to time located on the Phase I Land (excluding the Mall I Space) (or against any
of the Owners with respect to the same) shall be paid, prior to delinquency
thereof, by H/C I Owner, (iii) against all or any portion of the Mall I Space
and all improvements from time to time located thereon (or against any of the
Owners with respect to the same) shall be paid, prior to delinquency thereof, by
Mall I Owner, (iv) against all or any portion of the Phase II Land (excluding
the Mall II Space) and all buildings and other improvements from time to time
located on the Phase II Land (excluding the Mall II Space) (or against any of
the Owners with respect to the same) shall be paid, prior to delinquency
thereof, by H/C II Owner and (v) against all or any portion of the Mall II Space
and all improvements



--------------------------------------------------------------------------------



 



134

from time to time located thereon (or against any of the Owners with respect to
the same) shall be paid, prior to delinquency thereof, by Mall II Owner.
          6.1.2 Right to Contest. Each Party shall have the right to contest, in
good faith and at its own cost and expense, the validity or amount of any Taxes
that, in the absence of such contest, it would be required to pay hereunder;
provided, however, that if at any time payment of the whole or any part thereof
shall be necessary in order to prevent the sale, under applicable law, of any
property with respect to which any easement, right or interest has been granted
pursuant to this Agreement, then the contesting party shall pay or cause same to
be paid in time to prevent such sale. Any such payment may be made under
protest.
          6.1.3 Bills. In the event that any Party shall receive a bill, invoice
or similar writing (each of the foregoing, a “Bill”) in respect of any Taxes
that any other Party is required to pay hereunder, then the Party in receipt of
such bill shall (i) pay, prior to delinquency, the portion, if any, of the Taxes
referenced in such Bill for which such Party is responsible and (ii) promptly
deliver the same to the other Party, whereupon such other Party shall pay, prior
to delinquency, the portion of the Taxes referenced in such Bill for which such
other Party is responsible. Additionally, if any Party hereto shall receive a
notice or other official writing relating to any Taxes that any other Party
hereto is required to pay under this Agreement (other than a Bill), then such
receiving Party shall promptly furnish a copy of the same to such other Party.
Each Party shall, promptly upon the request of any other Party, exhibit to such
other Party for examination, receipts for the Taxes required to be paid by such
Party pursuant to this Article 6.





--------------------------------------------------------------------------------



 



135

          6.1.4 Failure to Pay Taxes. In the event any Party shall fail to pay
any Taxes that it is required to pay hereunder, any other Party or its Mortgagee
may (but shall not be required to) pay all or any portion of such Taxes and the
non-paying Party shall reimburse the paying Party or its Mortgagee, as
applicable, on demand therefor by the paying Party or its Mortgagee, for the
sums so expended, with interest thereon, for the period from such demand to such
reimbursement, at an annual rate equal to four (4%) percent per annum in excess
of the rate announced from time to time by LaSalle National Bank, or any
successor thereto, as its prime rate at its main office in Chicago, IL (the
“Interest Rate”); provided, however, that with respect to a Mortgagee, “Interest
Rate” shall mean the rate which is the greater of (i) the Interest Rate (as
defined above) and (ii) the default interest rate applicable to similar defaults
as set forth in such Mortgagee’s loan documents. The provisions of
Sections 14.10.1 and 14.10.2 shall apply to this Section 6.1.4.
ARTICLE 7
PERMANENT PARKING
     Section 7.1 Automobile Parking Areas. The Phase I Automobile Parking Area
and the Phase II Automobile Parking Area shall be available for use by
the Owners in accordance with the provisions of this Article 7.
     Section 7.2 Valet Parking. Subject to the cost sharing provisions of
Section 5.1.3, H/C I Owner and H/C II Owner shall provide valet parking service
in the Phase I Automobile Parking Area and the Phase II Automobile Parking Area,
respectively, on a “first come, first served” basis.



--------------------------------------------------------------------------------



 



136

     Section 7.3 Parking Spaces.
          7.3.1 H/C I Owner grants to each of the Owners the non-exclusive right
to use all the Parking Spaces in the Phase I Automobile Parking Area on a “first
come, first served” basis, subject to the provisions of this Agreement; provided
that such Owner is using its Lot for its Permitted Use. H/C II Owner grants to
each of the Owners the non-exclusive right to use all the Parking Spaces in the
Phase II Automobile Parking Area on a “first come, first served” basis, subject
to the provisions of this Agreement; provided that such Owner is using its Lot
for its Permitted Use.
          7.3.2 In no event shall any Owner’s rights and easements relating to
parking comprise less than the minimum number of Parking Spaces which shall be
in such a location as shall be necessary for such Owner (i) to be in compliance
with all applicable Legal Requirements with respect to Parking Spaces and
(ii) to conduct its business on or in its Lot in accordance with its Permitted
Use (collectively, the “Minimum Parking Standards”); provided, however, that
neither H/C I Owner nor H/C II Owner shall have any obligation to alter or
expand the Automobile Parking Areas in order to accommodate increased parking
needs imposed upon any other Owner as a consequence of a change in the
applicable Legal Requirements applicable to such Owner or a change in the
intended use of such Owner’s Lot. H/C I Owner and H/C II Owner may make any
Alterations to the Phase I Automobile Parking Area and Phase II Automobile
Parking Area, respectively, so long as such Alterations are consistent with the
Minimum Parking Standards of each Owner. Each Owner acknowledges and confirms
that as of the date hereof, its rights and easements relating to parking are
consistent with its Minimum Parking Standards.



--------------------------------------------------------------------------------



 



137

          7.3.3 H/C I Owner and H/C II Owner shall agree on a commercially
reasonable plan to share the costs of operating and maintaining the Automobile
Parking Areas which, in the case of each of SECC Owner, Mall I Owner and Mall II
Owner, a Commercially Reasonable Owner would agree to.
     Section 7.4 Employee Parking. H/C I Owner and H/C II Owner shall have the
right, in their sole discretion, to prohibit or restrict the use of the Phase I
Automobile Parking Area and the Phase II Automobile Parking Area, respectively,
by employees or employees of Tenants of the other Owners; provided, however,
that H/C I Owner and/or H/C II Owner, as the case may be, shall make Parking
Spaces available to a limited number of senior executives of any such Owner, if
requested by such Owner and approved by H/C I Owner and/or H/C II Owner, as the
case may be, which approval shall not be unreasonably withheld. H/C I Owner and
H/C II Owner shall make the Employee Parking Garage available for use by any
employees not permitted to use the Automobile Parking Areas; provided, however,
that, if the capacity of the Employee Parking Garage is insufficient (after the
number of spaces, if any, designated by H/C I Owner and/or H/C II Owner for
patrons and guests of the Owners are reserved therefor) to accommodate all of
such employees, then H/C I Owner and H/C II Owner shall have the right to
provide additional parking in one or more (on- or off-site) facilities and to
designate, in their sole discretion, which facilities (or portions of such
facilities) shall be available to any of such employees.
     Section 7.5 Capital Improvements/Maintenance. H/C I Owner shall have the
right to make capital improvements and the obligation to perform Maintenance on
the Parking Access Easement Area located on the Phase I Land, which rights shall
be



--------------------------------------------------------------------------------



 



138

exercised at the sole cost and expense of H/C I Owner, subject to the cost
sharing provisions of Section 5.1.3. H/C II Owner shall have the right to make
capital improvements and the obligation to perform Maintenance on the Parking
Access Easement Area located on the Phase II Land, which rights shall be
exercised at the sole cost and expense of H/C II Owner, subject to the cost
sharing provisions of Section 5.1.3. SECC Owner shall have the right to make
capital improvements and the obligation to perform Maintenance on the Parking
Access Easement Area located on the SECC Land, which right and obligation shall
be exercised at its sole cost and expense.
     Section 7.6 Rights of Others to Use Parking Spaces. Nothing herein shall be
construed as precluding H/C I Owner and/or H/C II Owner from granting from time
to time to other Persons (including without limitation other Owners) rights to
use Parking Spaces. Such grants may be on terms determined by H/C I Owner and/or
H/C II Owner, as the case may be, in its sole discretion. Notwithstanding the
foregoing, a particular grant shall not be permitted if usage of the rights
granted will either (i) result in any Owner not being afforded its Minimum
Parking Standards or (ii) otherwise adversely affect the conduct of another
Owner’s business in accordance with the terms hereof (except to a de minimis
extent), unless such Owner first consents to such grant.
     Section 7.7 Parking Rules and Regulations.
          7.7.1 Only H/C I Owner with respect to the Phase I Automobile Parking
Area and H/C II Owner with respect to the Phase II Automobile Parking Area shall
have the right to establish, revise and replace, from time to time, reasonable
rules and regulations (“Parking Rules and Regulations”) for use of the Phase I
Automobile Parking Area or the Phase II Automobile Parking Area, as the case may
be; provided that no such



--------------------------------------------------------------------------------



 



139

rules or regulations or revisions thereto shall (i) deprive any Owner of its
Minimum Parking Standards or (ii) be enforced in a manner which discriminates
against an Owner or its Permittees. A copy of the Parking Rules and Regulations
shall be provided to each Owner. Each Owner shall comply with the Parking Rules
and Regulations. The power to enforce the Parking Rules and Regulations shall be
vested exclusively in H/C I Owner and H/C II Owner, as the case may be. In this
regard, the Parties acknowledge and agree that the Parking Rules and Regulations
to be adopted from time to time by H/C I Owner and H/C II Owner are intended to
facilitate the orderly administration of the Automobile Parking Areas and the
use of the rights therein granted, and no Owner shall have any claim against
H/C I Owner or H/C II Owner with respect to the Automobile Parking Areas for
failure to enforce the Parking Rules and Regulations against any other Owner, or
Person so long as such rules and regulations do not deprive any Owner of its
Minimum Parking Standards and are not enforced in a discriminatory manner. Rules
and regulations initially applicable to the use of the Automobile Parking Areas
pursuant to this Agreement are set forth in Schedule III attached hereto.
          7.7.2 In the event of any dispute between the Owners regarding the
establishment, revision or enforcement of Parking Rules and Regulations pursuant
to this Section 7.7, the affected Owners shall submit the matter for
determination by the Independent Expert pursuant to the provisions of
Section 14.16.
     Section 7.8 Parking Fees; Maintenance Charges. H/C I Owner and H/C II Owner
shall have the right to require the payment of parking fees for the benefit of
the Owners. Such fees shall be equitably apportioned among the Owners as the
Owners shall agree (and, absent such agreement, as an Independent Expert shall
decide).



--------------------------------------------------------------------------------



 



140

ARTICLE 8
THE VENETIAN AND THE PALAZZO
     Section 8.1 Predevelopment Agreement. H/C I Owner shall not take any action
under that certain Sands Resort Hotel & Casino Agreement dated as of
February 18, 1997 by and between the County of Clark and Las Vegas Sands, Inc.,
which agreement, as amended by amendment dated September 16, 1997, is commonly
referred to as the “Predevelopment Agreement,” a copy of which is attached
hereto and made a part hereof as Exhibit V, that could have a material adverse
effect on any of the easements, rights or interests granted to SECC Owner,
H/C II Owner, Mall I Owner or Mall II Owner hereunder and/or on the use,
operation or enjoyment by SECC Owner of the SECC (or SECC Owner’s business at
the same), H/C II Owner of the H/C II Space (or H/C II Owner’s business at the
same), Mall I Owner of the Phase I Mall (or Mall I Owner’s business at the same)
or Mall II Owner of the Phase II Mall (or Mall II Owner’s business at the same).
     Section 8.2 Mechanic’s Liens.
          8.2.1 In the event any mechanic’s, materialmen’s or similar lien is
filed against the H/C I Space, the Mall I Space, the H/C II Space or the Mall II
Space or any buildings or other improvements from time to time located on or in
the H/C I Space, the Mall I Space, the H/C II Space or the Mall II Space and
owned by H/C I Owner, Mall I Owner, H/C II Owner or Mall II Owner, as the case
may be, which lien relates to work claimed to have been done for, or materials
claimed to have been furnished to or for the benefit of SECC Owner, the SECC
Land, the SECC and/or any other improvements owned by SECC Owner, then SECC
Owner shall take any and all actions necessary to cancel, discharge or bond or
insure over such lien within thirty (30) days after notice to SECC



--------------------------------------------------------------------------------



 



141

Owner that such lien has been filed, and SECC Owner shall indemnify and hold
H/C I Owner, Mall I Owner, H/C II Owner or Mall II Owner, as the case may be,
and its Mortgagees harmless from and against any and all costs, expenses,
claims, losses or damages (including, without limitation, reasonable attorneys’
fees and expenses) resulting therefrom by reason thereof.
          8.2.2 In the event any mechanic’s, materialmen’s or similar lien is
filed against the SECC Land, the SECC, any other buildings or other improvements
from time to time located on the SECC Land, which lien relates to work claimed
to have been done for, or materials claimed to have been furnished to, or for
the benefit of, H/C I Owner, Mall I Owner, H/C II Owner and/or Mall II Owner,
the H/C I Space, Mall I Space, H/C II Space and/or the Mall II Space and/or any
buildings or other improvements owned by H/C I Owner, Mall I Owner, H/C II Owner
and/or Mall II Owner, then H/C I Owner, Mall I Owner, H/C II Owner and/or
Mall II Owner, as the case may be, shall take any and all actions necessary to
cancel or discharge (by bonding or insuring over) such lien within thirty (30)
days after notice to H/C I Owner, Mall I Owner, H/C II Owner and/or Mall II
Owner, as the case may be, that such lien has been filed, and H/C I Owner,
Mall I Owner, H/C II Owner and/or Mall II Owner, as the case may be, shall
indemnify and hold SECC Owner and its Mortgagees harmless from and against any
and all costs, expenses, claims, losses or damages (including, without
limitation, reasonable attorneys’ fees and expenses) resulting therefrom by
reason thereof.
          8.2.3 In the event any mechanic’s, materialmen’s or similar lien is
filed against the H/C I Space, the H/C II Space and/or the Mall II Space, any
buildings or other improvements from time to time located on or in the H/C I
Space, the H/C II Space and/or



--------------------------------------------------------------------------------



 



142

the Mall II Space and owned by H/C I Owner, H/C II Owner and/or Mall II Owner,
which lien relates to work claimed to have been done for, or materials claimed
to have been furnished to or for the benefit of Mall I Owner, the Mall I Space,
the Phase I Mall and/or any other improvements owned by Mall I Owner, then
Mall I Owner shall take any and all actions necessary to cancel or discharge (by
bonding or insuring over) such lien within thirty (30) days after notice to
Mall I Owner that such lien has been filed, and Mall I Owner shall indemnify and
hold H/C I Owner, H/C II Owner and/or Mall II Owner, as the case may be, and
its/their Mortgagees harmless from and against any and all costs, expenses,
claims, losses or damages (including, without limitation, reasonable attorneys’
fees and expenses) resulting therefrom by reason thereof.
          8.2.4 In the event any mechanic’s, materialmen’s or similar lien is
filed against the Mall I Space, the H/C II Space and/or the Mall II Space, any
buildings or other improvements from time to time located on or in the Mall I
Space, the H/C II Space and/or the Mall II Space and owned by Mall I Owner,
H/C II Owner and/or Mall II Owner, which lien relates to work claimed to have
been done for, or materials claimed to have been furnished to, or for the
benefit of, H/C I Owner, the H/C I Space and/or any buildings or other
improvements owned by H/C I Owner, then H/C I Owner shall take any and all
actions necessary to cancel, discharge, bond or insure over such lien within
thirty (30) days after notice to H/C I Owner that such lien has been filed, and
H/C I Owner shall indemnify and hold Mall I Owner, H/C II Owner and/or Mall II
Owner, as the case may be, and its/their Mortgagees harmless from and against
any and all costs, expenses, claims, losses or damages (including, without
limitation, reasonable attorneys’ fees and expenses) resulting therefrom by
reason thereof.



--------------------------------------------------------------------------------



 



143

          8.2.5 In the event any mechanic’s, materialmen’s or similar lien is
filed against the H/C I Space, the H/C II Space and/or the Mall I Space, any
buildings or other improvements from time to time located on or in the H/C I
Space, the H/C II Space and/or the Mall I Space and owned by H/C I Owner, H/C II
Owner and/or Mall I Owner, which lien relates to work claimed to have been done
for, or materials claimed to have been furnished to or for the benefit of
Mall II Owner, the Mall II Space, the Phase II Mall and/or any other
improvements owned by Mall II Owner, then Mall II Owner shall take any and all
actions necessary to cancel, discharge or bond or insure over such lien within
thirty (30) days after notice to Mall II Owner that such lien has been filed,
and Mall II Owner shall indemnify and hold H/C I Owner, H/C II Owner and/or
Mall I Owner, as the case may be, and its/their Mortgagees harmless from and
against any and all costs, expenses, claims, losses or damages (including,
without limitation, reasonable attorneys’ fees and expenses) resulting therefrom
by reason thereof.
          8.2.6 In the event any mechanic’s, materialmen’s or similar lien is
filed against the Mall I Space, the H/C I Space and/or the Mall II Space, any
buildings or other improvements from time to time located on or in the Mall I
Space, the H/C I Space and/or the Mall II Space and owned by Mall I Owner, H/C I
Owner and/or Mall II Owner, which lien relates to work claimed to have been done
for, or materials claimed to have been furnished to, or for the benefit of,
H/C II Owner, the H/C II Space and/or any buildings or other improvements owned
by H/C II Owner, then H/C II Owner shall take any and all actions necessary to
cancel, discharge or bond or insure over such lien within thirty (30) days after
notice to H/C II Owner that such lien has been filed, and H/C II Owner shall
indemnify and hold Mall I Owner, H/C I Owner and/or Mall II Owner, as the case
may be,



--------------------------------------------------------------------------------



 



144

and its/their Mortgagees harmless from and against any and all costs, expenses,
claims, losses or damages (including, without limitation, reasonable attorneys’
fees and expenses) resulting therefrom by reason thereof.
          8.2.7 If any of H/C I Owner, Mall I Owner, H/C II Owner, Mall II Owner
or SECC Owner fails to discharge any such lien within the aforesaid periods,
then, in addition to any other right or remedy of the affected Party, the
affected Party or any of its Mortgagees (the “Discharging Party”) may, but shall
not be obligated to, discharge the same either by paying the amount claimed to
be due or by procuring the discharge of such lien by deposit in court or
bonding. Any amount paid by the Discharging Party (including, without
limitation, reasonable attorneys’ fees, disbursements and other expenses)
incurred in defending any such action, discharging said lien or in procuring the
discharge of said lien, shall be repaid by the defaulting Party upon demand
therefor, and all amounts so repayable shall be repaid with interest at the
Interest Rate from the date of demand to the date of repayment.



--------------------------------------------------------------------------------



 



145

ARTICLE 9
RESTRICTIVE COVENANTS
     Section 9.1 Convention Center Non-Competition.9.1.1 Mall I Owner hereby
agrees for the benefit of SECC Owner, H/C I Owner and H/C II Owner that Mall I
Owner shall not (and shall not permit any other Person to) own, operate, lease,
license or manage any building or other facility located in the Mall I Space
that provides (a) space for or to shows or expositions of the type generally
held at the SECC (as such name may be changed from time to time) or any other
Convention Center on the SECC Land, the H/C I Land or the H/C II Land or
(b) meeting room or ballroom space.
          9.1.2 Mall II Owner hereby agrees for the benefit of SECC Owner, H/C I
Owner and H/C II Owner that Mall II Owner shall not (and shall not permit any
other Person to) own, operate, lease, license or manage any building or other
facility located in the Mall II Space that provides (a) space for or to shows or
expositions of the type generally held at the SECC (as such name may be changed
from time to time) or any other Convention Center on the SECC Land, the H/C I
Land or the H/C II Land or (b) meeting room or ballroom space.
          Section 9.2 Tenant Non-Competition. Except as expressly set forth to
the contrary in that certain Construction, Operation and Reciprocal Easement
Agreement dated as of the date hereof by and between Mall I Owner and Mall II
Owner with respect to the rights and obligations of Mall I Owner and Mall II
Owner to and with respect to each other (but not with respect to the rights and
obligations of Mall I Owner and Mall II Owner to or with respect to any other
Owner or the rights and obligations of any other Owner), neither H/C I Owner,
Mall I Owner, H/C II Owner nor Mall II Owner shall enter into any Lease with a
Tenant that attempts in any way to limit the ability of any of the other such
Owners



--------------------------------------------------------------------------------



 



146

to rent space in such other Owner’s Lot to any Tenant or for any purpose. If any
Lease entered into by H/C I Owner, Mall I Owner, H/C II Owner or Mall II Owner
contains such a provision, the other Owners shall have no obligation to comply
with such provision.
     Section 9.3 Savings. The restrictions set forth herein are considered by
the Parties to be reasonable for the purpose of protecting the respective owners
of the SECC, the Phase I Hotel/Casino and the Phase II Hotel/Casino from time to
time and its business thereat. However, if any such restriction is found by a
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it is the intention of the Parties that such restriction shall
be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.
ARTICLE 10
INSURANCE
     Section 10.1 Insurance to be Carried by the Owners.
          10.1.1 Insurance to Be Carried by H/C I Owner. From the date hereof,
and at all times during the Term, H/C I Owner shall obtain and maintain (and
shall pay all premiums in accordance with Section 10.4.1.1.3), for the benefit
of itself and the other Owners (other than any Opting-Out Owner), insurance
providing at least the following coverages (“Shared Insurance”):
          10.1.1.1 “All Risk” Property Insurance. “All risk” property insurance,
as such term is used in the insurance industry, with flood and earthquake
(including sinkhole and subsidence) and on an “agreed amount” (no co-insurance)
loss limit basis and providing coverage for the Integrated Resort, including
removal of debris, insuring the buildings, structures, machinery, equipment,
fixtures and other properties



--------------------------------------------------------------------------------



 



147

constituting a part of or located within the Integrated Resort (but excluding
all personal property located within the Mall I Space or Mall II Space) in a
minimum amount not less than the “maximum foreseeable loss” (as such term is
used in the insurance industry, and as determined by the applicable insurance
company or applicable insurance broker or by an Independent insurance consultant
selected by H/C I Owner and reasonably satisfactory to Mall I Owner and Mall II
Owner) for the Integrated Resort, and in any case subject to an annual limit of
$100,000,000 for flood coverage and $100,000,000 for earthquake coverage, but in
no event in an amount less than the limit necessary to satisfy other contracts
executed in connection with the Integrated Resort. Such policy shall include a
replacement cost endorsement with no deduction for depreciation, and, unless
provided under the all risk policy, boiler and machinery coverage on a
“comprehensive” basis including breakdown and repair with limits not less than
the “maximum foreseeable loss” (as such term is used in the insurance industry,
and as determined by the applicable insurance company or applicable insurance
broker or by an Independent insurance consultant selected by H/C I Owner and
reasonably satisfactory to Mall I Owner and Mall II Owner) for the insured
objects. The policy/policies shall include increased cost of construction
coverage, debris removal, and building ordinance coverage to pay for loss of
“undamaged” property which may be required to be replaced due to enforcement of
local, state, or federal ordinances subject to a sublimit of $10,000,000. All
such policies may have deductibles of not greater than $1,000,000 per loss with
the exception of earthquake and flood (5% of values at risk).
          10.1.1.2 Business Interruption Insurance. Business interruption
insurance on an “all risk” basis, including boiler and machinery, in an amount
equal to



--------------------------------------------------------------------------------



 



148

satisfy policy coinsurance conditions, but with limits not less than the
equivalent to twelve (12) months projected revenues less allowable insurance
company deductions on a non-continuing basis; provided, however, that so long as
H/C I Owner shall carry a combined property and business interruption policy (a
“Combined Policy”) and the “maximum foreseeable loss” amount calculated by the
applicable insurance company or applicable insurance broker or an Independent
insurance consultant pursuant to Section 10.1.1.1 includes a calculation of
business interruption loss, then said “maximum foreseeable loss” amount shall be
the required limit for the “all-risk” insurance described by Section 10.1.1.1
and the business interruption insurance described by this Section 10.1.1.2. Such
coverage shall include a six (6) month indemnity period beyond the period
covered by the business interruption insurance. The deductible or waiting period
shall not exceed thirty (30) days. H/C I Owner and Mall I Owner shall also
maintain or cause to be maintained (a) expediting or extra expense coverage in
an amount not less than $2,500,000 and (b) with respect to the Integrated
Resort, contingent business interruption insurance, or equivalent coverage as
respects the HVAC Plant in an amount not less than three (3) months gross
revenues.
               10.1.1.3 Terrorism Insurance. If any insurance policy described
in Sections 10.1.1.1 or 10.1.1.2 above shall contain an exclusion from coverage
under such policy for loss or damage incurred as a result of an act of terrorism
(as defined in the Terrorism Risk Insurance Act or any successor federal
statute) or similar acts of sabotage, H/C I Owner shall maintain insurance
against loss or damage incurred as a result of acts of terrorism or similar acts
of sabotage in an amount of not less than the “maximum foreseeable loss”,
provided such insurance is Commercially Available.



--------------------------------------------------------------------------------



 



149

          Any Owner which is participating in any Shared Insurance set forth in
this Section 10.1.1 shall, with respect to such Shared Insurance, be a
“Participating Owner.”
          10.1.2 Insurance as to Each Owner. From the date hereof, and at all
times during the Term, each Owner shall obtain and maintain, and shall pay all
premiums for, the following insurance for itself (unless otherwise agreed to in
writing by the Owners), providing at least the following coverages:
               10.1.2.1 Commercial General Liability Insurance. Commercial
general liability insurance for such Owner’s property on an “occurrence” basis,
including coverage for premises/operations, products/completed operations, broad
form property damage, blanket contractual liability, independent contractor’s
and personal injury, with no exclusions for explosion, collapse and underground
perils, with primary coverage limits of no less than $1,000,000 for injuries or
death to one or more persons or damage to property resulting from any one
occurrence and a $2,000,000 aggregate limit. Each such commercial general
liability policy shall also include a severability of interest clause and will
not exclude cross suits in the event more than one entity is a “named insured”
under the liability policy. With respect to the insurance set forth in this
Section 10.1.2.1, deductibles and/or self-insured retention in excess of
$500,000 may be subject to Mortgagee approval pursuant to Section 10.2.6.1
hereof.
               10.1.2.2 Automobile Liability Insurance. Automobile liability
insurance, including coverage for owned, non-owned and hired automobiles for
both bodily injury and property damage and containing appropriate no-fault
insurance provisions or other endorsements in accordance with state legal
requirements, with limits



--------------------------------------------------------------------------------



 



150

of no less than $1,000,000 per accident with respect to bodily injury, property
damage or death.
               10.1.2.3 Workers Compensation Insurance. Workers compensation
insurance providing statutory benefits, and employer’s liability or stop gap
liability with a limit of not less than $1,000,000, covering loss resulting from
injury, sickness, disability or death of the employees of each Owner. Each Owner
may self insure, with a retention not greater than $1,000,000 per occurrence,
provided that the same is permitted by and in compliance with applicable Nevada
law.
               10.1.2.4 Umbrella/Excess Liability Insurance. Umbrella/excess
liability insurance of not less than $125,000,000 per occurrence and in the
aggregate during construction and operations. Such coverages shall be on a per
occurrence basis and over and above coverage provided by the policies described
in Section 10.1.2.1, Section 10.1.2.2 and (with respect to stop gap or employer
liability insurance only) Section 10.1.2.3 above.
                    10.1.2.4.1 Impairment of Limits. If the policy or policies
provided under Section 10.1.2 contain(s) aggregate limits applying to operations
other than operations of the applicable Owner at the applicable property that is
part of the Integrated Resort, and such limits are diminished below $120,000,000
by any incident, occurrence, claim, settlement or judgment against such other
operations which has caused the insurer to establish a reserve, the applicable
Owner, within thirty (30) days after knowledge of such event, shall purchase an
additional umbrella/excess liability insurance policy satisfying the
requirements of Section 10.1.2.4 in an amount approved by the applicable
Mortgagee, which approval shall not be unreasonably withheld, conditioned or



--------------------------------------------------------------------------------



 



151

delayed; provided a Commercially Reasonable Owner of the applicable property
would so consent and same would not have a Material Adverse Effect on such
property, Owner or Mortgagee; provided that in no event shall the amount of such
insurance exceed the maximum aggregate amount of such insurance required
pursuant to the first sentence of Section 10.1.2.4.
          10.1.3 Opting-Out Owners. Notwithstanding anything herein contained,
Mall I Owner and/or Mall II Owner (an “Opting-Out Owner”) may elect at any time
and from time to time by notice to H/C I Owner to obtain on its own behalf (and
not on a shared basis with any other portion of the Integrated Resort) any of
the insurance coverages set forth in Section 10.1.1 hereof (other than with
respect to “all risk” property insurance with respect to any shared perimeters),
in which event (a) each Opting-Out Owner shall pay for its own such insurance
and the costs and benefits thereof shall not be shared; (b) each Opting-Out
Owner shall provide H/C I Owner and its Mortgagees, upon request and in all
events not less than once every 12 months, with reasonably satisfactory evidence
of such coverage; (c) the insurance coverage provided by the separate policies
maintained by each Owner must be substantially equivalent to provide coverage
for the Opting-Out Owner’s exposures to the coverage that would have been
required to be maintained by H/C I Owner for the benefit of all Owners if the
Opting-Out Owners had not made such election; and (d) in the event that an
Opting-Out Owner has elected to obtain on its own behalf the insurance set forth
in Section 10.1.1.1 hereof, then with respect to such Opting-Out Owner, the
coverages maintained by H/C I Owner pursuant to Section 10.1.1 shall be limited
to covering the shared perimeter between the applicable Owners. If the parties
cannot agree on any matter set forth in this Section 10.1.3, the Opting-Out
Owner



--------------------------------------------------------------------------------



 



152

shall still have the right to immediately opt-out and subsequently any open
matters shall be resolved by an Independent insurance consultant selected by H/C
I Owner and satisfactory to the Opting-Out Owners.
          10.1.4 Additional Coverage. The Parties acknowledge and confirm that
the coverage requirements set forth in this Article 10 are minimum requirements,
and any Owner (for purposes of this Section 10.1.4, a “Purchasing Owner”) may
procure additional coverage (“Additional Coverage”) so long as the same does not
adversely impact any other Owner’s ability to obtain the minimum required
coverages or collect proceeds with respect thereto. The other Owners shall
cooperate in good faith (all reasonable out of pocket costs of which cooperation
shall be reimbursed by the Purchasing Owner) with the efforts by a Purchasing
Owner to purchase Additional Coverage, such cooperation to include, without
limitation, increasing (at the Purchasing Owner’s sole cost and expense) the
coverage limit on any insurance required to be maintained under the preceding
provisions of this Article 10. Any Purchasing Owner that acquires Additional
Coverage shall give each other Owner written notice of such fact, which notice
shall designate specified insurance policies or portions thereof as Additional
Coverage and shall be accompanied by a copy of a certificate of insurance
evidencing such policy.
     Section 10.2 General Conditions Covering Insurance.
          10.2.1 Insurer Requirements. All insurance required under this
Agreement to be carried by the Owners shall be effected under valid and
enforceable policies and shall:
               10.2.1.1 be issued by either (i) insurers rated “A-” or better by
Standard and Poor’s, “A-” or better with a minimum size rating of “VIII” by
Best’s



--------------------------------------------------------------------------------



 



153

Insurance Guide and Key Ratings (“Best’s”), or (ii) a syndicate of insurers
through which at least sixty percent (60%) of the coverage (if there are 4 or
fewer members of the syndicate) or at least fifty percent (50%) of the coverage
(if there are 5 or more members of the syndicate) is with carriers having a
claims-paying-ability rating by Standard and Poor’s not lower than “A-” or by
Best’s not lower than “A-:VIII” and the balance of the coverage is, in each
case, with insurers having a claims-paying-ability rating by Standard and Poor’s
of not lower than “BBB” or by Best’s not lower than “B+”, provided that in each
case, the first loss risk is borne by the carriers having a claims-paying-rating
by Standard and Poor’s of not lower than “A-” or by Best’s not lower than
“A-:VIII”; or, with respect to each rating requirement in the foregoing clauses
(i) and (ii), an equivalent rating by another nationally recognized insurance
rating agency of similar standing if Standard and Poor’s and Best’s shall no
longer be published, and
               10.2.1.2 with respect to any flood hazard insurance coverage, be
issued by any insurance company authorized by the United States government to
issue such insurance provided such flood hazard insurance is reinsured by the
United States government.
          10.2.2 Additional Insured Requirements. All insurance required under
Section 10.1.2.1, Section 10.1.2.2 or Section 10.1.2.4 of this Agreement to be
carried by the Owners shall name each of the Owners and each of their respective
Mortgagees as named (solely as to the Owner purchasing such insurance) or
additional insureds, as their interests may appear. Any Shared Insurance
required under this Agreement to be carried by H/C I Owner shall name Trustee,
the applicable Participating Owners and each of their respective Mortgagees as
their interests may appear.



--------------------------------------------------------------------------------



 



154

          10.2.3 Loss Payees. All Shared Insurance policies shall insure the
interests of the applicable Participating Owners and their respective
Mortgagees, and shall name Trustee as loss payee; provided that all Shared
Insurance policies covering real or personal property or business interruption
shall name Trustee as additional insured and First Loss Payee/Mortgagee in
accordance with CP12 18 (06/95) or equivalent Lender’s Loss Payable Endorsement.
All non-Shared Insurance policies shall name only the applicable Owner and its
respective Mortgagee as loss payees. In the event the HVAC Plant is insured
under the blanket policy, such blanket policy may also contain loss payee
provisions in favor of the owner of the HVAC Plant.
          10.2.4 Evidence of Insurance. Each Owner shall submit certificates of
insurance of each policy required pursuant to the requirements of this
Article 10. If any other Owner or any Mortgagee reasonably believes that the
information contained in such certificates does not fully demonstrate that such
Owner is maintaining insurance in compliance with the requirements of this
Article 10, such Owner shall submit copies of the policies or redacted portions
of such policies to the extent necessary to demonstrate such compliance. With
respect to any Shared Insurance, H/C I Owner shall also provide all applicable
Participating Owners with a copy of a policy endorsement or applicable excerpts
from the policy verifying adding each such applicable Participating Owner as an
additional insured, to the extent the certificates do not show the same.
          10.2.5 Trustee.
               10.2.5.1 Duties. The Trustee shall have no responsibility to any
Owner as a consequence of performance by the Trustee hereunder except for any
bad faith, fraud, gross negligence or willful misconduct of the Trustee. The
Trustee shall have no



--------------------------------------------------------------------------------



 



155

duties or obligations hereunder except as expressly set forth herein or in that
certain Trustee Disbursement and Administration Agreement, dated as of
November 14, 1997, by and among Phase I LLC; Mall I LLC’s
predecessor-in-interest as Mall I Owner; The Bank of Nova Scotia, as Trustee;
and certain other parties, shall be responsible only for the performance of such
duties and obligations and shall not be required to take any action otherwise
than in accordance with the terms hereof or thereof.
               10.2.5.2 Pledge of Collateral. Any amounts received by the
Trustee with respect to any Shared Insurance proceeds shall be held by the
Trustee in accounts for the benefit of the Mortgagees of the Lots affected and
which are covered by such Shared Insurance (or if there is no such Mortgagee,
the applicable Participating Owner). The Trustee shall establish separate
accounts for such proceeds allocable to each respective Lot. At the request of
the Participating Owner of a particular Lot, the account established with
respect to such Lot will permit the investment of the funds therein in
investments identified by said Participating Owner, subject to the reasonable
approval of the Mortgagee of such Lot. Notwithstanding the foregoing:
                    10.2.5.2.1 any such account established for a particular Lot
and all funds and investments therein and all proceeds thereof are hereby
pledged, assigned, transferred and delivered by the respective Participating
Owners to the Trustee for the benefit of the Mortgagees of such Lot, and such
Participating Owners hereby grant to the Trustee for the benefit of such
Mortgagees a continuing lien on and security interest in all of the foregoing as
collateral security for the obligations under their respective loan documents,
in the same priorities as apply to the liens which they hold with respect to
such Lots; and



--------------------------------------------------------------------------------



 



156

                    10.2.5.2.2 such Participating Owners shall take all steps
reasonably requested by the Trustee or such Mortgagees in order to perfect said
security interests.
               10.2.5.3 Casualty. In the event of any damage or destruction by
fire or other casualty (each, a “Casualty”) covered by Shared Insurance for
which the Trustee receives any proceeds, such proceeds shall be held in trust
for the applicable Participating Owners and their respective Mortgagees until
such time as they are distributed by the Trustee in accordance with the
provisions of Section 10.4.3 hereof. In the event that, pursuant to
Section 10.4.3, any Participating Owner or Mortgagee elects for any property
Shared Insurance proceeds to be retained and held in Trust by Trustee, the
following provisions shall apply with respect to the distribution of such
proceeds:
                    10.2.5.3.1 Interim Payments. At the end of each month, or
from time to time, as reasonably requested by the applicable Participating
Owner, against such Participating Owner’s Independent Architect’s certificate in
form and content reasonably satisfactory to the affected Mortgagees of each
Owner’s Lot, the Trustee shall distribute to such Participating Owner (or at
such Participating Owner’s direction, to its contractor or contractors) an
amount which shall be that proportion of the total amount held in trust for such
Participating Owner which 90% (or such greater amount as may be reasonably
agreed to by the applicable Participating Owner(s) and their Mortgagees) of the
payments to be made to the contractors or materialmen for work done, material
supplied and services rendered during each month or other period bears to the
total contract price for such contractors or materialmen; provided that at the
time of any such progress payment (a) there are no liens against the property by
reason of such work which have not



--------------------------------------------------------------------------------



 



157

been bonded or insured over, and (b) to the extent the aggregate amount of any
insurance proceeds shall be less than the amount necessary to restore the
affected property, the Party entitled to such proceeds has paid such deficiency
out of other funds.
                    10.2.5.3.2 Final Payment. At the completion of the
applicable work, the balance of such proceeds required to complete the payment
of such work shall be paid to the applicable Participating Owner (or, if
required by its loan documents, its Mortgagee for payment to the applicable
contractors or materialmen) entitled to such proceeds, or its contractor or
contractors, provided that at the time of such payment (a) there are no liens
against the property by reason of such work which have not been bonded or
insured over, and with respect to the time of payment of any balance remaining
to be paid at the completion of the work the period within which a lien may be
filed has expired, or proof has been submitted that all costs of work
theretofore incurred have been paid, and (b) the applicable Participating
Owner’s Independent Architect shall certify in a certificate, the form and
content of which is reasonably satisfactory to the affected Mortgagee, that all
required work is completed and proper and of a quality and class of the original
work and in accordance with the Plans.
                    10.2.5.3.3 Excess Proceeds. Any property Shared Insurance
proceeds not required to be applied to pay for the costs of rebuilding under
Article 11 hereof, shall be paid by the Trustee to the applicable Participating
Owner entitled to such excess proceeds (or, if required by its loan documents,
its Mortgagee).
          10.2.6 Mortgagees.
               10.2.6.1 Approval of Certain Insurance. Unless otherwise
permitted under the applicable Owner’s loan documents, with respect to the
insurance set



--------------------------------------------------------------------------------



 



158

forth in Section 10.1.2.1 hereof, deductibles and/or self-insured retention in
excess of $500,000 shall be subject to review and approval by the applicable
Mortgagee, which approval shall not be unreasonably withheld, conditioned or
delayed; provided a Commercially Reasonable Owner of the applicable property
would so approve and same would not have a Material Adverse Effect on such
property, Owner or Mortgagee. Without limiting anything set forth in this
Article 10, each applicable Mortgagee shall also have the approval rights set
forth in Section 10.1.2.4, Section 11.2 and Section 11.1.3 hereof, if
applicable.
               10.2.6.2 Right to Cure. On or before December 30th of each year
during the Term or upon request (but not more than once in any twelve (12) month
period), H/C I Owner shall furnish to Trustee and each other Owner, with a copy
for each Mortgagee, a certificate signed by an officer of H/C I Owner or an
authorized insurance representative of H/C I Owner, showing the insurance then
maintained by or on behalf of H/C I Owner under this Article 10 and stating that
such insurance complies in all material aspects with the terms hereof, together
with a statement from the applicable insurance companies of the premiums then
due, if any. If at any time the insurance required to be maintained by H/C I
Owner under this Article 10 shall be reduced or cease to be maintained (other
than as a result of any other Owner electing to be an Opting-Out Owner with
respect thereto), then (without limiting the rights of Trustee and/or any
Mortgagee hereunder in respect of any event of default which arises as a result
of such failure), Trustee at the direction of any of the Mortgagees may, but
shall not be obligated to, maintain the insurance required hereby and, in such
event, H/C I Owner shall reimburse



--------------------------------------------------------------------------------



 



159

Trustee and/or the applicable Mortgagees upon demand for the cost thereof
together with interest thereon at the Interest Rate.
               10.2.6.2.1 Mortgagee Consent to Release of Proceeds. If all or
any material portion of the Integrated Resort shall be damaged or destroyed in
whole or in part by Casualty, the Owner of the property incurring the loss shall
notify all Mortgagee(s) within ten (10) Business Days of the occurrence of such
Casualty. Each affected Mortgagee shall permit insurance proceeds with respect
to any Casualty to be applied to restoration of buildings and/or other
improvements on or in the affected Lot in accordance with the provisions of this
Article 10 and Article 11, provided that such affected Mortgagee shall have
received on or before ninety (90) days after the date of the Casualty in
question a certificate from an Independent Expert certifying that (a) such
Casualty can be restored within three (3) years after the date of delivery of
such certificate and (b) the aggregate amount of insurance proceeds payable in
connection with such Casualty (together with any other funds committed by the
affected Owners to be applied to such restoration, and provided that the Owner
of the Lot as to which such Mortgagee has a security interest in shall be deemed
to have committed any funds needed to cover the costs of such restoration) shall
be sufficient to finance the anticipated cost (including scheduled debt service
payments through the anticipated date of completion of the restoration) of such
restoration as set forth in such certificate. If the condition set forth in the
preceding clause (a) or the condition set forth in the preceding clause
(b) cannot be satisfied with respect to a particular Lot, any affected Mortgagee
shall be paid its equitable share of the applicable insurance proceeds (as
determined by an Independent Expert and subject to



--------------------------------------------------------------------------------



 



160

Section 10.4.2.1 and Section 10.4.2.2), to be applied in accordance with the
provisions of its loan documents.
          10.2.7 Mutual Release; Waiver of Subrogation. Each Party hereby
releases and waives for itself, and to the extent legally possible for it to do
so, on behalf of its insurer, each of the other Parties and their officers,
directors, agents, members, partners, servants and employees from liability for
any loss or damage to any or all property (including any resulting loss of time
element including business interruption, rents or extra expense) located in or
on the H/C I Space, the H/C II Space, the Mall I Space, the Mall II Space, the
SECC Land and/or any improvements located in or on any of the foregoing, which
loss or damage is of the type said Party is required to insure against by this
Article 10, irrespective of any negligence on the part of the released Party
which may have contributed to or caused such loss or damage. Each Party
covenants that it will, if generally available in the insurance industry, obtain
for the benefit of each such released Party a waiver of any right of subrogation
which the insurer of such Party may acquire against any such Party by virtue of
the payment of any such loss covered by such insurance.
          10.2.8 Insurance Not Commercially Available. If any insurance
(including the limits, coverages, coinsurance waiver or deductibles thereof)
required to be maintained under this Article 10, other than insurance required
to be maintained by law, shall not be Commercially Available, the applicable
Owners and their respective Mortgagees shall not unreasonably withhold their
consent to waive such requirement to the extent maintenance thereof is not so
available; provided (a) the Owner normally responsible for maintaining such
insurance shall first request any such waiver in writing,



--------------------------------------------------------------------------------



 



161

which request shall be accompanied by written reports in form and content and
prepared by an Independent insurance advisor of recognized national standing
reasonably acceptable to the other Owners certifying that such insurance is not
reasonably available (e.g. obtainable in the insurance marketplace at costs not
to exceed 150% of the amount of the prior premiums) and commercially feasible in
the commercial insurance market for property of a similar type (collectively,
“Commercially Available”) (and, in any case where the required amount is not so
available, certifying as to the maximum amount which is so available) and
setting forth the basis for such conclusions, (b) at any time after the granting
of any such waiver, the applicable Owners shall furnish to the other Owners
within fifteen (15) days after request by the other Owners, updates of the prior
reports reasonably acceptable to such other Owners from such insurance advisor
reaffirming such conclusion, and (c) any such waiver shall be effective only so
long as such insurance shall not be Commercially Available, it being understood
that the failure of the applicable Owners to timely furnish any such updated
report after any such request shall be conclusive evidence that such waiver is
no longer effective. Notwithstanding anything to the contrary set forth in this
Article 10, any failure to maintain insurance coverage in accordance with any
provision of this Article 10 due to such insurance being commercially
unavailable shall not constitute a default hereunder and the Owner normally
responsible for maintaining such insurance shall be in full compliance with such
provisions so long as such Owner has complied with the provisions of this
Section 10.2.8.
          10.2.9 Policies on “claims-made” basis. If any policy is written on a
“claims-made” basis and such policy is not to be renewed or the retroactive date
of such policy is to be changed, the applicable Owner shall obtain prior to the
expiration date or



--------------------------------------------------------------------------------



 



162

date change of such policy the broadest basic and supplemental extended
reporting period coverage reasonably available in the commercial insurance
market for each such policy and shall promptly provide the other Owners with
proof that such coverage has been obtained.
          10.2.10 Termination. Each policy required to be maintained under this
Article 10 shall provide that such insurance may not be canceled, terminated or
materially changed for any reason whatsoever, unless the insurance carrier
delivers thirty (30) days (or ten (10) days in connection with a notice of
nonpayment of premium) notice of such cancellation, termination or material
change to the Owners and their Mortgagees and Trustee.
     Section 10.3 Non-Shared Insurance Premiums, Limit and Deductible Sharing
and Loss Adjustment Process.
          10.3.1 Premiums. Each Owner’s Insurance Share of the premiums of any
non-Shared Insurance purchased by such Owner solely for its own benefit
(including, without limitation, any insurance set forth in Section 10.1.2 or
Section 10.1.4 hereof) shall be one hundred percent (100%), and such Owner shall
bear all of the costs of such insurance. Such Owner shall pay all such costs on
or before the date due.
          10.3.2 Limit and Deductible Sharing. With respect to any non-Shared
Insurance purchased by any Owner for its own benefit, there shall not be any
loss limit or deductible sharing. Any such Owner shall be entitled to one
hundred percent (100%) of all proceeds and benefits with respect to any such
insurance, subject to any rights of its Mortgagees under its loan documents.



--------------------------------------------------------------------------------



 



163

          10.3.3 Loss Adjustment. With respect to any non-Shared Insurance
purchased by any Owner for its own benefit, the applicable Owner shall have sole
control over any loss adjustment process, subject to any rights of its
Mortgagees under its loan documents. If requested by any such Owner, the other
Owners shall reasonably cooperate with and assist such Owner in adjusting any
such loss (at the requesting Owner’s expense). In the event that the Trustee or
any other Owner or any of their respective Mortgagees shall receive proceeds
relating to any non-Shared Insurance, such amount shall be promptly paid over as
the applicable Owner shall direct. Any such property non-Shared Insurance
proceeds (excluding the proceeds of any business interruption, or use and
occupancy insurance) shall be used with all reasonable diligence by the
applicable Owner and/or its Mortgagee for rebuilding, repairing or otherwise
reconstructing, to the extent required pursuant to the provisions of Article 11.
     Section 10.4 Shared Insurance Premiums, Limit and Deductible Sharing and
Loss Adjustment Process.
          10.4.1 Insurance Share. Each Owner’s Insurance Share with respect to
any Shared Insurance in which such Owner is participating shall be determined as
follows:
               10.4.1.1 Allocation. The premiums with respect to any Shared
Insurance shall be allocated among the applicable Participating Owners based on
the percentage of total insured values relative to such Shared Insurance, as
such values are determined by the insurance carrier providing the Shared
Insurance or applicable insurance broker on a commercially reasonable basis and
in accordance with the following provisions of this Section 10.4.1 (provided,
however, that in the event any Participating Owner disagrees with such
allocation, such Participating Owner may submit the same to an



--------------------------------------------------------------------------------



 



164

Independent Expert for determination). Each Participating Owner who is covered
by such Shared Insurance agrees to promptly (and in no event later than 120 days
prior to the expiration of each relevant insurance policy) provide to H/C I
Owner’s insurance companies, consultants, brokers and agents (with a copy to the
other Participating Owners who are sharing in such Shared Insurance) any
reasonable information requested by any of such persons and entities in
connection with (a) the procurement or maintenance of such Shared Insurance and
(b) the calculation of each Participating Owner’s Insurance Share.
                    10.4.1.1.1 Factors. In determining any such allocation of
premiums, the insurance carrier providing the Shared Insurance or applicable
insurance broker shall be instructed as follows: (a) premiums with respect to
insurance for any shared perimeters shall be allocated equally to each
Participating Owner abutting such shared perimeter, (b) if applicable, the space
demised pursuant to that certain Casino Level Restaurant/Retail Master Lease
(the “Phase I Casino Level Leased Space”) dated May 17, 2004 (as the same has
been and may hereafter be amended), by and between H/C I Owner and Mall I Owner
(the “Phase I Casino Level Master Lease”) shall be considered as part of the
Mall I Space for purposes of determining any Mall I Owner’s Insurance Share and
any H/C I Owner’s Insurance Share, and (c) if applicable, the space demised
pursuant to that certain Casino Level Restaurant/Retail Master Lease (the
“Phase II Casino Level Leased Space”) of even date herewith (as the same may
hereafter be amended), by and between H/C II Owner and Mall II LLC (the
“Phase II Casino Level Master Lease”) shall be considered as part of the Mall II
Space for purposes of determining any Mall II Owner’s Insurance Share and any
H/C II Owner’s Insurance Share.



--------------------------------------------------------------------------------



 



165

                    10.4.1.1.2 Changes in Property. Notwithstanding the
foregoing, (a) if at any time there is a material addition or deletion to any
applicable Participating Owner’s covered property which is then subject to any
Shared Insurance, any applicable Insurance Shares shall be appropriately
adjusted by mutual agreement of the applicable Owners, and (b) if Mall I Owner
or Mall II Owner (for purposes of this clause (b) only, the “Electing Owner”)
purchases Additional Coverage that, with respect to its Property, is “primary
to” rather than “in excess of” any Shared Insurance coverage with respect to
which it is a Participating Owner, then (i) the Electing Owner’s Insurance Share
with respect to such Shared Insurance coverage shall be equitably reduced, each
other Participating Owner’s Insurance Share with respect to such Shared
Insurance coverage shall be equitably increased, and (ii) any resulting rebate
in the cost of obtaining and maintaining such Shared Insurance coverage shall be
for the benefit of the Electing Owner.
                    10.4.1.1.3 Payment of Shared Insurance Costs. Within ten
(10) Business Days of receipt from an invoice from H/C I Owner with respect to
any Shared Insurance in which the applicable Participating Owner is
participating (which invoice shall include the underlying invoice from the
applicable insurance carrier or broker along with the applicable premium
allocation), each applicable Participating Owner shall pay its Insurance Share
of such Shared Insurance to H/C I Owner. H/C I Owner shall pay the costs of any
such Shared Insurance prior to the date the same are due. If any applicable
Participating Owner shall fail to make any payment required to be made in
accordance with the provisions of this Section 10.4.1.1.3, H/C I Owner shall
still pay such costs in full prior to the date the same are due, and the
non-paying Participating Owner shall reimburse H/C I Owner, on demand therefor,
for the amount advanced by H/C I Owner on such non-



--------------------------------------------------------------------------------



 



166

paying Participating Owner’s behalf, with interest thereon for the period from
such demand to such reimbursement at the Interest Rate. In the event of any
dispute as to such amount, the Participating Owner shall promptly pay the
non-disputed portion thereof, and provide in writing the basis of such dispute,
which the Participating Owners shall endeavor to resolve in good faith.
                    10.4.1.1.4 Notwithstanding the foregoing, the Owners
acknowledge and confirm that (i) the allocations among the Owners of the costs
of the current policies of insurance which expire on April 12, 2008 have
previously been agreed to and paid in full, and (ii)  the insurance carrier
providing the Shared Insurance or applicable insurance broker shall determine
the aggregate Insurance Share of H/C I Owner, H/C II Owner and SECC Owner, and
such Owners shall allocate such aggregate Insurance Share amongst themselves as
they see fit.
          10.4.2 Loss Limits and Deductibles. Except as hereinafter set forth,
the proceeds, loss limits and deductibles with respect to any Shared Insurance
shall be based on the percentage each applicable Participating Owner’s insured
loss value bears to the total loss incurred. Notwithstanding the foregoing, with
respect to a terrorism loss or a loss that exceeds the limits available covered
by Shared Insurance, the proceeds, loss limits and/or deductibles shall be as
follows:
               10.4.2.1 Terrorism. Any Shared Insurance proceeds (including
proceeds in connection with “business interruption” or similar coverage) payable
in connection with a Casualty that is the result of a terrorist act affecting
all or any portion of the Phase I Mall, the Phase I Hotel/Casino or the SECC
shall be allocated equitably to each applicable Participating Owner across each
of such properties based on the percentage each



--------------------------------------------------------------------------------



 



167

applicable Participating Owner’s insured loss value bears to the total loss
incurred; provided, however, that notwithstanding the foregoing, such proceeds
shall be paid (a) first, if Mall I Owner is a Participating Owner in such Shared
Insurance, to the Mortgagee of Mall I Owner, in an amount equal to the lesser of
(i) $120,000,000, (ii) the then-outstanding aggregate principal amount of
indebtedness owed to Mall I Owner’s Mortgagees, (iii) the sum of (x) the cost of
restoring the Phase I Mall and (y) rental income lost by Mall I Owner as a
result of such Casualty, to the extent such lost income is covered by the
applicable insurance policy or policies and (iv) the total amount of such
insurance proceeds, and (b) second, if SECC Owner is a Participating Owner in
such Shared Insurance, to the Mortgagee of SECC Owner, in an amount at least
equal to the lesser of (i) $141,000,000, (ii) the then-outstanding aggregate
principal amount of indebtedness owed to SECC Owner’s Mortgagees, (iii) the sum
of (x) the cost of restoring the SECC and (y) income lost by SECC Owner as a
result of such casualty, to the extent such lost income is covered by the
applicable insurance policy or policies and (iv) the total amount of such
proceeds.
               10.4.2.2 Loss In Excess of Insurance Limit. If there is an
insured loss in excess of the limit of insurance available with respect to any
property covered by a Shared Insurance policy maintained under this Article 10,
each applicable Participating Owner’s percentage share of the limit and
deductible applicable to, and proceeds payable under, such policy shall (subject
to the provisions of Section 10.4.2.1) be calculated based on the relative
losses (with respect to property covered by such Shared Insurance) suffered by
each Participating Owner.



--------------------------------------------------------------------------------



 



168

          10.4.3 Loss Adjustment. In case of any Casualty with respect to the
Integrated Resort or any portion thereof which is covered by Shared Insurance,
the applicable Participating Owners and such Owners’ Mortgagees (to the extent
required under the applicable loan documents) shall jointly settle, compromise
and adjust any claim in good faith. Trustee shall pay over to the applicable
Participating Owners (or any Participating Owner’s Mortgagee if, (i) at the
time, there is an event of default under such Mortgagee’s loan documents, or
(ii) the same is required by such Mortgagee’s loan documents) the applicable
insurance proceeds received by Trustee in accordance with the provisions hereof;
provided, however, that at the election of any Participating Owner or any
Mortgagee, all such property Shared Insurance proceeds shall be retained and
held in trust by Trustee and distributed in accordance with the provisions of
Section 10.2.5.3 hereof. Such Participating Owners and/or Mortgagees shall
allocate such Shared Insurance proceeds in accordance with the provisions of
this Section 10.4 and any such property Shared Insurance proceeds (excluding the
proceeds of any business interruption, or use and occupancy insurance) shall be
used with all reasonable diligence by the Party entitled to such proceeds under
the provisions of this Agreement for rebuilding, repairing or otherwise
reconstructing, to the extent required pursuant to the provisions of Article 11.
          10.4.4 Disputes. If the applicable Participating Owners and/or their
respective Mortgagees (to the extent required under any applicable loan
documents) cannot agree as to any decision regarding any actual or proposed
adjustment, settlement or compromise with respect to any Shared Insurance within
ninety (90) days after the need for any such decision first arises, then any
applicable Participating Owner and/or their respective Mortgagees shall have the
right to submit the decision in question to an



--------------------------------------------------------------------------------



 



169

Independent Expert selected by such Participating Owners and/or their respective
Mortgagees pursuant to Section 14.16 hereof.
     Section 10.5 Insurance Requirements Review. At the request of any Party,
but not more frequently than once every three (3) years and not earlier than the
third (3rd) anniversary of the date hereof, H/C I Owner shall designate an
Independent insurance consultant (approved by Mall I Owner and Mall II Owner,
which approval shall not be unreasonably withheld or delayed) to review the
insurance requirements of the Integrated Resort and prepare a report (the
“Insurance Report”) (the costs of which Insurance Report shall be allocated 70%
to H/C I Owner and H/C II Owner, 15% to Mall I Owner and 15% Mall II Owner)
setting out its recommendations relating to the types and amounts of the
insurance coverages for the Integrated Resort. Prior to finalization, the report
shall be submitted in draft form to each Owner for comment. H/C I Owner shall
submit the Insurance Report to the other Owners and Mortgagees, which, upon
approval by all Owners and (to the extent required under any Owner’s loan
documents) their respective Mortgagees (which approval shall not be unreasonably
withheld, conditioned or delayed; provided a Commercially Reasonable Owner of
the applicable property would so consent and same would not have a Material
Adverse Effect on such property, Owner or Mortgagee) shall, to the extent the
recommendations differ from the types and amounts of coverages and other
covenants set forth in this Article 10, amend and supersede the applicable
provisions of this Article 10; provided, however, that no amendment shall
eliminate or restrict any Owner’s right to become an Opting-Out Owner.
     Section 10.6 Insurance to Be Carried By Tenants. H/C I Owner, H/C II Owner,
Mall I Owner and Mall II Owner shall require in their Leases with Tenants, that
all Tenants



--------------------------------------------------------------------------------



 



170

leasing space from any such Owner in the Integrated Resort procure and maintain
during the terms of their Leases the following insurance coverages:
          10.6.1 Replacement Cost Coverage. Full replacement cost coverage for
all improvements and betterments installed by or on behalf of any Tenant and
full replacement cost insurance for Tenants’ personal property;
          10.6.2 Business Interruption. Business interruption insurance on an
actual loss sustained basis for a minimum of twelve (12) months;
          10.6.3 General Liability. $1,000,000 commercial general liability
insurance;
          10.6.4 Automobile Liability. Automobile liability insurance for all
owned, non-owned and hired vehicles with minimum limits of $1,000,000 combined
single limit;
          10.6.5 Workers Compensation. Statutory workers compensation and
employer’s liability insurance in limits sufficient to meet the umbrella
carrier’s requirement;
          10.6.6 Liquor. Only if alcohol is served or sold in the applicable
leased space, liquor legal liability insurance with a minimum limit of
$1,000,000 each common cause/ occurrence; and
          10.6.7 Umbrella. Umbrella/excess insurance of not less than $1,000,000
if the applicable leased space is not for restaurant use and is less than 2,000
square feet and $10,000,000 in all other cases, over and above the coverage
described in Sections 10.6.3 through 10.6.6.



--------------------------------------------------------------------------------



 



171

     All insurance set forth in this Section 10.6, except for workers’
compensation insurance, supplied by the parties shall be primary as respects
insurance provided by the Owners and shall waive rights of subrogation against
the Owners. All third party liability coverage maintained by Tenants and
independent contractors engaged by an Owner shall add Trustee, the Owners and
their respective Mortgagees as additional insureds. Each Tenant shall supply
satisfactory evidence of insurance to the Owners and Trustee.
     Section 10.7 Disputes. In the event of any dispute under this Article 10
(including without limitation if any Owner believes that any information
provided by any other Owner pursuant to this Article 10 is incorrect, incomplete
or misleading, or the applicable Owners cannot, through good faith negotiation,
determine the allocation of premiums or any other allocation set forth herein),
the matter shall be referred to an Independent Expert selected by H/C I Owner
and approved by the other Owners pursuant to the provisions of Section 14.16.
ARTICLE 11
DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY
     Section 11.1 Casualty. H/C I Owner, Mall I Owner, H/C II Owner, Mall II
Owner and SECC Owner agree for the benefit of each other that, in case of loss
or damage with respect to all or any material portion of the Phase I Mall, the
Phase I Hotel/Casino, Phase II Mall, the Phase II Hotel/Casino or the SECC or
any part thereof by Casualty, the Owner of the affected space will promptly give
written notice thereof to the other Parties. In the event of such Casualty:
          11.1.1 Phase I Mall; Phase II Mall. Mall I Owner, whether or not the
insurance proceeds made available in connection therewith shall be sufficient
for such purpose, shall, in accordance with the further provisions of this
Article 11, repair the Phase



--------------------------------------------------------------------------------



 



172

I Mall with due diligence at its sole cost and expense as nearly as reasonably
possible to its condition and aesthetic appeal immediately prior to such
Casualty. Notwithstanding the foregoing, Mall I Owner may elect to make changes
in the Phase I Mall in connection with such repair. All repairs undertaken by
Mall I Owner pursuant to this Section 11.1.1 (including any changes Mall I Owner
makes in connection with any such repairs) shall be performed in accordance with
Sections 5.1.7 through 5.1.10, as well as the further provisions of this
Article 11. In the event of a Casualty affecting both the Phase I Mall and the
Phase I Hotel/Casino, Mall I Owner’s obligations hereunder shall be subject to
completion by H/C I Owner of restoration of those portions of the Venetian
Building Core and Shell necessary to be restored in order for Mall I Owner to
fulfill its restoration obligations under this Section 11.1.1. Mall II Owner,
whether or not the insurance proceeds made available in connection therewith
shall be sufficient for such purpose, shall, in accordance with the further
provisions of this Article 11, repair the Phase II Mall with due diligence at
its sole cost and expense as nearly as reasonably possible to its condition and
aesthetic appeal immediately prior to such Casualty. Notwithstanding the
foregoing, Mall II Owner may elect to make changes in the Phase II Mall in
connection with such repair. All repairs undertaken by Mall II Owner pursuant to
this Section 11.1.1 (including any changes Mall II Owner makes in connection
with any such repairs) shall be performed in accordance with Sections 5.2.7
through 5.2.10, as well as the further provisions of this Article 11. In the
event of a Casualty affecting both the Phase II Mall and the Phase II
Hotel/Casino, Mall II Owner’s obligations hereunder shall be subject to
completion by H/C II Owner of restoration of those portions of the Palazzo
Building Core and Shell necessary



--------------------------------------------------------------------------------



 



173

to be restored in order for Mall II Owner to fulfill its restoration obligations
under this Section 11.1.1.
          11.1.2 Phase I Hotel/Casino; Phase II Hotel/Casino. H/C I Owner,
whether or not the insurance proceeds made available in connection therewith
shall be sufficient for such purpose shall, in accordance with the further
provisions of this Article 11, repair the Phase I Hotel/Casino with due
diligence at its sole cost and expense as nearly as reasonably possible to its
condition and aesthetic appeal immediately prior to such Casualty. All repairs
undertaken by H/C I Owner pursuant to this Section 11.1.2 (including any changes
H/C I Owner makes in connection with any such repairs) shall be performed in
accordance with Sections 5.1.7 through 5.1.10 and the further provisions of this
Article 11. H/C II Owner, whether or not the insurance proceeds made available
in connection therewith shall be sufficient for such purpose shall, in
accordance with the further provisions of this Article 11, repair the Phase II
Hotel/Casino with due diligence at its sole cost and expense as nearly as
reasonably possible to its condition and aesthetic appeal immediately prior to
such Casualty. All repairs undertaken by H/C II Owner pursuant to this
Section 11.1.2 (including any changes H/C II Owner makes in connection with any
such repairs) shall be performed in accordance with Sections 5.2.7 through
5.2.10 and the further provisions of this Article 11.
          11.1.3 Casualty Affecting More than One Property. If a Casualty shall
damage all or any part of more than one of the Phase I Hotel/Casino, the Phase
II Hotel/Casino, the Phase I Mall and the Phase II Mall, any Shared Insurance
proceeds shall be allocated in accordance with the provisions of Section 10.4
hereof and the relevant Owners shall consult with each other and reasonably
agree as to (a) the allocation between



--------------------------------------------------------------------------------



 



174

themselves of the cost of and method of payment for the proposed restoration,
(b) the time required to effect such restoration, and (c) the Party who shall
perform such restoration. Notwithstanding the foregoing, with respect to any
casualty involving a loss of greater than $1,500,000 (or multiple losses in any
consecutive twelve (12) month period in excess of $6,000,000), such agreement
shall be made with the approval of the affected Mortgagee(s) (to the extent
required under the applicable loan documents), which approval shall not be
unreasonably withheld, conditioned or delayed. If all affected Parties and
applicable Mortgagee(s) do not reach agreement on the above-described issues
within sixty (60) days after receipt of insurance proceeds, the issues not so
agreed to may be submitted by any such Party or Mortgagee to an Independent
Expert for determination. All repairs undertaken by any Party pursuant to this
Section 11.1.3 (including any changes such Party makes in connection with any
such repairs) shall be performed in accordance with Sections 5.1.7 through
5.1.10 or 5.2.7 through 5.2.10, as applicable, and the further provisions of
this Article 11.
          11.1.4 Cooperation. The Owners shall cooperate in good faith to
coordinate the work performed by or for each pursuant to the foregoing
Sections 11.1.1 through 11.1.3.
          11.1.5 SECC. SECC Owner, whether or not the insurance proceeds made
available in connection therewith shall be sufficient for such purpose shall, in
accordance with the further provisions of this Article 11, repair the SECC with
due diligence at its sole cost and expense as nearly as reasonably possible to
its condition and aesthetic appeal immediately prior to such Casualty. All
repairs undertaken by SECC Owner pursuant to this Section 11.1.5 (including any
changes SECC Owner makes in



--------------------------------------------------------------------------------



 



175

connection with any such repairs) shall be performed in accordance with
Sections 5.1.7 through 5.2.1.5 (mutatis mutandis) and the further provisions of
this Article 11.
     Section 11.2 Cost of Restoration; Uninsured Losses.
          11.2.1 Cost of Restoration. The cost of restoration of any Casualty
affecting the Phase I Hotel/Casino, the Phase I Mall, the Phase II Hotel/Casino,
the Phase II Mall or the SECC shall be paid first out of available insurance
proceeds with respect to the applicable property. To the extent the amount of
such insurance proceeds shall be less than the amount necessary to restore the
affected Lot(s) (the “Insurance Proceeds Shortfall”), the applicable Parties
shall reasonably agree on the amount of each Party’s contribution towards the
Insurance Proceeds Shortfall, with each such Party being only responsible for
costs relating to its Lots. If such Parties shall be unable to reach agreement
within thirty (30) days of the date of such Casualty, any of such Parties may
enforce its rights to arbitration pursuant to Article 15.
          11.2.2 Uninsured Loss. If a Casualty which is not covered by an
insurance policy required to be maintained in accordance with the provisions
of Article 10 (each, an “Uninsured Loss”) shall occur, the affected Parties
shall reasonably agree on the amount of each such Party’s contribution (each, an
“Uninsured Loss Contribution”) towards the cost to restore the property affected
by such Uninsured Loss, subject to the following Mortgagee consent rights:
               11.2.2.1 with respect to an aggregate Uninsured Loss which is
less than $1,500,000.00, no Mortgagee’s consent shall be required; and
               11.2.2.2 with respect to an aggregate Uninsured Loss which is
equal to or greater than $1,500,000.00, the consent of all affected Mortgagees
(other than



--------------------------------------------------------------------------------



 



176

any Mortgagee that is an Affiliate of any Owner) shall be required, but only to
the extent such consent is required under the applicable loan documents and
provided that such approval shall not be unreasonably withheld, conditioned or
delayed.
     Section 11.3 Default Under Mortgagee’s Loan Documents. Notwithstanding
anything to the contrary contained herein, after the occurrence of any Casualty
or upon notice from a Taking Authority of a contemplated Taking, if an event of
default shall occur and be continuing under any affected Mortgagee’s loan
documents, then such Mortgagee shall be entitled to make all decisions and take
all actions that the Owner that is a party to such loan document would be
entitled to make under this Article 11 or under Article 12 (and such Owner shall
not have the right to make any such decisions or take such actions).
ARTICLE 12
CONDEMNATION
     Section 12.1 Taking of Mall I Space or Mall II Space.
          12.1.1 If less than substantially all of the Mall I Space and/or the
Phase I Mall is permanently taken by any public or quasi-public authority, or
private entity or individual (each, a “Taking Authority”) having the power of
condemnation, under any statute or by right of eminent domain or purchased under
threat or in lieu of such taking (collectively, a “Taking”), then Mall I Owner
shall promptly restore the Phase I Mall as nearly as reasonably possible to its
condition and aesthetic appeal at the time of the partial Taking less the
portion lost in such Taking. Notwithstanding the foregoing, Mall I Owner may
elect to make changes in connection with such restoration, subject to the
further provisions of this Section 12.1.1. All restorations undertaken by Mall I
Owner pursuant to the foregoing shall be subject to the provisions of
Sections 5.1.7 through 5.1.10 and, in the case of Mall I Owner, the provisions
of Section 4.2.6. In the event of a Taking affecting



--------------------------------------------------------------------------------



 



177

both the Phase I Mall and the Phase I Hotel/Casino, Mall I Owner’s obligations
hereunder shall be subject to completion by H/C I Owner of restoration of those
portions of the Venetian Building Core and Shell necessary to be restored in
order for Mall I Owner to fulfill its restoration obligations under this Section
12.1.1.
          12.1.2 If there is a Taking of less than substantially all of the
Mall II Space and/or the Phase II Mall, then Mall II Owner shall promptly
restore the Phase II Mall as nearly as reasonably possible to its condition and
aesthetic appeal at the time of the partial Taking less the portion lost in such
Taking. Notwithstanding the foregoing, Mall II Owner may elect to make changes
in connection with such restoration, subject to the further provisions of this
Section 12.1.2. All restorations undertaken by Mall II Owner pursuant to the
foregoing shall be subject to the provisions of Sections 5.2.7 through 5.2.10
and, in the case of Mall II Owner, the provisions of Section 4.3.6. In the event
of a Taking affecting both the Phase II Mall and the Phase II Hotel/Casino,
Mall II Owner’s obligations hereunder shall be subject to completion by H/C II
Owner of restoration of those portions of the Palazzo Building Core and Shell
necessary to be restored in order for Mall II Owner to fulfill its restoration
obligations under this Section 12.1.2.
     Section 12.2 Taking of H/C I Space or H/C II Space.
          12.2.1 If there is a Taking of less than substantially all of the
H/C I Space and/or the Phase I Hotel/Casino, H/C I Owner shall promptly restore
the Phase I Hotel/Casino as nearly as reasonably possible to its condition and
aesthetic appeal at the time of the partial Taking less the portion lost in such
Taking. Notwithstanding the foregoing, H/C I Owner may elect to make changes in
connection with such restoration,



--------------------------------------------------------------------------------



 



178

subject to the further provisions of this Section 12.2.1. All restorations
undertaken by H/C I Owner pursuant to the foregoing shall be subject to
Sections 5.1.7 through 5.1.10.
          12.2.2 If there is a Taking of less than substantially all of the
H/C II Space and/or the Phase II Hotel/Casino, H/C II Owner shall promptly
restore the Phase II Hotel/Casino as nearly as reasonably possible to its
condition and aesthetic appeal at the time of the partial Taking less the
portion lost in such Taking. Notwithstanding the foregoing, H/C II Owner may
elect to make changes in connection with such restoration, subject to the
further provisions of this Section 12.2.2. All restorations undertaken by H/C II
Owner pursuant to the foregoing shall be subject to Sections 5.2.7 through
5.2.10.
     Section 12.3 Taking of More than One Property. If there is a Taking of less
than substantially all of the H/C I Space, the Phase I Hotel/Casino, the H/C II
Space and/or the Phase II Hotel/Casino, on the one hand, and the Mall I Space,
the Phase I Mall, the Mall II Space and/or the Phase II Mall, on the other hand,
the relevant Owners shall consult with each other and one or more Independent
Architects and reasonably agree as to (x) the cost allocation between themselves
and method of payment for the proposed restoration, (y) the time required to
effect such restoration, and (z) the Party who shall perform such restoration.
If the relevant Parties shall be unable to reach agreement within thirty
(30) days of the date any such Party first receives notice from any public or
quasi-public authority, or private entity or individual having the power of
condemnation with respect to such Taking, any such Party may cause an equitable
determination as to items (x), (y) and/or (z) by arbitration pursuant to
Article 15. All restorations undertaken by any such Party pursuant to the
foregoing shall be subject to the provisions of Sections 5.1.7



--------------------------------------------------------------------------------



 



179

through 5.1.10 and, in the case of Mall I Owner or Mall II Owner, the provisions
of Section 4.2.6.
     Section 12.4 Taking of SECC. If there is a Taking of less than
substantially all of the SECC, SECC Owner shall comply with the provisions set
forth in Exhibit O attached hereto and made a part hereof, and the Parties
hereby agree that such provisions shall govern.
     Section 12.5 Division of Proceeds. Each Party shall promptly notify the
other Owners and each Owner’s respective Mortgagee when it becomes aware of any
potential or threatened Taking of all or any part of any Lot and shall promptly
deliver to the others copies of all notices received in connection therewith.
Each Owner shall have the right to represent its respective interest in each
proceeding or negotiation with respect to a Taking or intended Taking and to
make full proof of its claims, and each Mortgagee of such Owner to the extent
permitted under such Mortgagee’s loan documents shall have the right to appear
in and prosecute in its own or in such Owner’s name any proceeding or
negotiation with respect to such Taking or intended Taking. No agreement,
settlement, sale, or transfer to or with the condemning authority with respect
to any Taking or intended Taking the aggregate proceeds of which shall be in
excess of $1,500,000 shall be made without the consent of the relevant Owners
and their respective Mortgagees, but only to the extent such consent is required
under the applicable loan documents, which consent shall not be unreasonably
withheld, conditioned or delayed; provided a Commercially Reasonable Owner of
the applicable property would so consent and same would not have a Material
Adverse Effect on such property, Owner or Mortgagee. Notwithstanding anything to
the contrary in this Section 12.5, the proceeds of any aggregate condemnation



--------------------------------------------------------------------------------



 



180

award (other than with respect to the SECC or the SECC Land) in excess of
$1,500,000 shall be paid to the Trustee to be held and disbursed in accordance
with the provisions of Section 10.4.3. With respect to a Taking of all or any
part of more than one of (i) the H/C I Space and/or the Phase I Hotel/Casino,
(ii) the H/C II Space and/or the Phase II Hotel/Casino, (iii) the Mall I Space
and/or the Phase I Mall and (iv) the Mall II Space and/or the Phase II Mall, if
the condemning authority does not, as part of the Taking proceeding, determine
the amount of condemnation proceeds payable to each relevant Owner, but rather
makes a determination only as to the aggregate amount of proceeds payable to all
relevant Owners in connection with the Taking, each relevant Owner shall receive
its appropriate equitable share of such proceeds, as reasonably agreed to by
such relevant Owners. Such relevant Owners shall, in all of their discussions
and negotiations with the condemning authority, argue for the awarding of
separate Taking proceeds payable to each in accordance with the foregoing.
     Section 12.6 Temporary Use or Occupancy. If the temporary use or occupancy
of all or any part of the Venetian, the Palazzo or the SECC shall be condemned
or taken for any public or quasi-public use or purpose during the Term, this
Agreement and the Term shall be and remain unaffected by such condemnation or
taking and each Party shall continue to be responsible for all of its
obligations hereunder (except to the extent prevented from so doing by reason of
such condemnation or taking). In such event, however, the affected Party shall
be entitled to appear, claim, prove and receive the entire award in connection
with such temporary taking. If such temporary use or occupancy terminates prior
to the Expiration Date, the affected Party, at its own expense, shall restore
its premises as nearly as possible to its condition prior to the condemnation or
taking.



--------------------------------------------------------------------------------



 



181

     Section 12.7 Disputes Between H/C I Owner and Mall I Owner or Between
H/C II Owner and Mall II Owner. Any dispute between Owners (and/or any
applicable Mortgagees) as to the appropriate sharing of any taking proceeds to
be received by each in accordance with the fifth sentence of Section 12.5 shall
be resolved by determination of the Independent Expert in accordance with
Section 14.16, which shall be the exclusive and binding method for the
resolution of any such dispute. Each Owner agrees to execute and deliver, or
cause to be executed and delivered, to the other any instruments that may be
required to effectuate or facilitate the provisions of this Agreement relating
to the matters set forth in this Section 12.7.
     Section 12.8 Rights of Trustee to Participate in Proceedings, Jointly
Settle or Compromise. In case of any contemplated Taking with respect to any
portion of the Integrated Resort, the relevant Owners (or any such Owner’s
Mortgagee if, at the time, there is an event of default under such Mortgagee’s
loan documents) shall jointly participate in any relevant action or proceeding
and jointly settle or compromise any award. Trustee shall pay over to such
Owners and/or Mortgagees the applicable proceeds of the Taking upon receipt
therefor by Trustee and such Persons shall use such proceeds to perform a
restoration in accordance with the provisions of this Article 12.
     Section 12.9 Mortgagee Consent to Release of Condemnation Award Proceeds.
If all or any material portion of the Phase I Hotel/Casino, the Phase I Mall,
the Phase II Hotel/Casino or the Phase II Mall shall be taken pursuant to a
Taking, the Owner of the property incurring the loss shall notify all
Mortgagee(s) within ten (10) Business Days after receipt of notice of such
Taking. Each affected Mortgagee shall permit condemnation award proceeds with
respect to any Taking to be applied to restoration of buildings and/or



--------------------------------------------------------------------------------



 



182

other improvements on or in the affected Lot in accordance with the provisions
of this Article 12; provided that such affected Mortgagee shall have received on
or before ninety (90) days after the date such Mortgagee’s receipt of the notice
described above a certificate from an Independent Expert certifying that (x) any
restoration of the affected property required as a consequence of such Taking
can be completed within one (1) year after the date of delivery of such
certificate and (y) the amount of condemnation award proceeds payable in
connection with such Taking (together with any other funds committed by the
affected Owner to be applied to such restoration) shall be sufficient to finance
the anticipated cost (including scheduled debt service payments through the
anticipated date of completion of the restoration) of such restoration as set
forth in such certificate. If both of the conditions set forth in the preceding
(x) and (y) cannot be satisfied with respect to a particular Lot, any affected
Mortgagee shall be paid its equitable share as determined by the Independent
Expert of condemnation award proceeds to be applied in accordance with the
provisions of its Mortgage and any other loan documents entered into in
connection with such Mortgage.
ARTICLE 13
COMPLIANCE WITH LAWS AND OTHER AGREEMENTS
     Section 13.1 Legal Requirements.
          13.1.1 Each Party, at its expense (but subject to the provisions of
Sections 5.1.3, 7.5 and 7.3), shall comply with all Legal Requirements
applicable to its respective Lot. Any Party may defer compliance with any such
Legal Requirements if it shall contest by appropriate proceedings in accordance
with the provisions of Section 13.1.2 below, prosecuted diligently and in
good-faith, the legality or applicability thereof, provided that such deference
does not materially adversely interfere with any other Party’s



--------------------------------------------------------------------------------



 



183

use of its Lot as provided under this Agreement. Each Party will also procure,
pay for and maintain all permits, licenses and other authorizations needed for
the operation of its business.
          13.1.2 No Owner shall be in default for failure to comply with any
Legal Requirement if, and so long as, (i) such Owner shall diligently and in
good-faith contest the same by appropriate legal proceedings which shall operate
to prevent the enforcement or collection of the same and the sale of its Lot or
any part thereof to satisfy the same; (ii) such Owner shall give its Mortgagee
and the other affected Owners and Mortgagees notice of the commencement of such
contest, (iii) unless funds are otherwise reserved or deposited with the
applicable Governmental Authority, such Owner shall furnish to Trustee a cash
deposit, or an indemnity bond reasonably satisfactory to all affected Mortgagees
with a surety reasonably satisfactory to such Mortgagees, in the amount of the
cost of complying with the applicable Legal Requirement, as applicable, plus, in
any such case, a reasonable additional sum to pay all costs, interest, fines and
penalties that may be imposed or incurred in connection therewith, to assure
payment of the matters under contest or to prevent any sale or forfeiture of
such Owner’s Lot or any part thereof; (iv) such Owner shall timely upon final
determination thereof pay the amount of any such cost, together with all costs,
interest, fines and penalties which may be payable in connection therewith;
(v) the failure to pay such cost, as applicable, or any such interest, fine or
penalty, does not constitute a default under any other deed or trust, mortgage
or security interest covering or affecting any part of such Owner’s Lot; and
(vi) notwithstanding the foregoing, such Owner shall immediately upon request of
any affected Mortgagee pay (and if such Owner shall fail so to do, any such
Mortgagee may,



--------------------------------------------------------------------------------



 



184

but shall not be required to, pay or cause to be discharged or bonded against)
any such cost, and all such interest, fines and penalties, notwithstanding such
contest, if in the reasonable opinion of any such Mortgagee such Owner’s Lot or
any part thereof or interest therein, is in danger of being, or is reasonably
likely to be (regardless of whether the sale, forfeiture, foreclosure,
termination, cancellation or loss is imminent), sold, forfeited, foreclosed,
terminated, cancelled or lost.
     Section 13.2 Gaming Laws. All Parties and all Persons associated with such
Parties shall promptly and in all events within the applicable time limit,
furnish the Nevada Gaming Commission, the Nevada State Gaming Control Board, the
Clark County Liquor and Gaming Licensing Board and any other agency or
subdivision of the State of Nevada, or any other agency or subdivision thereof,
or of any other Governmental Authority regulating gaming (collectively “Gaming
Authorities”) any information reasonably requested thereby and shall otherwise
reasonably cooperate with all Gaming Authorities. A Person shall be deemed
associated with a Party if that Person is an Affiliate thereof, such Person is
employed by such Party, is an officer, director or agent of such Party or any
Tenant, has any contractual relationship with such Party, any Tenant or any
Affiliate of such Party or any Tenant, furnishes services or property to such
Party, any Tenant or any Affiliate of such Party or any Tenant, or has the power
to exercise a significant influence over such Party or an Affiliate of such
Party. Without limiting the generality of the foregoing, any Mortgagee and all
Tenants shall be deemed associated with such Party, and for purposes of this
Article 13 the term Party shall be deemed to mean a Party and any Affiliate
thereof.



--------------------------------------------------------------------------------



 



185

     Section 13.3 Other Agreements. Each Owner, at its sole cost and expense,
shall be bound by and shall abide by the terms, covenants and conditions of
those certain agreements set forth on Exhibit Q attached hereto and made a part
hereof.
ARTICLE 14
MISCELLANEOUS
     Section 14.1 Rights and Obligations Run With the Land. Except to the extent
otherwise provided herein and subject to clause (ii) of the next sentence, the
easements, rights, interests, obligations, duties, conditions, covenants and
agreements granted hereby or otherwise contained herein (collectively, the
“Rights and Obligations”) shall be appurtenant to and run with the H/C I Space,
the Mall I Space, the H/C II Space, the Mall II Space, the SECC Land and the
Residential Portion, shall bind H/C I Owner, Mall I Owner, H/C II Owner, Mall II
Owner, SECC Owner and Residential Portion Owner and their respective successors
in interest to the fee or leasehold title to the applicable Lot and the
improvements thereon and shall inure only to the benefit of H/C I Owner, Mall I
Owner, H/C II Owner, Mall II Owner and SECC Owner and their respective
Mortgagees. Notwithstanding anything to the contrary contained herein, (i) no
other Parties shall be construed as the beneficiaries of the Rights and
Obligations, none of which may be separated from or conveyed, granted or
encumbered separately from the Phase I Land, the Phase II Land, the Mall I
Space, the Mall II Space or the SECC Land, respectively and (ii) the Rights and
Obligations shall not be binding on or inure to the benefit of, the fee owner of
the Walgreens’ Airspace or such fee owner’s mortgagees. This Agreement, and the
protective covenants, conditions, restrictions, grants of easements, rights,
rights-of-way, liens, charges and equitable servitudes set forth herein, shall,
except as otherwise expressly provided herein, (a) be perpetual, (b) be binding
upon all successors and assigns,



--------------------------------------------------------------------------------



 



186

(c) inure to the benefit of all Persons having or acquiring any right, title or
interest therein or in any part thereof, their heirs, successors and assigns,
and, (d) subject to clause (ii) of the preceding sentence, constitute covenants
running with the land pursuant to applicable law. The Owners agree that upon the
transfer of fee title (or leasehold title in the case of the Walgreens’
Airspace) to any of the Lots, the deed evidencing such transfer shall be
expressly subject to the provisions of this Agreement which shall be
incorporated therein by reference.
     Section 14.2 No Merger. There shall be no merger of the easements, rights,
interests or estates burdening any property pursuant to this Agreement with the
fee estate of such property by reason of the fact that the same Person may
acquire or hold, directly or indirectly, any such easements, rights, interests
or estates and such fee estate, and no merger shall occur unless and until all
Persons having an interest in any such easements, rights, interests or estates
and such fee estate shall join in a written instrument effecting such merger.
     Section 14.3 Transfers.
          14.3.1 If any of H/C I Owner, H/C II Owner, Mall I Owner, Mall II
Owner or SECC Owner shall transfer to any individual, partnership, firm,
association, limited liability company, trust or corporation, or any other form
of business or government entity (in any case, a “Person” and, after such
transfer, an “Interest Holder”) any of the following partial interests, such
Interest Holder shall be treated, together with all similar Interest Holders, as
a single Party for purposes of this Agreement:
               14.3.1.1 Any partial, subdivided interest (other than ownership
of a commercial condominium unit and related undivided interest in common
elements or a



--------------------------------------------------------------------------------



 



187

commercial subdivision) in the Phase I Land, Phase II Land or the improvements
thereon (in the case of H/C I Owner, H/C II Owner, Mall I Owner or Mall II
Owner) or the SECC Land (in the case of SECC Owner) (a “Subdivided Interest
Holder”), provided that this clause (i) shall not apply to any transfer of the
Phase I Land, Phase II Land and/or any improvements thereon to H/C I Owner,
H/C II Owner, Mall I Owner or Mall II Owner contemplated by this Agreement; or
               14.3.1.2 Any partial, undivided interest in all of the land or
improvements owned by it, such as may be held by joint tenancy or
tenancy-in-common or as a life estate or partnership interests in a partnership
(or a membership interests in a limited liability company) holding all of the
interests in such property.
Notwithstanding the foregoing, Subdivided Interest Holders may be treated as
separate Interest Holders provided that at no time shall there be more than ten
(10) such separate Subdivided Interest Holders with respect to either the
Phase I Land, Phase II Land or the SECC Land, as applicable.
          14.3.2 A Mortgagee shall not be deemed to be an Interest Holder unless
such Mortgagee is also a Transferee.
          14.3.3 14.3.3.1 All of the Interest Holders with respect to each of
the Phase I Land, the Phase II Land, the Phase I Mall, the Phase II Mall and the
SECC Land shall designate one of their number as their agent (an “Agent”) to act
on their behalf so that other Parties shall not be required with respect to the
applicable land or improvements, as the case may be, to obtain the action or
agreement of, or to proceed against, more than one individual or entity in
carrying out or enforcing the terms, covenants, provisions and conditions of
this Agreement. The foregoing requirements to designate an Agent shall not



--------------------------------------------------------------------------------



 



188

apply to stockholders and bondholders of a corporate Party, the members of a
limited liability company or partners of a partnership.
          14.3.3.2 Where the transfer is of partial interests as described above
but the Persons owning such partial interests fail to designate an Agent, the
acts of the Person who was deemed to be the Party to this Agreement prior to the
transfer (whether or not such Party retains any interest in the property in
question) shall be binding on all Persons having an interest or right in the
applicable land or improvements until such time as written notice of such
designation is given and recorded in the Recorder’s Office and a copy thereof is
served on the Parties hereto as required by Section 14.15.
          14.3.3.3 The exercise of any powers and rights of a Party by such
Party’s Agent shall be binding upon all Persons having an ownership or leasehold
interest or right in the applicable land or improvements and upon all Persons
having an ownership interest in the Party in question, to the same extent as if
such exercise had been performed by such Party. The other Parties shall have the
right to deal with and rely solely upon the acts and omissions of such Party’s
Agent in connection with their performance of this Agreement, but such
designation of an Agent shall not relieve any Party from its obligations under
this Agreement.
          14.3.3.4 An Agent shall be the authorized agent of its principals for
service of any process, writ, summons, order or other mandate of any nature of
any court in any action, suit or proceeding arising out of this Agreement.
Service upon an Agent shall constitute due and proper service of any such matter
upon its principals. Until a successor Agent has been appointed and notice of
such appointment has been given



--------------------------------------------------------------------------------



 



189

pursuant to the provisions of this Section 14.3, the designation of a Party’s
Agent shall remain irrevocable.
          14.3.4 Restrictions on Phase I Mall Sales.
          Mall I Owner covenants and agrees, for the benefit of H/C I Owner
only, as follows:
               14.3.4.1 Notwithstanding any other provision hereof, but subject
to the provisions of Section 14.3.4.3 below, no Phase I Mall Sale may be
consummated unless H/C I Owner is given not less than thirty (30) days written
notice of such contemplated transaction and unless H/C I Owner consents to such
transaction, which consent may be withheld in H/C I Owner’s sole and absolute
discretion; provided, however, that such consent shall not be required (but such
prior written notice shall still be required) if (x) neither the transferee nor
any Affiliate thereof is a Competitor, (y) the transferee (or an Affiliate
thereof) owns or manages not less than ten million (10,000,000) square feet of
retail space in the United States and (z) such Phase I Mall Sale would not, in
the good-faith judgment of H/C I Owner, jeopardize any of H/C I Owner’s Gaming
Licenses. In all events, neither Mall I Owner nor any Affiliate thereof shall
ever be a Competitor, whether as the result of a Phase I Mall Sale or otherwise,
unless H/C I Owners consents with respect thereto. Additionally, pursuant to the
terms of the Phase I Casino Level Master Lease, the tenant under the Phase I
Casino Level Master Lease must always be Mall I Owner or an Affiliate thereof.
               14.3.4.2 Except as described in Section 14.3.4.3 below, H/C I
Owner shall have a right of first offer to consummate any Phase I Mall Sale in
accordance with and subject to the following procedures, and no Phase I Mall
Sale shall occur except in accordance with and subject to such procedures:



--------------------------------------------------------------------------------



 



190

                    14.3.4.2.1 If Mall I Owner (which, for purposes of this
Section 14.3.4, shall include any owner of a direct or indirect equity or
beneficial ownership interest in Mall I Owner) desires to either (x) sell,
assign or otherwise transfer the Mall I Space or Phase I Mall or any portion of
either or any such direct or indirect equity or beneficial ownership interests
(any such asset or interest, including the entire Mall I Space and Phase I Mall,
a “Mall I Asset”), or (y) lease all or substantially all of the Mall I Space or
Phase I Mall to one Person or a group of Affiliated Persons (any such sale,
assignment, transfer or lease, a “Phase I Mall Sale”), Mall I Owner must make a
written offer to sell such Mall I Asset to H/C I Owner, which offer must include
the proposed purchase price (or proposed rental payments, in the case of a
lease) and all other material terms of the proposed transaction. Upon receipt of
such notice, H/C I Owner shall have thirty (30) days in which to notify Mall I
Owner that it has elected to purchase such Mall I Asset upon the terms of the
offer made to H/C I Owner.
                    14.3.4.2.2 In the event that H/C I Owner accepts Mall I
Owner’s offer within said thirty (30) day period, the parties shall negotiate in
good-faith for the sixty (60) day period following such acceptance the terms and
provisions of a definitive binding purchase agreement (or lease agreement, if
applicable) in connection therewith. In the event that notwithstanding such good
faith negotiation, no definitive binding written purchase agreement or lease
agreement is entered into between the parties within said sixty (60) day period,
Mall I Owner may then, without having to once again comply with the foregoing
provisions of this Section 14.3.4.2, either:
                         14.3.4.2.2.1 Market the applicable Mall I Asset and
conclude the applicable Phase I Mall Sale for a purchase price not less



--------------------------------------------------------------------------------



 



191

than ninety-five percent (95%) of the purchase price offered to H/C I Owner (or
for rental payments having a present value (assuming a 6% annual discount rate)
of not less than ninety-five percent (95%) of the rental payments offered to
H/C I Owner, in the case of a lease) and otherwise upon terms not materially
less advantageous to Mall I Owner than the terms offered to H/C I Owner, but
only if such transaction is consummated, or the definitive binding written
purchase agreement or lease agreement with respect thereto is entered into, no
later than six (6) months after the expiration of said sixty (60) day period; or
               14.3.4.2.2.2 In the event Mall I Owner desires to sell such
Mall I Asset for a purchase price which is less than ninety-five percent (95%)
of the purchase price offered to H/C I Owner (or for rental payments having a
present value (assuming a 6% annual discount rate) of less than ninety-five
percent (95%) of the rental payments offered to H/C I Owner, in the case of a
lease) or otherwise on terms materially less advantageous to Mall I Owner than
the terms offered to H/C I Owner, provide H/C I Owner (no later than six
(6) months after the expiration of said sixty (60) day period) with written
notice of the terms of the offer from a third-party that Mall I Owner intends to
accept (which notice must include a copy of the proposed definitive binding
written purchase agreement or lease agreement that Mall I Owner intends to
execute). In such event, H/C I Owner shall have ten (10) Business Days in which
to notify Mall I Owner that H/C I Owner has elected to purchase such Mall I
Asset upon the terms of the offer presented to H/C I Owner and five (5) days
following the delivery of such notice to execute such a definitive written
binding purchase agreement or lease agreement.



--------------------------------------------------------------------------------



 



192

If H/C I Owner fails to provide such notice within such ten (10) Business Day
period or thereafter fails to enter into a definitive written binding purchase
agreement or lease agreement within such five (5) day period, Mall I Owner may,
without having to once again comply with the foregoing provisions of this
Section 14.3.4.2, accept such third-party offer and consummate the applicable
Phase I Mall Sale with such third–party on terms materially consistent with such
offer.
               14.3.4.2.3 In the event H/C I Owner rejects an offer made by
Mall I Owner pursuant to Section 14.3.4.2.1, Mall I Owner may, without once
again complying with the foregoing provisions of this Section 14.3.4.2,
consummate the applicable Phase I Mall Sale with a third party for a purchase
price greater than or equal to ninety-five percent (95%) of the purchase price
offered to H/C I Owner (or for rental payments having a present value (assuming
a 6% annual discount rate) of not less than ninety-five percent (95%) of the
rental payments offered to H/C I Owner, in the case of a lease), and otherwise
on terms not materially less advantageous to Mall I Owner than the terms offered
to H/C I Owner, but only if such sale is consummated, or the definitive binding
written purchase agreement or lease agreement with respect thereto is entered
into, no later than six (6) months after the date H/C I Owner rejected Mall I
Owner’s offer.
               14.3.4.2.4 In the event that any Phase I Mall Sale is intended to
be consummated as part of a portfolio sale of other properties and/or interests,
Mall I Owner shall cause a fair and reasonable portion of the aggregate purchase
price for such portfolio sale to be allocated to such Phase I Mall Sale for all
purposes of this Section 14.3.4.2.



--------------------------------------------------------------------------------



 



193

               14.3.4.3 Mall I Owner acknowledges and confirms that subject to
the next sentence, both the provisions of Section 14.3.4.1 above and
Section 14.3.4.2 above, apply with respect to any Phase I Mall Sale, so that
compliance with one set of provisions does not obviate or nullify in any way the
requirement that the other set of provisions be complied with. However, the
provisions of Sections 14.3.4.1 and 14.3.4.2 above shall not apply to (a) sales
or other transfers or issuances of direct or indirect equity or beneficial
ownership interests that do not, pursuant to one transaction or a series of
related or unrelated transactions, exceed 66 2/3% of the beneficial interests in
Mall I Owner and that do not result in a change in the Person or Persons that
ultimately “control” Mall I Owner (as the term “control” is used in the
definition of Affiliate), (b) transfers to Affiliates, (c) any Phase I Mall Sale
pursuant to a judgment of foreclosure of a Mortgage, or any conveyance(s) of the
Mall I Space and/or Phase I Mall to any Mall I Mortgagee or any Affiliate
thereof in connection with a deed-in-lieu of foreclosure transaction (any such
foreclosure or deed-in-lieu thereof, “Phase I Mall Foreclosure Sale”), and, if
the purchaser or transferee in a Phase I Mall Foreclosure Sale is a Mall I
Mortgagee or any Affiliate thereof, any subsequent Phase I Mall Sales by such
Mortgagee or Affiliate or any of its direct or indirect equity holders or
beneficial owners, provided that the right of first offer shall thereafter apply
(subject to clauses (a) – (e) of this sentence) to any Phase I Mall Sales in
which the seller or transferor is not any of such parties, (d) any transfers or
issuances of stock of General Growth Properties, Inc. or its corporate successor
or any other company with stock publicly traded on the American Stock Exchange
or New York Stock Exchange or a similar stock exchange of another nation or
(e) any transfers or issuances of partnership interests in GGP Limited
Partnership.



--------------------------------------------------------------------------------



 



194

               14.3.4.4 By joining in the execution of this Agreement, certain
holders of direct and indirect equity and beneficial ownership interests in
Mall I Owner agree, on behalf of themselves and their successors and assigns, to
be bound by the provisions of this Section 14.3.4. Each holder of such ownership
interests in Mall I Owner shall, as a condition to any sale of its interest,
obtain a written agreement from its Transferee, for the benefit of H/C I Owner,
agreeing to be bound by the provisions of Section 14.3.4, and shall deliver a
copy of such written agreement to H/C I Owner.
               14.3.4.5 Any Phase I Mall Sale that is made in violation of this
Section 14.3.4 shall be void ab initio.
               14.3.4.6 In the event that any Mall I Mortgagee delivers a
written notice of any default or event of default under its mortgage encumbering
the Mall I Space (a “Mall I Mortgage”) or that the outstanding principal under
the note or notes secured by such Mall I Mortgage has become due (whether by
acceleration or for any other reason) (any such notice, a “Mall I Mortgage
Default Notice”), the Mall I Mortgagee shall, simultaneously with the delivery
of such notice to Mall I Owner, deliver a copy thereof to H/C I Owner. In such
event, and so long as at the time such notice is delivered H/C I Owner satisfies
the Financial Covenant (as defined below), H/C I Owner shall have the right, but
not the obligation, to make any payment or take any other action necessary to
cure any default or event of default that is susceptible to cure by H/C I Owner
(a “Curable Default”), and the applicable Mall I Mortgagee shall be obligated to
accept such cure as if the payment was made or the action was taken by Mall I
Owner, provided that (x) H/C I Owner shall not be entitled to cure more than
three (3) interest payment defaults in any twelve (12) month period and (y) if,
at any time after a Mall I Mortgage Default Notice is





--------------------------------------------------------------------------------



 



195
given but before the applicable Curable Default is cured, the Financial Covenant
is no longer satisfied, H/C I Owner’s cure right with respect to such Curable
Default shall terminate. H/C I Owner shall have the same cure period granted to
Mall I Owner under the Mall I Mortgage and related loan documents (collectively,
including the Mall I Mortgage, the “Mall I Loan Documents”), plus (A) with
respect to the payment of interest or principal (other than accelerated
principal) required by the Mall I Loan Documents, three (3) Business Days (and
in all events not less than three (3) Business Days after H/C I Owner’s receipt
of the applicable Mall I Mortgage Default Notice), (B) with respect to the
payment of any other amounts under the Mall I Loan Documents, five (5) Business
Days (and in all events not less than five (5) Business Days after H/C I Owner’s
receipt of the applicable Mall I Mortgage Default Notice), and (C) with respect
to any Curable Default other than a failure to make a payment required by the
Mall I Loan Documents, and provided (1) H/C I Owner delivers written notice to
Mall I Mortgagee of its intention to cure such default within five (5) Business
Days after H/C I Owner’s receipt of the applicable Mall I Mortgage Default
Notice and (2) H/C I Owner is diligently proceeding to cure such default, such
additional time (but not to exceed one hundred and twenty (120) days in the
aggregate) as is reasonably necessary for H/C I Owner to take or effectuate such
actions necessary to cure such default. After any Mall I Mortgage Default Notice
is given, the applicable Mortgagee shall give H/C I Owner written notice if the
default or event of default is subsequently cured (other than by H/C I Owner) or
acceleration is revoked.
               14.3.4.7 In the event the entire principal sum secured by any
Mall I Mortgage becomes immediately due and payable, whether by acceleration or
for any



--------------------------------------------------------------------------------



 



196

other reason, the Mall I Mortgagee shall promptly give H/C I Owner written
notice of such event (such notice, the “Acceleration Notice”), and so long as at
the time such notice is given H/C I Owner satisfies the Financial Covenant, H/C
I Owner shall have the option (the “Buy-Out Option”) to purchase Mall I
Mortgagee’s interest in the Mall I Loan Documents and the loan evidenced thereby
(the “Mall I Loan”) at a price equal to the Buy-Out Option Purchase Price (as
defined below), provided that H/C I Owner shall not have such option unless
(x) it gives written notice to Mall I Mortgagee of its election to exercise such
option no later than sixty (60) days after the Acceleration Notice was given and
(y) at the time H/C I Owner gives such notice it satisfies the Financial
Covenant. If H/C I Owner elects to exercise such option, H/C I Owner shall be
obligated to purchase, and Mall I Mortgagee shall be obligated to sell, the Mall
I Loan and the Mall I Loan Documents for the Buy-Out Option Purchase Price on a
date not less than five (5) Business Days, nor more than ten (10) Business Days,
after H/C I Owner delivers its written notice to Mall I Mortgagee of such
election, such date to be selected by Mall I Mortgagee). Upon payment by H/C I
Owner to Mall I Mortgagee of the Buy-Out Option Purchase Price on the applicable
date, the Mall I Mortgagee shall, pursuant to assignment documents that contain
no representations or warranties other than a representation that the Mall I
Mortgagee owns the Mall I Loan Documents free and clear of all liens, claims and
encumbrances, and that are otherwise reasonably satisfactory to H/C I Owner and
Mall I Mortgagee, assign to H/C I Owner (or any designee thereof) the Mall I
Mortgage and the other Mall I Loan Documents. Said assignment shall not relieve
Mall I Owner of any of Mall I Owner’s defaults and liabilities under said loan.
The Buy-Out Option Purchase Price shall be calculated by the Mall I Mortgagee
(or its servicer) three (3) Business Days prior to the



--------------------------------------------------------------------------------



 



197

date set for purchase and shall, absent manifest error, be binding upon Mall I
Mortgagee and H/C I Owner.
               14.3.4.8 Mall I Owner covenants and agrees that it will cause
each Mall I Mortgage to include or cross-reference the provisions of
Sections 14.3.4.6 and 14.3.4.7, and to make H/C I Owner a third party
beneficiary of such inclusion or cross-reference, but all Mall I Mortgagees
shall be bound by such provisions even if this sentence is not complied with. If
any Mall I Mortgagee does not comply with Sections 14.3.4.6 and 14.3.4.7, then,
in addition to any other rights and remedies H/C I Owner may have at law or in
equity, clause (c) of the second sentence of Section 14.3.5.3 shall be deemed
null and void with respect to such Mortgagee and its Mall I Mortgage and any
foreclosure or deed-in-lieu of foreclosure in connection therewith.
               14.3.4.9 Mall I Owner shall, within five (5) Business Days after
any payment made or expense incurred by H/C I Owner in connection with the
exercise of H/C I Owner’s rights under Section 14.3.4.6, reimburse H/C I Owner
for such payment or expense.
               14.3.4.10 In consideration of the rights granted to H/C I Owner
under Sections 14.3.4.6, 14.3.4.7 and 14.3.4.9 and notwithstanding anything to
the contrary contained in this Agreement, if H/C I Owner shall exercise any of
its rights under said Section 14.3.4.6, H/C I Owner hereby covenants and agrees
that, until the satisfaction in full of the applicable Mall I Loan, it shall
not, in connection with any amount owned by Mall I Owner to H/C I Owner pursuant
to Section 14.3.4.9, institute, file, commence, acquiesce, petition (either by
itself or in conjunction with any other person or entity) under Bankruptcy Code
Section 303 or otherwise (or join any person or entity in any such



--------------------------------------------------------------------------------



 



198

petition) or otherwise invoke or cause any other person or entity to invoke any
bankruptcy, insolvency or similar proceeding with respect to or against Mall I
Owner or seek to appoint a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official with respect to Mall I Owner or all or
any part of its property or assets or ordering the winding-up or liquidation of
the affairs of Mall I Owner. Any Mall I Mortgagee shall be an express third
party beneficiary of this Section 14.3.4.10 and shall have the right to take any
and all appropriate action at law or in equity to enforce its provisions.
               14.3.4.11 Mall I Owner acknowledges that H/C I Owner and
Affiliates of H/C I Owner are businesses that are or may be subject to and exist
because of privileged licenses issued by Gaming Authorities. If Mall I Owner
desires to effectuate any Phase I Mall Sale, Mall I Owner shall require the
proposed purchaser, assignee, transferee or lessee (a “Proposed Transferee”) to
disclose to Mall I Owner and H/C I Owner the names of all of its officers and
directors. Unless it is a publicly traded corporation on a national stock
exchange, the Proposed Transferee shall disclose to Mall I Owner and H/C I Owner
all direct and indirect ownership interests in the Proposed Transferee and all
lenders or sources of financing. If requested to do so by H/C I Owner, Mall I
Owner shall require a Proposed Transferee to obtain any license, qualification,
clearance or the like which shall be requested or required of any Proposed
Transferee by any Gaming Authority or any regulatory authority having
jurisdiction over H/C I Owner or any Affiliate of H/C I Owner; provided,
however, that H/C I Owner shall request the same only if a Gaming Authority or
any other such authority requests or requires the same. If a Proposed Transferee
fails to satisfy such requirement or if H/C I Owner or any Affiliate of H/C I
Owner is directed not to involve itself in business with a Proposed Transferee
by any



--------------------------------------------------------------------------------



 



199

such authority, or if H/C I Owner shall in good faith determine, in H/C I
Owner’s good-faith judgment, that a Proposed Transferee or any of its officers,
directors, employees, agents, designees or representatives, or a partner, owner,
member, or shareholder, or any lender or financial participant (a) is or might
be engaged in, or is about to be engaged in, any activity or activities, or
(b) was or is involved in any relationship, either of which could or does
jeopardize H/C I Owner’s business, reputation or such licenses, or those of its
Affiliates, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, then Mall I Owner, at H/C I Owner’s direction,
shall immediately (i) terminate any relationship with the individual or entity
which is the source of the problem, or (ii) cease the activity creating the
problem. If Mall I Owner does not comply with item (i) or (ii) above, then H/C I
Owner may require Mall I Owner to specifically perform such obligation (the
parties recognizing that damages or other remedies would be inadequate under the
circumstances). Any Phase I Mall Sale entered into in violation of this
Section 14.3.4.11 shall be deemed null and void and of no force and effect.
               14.3.5 Restrictions on Phase II Mall Sales.

               Mall II Owner covenants and agrees, for the benefit of H/C II
Owner only, as follows:
                         14.3.5.1 Notwithstanding any other provision hereof,
but subject to the provisions of Section 14.3.5.3 below, no Phase II Mall Sale
may be consummated unless H/C II Owner is given not less than thirty (30) days
written notice of such contemplated transaction and unless H/C II Owner consents
to such transaction, which consent may be withheld in H/C II Owner’s sole and
absolute discretion; provided, however, that such consent shall not be required
(but such prior written notice shall still be required) if (x) neither the
transferee nor any Affiliate thereof is a Competitor, (y) the



--------------------------------------------------------------------------------



 



200

transferee (or an Affiliate thereof) owns or manages not less than ten million
(10,000,000) square feet of retail space in the United States and (z) such Phase
II Mall Sale would not, in the good-faith judgment of H/C II Owner, jeopardize
any of H/C II Owner’s Gaming Licenses. In all events, neither Mall II Owner nor
any Affiliate thereof shall ever be a Competitor, whether as the result of a
Phase II Mall Sale or otherwise, unless H/C II Owners consents with respect
thereto. Additionally, pursuant to the terms of the Phase II Casino Level Master
Lease, the tenant under the Phase II Casino Level Master Lease must always be
Mall II Owner or an Affiliate thereof.
                         14.3.5.2 Except as described in Section 14.3.5.3, H/C
II Owner shall have a right of first offer to consummate any Phase II Mall Sale
in accordance with and subject to the following procedures, and no Phase II Mall
Sale shall occur except in accordance with and subject to such procedures:
                                   14.3.5.2.1 If Mall II Owner (which, for
purposes of this Section 14.3.5, shall include any owner of a direct or indirect
equity or beneficial ownership interest in Mall II Owner) desires to either
(x) sell, assign or otherwise transfer the Mall II Space or Phase II Mall or any
portion of either or any such direct or indirect equity or beneficial ownership
interests (any such asset or interest, including the entire Mall II Space and
Phase II Mall, a “Mall II Asset”), or (y) lease all or substantially all of the
Mall II Space or Phase II Mall to one Person or a group of Affiliated Persons
(any such sale, assignment, transfer or lease, a “Phase II Mall Sale”), Mall II
Owner must make a written offer to sell such Mall II Asset to H/C II Owner,
which offer must include the proposed purchase price (or proposed rental
payments, in the case of a lease) and all other material terms of the proposed
transaction. Upon receipt of such notice, H/C II Owner



--------------------------------------------------------------------------------



 



201

shall have thirty (30) days in which to notify Mall II Owner that it has elected
to purchase such Mall II Asset upon the terms of the offer made to H/C II Owner.
                                   14.3.5.2.2 In the event that H/C II Owner
accepts Mall II Owner’s offer within said thirty (30) day period, the parties
shall negotiate in good-faith for the sixty (60) day period following such
acceptance the terms and provisions of a definitive binding purchase agreement
(or lease agreement, if applicable) in connection therewith. In the event that
notwithstanding such good faith negotiation, no definitive binding written
purchase agreement or lease agreement is entered into between the parties within
said sixty (60) day period, Mall II Owner may then, without having to once again
comply with the foregoing provisions of this Section 14.3.5.2, either:
                                        14.3.5.2.2.1 Market the applicable Mall
II Asset and conclude the applicable Phase II Mall Sale for a purchase price not
less than ninety-five percent (95%) of the purchase price offered to H/C II
Owner (or for rental payments having a present value (assuming a 6% annual
discount rate) of not less than ninety-five percent (95%) of the rental payments
offered to H/C II Owner, in the case of a lease) and otherwise upon terms not
materially less advantageous to Mall II Owner than the terms offered to H/C II
Owner, but only if such transaction is consummated, or the definitive binding
written purchase agreement or lease agreement with respect thereto is entered
into, no later than six (6) months after the expiration of said sixty (60) day
period; or
                                        14.3.5.2.2.2 In the event Mall II Owner
desires to sell such Mall II Asset for a purchase price which is less than
ninety-five percent (95%) of the purchase price offered to H/C II Owner (or for
rental



--------------------------------------------------------------------------------



 



202

payments having a present value (assuming a 6% annual discount rate) of less
than ninety-five percent (95%) of the rental payments offered to H/C II Owner,
in the case of a lease) or otherwise on terms materially less advantageous to
Mall II Owner than the terms offered to H/C II Owner, provide H/C II Owner (no
later than six (6) months after the expiration of said sixty (60) day period)
with written notice of the terms of the offer from a third-party that Mall II
Owner intends to accept (which notice must include a copy of the proposed
definitive binding written purchase agreement or lease agreement that Mall II
Owner intends to execute). In such event, H/C II Owner shall have ten
(10) Business Days in which to notify Mall II Owner that H/C II Owner has
elected to purchase such Mall II Asset upon the terms of the offer presented to
H/C II Owner and five (5) days following the delivery of such notice to execute
such a definitive written binding purchase agreement or lease agreement. If H/C
II Owner fails to provide such notice within such ten (10) Business Day period
or thereafter fails to enter into a definitive written binding purchase
agreement or lease agreement within such five (5) day period, Mall II Owner may,
without having to once again comply with the foregoing provisions of this
Section 14.3.5.2, accept such third-party offer and consummate the applicable
Phase II Mall Sale with such third-party on terms materially consistent with
such offer.
                                   14.3.5.2.3 In the event H/C II Owner rejects
an offer made by Mall II Owner pursuant to Section 14.3.5.2.1, Mall II Owner
may, without once again complying with the foregoing provisions of this
Section 14.3.5.2, consummate the applicable Phase II Mall Sale with a third
party for a purchase price greater than or equal to



--------------------------------------------------------------------------------



 



203

ninety-five percent (95%) of the purchase price offered to H/C II Owner (or for
rental payments having a present value (assuming a 6% annual discount rate) of
not less than ninety-five percent (95%) of the rental payments offered to H/C II
Owner, in the case of a lease), and otherwise on terms not materially less
advantageous to Mall II Owner than the terms offered to H/C II Owner, but only
if such sale is consummated, or the definitive binding written purchase
agreement or lease agreement with respect thereto is entered into, no later than
six (6) months after the date H/C II Owner rejected Mall II Owner’s offer.
                         14.3.5.2.4 In the event that any Phase II Mall Sale is
intended to be consummated as part of a portfolio sale of other properties
and/or interests, Mall II Owner shall cause a fair and reasonable portion of the
aggregate purchase price for such portfolio sale to be allocated to such Phase
II Mall Sale for all purposes of this Section 14.3.5.2.
               14.3.5.3 Mall II Owner acknowledges and confirms that subject to
the next sentence, both the provisions of Section 14.3.5.1 above, and the
provisions of Section 14.3.5.2, apply with respect to any Phase II Mall Sale, so
that compliance with one set of provisions does not obviate or nullify in any
way the requirement that the other set of provisions be complied with. However,
the provisions of Section 14.3.5.1 and 14.3.5.2 above shall not apply to
(a) sales or other transfers or issuances of direct or indirect equity or
beneficial ownership interests that do not, pursuant to one transaction or a
series of related or unrelated transactions, exceed 66 2/3% of the beneficial
interests in Mall II Owner and that do not result in a change in the Person or
Persons that ultimately “control” Mall II Owner (as the term “control” is used
in the definition of Affiliate), (b) transfers to Affiliates, (c) any Phase II
Mall Sale pursuant to a judgment of foreclosure of a Mortgage, or any
conveyance(s) of the Mall II Space and/or Phase II Mall to any Mall II Mortgagee



--------------------------------------------------------------------------------



 



204

or any Affiliate thereof in connection with a deed-in-lieu of foreclosure
transaction (any such foreclosure or deed-in-lieu thereof, “Phase II Mall
Foreclosure Sale”), and, if the purchaser or transferee in a Phase II Mall
Foreclosure Sale is a Mall II Mortgagee or any Affiliate thereof, any subsequent
Phase II Mall Sales by such Mortgagee or Affiliate or any of its direct or
indirect equity holders or beneficial owners, provided that the right of first
offer shall thereafter apply (subject to clauses (a) — (e) of this sentence) to
any Phase II Mall Sales in which the seller or transferor is not any of such
parties, (d) any transfers or issuances of stock of General Growth Properties,
Inc. or its corporate successor or any other company with stock publicly traded
on the American Stock Exchange or New York Stock Exchange or a similar stock
exchange of another nation or (e) any transfers or issuances of partnership
interests in GGP Limited Partnership.
               14.3.5.4 By joining in the execution of this Agreement, certain
holders of direct and indirect equity and beneficial ownership interests in Mall
II Owner agree, on behalf of themselves and their successors and assigns, to be
bound by the provisions of this Section 14.3.5. Each holder of such ownership
interests in Mall II Owner shall, as a condition to any sale of its interest,
obtain a written agreement from its Transferee, for the benefit of H/C II Owner,
agreeing to be bound by the provisions of Section 14.3.5, and shall deliver a
copy of such written agreement to H/C II Owner.
               14.3.5.5 Any Phase II Mall Sale that is made in violation of this
Section 14.3.5 shall be void ab initio.
               14.3.5.6 In the event that any Mall II Mortgagee delivers a
written notice of any default or event of default under its mortgage encumbering
the Mall II Space



--------------------------------------------------------------------------------



 



205

(a “Mall II Mortgage”) or that the outstanding principal under the note or notes
secured by such Mall II Mortgage has become due (whether by acceleration or for
any other reason) (any such notice, a “Mall II Mortgage Default Notice”), the
Mall II Mortgagee shall, simultaneously with the delivery of such notice to Mall
II Owner, deliver a copy thereof to H/C II Owner. In such event, and so long as
at the time such notice is delivered H/C II Owner satisfies the Financial
Covenant, H/C II Owner shall have the right, but not the obligation, to make any
payment or take any other action necessary to cure any Curable Default, and the
applicable Mall II Mortgagee shall be obligated to accept such cure as if the
payment was made or the action was taken by Mall II Owner, provided that (x) H/C
II Owner shall not be entitled to cure more than three (3) interest payment
defaults in any twelve (12) month period and (y) if, at any time after a Mall II
Mortgage Default Notice is given but before the applicable Curable Default is
cured, the Financial Covenant is no longer satisfied, H/C II Owner’s cure right
with respect to such Curable Default shall terminate. H/C II Owner shall have
the same cure period granted to Mall II Owner under the Mall II Mortgage and
related loan documents (collectively, including the Mall II Mortgage, the “Mall
II Loan Documents”), plus (A) with respect to the payment of interest or
principal (other than accelerated principal) required by the Mall II Loan
Documents, three (3) Business Days (and in all events not less than three
(3) Business Days after H/C II Owner’s receipt of the applicable Mall II
Mortgage Default Notice), (B) with respect to the payment of any other amounts
under the Mall II Loan Documents, five (5) Business Days (and in all events not
less than five (5) Business Days after H/C II Owner’s receipt of the applicable
Mall II Mortgage Default Notice), and (C) with respect to any Curable Default
other than a failure to make a payment required by the Mall II Loan Documents,
and



--------------------------------------------------------------------------------



 



206

provided (1) H/C II Owner delivers written notice to Mall II Mortgagee of its
intention to cure such default within five (5) Business Days after H/C II
Owner’s receipt of the applicable Mall II Mortgage Default Notice and (2) H/C II
Owner is diligently proceeding to cure such default, such additional time (but
not to exceed one hundred and twenty (120) days in the aggregate) as is
reasonably necessary for H/C II Owner to take or effectuate such actions
necessary to cure such default. After any Mall II Mortgage Default Notice is
given, the applicable Mortgagee shall give H/C II Owner written notice if the
default or event of default is subsequently cured (other than by H/C II Owner)
or acceleration is revoked.
               14.3.5.7 In the event the entire principal sum secured by any
Mall II Mortgage becomes immediately due and payable, whether by acceleration or
for any other reason, the Mall II Mortgagee shall promptly give H/C II Owner an
Acceleration Notice, and so long as at the time such notice is given H/C II
Owner satisfies the Financial Covenant, H/C II Owner shall have a Buy-Out Option
to purchase Mall II Mortgagee’s interest in the Mall II Loan Documents and the
loan evidenced thereby (the “Mall II Loan”) at a price equal to the Buy-Out
Option Purchase Price (as defined below), provided that H/C II Owner shall not
have such option unless (x) it gives written notice to Mall II Mortgagee of its
election to exercise such option no later than sixty (60) days after the
Acceleration Notice was given and (y) at the time H/C II Owner gives such notice
it satisfies the Financial Covenant. If H/C II Owner elects to exercise such
option, H/C II Owner shall be obligated to purchase, and Mall II Mortgagee shall
be obligated to sell, the Mall II Loan and the Mall II Loan Documents for the
Buy-Out Option Purchase Price on a date not less than five (5) Business Days,
nor more than ten (10) Business Days, after



--------------------------------------------------------------------------------



 



207

H/C II Owner delivers its written notice to Mall II Mortgagee of such election,
such date to be selected by Mall II Mortgagee). Upon payment by H/C II Owner to
Mall II Mortgagee of the Buy-Out Option Purchase Price on the applicable date,
the Mall II Mortgagee shall, pursuant to assignment documents that contain no
representations or warranties other than a representation that the Mall II
Mortgagee owns the Mall II Loan Documents free and clear of all liens, claims
and encumbrances, and that are otherwise reasonably satisfactory to H/C II Owner
and Mall II Mortgagee, assign to H/C II Owner (or any designee thereof) the Mall
II Mortgage and the other Mall II Loan Documents. Said assignment shall not
relieve Mall II Owner of any of Mall II Owner’s defaults and liabilities under
said loan. The Buy-Out Option Purchase Price shall be calculated by the Mall II
Mortgagee (or its servicer) three (3) Business Days prior to the date set for
purchase and shall, absent manifest error, be binding upon Mall II Mortgagee and
H/C II Owner.
               14.3.5.8 Mall II Owner covenants and agrees that it will cause
each Mall II Mortgage to include or cross-reference the provisions of
Sections 14.3.5.6 and 14.3.5.7, and to make H/C II Owner a third party
beneficiary of such inclusion or cross-reference, but all Mall II Mortgagees
shall be bound by such provisions even if this sentence is not complied with. If
any Mall II Mortgagee does not comply with Sections 14.3.5.6 and 14.3.5.7, then,
in addition to any other rights and remedies H/C II Owner may have at law or in
equity, clause (c) of the second sentence of Section 14.3.5.3 shall be deemed
null and void with respect to such Mortgagee and its Mall II Mortgage and any
foreclosure or deed-in-lieu of foreclosure in connection therewith.
               14.3.5.9 Mall II Owner shall, within five (5) Business Days after
any payment made or expense incurred by H/C II Owner in connection with the
exercise of



--------------------------------------------------------------------------------



 



208

H/C II Owner’s rights under Section 14.3.5.6, reimburse H/C II Owner for such
payment or expense.
               14.3.5.10 In consideration of the rights granted to H/C II Owner
under Sections 14.3.5.6, 14.3.5.7and 14.3.5.9 and notwithstanding anything to
the contrary contained in this Agreement, if H/C II Owner shall exercise any of
its rights under said Section 14.3.5.6, H/C II Owner hereby covenants and agrees
that, until the satisfaction in full of the applicable Mall II Loan, it shall
not, in connection with any amount owned by Mall II Owner to H/C II Owner
pursuant to Section 14.3.5.9, institute, file, commence, acquiesce, petition
(either by itself or in conjunction with any other person or entity) under
Bankruptcy Code Section 303 or otherwise (or join any person or entity in any
such petition) or otherwise invoke or cause any other person or entity to invoke
any bankruptcy, insolvency or similar proceeding with respect to or against Mall
II Owner or seek to appoint a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official with respect to Mall II Owner
or all or any part of its property or assets or ordering the winding-up or
liquidation of the affairs of Mall II Owner. Any Mall II Mortgagee shall be an
express third party beneficiary of this Section 14.3.5.10 and shall have the
right to take any and all appropriate action at law or in equity to enforce its
provisions.
               14.3.5.11 Mall II Owner acknowledges that H/C II Owner and
Affiliates of H/C II Owner are businesses that are or may be subject to and
exist because of privileged licenses issued by Gaming Authorities. If Mall II
Owner desires to effectuate any Phase II Mall Sale, Mall II Owner shall require
the Proposed Transferee to disclose to Mall II Owner and H/C II Owner the names
of all of its officers and directors. Unless it is



--------------------------------------------------------------------------------



 



209

a publicly traded corporation on a national stock exchange, the Proposed
Transferee shall disclose to Mall II Owner and H/C II Owner all direct and
indirect ownership interests in the Proposed Transferee and all lenders or
sources of financing. If requested to do so by H/C II Owner, Mall II Owner shall
require a Proposed Transferee to obtain any license, qualification, clearance or
the like which shall be requested or required of any Proposed Transferee by any
Gaming Authority or any regulatory authority having jurisdiction over H/C II
Owner or any Affiliate of H/C II Owner; provided, however, that H/C II Owner
shall request the same only if a Gaming Authority or any other such authority
requests or requires the same. If a Proposed Transferee fails to satisfy such
requirement or if H/C II Owner or any Affiliate of H/C II Owner is directed not
to involve itself in business with a Proposed Transferee by any such authority,
or if H/C II Owner shall in good faith determine, in H/C II Owner’s good-faith
judgment, that a Proposed Transferee or any of its officers, directors,
employees, agents, designees or representatives, or a partner, owner, member, or
shareholder, or any lender or financial participant (a) is or might be engaged
in, or is about to be engaged in, any activity or activities, or (b) was or is
involved in any relationship, either of which could or does jeopardize H/C II
Owner’s business, reputation or such licenses, or those of its Affiliates, or if
any such license is threatened to be, or is, denied, curtailed, suspended or
revoked, then Mall II Owner, at H/C II Owner’s direction, shall immediately
(i) terminate any relationship with the individual or entity which is the source
of the problem, or (ii) cease the activity creating the problem. If Mall II
Owner does not comply with item (i) or (ii) above, then H/C II Owner may require
Mall II Owner to specifically perform such obligation (the parties recognizing
that damages or other remedies would be inadequate under the circumstances). Any
Phase II Mall Sale entered



--------------------------------------------------------------------------------



 



210

into in violation of this Section 14.3.5.11 shall be deemed null and void and of
no force and effect.
     Section 14.4 Identity of Mall I Owner and its Officers and Directors;
Identity of Mall II Owner and its Officers and Directors.
          14.4.1 Mall I Owner acknowledges that H/C I Owner and Affiliates of
H/C I Owner are businesses that are or may be subject to and exist because of
privileged licenses issued by Gaming Authorities. Mall I Owner shall promptly
notify H/C I Owner of the appointment of any individual as an officer, director
or senior employee of Mall I Owner who does not hold such position as of the
date hereof (each a “New Mall I Individual”). If requested to do so by H/C I
Owner, Mall I Owner shall require any New Mall I Individual or other officer,
director, employee, agent, designee or representative, or a partner, owner,
member, or shareholder, or any lender or financial participant of Mall I Owner
to obtain any license, qualification, clearance or the like which shall be
requested or required of any such individual by any Gaming Authority or any
regulatory authority having jurisdiction over H/C I Owner or any Affiliate of
H/C I Owner. If any New Mall I Individual or other officer, director, employee,
agent, designee or representative, or a partner, owner, member, or shareholder,
or any lender or financial participant of Mall I Owner fails to satisfy such
requirement or if H/C I Owner or any Affiliate of H/C I Owner is directed not to
involve itself in business with such individual by any such authority, or if H/C
I Owner shall in good faith determine, in H/C I Owner’s good-faith judgment,
that such individual (a) is or might be engaged in, or is about to be engaged
in, any activity or activities, or (b) was or is involved in any relationship,
either of which could or does jeopardize H/C I Owner’s business, reputation or
such licenses, or those of its Affiliates, or



--------------------------------------------------------------------------------



 



211

if any such license is threatened to be, or is, denied, curtailed, suspended or
revoked, then Mall I Owner, at H/C I Owner’s direction, shall immediately
(i) terminate any relationship with the individual or entity which is the source
of the problem, or (ii) cease the activity creating the problem. If Mall I Owner
does not comply with item (i) or (ii) above, then H/C I Owner may require Mall I
Owner to specifically perform such obligation (the parties recognizing that
damages or other remedies would be inadequate under the circumstances). Any
appointment of any New Mall I Individual in violation of this Section 14.3.5.11
shall be deemed null and void and of no force and effect.
          14.4.2 Mall II Owner acknowledges that H/C II Owner and Affiliates of
H/C II Owner are businesses that are or may be subject to and exist because of
privileged licenses issued by Gaming Authorities. Mall II Owner shall promptly
notify H/C II Owner of the appointment of any individual as an officer, director
or senior employee of Mall II Owner who does not hold such position as of the
date hereof (each a “New Mall II Individual”). If requested to do so by H/C II
Owner, Mall II Owner shall require any New Mall II Individual or other officer,
director, employee, agent, designee or representative, or a partner, owner,
member, or shareholder, or any lender or financial participant of Mall II Owner
to obtain any license, qualification, clearance or the like which shall be
requested or required of any such individual by any Gaming Authority or any
regulatory authority having jurisdiction over H/C II Owner or any Affiliate of
H/C II Owner. If any New Mall II Individual or other officer, director,
employee, agent, designee or representative, or a partner, owner, member, or
shareholder, or any lender or financial participant of Mall II Owner fails to
satisfy such requirement or if H/C II Owner or any Affiliate of H/C II Owner is
directed not to involve itself in business with such individual by any such



--------------------------------------------------------------------------------



 



212

authority, or if H/C II Owner shall in good faith determine, in H/C II Owner’s
good-faith judgment, that such individual (a) is or might be engaged in, or is
about to be engaged in, any activity or activities, or (b) was or is involved in
any relationship, either of which could or does jeopardize H/C II Owner’s
business, reputation or such licenses, or those of its Affiliates, or if any
such license is threatened to be, or is, denied, curtailed, suspended or
revoked, then Mall II Owner, at H/C II Owner’s direction, shall immediately
(i) terminate any relationship with the individual or entity which is the source
of the problem, or (ii) cease the activity creating the problem. If Mall II
Owner does not comply with item (i) or (ii) above, then H/C II Owner may require
Mall II Owner to specifically perform such obligation (the parties recognizing
that damages or other remedies would be inadequate under the circumstances). Any
appointment of any New Mall II Individual in violation of this Section 14.3.5.11
shall be deemed null and void and of no force and effect.
          14.4.3 Notwithstanding anything to the contrary contained in the
second and third sentences of Section 14.3.4.11 or the second and third
sentences of Section 14.3.5.11, Mall I Owner or Mall II Owner, as the case may
be, need only use commercially reasonable efforts (or, if H/C I Owner and/or H/C
II Owner agree to reimburse Mall I Owner or Mall II Owner, as the case may be,
for any out-of-pocket costs incurred in connection therewith, best efforts),
upon the request of H/C I Owner or H/C II Owner, to obtain and disclose the
names of the directors and officers, all direct and indirect ownership interests
and all lenders or sources of financing of any Proposed Transferee that is
acquiring through the public markets less than a controlling interest in General
Growth Properties, Inc. or in GGP Limited Partnership. For the purpose of this
Section 14.4.3, a



--------------------------------------------------------------------------------



 



213

“controlling interest” in a Person shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract, or otherwise. For clarity, this Section 14.4.3 shall not vary any of
the terms of Section 14.3.4.11 or Section 14.3.5.11 other than the second and
third sentences thereof.
     Section 14.5 Mortgages.
          14.5.1 Each Party shall have the right to collaterally assign and
encumber this Agreement as security to one or more of its Mortgagees holding a
Mortgage so long as such Mortgagee, in writing (i) subordinates such Mortgage
and the lien thereof to this Agreement and to the rights, interests,
obligations, duties, conditions, covenants and agreements granted pursuant to
this Agreement or otherwise contained herein (whether such Mortgage is recorded
on or after the date hereof) and (ii) agrees to be bound by the terms and
conditions of this Agreement upon its taking title to such property (subject to
the provisions of Section 14.6 below). Notwithstanding the foregoing, regardless
of whether any Mortgagee shall receive a collateral assignment of this
Agreement, each Mortgage (whether recorded on or after the date hereof) and the
lien thereof shall automatically be subject and subordinate to this Agreement
and to the rights, interests, obligations, duties, conditions, covenants and
agreements granted pursuant to this Agreement or otherwise contained herein.
          14.5.2 Each Party agrees for the benefit of the other Parties and
their respective Mortgagees, that wherever a Party has a right to grant or
withhold its consent or approval under this Agreement, or otherwise has
discretion to act or refrain from acting, such Party shall only grant its
consent or approval or act or refrain from acting, as the case



--------------------------------------------------------------------------------



 



214

may be, in such a manner as a Commercially Reasonable Owner would do and so long
as the same is not likely to have a Material Adverse Effect.
          14.5.3 In any instance (other than Section 11.2.2) where a Mortgagee’s
consent is required under this Agreement and such Mortgagee shall be a trustee
for publicly held debt under an indenture, such Mortgagee shall be deemed to
have given its consent upon delivery to such trustee of a written statement from
an Independent Expert certifying that the matter proposed for consent would be
consented to by a Commercially Reasonable Owner of the Lot(s) encumbered in
favor of said Mortgagee and the same is not likely to have a Material Adverse
Effect; provided, however, that the foregoing consent procedure shall not be
construed as a means for satisfying any consents or approvals required to be
obtained with respect to matters under the terms of the indenture, security
documents and other loan documents pertaining to any such Mortgagee, it being
understood that said consent or approval requirements must be satisfied in
accordance with their terms.
     Section 14.6 Transferee Liability.
          14.6.1 Subject to the further provisions of this Section 14.6, any
assignee or transferee (in either case, a “Transferee”) of all or any portion of
the Phase I Land and/or any buildings or other improvements thereon, the Mall I
Space and/or any buildings or other improvements thereon, the Phase II Land
and/or any buildings or other improvements thereon, the Mall II Space and/or any
buildings or other improvements thereon, or the SECC Land and/or any buildings
or other improvements thereon, including, without limitation, any transferee by
way of a foreclosure sale or deed-in-lieu of foreclosure, shall be deemed to
have assumed the obligations and liabilities hereunder of



--------------------------------------------------------------------------------



 



215

the Party from whom such Transferee received its interest in such portion of the
Phase I Land, Mall I Space, the Phase II Land, the Mall II Space or the SECC
Land or such buildings or other improvements (to the extent such obligations or
liabilities relate to such portion); provided that, without limiting the
foregoing, within five (5) Business Days of written request therefor by the
non-transferring Party hereto, the Transferee shall execute a writing, in form
and substance reasonably satisfactory to such Transferee and to such
non-transferring Party, confirming such assumption. In the event of such a
transfer or assignment, the transferring Party (the “Transferor”) shall be
released from any obligations arising after the effective date of the transfer
or assignment (but not any obligations of the Transferor that are outstanding
under this Agreement as of the effective date of the transfer or assignment, and
the Transferor and the Transferee shall be jointly and severally liable with
respect to such obligations). Each Transferor shall give the other Party hereto
at least five (5) Business Days’ prior written notice of the transfer or
assignment in question and shall furnish a fully-executed copy of the instrument
of transfer or assignment, within five (5) Business Days of execution thereof,
to the other Party hereto.
          14.6.2 Notwithstanding the foregoing, in the event of a transfer to
any Mortgagee (or its designee) resulting from (i) judicial or nonjudicial
foreclosure of the Mortgage held by such Mortgagee or (ii) the grant of a
deed-in-lieu of such foreclosure, then, in either event, (x) the Transferor
shall be released from any obligations arising after the effective date of the
transfer; provided, however, that the Transferor shall not be released from any
obligations which remain outstanding on the date of such transfer and (y) such
Mortgagee (or its designee) shall not be liable for any non-monetary defaults of
the Transferor arising under this Agreement prior to the effective date of the
transfer that



--------------------------------------------------------------------------------



 



216

are not susceptible to cure by the Transferee after obtaining possession of the
Lot in question.
     Section 14.7 As-Built Survey. Each Party, upon the request of any other
Party, shall enter into one or more separate agreements in recordable form
setting forth in legally sufficient detail the easements, rights-of-way and
other rights and interests provided for in, or granted (or required to be
granted) pursuant to, this Agreement. In addition, within ninety (90) days
following completion of construction of each of the Palazzo and the Phase II
Automobile Parking Area, H/C II Owner shall, at its sole cost and expense, have
an as-built survey prepared by a reputable licensed surveyor of the applicable
portion of the Phase II Land, together with all improvements constructed thereon
and a copy of such survey will be sent to each Owner and to each Owner’s
Mortgagees.
     Section 14.8 Estoppel Certificates. Each Party shall at any time and from
time to time during the Term (but not more often than once in each calendar
quarter), within thirty (30) days after request by any other Party, execute,
acknowledge and deliver to such other Party or to any existing or prospective
purchaser, Mortgagee or lessee designated by such other Party, a certificate
stating: (a) that this Agreement is unmodified and in full force and effect, or
if there has been a modification or modifications, that this Agreement is in
full force and effect, as modified, and identifying the modification agreement
or agreements; (b) whether or not there is any existing default hereunder by
either Party in the payment of any sum of money owing to the Party executing
such certificate, whether or not there is any existing default by either Party
with respect to which a notice of default has been given or received by the
Party executing such certificate (and, to the best of the knowledge of the Party
executing such certificate, whether any other default exists under this
Agreement),



--------------------------------------------------------------------------------



 



217

and if there is any such default, specifying the nature and extent thereof;
(c) whether or not there are any outstanding claims, set-offs, defenses or
counterclaims which a Party has asserted against the other Party by notice to
the other Party; and (d) such other matters as may be reasonably requested. The
Parties acknowledge and agree that as of the date hereof, there is no existing
default hereunder by Mall II Owner.
     Section 14.9 Indemnification. Each of the Parties shall at all times
indemnify and hold harmless each of the other Parties, their Mortgagees, the
Trustee and their respective partners, principals, officers, directors,
shareholders and employees, from and against any and all losses, liabilities,
expenses, costs, demands, claims and judgments, including, without limitation,
reasonable attorneys’ fees and expenses, incurred or suffered by any such
indemnified Party and arising from or as a result of the death of, or any
accident, injury, loss or damage whatsoever caused to any persons or property
(a) as shall occur on the land or in any buildings or other improvements owned
by such indemnifying Party, (b) as shall occur due to the entry by such
indemnifying Party or its Permittees onto the land or buildings owned by such
indemnified Party, (c) as shall occur due to a violation of this Agreement on
the part of the indemnifying Party, (d) as shall occur due to the naming of such
other Party in a lawsuit relating to construction performed by or on behalf of
the indemnifying Party or (e) in connection with the exercise of any rights,
licenses or interests granted to, or easements used by such indemnifying Party
hereunder, except, in each case, to the extent such claims (i) result from the
gross negligence or willful misconduct of the indemnified Party or any of its
Permittees or any violation of this Agreement on the part of the indemnified
Party, (ii) are covered by any insurance referred to in Article 10 hereof that
is obtained by any Party or would have been covered, if any other Party had
obtained the



--------------------------------------------------------------------------------



 



218

same, by any such insurance that any other Party is required thereunder to
obtain or to the extent a Party is actually covered by any other insurance or
(iii) result from the exercise of any rights or interests granted to, or
easements used by, any other Party hereunder. In accordance with, but without
limiting, the foregoing, H/C II Owner agrees to indemnify and hold harmless each
of the other Owners, their Mortgagees, the Trustee and their respective
partners, principals, officers, directors, shareholders and employees, from and
against any and all losses, liabilities, expenses, costs, demands, claims and
judgments, including, without limitation, reasonable attorneys’ fees and
expenses, incurred or suffered by any such indemnified Party and arising from or
as a result of the death of, or any accident, injury, loss or damage whatsoever
caused to any persons or property as may occur in connection with the
construction of the Palazzo, except, in each case, to the extent such claims
(i) result from the gross negligence or willful misconduct of the indemnified
Party or any of its Permittees or any violation of this Agreement on the part of
the indemnified Party, (ii) are caused by construction, alterations or “fit-out”
work performed by Mall II Buyer or its Permittees on or about the Phase II Land
during the construction of the Palazzo, in which event Mall II Owner shall be
the indemnifying party under this sentence or (iii) are covered by any insurance
referred to in Article 10 hereof that is obtained by any Party or would have
been covered, if any other Party had obtained the same, by any such insurance
that any other Party is required thereunder to obtain or to the extent a Party
is actually covered by any other insurance.



--------------------------------------------------------------------------------



 



219

     Section 14.10 Rights to Cure Default; Payment of Default and Lien.
          14.10.1 In the event that any Party (a “Defaulting Party”) shall fail
to fully, faithfully and punctually perform or cause to be performed any
obligation on the part of such Defaulting Party hereunder:
               14.10.1.1 if such default shall continue for ten (10) days after
notice thereof (except in the event of an emergency where no notice shall be
required) from any non-Defaulting Party affected by such default to the
Defaulting Party, such non-Defaulting Party shall have the right (but not the
obligation) to (x) enter upon the property owned or leased by the Defaulting
Party to the extent reasonably required to perform or cause to be performed the
obligations of the Defaulting Party with respect to which the Defaulting Party
is in default, (y) perform or cause to be performed such obligations and (z) be
reimbursed by such Defaulting Party, upon demand by such non-Defaulting Party,
for the cost thereof, together with simple interest thereon at the Interest Rate
from the date of demand to the date of reimbursement by the Defaulting Party;
provided, however, that if such default is susceptible of cure but cannot
reasonably be cured within such ten (10) day period and cannot be cured solely
by the payment of money and the Defaulting Party shall have commenced to cure
such default within such ten (10) day period and thereafter diligently and
expeditiously proceeds to cure the same, such ten (10) day period shall be
extended to the extent necessary so to cure such default (but in no event beyond
sixty (60) days in total (including the original ten (10) day period)); and
               14.10.1.2 if such failure shall continue for thirty (30) days
after notice from such non-Defaulting Party to the Defaulting Party, then such
non-Defaulting Party shall have all rights and remedies available at law or in
equity (other than any right to



--------------------------------------------------------------------------------



 



220

terminate this Agreement); provided, however, that if such default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and the Defaulting Party shall have commenced to cure such default within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended to the extent
necessary so to cure such default (but in no event beyond one hundred eighty
(180) days in total (including the original thirty (30) day period)); provided
further, that any default that can be cured solely by the payment of money shall
be cured within ten (10) days after notice from such non-Defaulting Party to the
Defaulting Party.
          14.10.2 If pursuant to Section 14.10.1, a Party is compelled or elects
to pay any sum of money or do any acts which require the payment of money by
reason of another Party’s failure or inability to perform any of the terms and
provisions in this Agreement to be performed by such other Party, the Defaulting
Party shall promptly upon demand, reimburse the paying Party for such sums, and
all such sums shall bear simple interest at the Interest Rate from the date of
demand for reimbursement until the date of such reimbursement. Any other sums
payable by any Party to any other Party pursuant to the terms and provisions of
this Agreement that shall not be paid when due shall bear simple interest at the
Interest Rate from the due date to the date of payment thereof. All such unpaid
sums shall constitute a valid and enforceable lien on the Defaulting Party’s Lot
and each Party hereby consents to the filing by any other Party of any and all
documentation necessary or desirable to perfect and/or secure such lien. No
action shall be brought to foreclose such lien unless (x) thirty (30) days’
notice of claim of lien is given to the Defaulting Party, (y) such notice and
opportunity to cure is given to the holder of any



--------------------------------------------------------------------------------



 



221

Mortgage encumbering the Defaulting Party’s Lot as is required under
Section 14.15.3, and (z) no such Person shall cure the default in question
within the applicable cure period. Reasonable attorneys’ fees and charges in
connection with collection of the debt secured by such lien or foreclosure
thereof shall be paid by the Party against whom such action is brought and
secured by such lien. Such lien shall be superior to any other lien and
encumbrance on the affected Lot created or arising on or after the date of the
Original REA, including, without limitation, the lien of any Mortgage. The liens
provided for in this Section 14.10 shall only be effective when filed for record
by the non-Defaulting Party as a claim of lien against the defaulting Party in
the Recorder’s Office, signed and acknowledged, which claim of lien shall
contain at least:
               14.10.2.1 An itemized statement of all amounts due and payable
pursuant hereto;
               14.10.2.2 A description sufficient for identification of that
portion of the real property of the Defaulting Party which is the subject of the
lien;
               14.10.2.3 The name of the Owner or reputed Owner of the property
which is the subject of the lien; and
               14.10.2.4 The name and address of the Party claiming the lien.
The lien shall attach from the date a claim is recorded and may be enforced
under the procedures set forth in Nev. Rev. Stat. §§ 116.3116-116.31168, except
that the term “unit,” as used in the foregoing provisions, shall be deemed to
refer to the Defaulting Party’s interest in the real property which is subject
to the lien. The Party claiming the lien shall release the claim of lien once
the amounts secured by the lien have been paid in full.



--------------------------------------------------------------------------------



 



222

          14.10.3 Notwithstanding the provisions of Section 14.10.2, H/C I Owner
and H/C II Owner hereby expressly agree that any amount due from Mall I Owner or
Mall II Owner to H/C I Owner or H/C II Owner under the provisions of
Section 14.3.4.9 or Section 14.3.5.9, as applicable (in each case, a “Cure
Reimbursement Amount”), is hereby expressly made subordinate to and junior in
right of payment to the payment of all amounts that are due and payable under
any Mall I Loan or Mall II Loan, as applicable. H/C I Owner and H/C II Owner
further agree that any liens and security interests in favor of such Owner under
Section 14.10.2 in respect of any Cure Reimbursement Amounts in any assets of
Mall I Owner or Mall II Owner, as applicable, shall be and hereby are
subordinated in rank and priority to any liens and security interests granted to
and in favor of any Mall I Mortgagee or Mall II Mortgagee in those assets
(whether now or hereafter arising) to secure the applicable Mall I Loan or Mall
II Loan. In the event that, at the time any amount is due and payable to any
Mall I Mortgagee under any Mall I Loan or Mall II Mortgagee under any Mall II
Loan, any payment or distribution of assets of Mall I Owner or Mall II Owner, as
applicable, of any kind or character, whether in cash, instruments, securities
or other property, is received by H/C I Owner or H/C II Owner, as applicable, in
respect of a Cure Reimbursement Amount from any source, directly or indirectly,
such payment or distribution shall be held for the benefit of, and shall be
immediately paid over and delivered to, the Mall I Mortgagee or the Mall II
Mortgagee to the extent necessary to pay such due and payable amount under the
Mall I Loan or the Mall II Loan.
     Section 14.11 Rights Perpetual. Except as otherwise expressly provided in
this Agreement, (i) the utility, parking, and encroachment easements and related
rights and interests granted herein shall be perpetual and shall remain binding
forever and (ii) the



--------------------------------------------------------------------------------



 



223

remainder of this Agreement shall continue, and the remainder of the obligations
hereunder shall remain binding, from the Commencement Date until the Expiration
Date. No Party shall have the right to terminate this Agreement as a result of
any default or alleged default of any other Party, but such limitation shall not
affect, in any manner, any other rights or remedies which any Party may have
hereunder, at law or in equity by reason of any breach of this Agreement.
     Section 14.12 Further Assurances. Each Party upon the request of any other
Party and at the expense of such other Party at any time from time to time,
agrees to promptly execute, acknowledge where appropriate and deliver such
additional instruments and documents, in recordable form if appropriate, and to
take such other action, in each case, as may be reasonably requested by such
other Party in order to effectuate the agreements contained herein. The Parties
further agree to make such changes to this Agreement as shall be reasonably
required to make this Agreement consistent with all applicable Legal
Requirements.
     Section 14.13 Rights Irrevocable. The Parties hereby agree that, except as
otherwise expressly provided herein, (a) no fee or other charge is payable by
any Person in connection with the use of any easement, right or interest granted
hereunder or pursuant to the terms hereof and (b) all easements, rights and
interests granted hereunder or pursuant to the terms hereof shall be
irrevocable.
     Section 14.14 No Joint Venture. Nothing herein contained shall be deemed or
construed by the Parties hereto, or by any third Party, as creating the
relationship of principal and agent, or of partners or joint venturers, between
the Parties hereto.



--------------------------------------------------------------------------------



 



224

     Section 14.15 Notices.
          14.15.1 All notices, demands, requests and other communications given
hereunder shall be in writing and shall be deemed to have been given: (i) upon
delivery if personally delivered; (ii) when delivered, postage prepaid, by
certified or registered mail, return receipt requested as evidenced by the
return receipt; or (iii) upon delivery if deposited with a nationally recognized
overnight delivery service marked for delivery on the next Business Day, in any
case, addressed to the Party for whom it is intended at its address hereinafter
set forth:
If to SECC Owner:
Interface Group-Nevada, Inc.
3355 Las Vegas Boulevard South
Room 1B
Las Vegas, Nevada 89109
Attn: General Counsel
If to H/C I Owner or H/C II Owner:
Venetian Casino Resort, LLC
3355 Las Vegas Boulevard South
Room 1C
Las Vegas, Nevada 89109
Attn: General Counsel
If to Mall I Owner:
Grand Canal Shops II, LLC
c/o GGP Limited Partnership
110 North Wacker Drive
Chicago, Illinois 60606
Tel: (312) 960-5015
Fax: (312) 960-5475
Attn: General Counsel



--------------------------------------------------------------------------------



 



225

If to Mall II Owner:
Grand Canal Shops II, LLC
c/o GGP Limited Partnership
110 North Wacker Drive
Chicago, Illinois 60606
Tel: (312) 960-5015
Fax: (312) 960-5475
Attn: General Counsel
If to Palazzo Condo:
Palazzo Condo Tower, LLC
3355 Las Vegas Boulevard South
Room 1C
Las Vegas, Nevada 89109
Attn: General Counsel
If to the Trustee:
The Bank of Nova Scotia
580 California Street
21st Floor
San Francisco, CA 94104
Attn: Corporate Banking Agency
San Francisco Station
If to the Building Department:
Clark County Building Division
Department of Development Services
4701 W. Russell Road
Las Vegas, Nevada 89118
Any Party may change its address for the purposes of this section by giving
notice of such change as aforesaid.
          14.15.2 The holders of the Existing Mortgages (as defined below) and
each other Mortgagee shall be entitled to receive, in addition to any other
notice rights contained herein, notice of any default by the Party hereto whose
property is encumbered by the applicable Mortgage, provided that each Mortgagee
other than holders of the Existing Mortgages (who shall not be required to
deliver a Form Notice) shall have



--------------------------------------------------------------------------------



 



226

delivered a copy of a notice in the form herein provided to each Party hereto
(the “Form Notice”). The form of such Form Notice shall be as follows:
The undersigned, whose address is
                                                             does hereby certify
that it is the beneficiary under a Deed of Trust upon the land described on
Exhibit A attached hereto and/or the buildings or other improvements thereon. In
the event that any notice shall be given of the default, under that certain
Fourth Amended and Restated Reciprocal Easement, Use and Operating Agreement
dated as of                     , 2008 between Venetian Casino Resort, LLC,
Phase II Mall Subsidiary, LLC, Grand Canal Shops II, LLC and Interface Group —
Nevada, Inc. (the “REA”), on the part of the Party upon whose property is
encumbered by such Deed of Trust, a copy thereof shall be delivered to the
undersigned who shall have the right to cure such default as set forth in the
REA.
Any such notice to a Mortgagee shall be given in the same manner as provided in
Section 14.15.1 above. As used herein the term “Existing Mortgages” shall mean
the collective reference to (i) the Deeds of Trust (as defined in the Bank
Credit Agreement), each for the benefit of The Bank of Nova Scotia, as agent (in
such capacity, the “Existing Phase I Mortgagee”, the “Existing Phase II
Mortgagee”, the “Existing SECC Mortgagee” and the “Existing Residential Portion
Mortgagee”) as the same may be further amended, supplemented or otherwise
modified or assigned from time to time, (ii) that certain Fee and Leasehold Deed
of Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing,
dated as of May 17, 2004, delivered by Mall I LLC for the benefit of Wells Fargo
Bank, N.A. (as successor in interest to Archon Financial, L.P.) (the “Existing
Mall I Loan”), and (iii) that certain Fee and Leasehold Deed of Trust, Security
Instrument and Fixture Filing dated as of the date hereof by Mall II LLC, as
grantor, to First American Title Insurance Company as trustee for the benefit of
Deutsche Bank Trust Company Americas (the “Existing Mall II Loan”). For purposes
of all notices, demands, requests



--------------------------------------------------------------------------------



 



227

and other communications hereunder, the address of the holder of each Existing
Mortgage is as follows:
with respect to the Existing Phase I Mortgagee, the Existing
Phase II Mortgagee or the Existing SECC Mortgagee:
The Bank of Nova Scotia
580 California Street, 21st Floor
San Francisco, California 94104
Attention: Mr. Alan Pendergast
and
The Bank of Nova Scotia, as Agent
GWS-Loan Operations
720 King Street West, 2nd Floor
c/o Central Mail Room
44 King Street West
Toronto, Ontario
M5H 1H1
Attention: John Hall
with respect to the Existing Mall I Loan:
Wells Fargo
PriceWaterhouseCoopers
1201 Louisiana, Suite 2900
Houston, TX 77002-5678
Attention: Eloy Escobeda
with respect to the Existing Mall II Loan:
Deutsche Bank Securities Inc.
200 Crescent Court, Suite 550
Dallas, Texas 75201
Attention: Scott Speer
and
Deutsche Bank Trust Company Americas
60 Wall Street, MS NYC 60-4216
New York, New York 10005
Attention: Anita Cheung



--------------------------------------------------------------------------------



 



228

          14.15.3 In the event that any notice shall be given of the default
hereunder of a Party hereto and such Defaulting Party shall fail to cure or
commence to cure such default (and such default shall continue after the giving
of the applicable notice and the expiration of the applicable cure period set
forth in this Agreement), then and in that event the holder of any Mortgage
affecting the property of the Defaulting Party shall be entitled to receive an
additional notice given in the manner provided herein, that the Defaulting Party
has failed so to cure such default, and such Mortgagee shall have thirty
(30) days after the receipt of said additional notice to cure any such default,
or, if such default cannot be cured within thirty (30) days, to diligently
commence curing within such time and diligently and expeditiously cure within a
reasonable time thereafter (including, without limitation, such time as shall be
necessary to obtain possession of the property where possession shall be
necessary to effect a cure).
     Section 14.16 Disputes/Independent Expert. Notwithstanding anything to the
contrary contained in this Agreement, in the event there is a dispute that this
Agreement provides will be resolved by an Independent Expert among any of the
Parties (the “Disputing Parties”) arising out of or relating to this Agreement
and the Disputing Parties cannot, with respect to any such dispute, resolve such
dispute within sixty (60) days, then the matter(s) in question shall be resolved
in accordance with the further provisions of this Section. In the event of any
such disagreement, the Disputing Parties shall promptly notify the Independent
Expert (as defined below) of such disagreement and of their desire that such
disagreement be resolved by the Independent Expert. The Independent Expert shall
be instructed to render its decision within thirty (30) days (or any shorter
time reasonably agreed to by the Disputing Parties) after such notification.
Each of the Disputing Parties shall be entitled to present evidence and
arguments to the Independent Expert, which evidence and arguments may include
the relevant provisions hereof. During the pendency of such dispute-resolution
procedure, the Disputing Parties shall continue their performance under this
Agreement, including with respect to the matter that is the subject of such
procedure. The determination of the Independent Expert acting as above provided
(i) shall be conclusive and binding upon the Parties and (ii) shall in no event
modify, amend or supplement this Agreement in any manner. The Independent Expert
shall be required to give written notice to the Disputing Parties stating its
determination, and shall furnish to each Party a signed copy of such
determination. Each of the Disputing Parties



--------------------------------------------------------------------------------



 



229

shall pay its proportionate share of the fees and expenses of the Independent
Expert and all other expenses of the above-described dispute resolution
procedure (not including the attorneys’ fees, witness fees and similar expenses
of the Disputing Parties, which shall be borne separately by each of the
Parties). As used herein, the “Independent Expert” shall mean (a) with respect
to any dispute pertaining to architectural or engineering matters, an
appropriately licensed and/or registered (as applicable), reputable and
independent architect or engineer; (b) with respect to any dispute pertaining to
hotel, casino, restaurant or retail complex operation or management, a reputable
and independent Person with experience in commercial real estate operation and
management; (c) with respect to any dispute pertaining to insurance, a reputable
and independent Person with experience in commercial real estate insurance; and
(d) with respect to any other dispute, a licensed, reputable and independent
certified public accountant, in each of (a), (b), (c) or (d) reasonably
acceptable to the Disputing Parties. In all events, the Independent Expert shall
(i) not be affiliated with any Owner (or any Affiliate of any Owner) or any
Mortgagee



--------------------------------------------------------------------------------



 



230

(or any Affiliate of any Mortgagee) and (ii) have at least ten (10) years of
relevant experience and expertise with respect to large commercial real estate
projects in Las Vegas, Nevada and/or Clark County, Nevada. The holder of a
Mortgage may participate in any dispute involving an Independent Expert in
conjunction with the Party upon whose Lot it has a Mortgage.
     Section 14.17 Savings. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.
     Section 14.18 No Shared Ownership. The Parties hereto acknowledge and agree
that this Agreement is intended solely to regulate the rights and obligations of
the Parties hereto and to impose the easements and restrictions upon the
property specifically set forth herein, and except as set forth herein, each
Party retains full ownership and control over its own property.
     Section 14.19 Headings. The article and section headings are inserted for
convenience only and shall not affect construction of this Agreement.
     Section 14.20 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will, for all purposes, be deemed an
original instrument, but all such counterparts together will constitute but one
and the same agreement.
     Section 14.21 Right to Injunction and Other Remedies.



--------------------------------------------------------------------------------



 



231

          14.21.1 In the event of any violation or threatened violation by any
Person of any of the terms, restrictions, covenants and conditions of this
Agreement, any Party hereto shall have the right to enjoin such violation or
threatened violation in a court of competent jurisdiction; provided, however,
that subject to the next sentence, H/C II Owner, its Affiliates and their
respective successors and assigns shall not seek to terminate the right of Mall
II Owner and its Affiliates to use The Shoppes at The Palazzo Name or The
Shoppes at The Palazzo Logo in any injunction proceeding. The restriction
described in the proviso clause of the preceding sentence shall not be deemed to
prevent H/C II Owner, its Affiliates or their respective successors and assigns
from seeking to prohibit the unauthorized use of The Shoppes at The Palazzo Name
or The Shoppes at The Palazzo Logo in any injunctive proceeding; provided,
however, that H/C II Owner, its Affiliates and their respective successors and
assigns shall not have the right to seek an injunction to prohibit Mall II Owner
or its Affiliates from using the name “The Shoppes at The Palazzo” in connection
with the operation and marketing of the Phase II Mall so long as such use is
consistent with the style guidelines described in Exhibit R-2 attached hereto.
          14.21.2 In the event of any violation or threatened violation by any
Person of any of the terms, restrictions, covenants and conditions of this
Agreement, any Party hereto shall, in addition to the right set forth in
Section 14.21.1 above, have the right to all other remedies available at law or
in equity, including, with respect to a violation or threatened violation of
Section 3.3 or Section 14.3, the right to specific performance.
     Section 14.22 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.



--------------------------------------------------------------------------------



 



232

     Section 14.23 No Waiver. No delay or omission by any Party in exercising
any right or power accruing upon any default, non-compliance or failure of
performance of any of the provisions of this Agreement by any other Party shall
be construed to be a waiver thereof. A waiver by any Party of any of the
obligations of any Party shall not be construed to be a waiver of any subsequent
breach of any other term, covenant or agreement set forth in this Agreement.
     Section 14.24 Pronouns. All personal pronouns used in this Agreement,
whether in the masculine, feminine or neuter gender, shall be deemed to include,
and to refer also to, all other genders; all references in the singular shall be
deemed to include, and to refer also to, the plural, and vice versa.
     Section 14.25 Construction. The word “in” with respect to an easement
granted “in” a particular parcel of land or a portion thereof shall mean, as the
context may require, “in,” “to,” “on,” “over,” “through,” “over,” “upon,”
“across,” and “under,” or any one or more of the foregoing.
     Section 14.26 Governing Law. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Nevada.
     Section 14.27 Entire Agreement. This Agreement contains the entire
agreement of the Parties and this Agreement may only be amended, supplemented,
changed, terminated or modified by an agreement in writing signed by the Parties
hereto, consented to by the Mortgagees affected thereby and recorded in the
appropriate public records.
     Section 14.28 Recordation. This Agreement shall be recorded in the Land
Records of Clark County, Nevada, with the costs of such recording to be shared
equally by the Parties hereto.



--------------------------------------------------------------------------------



 



233

     Section 14.29 Successors and Assigns. This Agreement shall be binding on
the Parties hereto and inure to the benefit of their respective heirs, legal
representatives, successors and assigns.
     Section 14.30 Binding and Enforceable Agreements; Independent Obligations.
          14.30.1 This Agreement is and is intended to be a fully binding and
enforceable contract between the Parties notwithstanding that certain Parties
are currently indirectly owned by the same principal. Each Party expressly
acknowledges that certain third parties, including the separate creditors of
each Party, are relying upon (i) the binding and enforceable nature hereof by
each Party against the others and (ii) the separate assets and liabilities of
each Party. Each Party therefore agrees not to challenge or seek to set aside
this Agreement or the transactions contemplated hereby (whether in any
bankruptcy or insolvency proceeding or otherwise) based upon any assertion that
such transactions do not contain arm’s-length terms or upon any direct or
indirect common ownership of the Parties.
          14.30.2 All obligations of any Party under this Agreement constitute
independent obligations of such Party and (except where expressly stated to be
conditions) are not conditioned in any way on performance by any other Party.
Accordingly, the breach by any Party under this Agreement shall not excuse
performance by any other Party, except where this Agreement expressly states
that one Party’s performance is conditioned upon performance by another Party.
Nothing in the preceding two sentences shall limit any right of any Party to
recover damages or to obtain equitable relief on account of any other Party’s
breach of this Agreement. All Parties acknowledge that every Party will be
making a substantial monetary investment in reliance on the terms of this



--------------------------------------------------------------------------------



 



234

Agreement and the independent obligations undertaken by each Party pursuant to
this Agreement. Without this Agreement, the Parties would not be able to achieve
a coordinated development of the real property burdened by this Agreement, which
coordinated development is intended and expected to produce substantial benefits
for all Parties. All Parties acknowledge that it would be inequitable for any
Party to be excused from any obligations under this Agreement while retaining
its interest in the property encumbered (and benefited) by this Agreement.
          14.30.3 Funds Held by Trustee. Whenever Trustee is holding funds
pursuant to this Agreement, such funds shall be held in a segregated interest
bearing account for the benefit of the applicable Owners and the applicable
Mortgagees.
     Section 14.31 Shared Costs. Wherever it is contemplated in this Agreement
that Owners will share costs, the Owner who contracts for or incurs such costs
on behalf of all such Owners shall do so only pursuant to arms-length agreements
at market rates; provided that the foregoing shall not apply to an Owner who
incurs expense to cure the default of another Owner.
     Section 14.32 No Duplication of Charges. Notwithstanding the fact that a
fee, expense or other charge may be referenced more than once in this Agreement,
no Party shall be required to pay such fee, expense or other charge more than
once.
     Section 14.33 Section References. Wherever the word “Section” appears with
no reference to a corresponding “Article”, the referenced Section shall be
construed to be within the Article wherein such reference is made.
     Section 14.34 Modifications Requested by Mortgagees. If any actual or
prospective Mortgagee requests any modification of this Agreement, then the
Owners



--------------------------------------------------------------------------------



 



235

shall, at the request of the Owner whose Mortgagee is requesting such
modification, promptly execute and deliver such modification as such actual or
prospective Mortgagee shall require, provided that such modification does not
affect the rights of any of the other Owners (other than to a de minimis
extent), increase the obligations of any of the other Owners hereunder (other
than to a de minimis extent) or violate any term of any other Owner’s Mortgages.
     Section 14.35 Notice to Clark County Building Department. The Parties
acknowledge and agree this Agreement allows the Lots to be in compliance with
certain Legal Requirements, including, without limitations, building code
requirements of Clark County. Should this Agreement be terminated or modified
without the written concurrence of the Clark County Building Division of the
Department of Development Services (the “Building Department”) verifying that
each Lot will remain or be in compliance with building code requirements, the
Building Department could prohibit continued operation of the business of a
Party until compliance with all Legal Requirements. Although Clark County is not
a Party, each Party covenants and agrees to give notice to Clark County in the
manner provided herein prior to any modification or termination of this
Agreement.
     Section 14.36 Other Agreements. Nothing in this Agreement is intended to
constitute a waiver of any rights and obligations contained in the Phase II Mall
Agreement or in that certain Joint Use and Operating Agreement dated
February 14, 2005 between H/C I Owner and Mall I Owner, as the same may
hereafter be amended, both of which remain in full force and effect. Without
limiting the generality of the foregoing, nothing in this Agreement is intended
to vary the terms of Section 2 of Article I of such Joint Use and





--------------------------------------------------------------------------------



 



236
Operating Agreement, and this Agreement shall be included within the definition
of “Transactional Documents” (as defined therein).
ARTICLE 15
ARBITRATION
     Section 15.1 Disputes Covered . Any dispute including those arising from
lack of approval, controversies or disagreements between the Parties or arising
from the interpretation or application of any Article or Section, and any
disputes in this Agreement which by specific provisions are made subject to
arbitration shall be resolved by arbitration, as provided herein; provided,
however, that any Party hereto may seek prohibitory injunctive relief without
first submitting a controversy to arbitration.
     Section 15.2 Arbitration Procedures
.
          15.2.1 If the Parties (the “Arbitrating Parties”) that are required to
agree on an arbitrable dispute cannot reach an agreement within thirty (30) days
after notice of an arbitrable dispute is given by any Arbitrating Party to the
other Party or Parties, then any Arbitrating Party may at any time after the end
of said thirty (30) day period refer the dispute to arbitration by notifying any
other Arbitrating Party thereof, and the Arbitrating Parties agree to cooperate
in obtaining such arbitration.
          15.2.2 Each Arbitrating Party shall within twenty (20) days of its
receipt of such notification designate one Person, as hereinafter provided, to
represent it as an arbitrator. The arbitrators so appointed by the Arbitrating
Parties shall together designate one or two additional Persons as arbitrators to
the end that the total number of arbitrators shall be an odd number. The
appointment of all additional arbitrators under this Section shall be in writing
and shall be submitted to the Arbitrating Parties within ten (10) days following
the selection of the last arbitrator selected by the Arbitrating Parties. Any



--------------------------------------------------------------------------------



 



237

Person designated as an arbitrator shall be knowledgeable and experienced in the
matters sought to be arbitrated, and shall in all events (i) not be affiliated
with any Owner (or any Affiliate of any Owner) or any Mortgagee (or any
affiliate of any Mortgagee) and (ii) have at least ten (10) years of relevant
experience and expertise with respect to large commercial real estate projects
in Las Vegas, Nevada and/or Clark County, Nevada. If the dispute to be
arbitrated deals with construction, the arbitrator so appointed shall be
experienced and knowledgeable in the construction industry as it relates to the
nature of the structure to which such arbitration applies. Similarly, any
arbitrator appointed in an architectural dispute shall be qualified as respects
architecture as it relates to the nature of the structure to which such
arbitration applies.
          15.2.3 The arbitrators shall meet or otherwise confer as deemed
necessary by the arbitrators to resolve the dispute and a decision of a majority
of the arbitrators will be binding upon the Arbitrating Parties. The decision of
the arbitrators shall be in writing and shall be made as promptly as possible
after the designation of the last additional arbitrator, but in no event later
than thirty (30) days from the date of the designation of the last additional
arbitrator. A copy of the decision of the arbitrators shall be signed by at
least a majority of the arbitrators and given to each Arbitrating Party and its
Mortgagee in the manner provided in Section 14.15 of this Agreement for the
giving of notice.
          15.2.4 For each arbitrable dispute the cost and expense of the
arbitrators and arbitration proceeding (except for an Arbitrating Party’s
attorney’s fees) shall be paid and shared by the Arbitrating Parties, unless the
arbitrators assess such cost and expense unequally between the Arbitrating
Parties.



--------------------------------------------------------------------------------



 



238

          15.2.5 The decision of the arbitrators (i) may be entered as a
judgment in a court of competent jurisdiction and (ii) shall in no event modify,
amend or supplement this Agreement in any manner. All arbitration conducted
under this Article 15 shall be in accordance with the rules of the American
Arbitration Association, to the extent such rules do not conflict with the
procedures herein set forth. To the extent permitted by law, compliance with
this Article 15 is a condition precedent to the commencement by any Party of a
judicial proceeding arising out of a dispute which is subject to arbitration
hereunder.
          15.2.6 The holder of a Mortgage may participate in any arbitration
proceedings in conjunction with the Party upon whose Lot it has a Mortgage.
ARTICLE 16
CONDOMINIUM
     Section 16.1 Preliminary Matters.
          16.1.1 Phase I LLC intends to grant Palazzo Condo an encroachment
easement with respect to a portion of the H/C I Space (such easement, the “Phase
I Easement”, and such portion, the “Phase I Portion”).
          16.1.2 Phase II LLC intends to grant Palazzo Condo an encroachment
easement with respect to a portion of the airspace above the Mall II Space (such
easement, the “Phase II Easement”, and such portion, the “Phase II Portion”).
          16.1.3 Palazzo Condo intends to construct in the Residential Portion,
the Phase I Portion and the Phase II Portion (collectively, the “Condominium
Space”), and convert to a condominium form of ownership, a residential
development (the “Condominium”).



--------------------------------------------------------------------------------



 



239

          16.1.4 The term “Condominium Owner” shall mean, at any given time, the
Person or Persons who then hold(s) the fee interest in the Residential Portion
(such interest, the “Residential Interest”), the Phase I Easement and the Phase
II Easement.
     Section 16.2 Easement. Each of the Owners hereby grants to Palazzo Condo
and to the Person constructing the Condominium a non-exclusive easement in, on,
over, upon, through and across its respective Lot for passage, ingress and
egress, and otherwise as reasonably necessary, in connection with the
construction of the Condominium, provided that (a) such easement shall be
subject to reasonable rules and regulations established by such Owner from time
to time, (b) at any time during which the SECC, the Venetian and/or the Palazzo
or any portion thereof is open to the general public, Palazzo Condo and such
Person shall (i) use commercially reasonable efforts to minimize interference
with the use, enjoyment and occupancy of, and the conduct by SECC Owner
(including, without limitation, SECC Owner’s parking rights, access to and from
the SECC and rights to Utility Equipment and the HVAC Plant under this
Agreement), H/C I Owner, Mall I Owner, H/C II Owner or Mall II Owner and their
respective tenants of its respective business at, the SECC, the Venetian and the
Palazzo, as applicable, (ii) terminate, as soon as reasonably practicable in
accordance with reasonably prudent construction practices, any such interference
and (iii) give SECC Owner, H/C I Owner, Mall I Owner, H/C II Owner and Mall II
Owner a reasonably detailed schedule of any such construction-related activities
prior to the commencement of any such construction-related activities, such
schedule to be updated not less frequently than monthly, and (c) if any
construction-related activity in connection with the Condominium is reasonably
likely to cause Mall I Owner to be in breach of any covenant or agreement made
as of the date hereof with its Mortgagee,



--------------------------------------------------------------------------------



 



240

Palazzo Condo and such Person shall, promptly upon the written request of Mall I
Owner, which request must specify in reasonable detail how the activity is
causing or is reasonably likely to cause such a breach, stop such activity or
modify such activity so that there is no breach or reasonably likely breach.
     Section 16.3 Electric Substation. During the construction of the
Condominium, the Electric Substation will distribute electric service to the
Condominium Space.
     Section 16.4 Other Agreements. The Parties hereby agree to the following
matters relating to the existence of the Condominium Space and the development
and operation of the Condominium (such matters, the “Condo Matters”):
          16.4.1 the terms and provisions of this Agreement binding on, and for
the benefit of, all of the Owners or all of the Lots or improvements therein, as
applicable, shall in each case be and hereby are extended to the extent
necessary to cover Condominium Owner, the Condominium Space or the Condominium,
as applicable and, at minimum, as required to comply with applicable building
codes and Legal Requirements, including without limitation provisions relating
to (i) the granting of reciprocal easements between Condominium Owner and each
of the other Owners for (w) the receipt of electricity from the Electric
Substation and all of its related equipment, (x) Utility Activity in connection
with Utility Equipment, (y) maintenance and repair and (z) access to emergency
fire exits or service corridors or stairs, (ii) the granting, by each of the
Owners to H/C I Owner, of rights of access to any “exclusive” areas (containing
utility equipment or other facilities), (iii) agreements by Condominium Owner to
perform the construction and subsequent maintenance and repair of the
Condominium so as to minimize (to the extent practicable) disruption of the
operation of the other Lots and (iv) agreements between Condominium



--------------------------------------------------------------------------------



 



241

Owner and each of the other Owners concerning notice of and restoration
following a Casualty or Taking affecting the applicable Lots,
          16.4.2 the terms and provisions of Schedule II of this Agreement shall
be appropriately modified to reflect the provision of heating, ventilating and
air conditioning services to the Condominium Space, and such modification shall
be effective as of the earlier of (x) the date that any portion of the
Condominium Space is occupied and (y) the date of the first closing of a sale of
a residential unit in the Condominium Space (such date, the “Condo Effective
Date”),
          16.4.3 Hotel/Casino/Mall/SECC Common Charges shall be appropriately
allocated to Condominium Owner and the existing allocations of
Hotel/Casino/Mall/SECC Common Charges to the other Owners shall be appropriately
modified to reflect such allocations, which allocations and modifications shall
be effective as of the Condo Effective Date,
          16.4.4 there shall be agreements among the Parties concerning the
rights of Condominium occupants, employees, patrons and guests to use parking
spaces available to the occupants, employees, patrons and guests of the other
Lots and Owners and any corresponding and appropriate modifications to
Schedule II, which agreements and modifications shall be effective as of the
Condo Effective Date,
          16.4.5 there shall be agreements among the Parties concerning
arrangements for insurance for the Condominium Space, including without
limitation a provision for a blanket policy covering the Condominium, the
Venetian and/or the Palazzo, which arrangements may or may not be the same as
those set forth in Article 10 of this REA, and



--------------------------------------------------------------------------------



 



242

          16.4.6 Condominium Owner agrees to indemnify each other Owner with
respect to any damage or loss (including, without limitation, business
interruption) to or destruction of any property owned by such other Owner or
such other Owner’s Tenants as a result of the construction of the Condominium,
subject to exceptions substantially similar to clauses (i)-(iii) of the first
sentence of Section 14.9.
          16.4.7 The above-described agreements with respect to the Condo
Matters shall be documented in more detail and on commercially reasonable terms
in an amendment to this Agreement (the “Condo Amendment”). The Parties shall
promptly after the date hereof commence such documentation, and shall execute
and deliver the Condo Amendment no later than ninety (90) days following the
date hereof. If H/C I Owner, Mall I Owner, H/C II Owner, Mall II Owner and SECC
Owner are not able to agree on the terms of the Condo Amendment or any portion
thereof within said ninety (90)days, the matter shall be referred to an
Independent Expert in accordance with the provisions of Section 14.16.
[signature page follows]



--------------------------------------------------------------------------------



 



243

     IN WITNESS WHEREOF, the Parties hereto have set their hands the day and
year first above written.

                      VENETIAN CASINO RESORT, LLC    
 
                    By: Las Vegas Sands, LLC, as managing member    
 
               
 
      By:   /s/ Robert G. Goldstein
 
Name: Robert G. Goldstein    
 
          Title: Senior Vice President    

                      INTERFACE GROUP-NEVADA, INC.    
 
                    By:   /s/ Robert P. Rozek                           Name:
Robert P. Rozek             Title: Senior Vice President    
 
                    PALAZZO CONDO TOWER, LLC    
 
                    By: [Las Vegas Sands, LLC, as managing member]    
 
               
 
      By:   /s/ Robert G. Goldstein
 
Name: Robert G. Goldstein    
 
          Title: Senior Vice President    





--------------------------------------------------------------------------------



 



244



                          PHASE II MALL SUBSIDIARY, LLC    
 
                            By: Palazzo Exchange, LLC, its sole member    
 
                                By: CDECRE, LLC, its sole member    
 
                   
 
          By:   /s/ Mary Cunningham-Watson
 
Name: Mary Cunningham-Watson
Title: President    
 
                        GRAND CANAL SHOPS II, LLC    
 
                        By:   /s/ Bernard Freibaum                          
Name: Bernard Freibaum             Title: Authorized Officer    



--------------------------------------------------------------------------------



 



245

THE FOLLOWING PARTIES ARE EXECUTING THIS
AGREEMENT SOLELY FOR THE PURPOSE OF
AGREEING TO BE BOUND BY SECTIONS 14.3.4
AND 14.3.5 OF THIS AGREEMENT:

            GGP-CANAL SHOPPES L.L.C.


By: GGP HOLDING II, INC.,
       its sole member
      By:   /s/ Bernard Freibaum         Name:   Bernard Freibaum       
Title:   Authorized Officer        GGP HOLDING II, INC.
      By:   /s/ Bernard Freibaum         Name:   Bernard Freibaum       
Title:   Authorized Officer        GGP HOLDING, INC.
      By:   /s/ Bernard Freibaum         Name:   Bernard Freibaum       
Title:   Authorized Officer        GENERAL GROWTH PROPERTIES, INC.
      By:   /s/ Bernard Freibaum         Name:   Bernard Freibaum       
Title:   Authorized Officer     





--------------------------------------------------------------------------------



 



246



             
State of Nevada
    )
:    
ss.:
County of Clark
    )      

     This instrument was acknowledged before me on February 28, 2008, by Robert
G. Goldstein, of Las Vegas Sands, LLC, the managing member of VENETIAN CASINO
RESORT, LLC.

             
 
  By:   /s/ Jason Pederson
 
   
 
                (Signature of notarial officer):    
 
           
 
  Name:   Jason Pederson
 
   
 
           
(Seal, if any)
  Title:   Notary Public, State of Nevada    
 
                My commission expires: January 16, 2010    



--------------------------------------------------------------------------------



 



247

             
State of Nevada
    )      
 
    :     ss.:
County of Clark
    )      

     This instrument was acknowledged before me on February 28, 2008, by Robert
P. Rozek as Senior Vice President & CFO of INTERFACE GROUP-NEVADA, INC.

             
 
  By:   /s/ Jason Pederson
 
   
 
                (Signature of notarial officer)    
 
           
 
  Name:   Jason Pederson    
 
           
(Seal, if any)
  Title:   Notary Public, State of Nevada    
 
                My commission expires: January 16, 2010    



--------------------------------------------------------------------------------



 



248

             
State of Nevada
    )      
 
    :     ss.:
County of Clark
    )      

     This instrument was acknowledged before me on February 28, 2008, by Robert
G. Goldstein as Senior Vice President of PALAZZO CONDO TOWER, LLC.

         
 
  By: /s/ Jason Pederson                                            
 
       
 
  (Signature of notarial officer)    
 
       
 
  Name: Jason Pederson    
 
       
(Seal, if any)
  Title: Notary Public, State of Nevada    
 
       
 
  My commission expires: January 16, 2010    



--------------------------------------------------------------------------------



 



249

             
State of Illinois
    )      
 
    :     ss.:
County of Cook
    )      

     This instrument was acknowledged before me on February 25, 2008, by Mary
Cunningham, President of PHASE II MALL SUBSIDIARY, LLC.

     
 
  By: /s/ Isabella J. Herrera                                        
 
   
 
  (Signature of notarial officer)
 
   
 
  Name: Isabella J. Herrera
 
   
(Seal, if any)
  Title: Notary Public, State of Illinois
 
   
 
  My commission expires: April 13, 2009

 



--------------------------------------------------------------------------------



 



250

         
State of Illinois
  )     
 
  :    ss.:
County of Cook
  )     

          This instrument was acknowledged before me on February 25th, 2008, by
Bernard Freibaum, Authorized Officer of GRAND CANAL SHOPS II, LLC.

             
 
  By:   /s/ Kathleen Dempsey Boyle    
 
     
 
        (Signature of notarial officer)    
 
           
 
  Name:   Kathleen Dempsey Boyle    
 
           
(Seal, if any)
  Title:   Notary Public, State of Illinois    
 
                My commission expires: April 2, 2009    



--------------------------------------------------------------------------------



 



251

      State of Illinois   )      : ss.:  County of Cook   ) 

          This instrument was acknowledged before me on February 25th, 2008, by
Bernard Freibaum, Authorized Officer of GGP Holding II, Inc. the sole member of
GGP-CANAL SHOPPES L.L.C..

             
 
  By:   /s/ Kathleen Dempsey Boyle    
 
     
 
        (Signature of notarial officer)    
 
           
 
  Name:   Kathleen Dempsey Boyle    
 
           
(Seal, if any)
  Title:   Notary Public, State of Illinois    
 
                My commission expires: April 2, 2009    



--------------------------------------------------------------------------------



 



252

         
State of Illinois
  )     
 
  :    ss.:
County of Cook
  )     

          This instrument was acknowledged before me on February 25, 2008, by
Bernard Freibaum, Authorized Officer of GGP HOLDING II, INC.

             
 
  By:   /s/ Kathleen Dempsey Boyle    
 
     
 
        (Signature of notarial officer)    
 
           
 
  Name:   Kathleen Dempsey Boyle    
 
           
(Seal, if any)
  Title:   Notary Public, State of Illinois    
 
                My commission expires: April 2, 2009    



--------------------------------------------------------------------------------



 



253

         
State of Illinois
  )     
 
  :    ss.:
County of Cook
  )     

          This instrument was acknowledged before me on February 25, 2008, by
Bernard Freibaum, Authorized Officer of GGP HOLDING, INC.

             
 
  By:   /s/ Kathleen Dempsey Boyle    
 
     
 
        (Signature of notarial officer)    
 
           
 
  Name:   Kathleen Dempsey Boyle    
 
           
(Seal, if any)
  Title:   Notary Public, State of Illinois    
 
                My commission expires: April 2, 2009    



--------------------------------------------------------------------------------



 



254

         
State of Illinois
  )     
 
  :    ss.:
County of Cook
  )     

          This instrument was acknowledged before me on February 25, 2008, by
Bernard Freibaum, Authorized Officer of GENERAL GROWTH PROPERTIES, INC.

             
 
  By:   /s/ Kathleen Dempsey Boyle    
 
     
 
   
 
                (Signature of notarial officer)    
 
           
 
  Name:   Kathleen Dempsey Boyle    
 
           
(Seal, if any)
  Title:   Notary Public, State of Illinois    

My commission expires: April 2, 2009



--------------------------------------------------------------------------------



 



255

SCHEDULE I
Definitions
          The following terms shall have the meanings set forth in this
Schedule I:
     1. “Accounting Period” shall mean any period commencing January 1 and
ending on the next following December 31.
     2. “Adelson” shall mean Sheldon G. Adelson.
     3. “Affected Mortgagee” shall mean a Mortgagee who holds a Mortgage
encumbering the Lot affected by the event in question.
     4. “Affiliate” when used with respect to a Person, shall mean (i) a Person
which, directly or indirectly, controls, is controlled by or is under common
control with such Person or (ii) a direct or indirect owner, officer, director,
employee or trustee of, or a Person which serves in a similar capacity with
respect to, such Person. For the purpose of this definition, control of a Person
which is not an individual shall mean the power (through ownership of more than
50% of the voting equity interests of such Person or through any other means) to
direct the management and policies of such Person.
     5. “Alteration” shall mean any improvement, alteration, addition,
restoration, replacement, change or other work, or signage, to the interior or
exterior of the Venetian (or the Palazzo, as applicable) made by or for any
Owner or any Tenant.
     6. “Architect” shall mean any professional architect licensed in the State
of Nevada selected and/or approved by H/C I Owner or H/C II Owner, as applicable
(which approval shall not be unreasonably withheld, conditioned or delayed).
     7. “Automobile Parking Area” shall mean each of the Phase I Automobile
Parking Area and the Phase II Automobile Parking Area.



--------------------------------------------------------------------------------



 



256

     8. “Bank Credit Agreement” shall mean that certain Credit and Guaranty
Agreement, dated as of May 23, 2007, by and among LVSI, as borrower, certain
Affiliates of LVSI, as guarantors, the lenders from time to time parties
thereto, The Bank of Nova Scotia, as Administrative Agent and Collateral Agent,
Goldman Sachs Credit Partners L.P., as Syndication Agent, Joint Lead Arranger
and Joint Bookrunner, and other parties, as the same may be amended, modified
and/or restated from time to time.
     9. “Business Day” shall mean any day other than Saturday, Sunday, a Federal
holiday, a holiday recognized by the State of Nevada or any day on which banks
in Nevada are required or permitted to be closed.
     10. “Buy-Out Option Purchase Price” shall mean the sum, without
duplication, of (a) the principal balance of the Mall I Loan or Mall II Loan, as
applicable, (b) accrued and unpaid interest on the Mall I Loan or Mall II Loan,
as applicable, up to (but excluding) the date of purchase, (c) all other amounts
owed by Mall I Owner under the Mall I Loan Documents or by Mall II Owner under
the Mall II Loan Documents as of the date of purchase, including, without
limitation (but only to the extent so owed) (1) any unreimbursed advances made
by the servicer of the Mall I Loan or the Mall II Loan, as applicable, with
interest at the applicable rate, (2) any servicing and special servicing fees,
(3) any exit fees, (4) any prepayment, yield maintenance or similar premiums and
(5) if the date of purchase is not a scheduled payment date under the Mall I
Loan Documents or the Mall II Loan Documents, as applicable, accrued and unpaid
interest on the Mall I Loan or Mall II Loan, as applicable, from the date of
purchase up to (but excluding) the scheduled payment date next succeeding the
date of purchase and (d) all reasonable fees and expenses



--------------------------------------------------------------------------------



 



257

incurred by Mall I Mortgagee or the Mall II Mortgagee, as applicable, in
connection with the Buy-Out Option.
     11. “Clark County” shall mean Clark County, Nevada.
     12. “Commencement Date” shall mean the date hereof.
     13. “Commercially Reasonable Owner” shall mean, with respect to a given
Owner and its Lot, a commercially reasonable and prudent owner of such Lot
together with any buildings and/or improvements located thereon or therein (and
of no other property, rights or interests) (assuming that, at the time in
question, such owner, has equity in such Owner’s Lot together with buildings
and/or improvements).
     14. “Competitor” shall mean a Person other than H/C I Owner or H/C II Owner
that (i) owns or operates (or is an Affiliate of an entity that owns or
operates) a hotel located in Clark County, Nevada; Pennsylvania; Kansas; Macau
or Singapore, a convention center located in Clark County, Nevada; Singapore or
Macau or any casino and/or (ii) is a union pension fund or an Affiliate thereof.
     15. “Control” of a Person which is not an individual shall mean the power
(through ownership of more than 50% of the voting equity interests of such
Person or through any other means) to direct the management and policies of such
Person.
     16. “CPI” shall have the meaning set forth in the Notes of Schedule II.
     17. “CPI Adjustment” shall have the meaning set forth in the Notes of
Schedule II.
     18. “CPI Increase” shall have the meaning set forth in the Notes of
Schedule II.
     19. “Destination Areas” shall mean with respect to any Owner (i) its Lot,
(ii) public sidewalks, streets, roads, rights of way and the like, (iii) (with
respect to Owners



--------------------------------------------------------------------------------



 



258

other than SECC Owner) H/C I Limited Common Areas, Mall I Limited Common Areas,
H/C II Limited Common Areas and Mall II Limited Common Areas and (iv) H/C-Mall I
Common Areas and H/C-Mall II Common Areas.
     20. “Effective Date” shall mean the date of this Agreement as set forth on
the first page of this Agreement.
     21. “Electricity Provider” shall mean a reasonably experienced, competent
and legally qualified electricity provider.
     22. “Employee Parking Garage” shall mean a parking garage maintained or
caused to be maintained by H/C I Owner and/or H/C II Owner and made available
for use by the employees of any Owners or Owners’ Tenants. The current Employee
Parking Garage is the garage shared with Harrah’s Las Vegas, Inc. located on the
south side of that certain shared roadway between Harrah’s and the Venetian;
provided, that from time to time and at any time the location of the Employee
Parking Garage may be changed by H/C I Owner and or H/C II Owner.
     23. “ESA” means an Energy Services Agreement between an Owner and the HVAC
Operator.
     24. “Expiration Date” shall mean November 14, 2147.
     25. “Facilities” means and includes annunciators, antennae, boxes,
brackets, cabinets, cables, coils, computers, conduits, controls, control
centers, cooling towers, couplers, devices, ducts, equipment (including, without
being limited to, heating, ventilating, air conditioning and plumbing
equipment), fans, fixtures, generators, hangers, heat traces, indicators,
junctions, lines, machines, meters, motors, outlets, panels, pipes, pumps,
radiators, risers, starters, switches, switchboards, systems, tanks,
transformers,



--------------------------------------------------------------------------------



 



259

valves, wiring and the like used in providing services from time to time in any
part of the Phase I Base Building or the Phase II Base Building, as the case may
be, including, without being limited to, air conditioning, alarm, antenna,
circulation, cleaning, communication, cooling, electric, elevator, exhaust,
heating, natural gas, plumbing, radio, recording, sanitary, security, sensing,
telephone, television, transportation, ventilation and water service.
     26. “Financial Covenant” shall mean that, as of the applicable date, the
applicable Owner (a) has, for the trailing twelve month period ending with the
last full fiscal quarter, a “Consolidated Interest Coverage Ratio” (as defined
in the Bank Credit Agreement as in effect as of the date hereof) equal to or
greater than 1.0:1.0 and (b) is not in default (beyond any applicable notice
and/or grace periods and excluding defaults that have been waived) under any
indebtedness for borrowed money having a principal amount in excess of one
hundred million dollars ($100,000,000.00).
     27. “First-class” shall mean, as of any point in time, with the highest
standards or of the highest quality, or both, as applicable, in accordance with
then-recognized standards in the industry in question; provided, however, that
wherever the foregoing shall be used in connection with the Phase I
Hotel/Casino, the Phase II Hotel/Casino, the Phase I Mall, the Mall I Occupants,
the Phase II Mall and/or the Mall II Occupants, and/or any matters related to
any of the foregoing, its meaning shall be with reference to such standards then
prevailing on Las Vegas Boulevard, Clark County, Nevada.
     28. “Force Majeure Event” shall mean any of the following, which shall
render any Party unable to fulfill, or delays such Party in fulfilling, any of
its obligations under this Agreement: fire or other casualty; acts of God; war;
riot or other civil disturbance;



--------------------------------------------------------------------------------



 



260

accident; emergency; strike or other labor trouble; governmental preemption of
priorities or other controls in connection with a national or other public
emergency; shortages or material defects in the quality of fuel, gas, steam,
water, electricity, supplies or labor; or any other event preventing or delaying
a Party from fulfilling any obligation, whether similar or dissimilar, beyond
such Party’s reasonable control, as the case may be, provided that under no
circumstances shall financial inability of any Party or any Affiliate thereof be
deemed a Force Majeure Event.
     29. “Full Replacement Cost” shall mean the actual replacement cost of the
property (real and/or personal) in question (as the cost may from time to time
increase or decrease) determined from time to time (but not more frequently than
once in any twelve-month period) at the request of any Party by an engineer or
appraiser in the regular employ of the applicable insurance company or
applicable insurance broker.
     30. “Gaming Licenses” means every license, franchise or other authorization
to own, lease, operate or otherwise conduct gaming activities of LVSI, Phase I
LLC or certain of their subsidiaries, including all such licenses granted under
the Nevada Gaming Control Act, as codified in Chapter 463 of the Nevada Revised
Statutes, as amended from time to time, and the regulations of the Nevada State
Gaming Commission promulgated thereunder, as amended from time to time, and
other applicable federal, state, foreign or local laws.
     31. “Governmental Authority(ies)” shall mean any and all federal, state,
city and county governments and quasi-governmental agencies, and all
departments, commissions, boards, bureaus and offices thereof, in each case
having or claiming



--------------------------------------------------------------------------------



 



261

jurisdiction over all or any portion of the Phase I Land, the Mall I Space, the
Phase II Land, the Mall II Space or the SECC Land.
     32. “H/C I Limited Common Areas” shall mean the areas described in
Section 2.4.1 and depicted on Exhibit M attached hereto and made a part hereof
and labeled “H/C Limited Common Areas.”
     33. “H/C I Pass-through Areas” shall mean the areas and all buildings,
structures, equipment and facilities located thereon or therein, as described in
Section 2.4.1 and depicted in Exhibit M and labeled “H/C Pass-through Areas.”
     34. “H/C II Limited Common Areas” shall mean the areas described in
Section 2.4.1 and depicted on Exhibit M attached hereto and made a part hereof
and labeled “H/C II Limited Common Areas.”
     35. “H/C II Pass-through Areas” shall mean the areas and all buildings,
structures, equipment and facilities located thereon or therein, as described in
Section 2.4.1 and depicted in Exhibit M and labeled “H/C II Pass-through Areas.”
     36. “H/C-Mall I Common Areas” shall mean the areas and all elevators,
escalators and similar mechanical conveyancing devices, loading docks,
truck/loading areas and all other buildings, structures, equipment and
facilities located thereon or therein, as described in Section 2.4.1 and
depicted on Exhibit M and labeled “H/C-Mall Common Areas.”
     37. “H/C-Mall II Common Areas” shall mean the areas (and all elevators,
escalators and similar mechanical conveyancing devices, loading docks,
truck/loading areas and all other buildings, structures, equipment and
facilities located thereon or therein)



--------------------------------------------------------------------------------



 



262

as described in Section 2.4.1 and depicted on Exhibit M and labeled “H/C-Mall II
Common Areas”.
     38. “Hotel/Casino/Mall/SECC Common Area Charges” shall mean the total of
all monies paid out during an Accounting Period (x) by H/C I Owner for
reasonable costs and expenses (including capital costs and expenses) directly
relating to (i) the maintenance, repair, operation and management of the Phase I
Base Building, Venetian Building Shell and Core, Electric Substation, Phase I
Automobile Parking Area and the H/C-Mall I Common Areas, as provided in
Article 5 and elsewhere in the Agreement and (ii) H/C I Owner’s obligations
under Sections 5.1.1.1 (to the extent relating to the H/C-Mall I Common Areas),
5.1.1.2 and 5.1.1.3 and (y) by H/C II Owner for reasonable costs and expenses
(including capital costs and expenses) directly relating to (i) the maintenance,
repair, operation and management of the Phase II Base Building, Palazzo Building
Shell and Core, Phase II Automobile Parking Area and the H/C-Mall II Common
Areas, as provided in Article 5 and elsewhere in the Agreement and (ii) H/C II
Owner’s obligations under Sections 5.2.1.1 (to the extent relating to the
H/C-Mall II Common Areas), 5.2.1.2 and 5.2.1.3. Hotel/Casino/Mall/SECC Common
Area Charges shall include but not be limited to: all rental charges for
equipment and costs of small tools and supplies; all acquisition costs of
maintenance equipment; policing, security protection, Maintenance, traffic
direction, control and regulation of the Automobile Parking Areas; all costs of
cleaning the Automobile Parking Areas, the H/C-Mall I Common Areas and the
H/C-Mall II Common Areas and removal of rubbish, dirt and debris therefrom; the
cost of landscape maintenance and supplies for the Automobile Parking Areas, the
H/C-Mall I Common Areas and the H/C-Mall II Common Areas, including, without
limitation,



--------------------------------------------------------------------------------



 



263

perimeter sidewalks; all charges for utility services utilized in connection
with Automobile Parking Areas, the H/C-Mall I Common Areas and the H/C-Mall II
Common Areas together with all costs of maintaining lighting fixtures therein
and thereon; all costs of pest control for the Venetian and the Palazzo; all
costs associated with maintaining the Employee Parking Garage and/or any other
parking facility, in each instance pro rata based on the extent to which each
Owner (or the employees, patrons, guests, invitees or employees of Tenants of
such Owner) is permitted to use such facility (and the respective employee
parking needs of each Owner) and all premiums for fire and extended coverage
insurance and for public liability and property damage insurance required to be
carried by H/C I Owner pursuant to the provisions of Article 10 (except with
respect to the Phase I Mall or the Phase II Mall in the event that Mall I Owner
or Mall II Owner, as applicable, has elected to obtain such insurance on its own
behalf). Mall I Owner and Mall II Owner shall not be entitled to any
depreciation applicable to any Hotel/Casino/Mall/SECC Common Area Charges that
are capital expenditures.
     39. “HVAC Facilities” shall mean all HVAC equipment connected to or
associated with the HVAC Plant.
     40. “HVAC Plant” shall mean the central utility plant on the Phase I Land
which plant, as of the date hereof, provides thermal energy (heating,
ventilation and air-conditioning) to the Venetian (including the Phase I Mall),
the H/C II Space, the Mall II Space and the SECC, as more particularly set forth
on Exhibit J attached hereto and made a part hereof.



--------------------------------------------------------------------------------



 



264

     41. “HVAC Plant Percentage” means, with respect to a Serviced Owner, the
“Proportionate Share,” as such percentage is calculated in Section 4.1 and
Schedules 4.1(A) and 4.1(B) of its Qualifying ESA.
     42. “Independent” means, when used with respect to any Person, a Person who
(i) does not have any direct or indirect financial interest in any Lot or any
improvements constructed or business operated thereon, in any Owner or in any
Affiliate of any Owner or in any constituent, shareholder, or beneficiary of any
Owner, and (ii) is not connected with any Owner or any Affiliate of any Owner or
any constituent, shareholder, or beneficiary of any Owner as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.
     43. “Initial ESAs” means the three (3) ESAs dated as of May 1, 1997 between
Atlantic-Pacific, Las Vegas, LLC (Sempra’s predecessor-in-interest) and,
respectively, H/C I Owner, Mall I Owner and SECC Owner.
     44. “Insurance Share” means an Owner’s proportionate share of applicable
insurance premiums in accordance with the terms of this Agreement, if and as
applicable.
     45. “Lease” shall mean any lease, sublease, license, sublicense,
concession, subconcession or other agreement granting the right to use or occupy
between Mall I Owner, H/C I Owner, Mall II Owner or H/C II Owner, on the one
hand, and any Tenant, on the other, pursuant to which a portion of the Tenant
Space is demised, and all amendments, modifications and supplements thereto.
     46. “Legal Requirements” shall mean all present and future laws,
ordinances, orders, rules, regulations and requirements of all Governmental
Authorities, including, without limitation, all environmental requirements, and
all orders, rules and regulations of



--------------------------------------------------------------------------------



 



265

the National and Local Boards of Fire Underwriters or any other body or bodies
exercising similar functions, foreseen or unforeseen, ordinary as well as
extraordinary.
     47. “Limited Common Areas” shall mean, collectively, the Mall I Limited
Common Areas, the H/C I Limited Common Areas, the Mall II Limited Common Areas
and the H/C II Limited Common Areas.
     48. “Liquidated Damages” shall mean all amounts collected pursuant to Third
Party Warranties.
     49. “Lot” shall mean any of the H/C I Space, the Mall I Space, the Phase II
Land, the Mall II Space or the SECC Land.
     50. “Maintenance” shall mean, with respect to a particular Automobile
Parking Area or Parking Access Easement Area, all general and extraordinary
maintenance and repairs, replacements and restoration necessary to provide use
and enjoyment of the same in accordance with the standards of First-class
hotel/casinos, First-class restaurant and retail complexes and all applicable
Legal Requirements as set forth in this Agreement. Maintenance shall include,
but shall not be limited to, cleaning, sweeping, providing janitorial services,
painting, re-striping, filling of chuckholes, repairing and resurfacing of
curbs, sidewalks and roadbeds, maintaining irrigation and drainage systems,
removing debris and trash, undesirable weeds and vegetation, maintaining signs,
markers, lighting and other utilities, maintaining fencing and landscaping, if
any, and any other work reasonably necessary or proper to maintain the easement
in good, clean and sanitary condition and repair. In addition, with respect to
easement areas for roadway or vehicular access, such maintenance shall meet all
standards promulgated by Clark County applicable to similar roadways or
vehicular access ways held or controlled by Clark County.



--------------------------------------------------------------------------------



 



266

     51. “Mall I H/C Exclusive Areas” shall mean the areas described in
Section 2.4.1 and depicted on Exhibit M and labeled “Mall I H/C Exclusive
Areas.”
     52. “Mall I Limited Common Areas” shall mean the areas described in
Section 2.4.1 and depicted on Exhibit M and labeled “Mall I Limited Common
Areas.”
     53. “Mall I Mortgagee” shall mean a Mortgagee who is the holder of a
Mortgage (or any agent or trustee acting on its behalf) encumbering the Mall I
Space.
     54. “Mall I Pass-through Areas” shall mean the areas and all buildings,
structures, equipment and facilities located thereon or therein, as described in
Section 2.4.1 and depicted on Exhibit M and labeled “Mall I Pass-through Areas.”
     55. “Mall I Property” shall mean all inventory, trade fixtures, furniture,
furnishings, equipment and signs which are installed or placed by H/C I Owner at
the Mall I Space or installed or placed by Mall I Owner or any Tenant at the
Mall I Space.
     56. “Mall II Buyer” shall mean GGP Limited Partnership.
     57. “Mall II H/C Exclusive Areas” shall mean the areas described in
Section 2.4.1 and depicted on Exhibit M and labeled “Mall II H/C Exclusive
Areas.”
     58. “Mall II Limited Common Areas” shall mean the areas described in
Section 2.4.1 and depicted on Exhibit M and labeled “Mall II Limited Common
Areas.”
     59. “Mall II Mortgagee” shall mean a Mortgagee who is the holder of a
Mortgage (or any agent or trustee acting on its behalf) encumbering the Mall II
Space.
     60. “Mall II Pass-through Areas” shall mean the areas and all buildings,
structures, equipment and facilities located thereon or therein, as described in
Section 2.4.1 and depicted on Exhibit M and labeled “Mall II Pass-through
Areas.”



--------------------------------------------------------------------------------



 



267

     61. “Mall II Property” shall mean all inventory, trade fixtures, furniture,
furnishings, equipment and signs which are installed or placed by H/C II Owner
at the Mall II Space or installed or placed by Mall II Owner or any Tenant at
the Mall II Space.
     62. “Material Adverse Effect” means with respect to any given Owner and its
Lot any event or condition that has a material adverse effect upon (i) the
business operations of such Owner, taken as a whole, the Lot of such Owner
together with any improvements constructed therein or thereon, taken as a whole,
the assets of such Owner, taken as a whole, or the condition (financial or
otherwise) of such Owner, taken as a whole, (ii) the ability of such Owner to
perform any of its material obligations under any Mortgage encumbering its Lot
or any documents executed by such Owner in connection therewith, (iii) the
enforceability, validity, perfection or priority of the lien of any Mortgage
encumbering its Lot or any documents executed by such Owner in connection
therewith or (iv) the value of the Lot of such Owner together with any
improvements constructed therein or thereon (or of any Mortgagee’s interest
therein) or the operation thereof.
     63. “Material Amortization Date” means the 20th anniversary of the “Service
Commencement Date” (as such term is defined in the Initial ESAs).
     64. “Metering Equipment” shall have the meaning set forth in the Initial
ESAs.
     65. “Mortgage” shall mean each and every mortgage or deed of trust which
may now or hereafter be placed by or for the benefit of any Party to this
Agreement on its interest in the real property and improvements owned by such
Party and which is subject to this Agreement, and all increases, renewals,
modifications, consolidations, replacements and extensions thereof.



--------------------------------------------------------------------------------



 



268

     66. “Mortgagee” shall mean, with respect to any Lot, the holder of any
Mortgage (or any agent or trustee acting on its behalf) encumbering that Lot,
which holder may not (as to any Lot other than the Phase II Land, Phase II Mall,
H/C I Space and Mall I Space) be a Competitor, but may be an Affiliate of an
Owner; provided, however, that no such Affiliate holding a Mortgage shall be
entitled to the benefit of any of the Mortgagee protection provisions set forth
in this Agreement, including without limitation Section 14.5; and provided
further that, notwithstanding the foregoing, the Mortgage Notes Indenture
Trustee shall at all times constitute a Mortgagee with respect to any Lot then
encumbered by a Mortgage in favor of the Mortgage Notes Indenture Trustee.
     67. “Owner” means H/C I Owner, Mall I Owner, SECC Owner, H/C II Owner, Mall
II Owner, Residential Portion Owner and their respective successors and assigns.
     68. “Parking Access Easement Area” shall mean the land on which the Parking
Access Easement is located.
     69. “Parking Spaces” shall mean parking spaces in the Phase I Automobile
Parking Area or the Phase II Automobile Parking Area, as applicable.
     70. “Party” and “Parties” shall mean an Owner and Owners.
     71. “Pass-through Areas” shall include without limitation (a) all walkways,
streets, rights of way, roads, entries, sidewalks, paths, alleyways, bridges,
pedestrian bridges, water features, plazas, parks, atrium service ways, public
restrooms, buildings, structures and Automobile Parking Areas located on any of
the Lots or in any of the facilities located thereon and (b) all elevators,
escalators and similar mechanical conveyancing devices, and all other equipment
and facilities located in or on such areas,



--------------------------------------------------------------------------------



 



269

and shall comprise (i) H/C I Pass-through Areas, (ii) Mall I Pass-through Areas,
(iii) H/C II Pass-through Areas, (iv) Mall II Pass-through Areas and (v) SECC
Pass-through Areas.
     72. “Permittee” shall mean, with respect to any Owner and each Tenant of an
Owner, their respective agents, licensees, invitees, employees, customers,
contractors, subcontractors, tenants, subtenants and concessionaires.
     73. “Phase I Automobile Parking Area” means the parking structure located
on the southern portion of the Phase I Land, in the general location labeled as
the “South Garage” on the Site Plan depicted on Exhibit W attached hereto and
made a part hereof.
     74. “Phase I Base Building” shall mean, collectively (i) the two-level
podium structure constructed by H/C I Owner on the Phase I Land, the first floor
of which contains the Phase I Casino and the second and mezzanine floors of
which contains a portion of the Mall I Space and all of which are connected to
the Phase I Hotel, and (ii) the two level retail annex structure constructed by
H/C I Owner on the Retail Annex Land, which contains a portion of the Mall I
Space, together with all improvements, systems, fixtures and other items of
property attached or appurtenant to such structures or used or necessary in the
operation thereof, other than Mall I Property.
     75. “Phase I Casino” shall mean the “Venetian"-themed casino built within
and above the Phase I Base Building.
     76. “Phase I Common Areas” shall mean the H/C I Limited Common Areas, the
Mall I Limited Common Areas and the H/C-Mall I Common Areas.
     77. “Phase I Hotel” shall mean the “Venetian"-themed hotel built within and
above the Phase I Base Building.



--------------------------------------------------------------------------------



 



270

     78. “Phase I Hotel/Casino” shall mean any hotel/casino together with any
other buildings and improvements from time to time located on and/or in the H/C
I Space.
     79. “Phase IA” means an approximately 1,000 room hotel tower on top of the
roof to the Phase I Automobile Parking Area, an approximately 1,000-parking
space expansion of the Phase I Automobile Parking Area and the Phase 1A
Conference Center.
     80. “Phase IA Conference Center” shall mean the approximately 150,000
square feet of additional meeting and conference space located in the Phase IA
Airspace.
     81. “Phase II Automobile Parking Area” means the parking structure located
on the Phase II Land as depicted on Exhibit W attached hereto and made a part
hereof.
     82. “Phase II Base Building” shall mean, collectively, the tower
constructed on the Phase II Land housing the Phase II Hotel and the podium
structure constructed by H/C II Owner both (a) on the Phase II Land, which is
comprised of (i) four underground levels consisting primarily of a parking
garage, (ii) a level consisting primarily of back-of-house space, (iii) a ground
level housing the Phase II Casino, (iv) a level containing a portion of the Mall
II Space, (v) a level consisting primarily of mechanical equipment and (vi) a
pool deck and (b) in the Walgreens’ Airspace, which portion is comprised of one
basement level and six above-ground levels containing the balance of the Mall II
Space, together with all improvements, systems, fixtures and other items of
property attached or appurtenant to such structures or used or necessary in the
operation thereof, other than Mall II Property.
     83. “Phase II Casino” shall mean the “Palazzo"-themed casino built within
and above the Phase II Base Building.



--------------------------------------------------------------------------------



 



271

     84. “Phase II Common Areas” shall mean the H/C II Limited Common Areas, the
Mall II Limited Common Areas and the H/C-Mall II Common Areas.
     85. “Phase II Hotel” hall mean the “Palazzo"-themed hotel built within and
above the Phase II Base Building.
     86. “Phase II Hotel/Casino” shall mean any hotel/casino together with any
other buildings and improvements from time to time located on and/or in the H/C
II Space.
     87. “Phase II Mall Agreement” shall mean that certain Agreement dated
April 12, 2004, by and between Phase II LLC and Mall II Buyer, as modified and
assigned to Phase II Mall Holding, LLC pursuant to that certain Assignment and
Assumption Agreement dated on or about September 30, 2004, and as further
modified by that certain Second Amendment to Agreement dated as of January 31,
2008, governing certain aspects of the design, construction and leasing of the
Phase II Mall and the sale of limited liability company interests in Mall II LLC
to Mall II Buyer.
     88. “Qualifying ESA” means, with respect to an Owner, the ESA which such
Owner has entered into with the HVAC Operator in accordance with the terms
hereof. Each of the Initial ESAs shall constitute “Qualifying ESAs” for purposes
of this Agreement.
     89. “Recorder’s Office” means the office of the County Recorder of Clark
County, Nevada.
     90. “Residential Portion Owner” means, at any given time, the Person or
Persons who then hold fee title in and to the Residential Portion.



--------------------------------------------------------------------------------



 



272

     91. “Scheduled Termination Date” means, with respect to any HVAC Operator,
the scheduled last date of the term under the Qualifying ESAs, as such date may
be extended in accordance with the terms thereof and hereof.
     92. “SECC Pass-through Areas” means the areas and all buildings,
structures, equipment and facilities located thereon or therein as described in
Section 2.4.1 and depicted on Exhibit M and labeled “SECC Pass-through Areas.”
     93. “Sempra” means Sempra Energy Solutions, LLC or any successor in
interest thereof under each of the Initial ESAs.
     94. “Sempra Term” means the period beginning on the “Service Commencement
Date” (as defined in the Initial ESAs) and continuing until the expiration or
earlier termination of the Initial ESAs.
     95. “Serviced Owner” means each of H/C I Owner, H/C II Owner, Mall I Owner,
Mall II Owner and SECC Owner.
     96. “Tax Year” means each period from July 1 through June 30 (or such other
fiscal period as may hereafter be adopted by Clark County, Nevada as the fiscal
year for any tax, levy or charge included in Taxes), any part or all of which
occurs during the Term.
     97. “Tenant” means any Person who has the right to use or occupy a Tenant
Space pursuant to a Lease.
     98. “Tenant Space” means any portion of the Mall I Space, the H/C I Space,
the Mall II Space or the H/C II Space covered by a Lease or similar occupancy
agreement.
     99. “Term” means the period commencing on the Commencement Date through and
including the Expiration Date or any earlier date on which the Term terminates
pursuant to the provisions hereof or pursuant to law.





--------------------------------------------------------------------------------



 



273
     100. “Third Party Warranties” means all warranties, guaranties and other
claims arising out of breaches of contracts and other wrongful acts pertaining
to the construction of the Venetian, Phase IA and the Palazzo.
     101. “Trustee” means any of the following: a savings bank, savings and loan
association, commercial bank, trust company (whether acting individually or in a
fiduciary capacity) or insurance company (whether acting individually or in a
fiduciary capacity) that has a combined capital and surplus of $500,000,000 or
above, reasonably acceptable to each of the Owners, and, in each case,
reasonably acceptable to each of their Mortgagees and who is not affiliated with
any of the Borrowers or Adelson (or any Affiliate of either). Notwithstanding
the foregoing, the initial Trustee shall be The Bank of Nova Scotia. H/C I Owner
shall pay the annual fee of the Trustee which payment shall be subject to the
cost sharing provisions of Section 5.1.3 with respect to each Owner’s share of
such fee. H/C I Owner can replace the existing Trustee at any time and from time
to time, with the consent of the Existing Phase I Mortgagee for so long as any
indebtedness under the Bank Credit Agreement is outstanding, and with the
consent of the other Owners, which consent shall not be unreasonably withheld;
provided that any replacement Trustee shall be selected in accordance with the
foregoing provisions of this definition.
     102. The following Terms have the meaning set forth in the referenced
Sections of this Agreement:

      Term   Section
Acceleration Notice
  14.3.4.7
Additional Coverage
  10.1.4
Adjacent Land
  Section 3.1
Agent
  14.3.3
Agreement
  Preamble
Arbitrating Parties
  15.2.1
Best’s
  10.2.1.1



--------------------------------------------------------------------------------



 



274

      Term   Section
Bill
  6.1.3
Building Department
  Section 14.35
Buy-Out Option
  14.3.4.7
Cap II
  Recitals
Casualty
  10.2.5.3
Combined Policy
  10.1.1.2
Commercially Available
  10.2.8
Condo Amendment
  16.4.7
Condo Effective Date
  16.4.2
Condo Matters
  Section 16.4
Condominium
  16.1.3
Condominium Owner
  16.1.4
Condominium Space
  16.1.3
Convention Center
  Section 3.2
Curable Default
  14.3.4.6
Cure Reimbursement Amount
  14.10.3
Defaulting Party
  14.10.1
Discharging Party
  8.2.7
Disputing Parties
  Section 14.16
Electing Owner
  10.4.1.1.2
Electric Substation
  2.1.2.1
ESA Amendment
  2.2.7
Existing Mall I Loan
  14.15.2
Existing Mall II Loan
  14.15.2
Existing Mortgages
  14.15.2
Existing Phase I Mortgagee
  14.15.2
Existing Phase II Mortgagee
  14.15.2
Existing Residential Portion Mortgagee
  14.15.2
Existing SECC Mortgagee
  14.15.2
Existing Utility Equipment
  2.3.2.1
First Amendment to Third REA
  Recitals
Form Notice
  14.15.2
Gaming Authorities
  Section 13.2
Grand Canal Shoppes Logo
  4.2.4.2.1
Grand Canal Shoppes Name
  4.2.4.2.1
H/C I Encroachment
  Section 1.3
H/C I Owner
  Recitals
H/C I Space
  Recitals
H/C II Encroachment
  1.4.1
H/C II Owner
  Recitals
H/C II Space
  Recitals
Hours of Operation
  4.2.6
HVAC Ground Lease
  2.2.1
HVAC Space
  2.2.1
Independent Expert
  Section 14.16



--------------------------------------------------------------------------------



 



275

      Term   Section
Insurance Proceeds Shortfall
  11.2.1
Insurance Report
  Section 10.5
Integrated Resort
  Recitals
Interest Holder
  14.3.1
Interest Rate
  6.1.4
Interface
  Preamble
Interim Mall I LLC
  Recitals
Lido
  Preamble
LVSI
  Preamble
Major Default
  2.2.3.2
Mall Subsidiary LLC
  Preamble
Mall I Airspace
  Recitals
Mall I Asset
  14.3.4.2.1
Mall I Encroachment
  Section 1.3
Mall I LLC
  Preamble
Mall I Loan
  14.3.4.7
Mall I Loan Documents
  14.3.4.6
Mall I Mortgage
  14.3.4.6
Mall I Mortgage Default Notice
  14.3.4.6
Mall I Occupant
  4.2.2.1
Mall I Owner
  Recitals
Mall I Owner’s Common Area Charge Obligations
  5.1.3.4
Mall I Owner’s Share
  5.1.3.1
Mall I Space
  Recitals
Mall II Airspace
  Recitals
Mall II Asset
  14.3.5.2.1
Mall II Encroachment
  1.4.1
Mall II LLC
  Preamble
Mall II Loan
  14.3.5.7
Mall II Loan Documents
  14.3.5.6
Mall II Mortgage
  14.3.5.6
Mall II Mortgage Default Notice
  14.3.5.6
Mall II Occupant
  4.3.2.1
Mall II Owner
  Recitals
Mall II Owner’s Common Area Charge Obligations
  5.1.3.4
Mall II Owner’s Share
  5.1.3.1
Mall II Space
  Recitals
Material Alteration
  5.1.7.4
Material Default Termination Date
  2.2.3.2.1
Minimum Parking Standards
  7.3.2
New Mall I Individual
  14.4.1
New Mall II Individual
  14.4.2
Operating Expense Statement
  5.1.3.5
Opting-Out Owner
  10.1.3
Original REA
  Recitals



--------------------------------------------------------------------------------



 



276

      Term   Section
Palazzo
  Recitals
Palazzo Building Shell and Core
  5.2.1.2
Palazzo Condo
  Preamble
Palazzo Logo
  4.3.4.1.1
Palazzo Name
  4.3.4.1.1
Parking Access Easement
  2.4.4.1
Parking Rules and Regulations
  7.7.1
Participating Owner
  10.1.1.3
Permitted Maintenance
  5.1.1.1
Person
  14.3.1
Phase I Easement
  16.1.1
Phase I Portion
  16.1.1
Phase I Casino Level Leased Space
  10.4.1.1.1
Phase I Casino Level Master Lease
  10.4.1.1.1
Phase I Encroachment Easements
  Section 1.3
Phase I Encroachments
  Section 1.3
Phase I Land
  Recitals
Phase I LLC
  Preamble
Phase I Mall
  Recitals
Phase I Mall Foreclosure Sale
  14.3.4.3
Phase I Mall Sale
  14.3.4.2.1
Phase IA Airspace
  Recitals
Phase II Casino Level Leased Space
  10.4.1.1.1
Phase II Casino Level Master Lease
  10.4.1.1.1
Phase II Easement
  16.1.2
Phase II Encroachment Easements
  1.4.1
Phase II Encroachments
  1.4.1
Phase II Land
  Recitals
Phase II LLC
  Preamble
Phase II Mall
  Recitals
Phase II Mall Foreclosure Sale
  14.3.5.3
Phase II Mall Sale
  14.3.5.2.1
Phase II Portion
  16.1.2
Proposed Lease
  4.2.11
Proposed Tenant
  4.2.11
Proposed Transferee
  14.3.4.11
Purchasing Owner
  10.1.4
REA
  14.15.2
Relevant Serviced Owners
  2.2.3.1
Replacement HVAC Plant Plan
  2.2.4
Requesting Warranty Owner
  1.1.1
Residential Interest
  16.1.4
Residential Portion
  Recitals
Residential Portion Encroachment
  1.4.1
Retail Annex Land
  Recitals



--------------------------------------------------------------------------------



 



277

      Term   Section
Rights and Obligations
  Section 14.1
SECC
  Recitals
SECC Land
  Recitals
SECC Owner
  Recitals
SECC Owner’s Common Area Charge Obligations
  5.1.3.4
SECC Owner’s Share
  5.1.3.1
Second REA
  Recitals
Shared Insurance
  10.1.1
Sports Book Space
  4.1.2
Subdivided Interest Holder
  14.3.1.1
Supporting Documentation
  5.1.3.5
Taking
  12.1.1
Taking Authority
  12.1.1
Taxes
  6.1.1
The Shoppes at The Palazzo Logo
  4.3.4.1.1
The Shoppes at The Palazzo Name
  4.3.4.1.1
Third Amended and Restated REA
  Recitals
Third Amendment
  Recitals
Third Party Warranty Owner
  1.1.1
Third REA
  Recitals
Transferee
  14.6.1
Transferor
  14.6.1
Uninsured Loss
  11.2.2
Uninsured Loss Contribution
  11.2.2
Utility Activity
  2.3.2.1
Utility Equipment
  2.3.2.1
Venetian
  Recitals
Venetian Building Shell and Core
  5.1.1.2
Venetian Logo
  4.2.4.1.1
Venetian Name
  4.2.4.1.1
Venetian Performers
  4.2.3
Venetian Theme
  4.2.3
Walgreen’s Airspace Leasehold
  Recitals
Walgreens’ Airspace
  Recitals



--------------------------------------------------------------------------------



 



278

SCHEDULE II
Cost Sharing Allocations
Mall I Owner’s and Mall II Owner’s Share of
Hotel/Casino/Mall/SECC Common Area Charges*

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
Maintenance of the Base Building, Building Core and Shell, H/C-Mall Common Areas
and other common structures and equipment)
  $208,382 per Accounting Period,** subject to CPI Adjustment.***   Same as Mall
I Owner’s Share.
 
       
Pest Control, Fire Extinguishers and EMT Services
  The portion of all actual out-of-pocket costs related to pest control, fire
extinguisher service and EMT service that is related or allocable to the Phase I
Mall, as shown on bills received by the H/C I Owner from the entities providing
such pest control and fire extinguisher services and, with respect to EMT
service, an allocation of H/C I Owner’s payroll and overhead related to such
service on a “time-responding” basis.   The portion of all actual out-of-pocket
costs related to pest control, fire extinguisher service and EMT service that is
related or allocable to the Phase II Mall, as shown on bills received by the H/C
II Owner from the entities providing such pest control and fire extinguisher
services and, with respect to EMT service, an allocation of H/C II Owner’s
payroll and overhead related to such service.
 
       
Parking Garage Cleaning
  $33,790 per Accounting Period, subject to CPI Adjustment.   Same as Mall I
Owner’s Share.
 
       
Parking Garage Security
  $95,743 per Accounting Period, subject to CPI Adjustment.   Same as Mall I
Owner’s Share.
 
       
Mall Valet Parking Charge
  $140,798 per Accounting Period, subject to CPI Adjustment.   Same as Mall I
Owner’s Share.
 
       
Off-Site Employee Parking
  A to be determined amount determined pursuant to a procedure described in the
Phase II Mall Agreement per Accounting Period, subject to CPI Adjustment and
further subject to equitable adjustments (as determined by the   Same as Mall I
Owner’s Share.



--------------------------------------------------------------------------------



 



279

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
 
  Independent Expert if Mall I Owner and H/C I Owner and/or H/C II Owner cannot
agree) (a) every six months based on the relative actual usage by each Owner and
its Permittees during the prior six months and (b) if: (i) there are any rent
increases under the existing lease for the off-site employee parking lot,
(ii) the existing lease for the off-site employee parking lot is terminated and
H/C I Owner and/or H/C II Owner enters into a new lease for a new off-site
employee parking lot, and/or (iii) the existing lease for the off-site employee
parking lot is terminated and H/C I Owner and/or H/C II Owner constructs a new
off-site employee parking facility on land it or an Affiliate or a third-party
owns. Any such equitable adjustment pursuant to clause (b)(iii) of the preceding
sentence shall be based on Mall I Owner’s equitable share, based on the
respective off-site employee parking needs of each Owner, of the fair market
rent for the applicable land (unless leased from a third party and so already
addressed by clause (b)(ii) of the preceding sentence) and constructed facility.
   
 
       
Shared Insurance Carried by H/C I Owner and H/C II Owner Pursuant to the
Provisions of Article 10
  Mall I Owner’s share of the applicable insurance premiums shall be determined
in accordance with the procedures described in, Section 10.4.   Mall II Owner’s
share of the applicable insurance premiums shall be determined in accordance
with the procedures described in, Section 10.4.
 
       
HVAC Plant and
  For each Accounting Period,   71.39% of Mall I Owner’s



--------------------------------------------------------------------------------



 



280

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
HVAC Facilities —Operating Costs (other than the costs of water, electricity and
natural
gas)****
  the following annualized monthly charges itemized on the December 10, 2003
Sempra Energy Solutions invoice addressed to Grand Canal Shops Mall, LLC and
attached hereto as Appendix I to this Schedule II, subject to CPI Adjustment:  
Share.1
 
  Procurement Charge; Central Plant; Other Facilities; Central Plant Real Estate
Taxes; and Other Facilities Real Estate Taxes.    
 
       
HVAC Plant — Water, Electricity and Natural Gas Costs****
  $1,500,000 for 2004, adjusted annually thereafter as follows: For every one
percent (1%) increase in the amounts charged by the applicable electricity
providers and transporters from the first day of the prior Accounting Period to
the first day of the applicable Accounting Period (assuming no change in the
amount of electricity provided and transported), there shall be an eight-tenths
of one percent (.8%) increase in the amount owed by Mall I Owner. For every one
percent (1%) increase in the amounts charged by the applicable natural gas
providers and transporters from the first day of the prior Accounting Period to
the first day of the applicable Accounting Period (assuming no change in the
amount of   71.39% of Mall I Owner’s Share.

 

1   All references in this Schedule II to “71.39% of Mall I Owner’s Share” shall
be subject to appropriate adjustment, if any, upon confirmation of the
respective gross square footage of the Phase I Mall and the Phase II Mall
(including the “master lease” components of each).



--------------------------------------------------------------------------------



 



281

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
 
  natural gas provided and transported), there shall be an eighteen
one-hundredths of one percent (.18%) increase in the amount owed by Mall I
Owner. For every one percent (1%) increase in the amounts charged by the
applicable water providers and transporters from the first day of the prior
Accounting Period to the first day of the applicable Accounting Period (assuming
no change in the amount of water provided and transported), there shall be a two
one-hundredths of one percent (.02%) increase in the amount owed by Mall I
Owner.    
 
       
HVAC Plant and HVAC Facilities —Amortization of Initial HVAC Plant and HVAC
Facilities Construction Costs and Other Capital Expenditures****
  For each Accounting Period, the sum of (x) $1,645,000 plus (y) the amount of
payments to be made by Mall I Owner pursuant to paragraph 1(g) of Schedule 4.2
of its ESA (without giving effect to this Schedule II or the Agreement);
provided, however, that if, in any Accounting Period, the applicable major
repairs, replacements and capital investments (excluding those relating to the
Other Facilities (as defined in Mall I Owner’s ESA)) exceed $5 million, and
either Mall I Owner or H/C I Owner believes that Mall I Owner’s “Proportionate
Share” (as defined in Mall I Owner’s ESA) is not, taking into account all
relevant factors, Mall I Owner’s equitable share of such repairs, replacements
and investments, then the actual equitable share, as agreed to by   71.39% of
Mall I Owner’s Share.



--------------------------------------------------------------------------------



 



282

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
 
  Mall I Owner and H/C I Owner (or, if such parties cannot agree, as determined
by the Independent Expert) shall be deemed to be Mall I Owner’s “Proportionate
Share” for purposes of calculating the amount described in the foregoing clause
(y).    
 
       
Water
  $126,834, adjusted annually, beginning with calendar year 2009, based on the
percentage increase, if any, in amounts charged by the applicable water
providers and transporters from January 1, 2008 to the first day of the
applicable Accounting Period (assuming no change in the amount of water
provided).   96.24% of Mall I Owner’s Share.2
 
       
Sewer
  $100,048, adjusted annually, beginning with calendar year 2009, based on the
percentage increase, if any, in the amounts charged by the applicable utility
companies from January 1, 2008 to the first day of the applicable Accounting
Period.   71.39% of Mall I Owner’s Share.
 
       
CAM Electric
  $288,335, adjusted annually, beginning with calendar year 2009, based on the
percentage increase, if any, in the amounts charged by the applicable
electricity providers and   26.07% of Mall I Owner’s Share.3

 

2   All references in this Schedule II to “96.24% of Mall I Owner’s Share” shall
be subject to appropriate adjustment, if any, upon confirmation of the
respective gross leasable square footage of the Phase I Mall and the Phase II
Mall (including the “master lease” components of each).   3   All references in
this Schedule II to “26.07% of Mall I Owner’s Share” shall be subject to
appropriate adjustment, if any, upon confirmation of the respective gross common
area square footage of the Phase I Mall and the Phase II Mall (including the
“master lease” components of each).



--------------------------------------------------------------------------------



 



283

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
 
  transporters from January 1, 2008 to the first day of the applicable
Accounting Period (assuming no change in the amount of electricity provided).  
 
 
       
Legal/Accounting
  If it is reasonably necessary for, or if Mall I Owner requests, H/C I Owner
and/or H/C II Owner to perform, or engage third parties to perform, legal or
accounting services on behalf of Mall I Owner, such charges shall be paid for by
Mall I Owner in an amount equal to the actual out-of-pocket costs incurred by
H/C I Owner and/or H/C II Owner on account of such services. If the legal or
accounting services benefit more than one Owner, the costs shall be divided
equally among the Owners.   If it is reasonably necessary for, or if Mall II
Owner requests, H/C I Owner and/or H/C II Owner to perform, or engage third
parties to perform, legal or accounting services on behalf of Mall II Owner,
such charges shall be paid for by Mall II Owner in an amount equal to the actual
out-of-pocket costs incurred by H/C I Owner and/or H/C II Owner on account of
such services. If the legal or accounting services benefit more than one Owner,
the costs shall be divided equally among the Owners.
 
       
Electric Substation capital expenditures (i.e., expenditures that, under
generally accepted accounting principles consistently applied, cannot be
expensed in the year in which they are incurred)
  8.75% of all such expenditures.   6.25% of all such expenditures.
 
       
Fire Suppression/Sprinkler Systems
  100% of all costs incurred by H/C I Owner in connection with its obligations
under Section 5.1.1.2, to the extent such obligations relate to those portions
of all fire suppression systems (including sprinklers) located within the Mall I
Space.   100% of all costs incurred by H/C II Owner in connection with its
obligations under Section 5.2.1.2, to the extent such obligations relate to
those portions of all fire suppression systems (including sprinklers) located
within the Mall II Space.
 
       
Certain Costs Related to Changes to Property, Misconduct or Breaches
  100% of all costs and expenses caused by, attributable to or necessitated by
(i) Mall I Owner’s or any Mall I   100% of all costs and expenses caused by,
attributable to or necessitated by (i) Mall II Owner’s or any Mall II



--------------------------------------------------------------------------------



 



284

          Expense Item   Mall I Owner’s Share   Mall II Owner’s Share
 
  Occupant’s moving of property in or out of the Mall I Space or installation or
removal of furniture, fixtures or other property, (ii) the performance by Mall I
Owner or any Mall I Occupant of any Alterations, (iii) the negligence or willful
misconduct of Mall I Owner or any Mall I Occupant or the agents, employees,
contractors, invitees and other Permittees of either of them, (iv) any breach by
Mall I Owner of the Agreement, or (v) any breach by any Phase I Mall Tenant of
its Lease.   Occupant’s moving of property in or out of the Mall II Space or
installation or removal of furniture, fixtures or other property, (ii) the
performance by Mall II Owner or any Mall II Occupant of any Alterations,
(iii) the negligence or willful misconduct of Mall II Owner or any Mall II
Occupant or the agents, employees, contractors, invitees and other Permittees of
either of them, (iv) any breach by Mall II Owner of the Agreement, or (v) any
breach by any Phase II Mall Tenant of its Lease.
 
       
Real estate taxes allocable to Casino Level Leased Space
  Mall I Owner’s aggregate monetary obligations pursuant to the foregoing
provisions of this Schedule II shall be reduced each Accounting Period by the
amount initial tax assessment for the Phase I Casino Level Leased Space. Such
amount represents the agreed-upon portion of Impositions on the Phase I Casino
Level Leased Space that H/C I Owner has agreed to pay.   From and after the date
that the initial real estate tax assessment for the Phase II Casino Level Leased
Space is made, Mall II Owner’s aggregate monetary obligations pursuant to the
foregoing provisions of this Schedule II shall be reduced each Accounting Period
by the amount of such initial tax assessment, provided that such amount shall be
appropriately pro-rated for the Accounting Period in which such amount is first
determined. Such amount represents the agreed-upon portion of Impositions on the
Phase II Casino Level Leased Space that H/C II Owner has agreed to pay.
 
       
Stewarding
  A to be determined amount determined pursuant to a procedure described in the
Phase II Mall Agreement per Accounting Period, subject to CPI Adjustment.  
71.39% of Mall I Owner’s Share.



--------------------------------------------------------------------------------



 



285

 

NOTES:       *   Whenever any definite amount (subject to CPI Adjustment or any
other adjustment) is set forth on this chart as a payment for a certain category
of expenses, such amount (adjusted for CPI or as otherwise adjusted) shall be
due and payable without regard to the amount actually incurred by H/C I Owner or
H/C II Owner, as the case may be, in respect of that category of expenses (and
thus, no Supporting Documentation pursuant to Section 5.1.3.5 shall be required
to be provided in connection therewith).   **   All specified annual amounts in
Schedule II shall be appropriately pro-rated for any partial year, as applicable
(except for purposes of calculating future CPI Adjustments).   ***   “CPI
Adjustment,” as used on this Schedule II, shall be calculated as follows: Each
specified dollar amount that is subject to CPI Adjustment shall be adjusted as
of the first day of each Accounting Period, beginning with the 2009 Accounting
Period, by multiplying such dollar amount (as it may have previously been
adjusted pursuant to this sentence) by the percentage that is the sum of (x) one
hundred percent (100%), plus (y) one hundred percent (100%) of the CPI Increase
(as defined in the following sentence); provided, however, that no such
adjustment shall result in any dollar amount being less than the amount set
forth on Schedule II. “CPI Increase” shall mean the percentage increase or
decrease, if any, that has occurred in the CPI from the calendar month which is
sixteen months prior to the calendar month in which the applicable Accounting
Period begins to the calendar month which is four months prior to the calendar
month in which the applicable Accounting Period begins. (For example, if a CPI
Adjustment is being calculated for the Accounting Period that begins January 1,
2009, the CPI Increase would be the percentage increase that has occurred in the
CPI from September, 2007 to September, 2008). As so adjusted, such amount will
be utilized until the next CPI Adjustment is calculated as of the first day of
the next Accounting Period. “CPI” shall mean the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, U.S. City Average, All Items 1982-1984=100, or any
successor thereto appropriately adjusted. If the Consumer Price Index ceases to
be published, and there is no successor thereto, such other index as the Owners
reasonably agree upon (or, if they cannot so agree, such other index as the
Independent Expert shall determine in accordance with Section 14.16), as
appropriately adjusted, shall be substituted for the Consumer Price Index.  
****   Only applicable during the Sempra Term.



--------------------------------------------------------------------------------



 



286

Appendix I to Schedule II
See attached.



--------------------------------------------------------------------------------



 



287

SCHEDULE III
Parking Rules and Regulations
     1. Persons using either the Phase I Automobile Parking Area or the Phase II
Automobile Parking Area, as the case may be, for parking (each a “User”)
pursuant to the easement created under the Fourth Amended and Restated
Reciprocal Easement, Use and Operating Agreement to which these rules and
regulations are attached (the “REA”: capitalized terms used herein without
definition shall have the meanings assigned to them in the REA) shall comply
with any parking identification system established by H/C I Owner with respect
to the Phase I Automobile Parking Area or H/C II Owner with respect to the Phase
II Automobile Parking Area (each, an “Owner of the Parking Structure Site”), as
the case may be, or its parking operator; provided that in no event shall such
parking identification system deprive any Owner of its Minimum Parking
Standards. Such a system may include the validation of visitor parking, at the
validation rate applicable to visitor parking from time to time as set by the
Owner of the Parking Structure Site or its parking operator in accordance with
the provisions of the REA. Parking stickers, parking cards, or other
identification devices supplied by the Owner of the Parking Structure Site shall
remain the property of the Owner of the Parking Structure Site. Such devices
must be displayed as requested and may not be mutilated in any manner. Each User
shall pay a reasonable deposit to the Owner of the Parking Structure Site or its
parking operator for each such device issued to it. Such deposit shall be paid
at the time the device is issued and shall be forfeited if the device is lost.
Such deposit shall be returned without interest at the time the User holding the
device ceases to utilize the



--------------------------------------------------------------------------------



 



288

Parking Structure. Such devices shall not be transferable, and any such device
in the possession of an unauthorized holder may be retained by the Owner of the
Parking Structure Site and declared void. Upon the suspension or the termination
of parking privileges, all parking identification devices supplied by the Owner
of the Parking Structure Site shall be returned to the Owner of the Parking
Structure Site.
     2. The Owner of the Parking Structure Site or its parking operator shall
from time to time provide the Owners with the respective number of such devices
reasonably requested in writing by the respective Owners of such Site, it being
understood that the number of devices requested may exceed the respective number
of Parking Spaces which such Owner is authorized to use pursuant to the REA;
provided, however, that (a) if an Owner (and/or its tenants, employees or
invitees), without the prior written consent of the Owner of the Parking
Structure Site (or such Owner’s parking operator), at any time uses the devices
to occupy more than the number of Parking Spaces then authorized to be used by
said Owner (and/or its tenants, employees or invitees) pursuant to the REA,
thereafter the Owner of the Parking Structure Site shall have the right to
confiscate from such Owner the number of devices equal to the number of Parking
Spaces by which such Owner’s occupancy exceeded the number of Parking Spaces
then authorized to be used by the Owner (and/or its tenants, employees or
invitees) pursuant to the REA.
     3. Loss or theft of parking identification devices must be reported
immediately to the Owner of the Parking Structure Site or its parking operator,
and a report of such loss or theft must be filed by the User at that time. Any
parking identification device reported lost or stolen that is found on any
unauthorized vehicle will be confiscated and the illegal holder will be subject
to prosecution.



--------------------------------------------------------------------------------



 



289

     4. User shall obey all signs and shall park only in areas designed for
vehicle parking within painted stall lines. Parking Spaces are for the express
purpose of parking one automobile per space. Parking Spaces shall be used only
for parking vehicles no longer than full-sized passenger automobiles. All
directional signs and arrows must be observed, and all posted speed limits for
the Parking Structure shall be observed. If no speed limit is posted for an area
of the Parking Structure, the speed limit shall be five (5) miles per hour.
Users shall not permit any vehicle that belongs to or is controlled by a User,
its agents, employees, invitees, licensees and visitors, to be loaded, unloaded
or parked in areas other than those designated by the Owner of the Parking
Structure Site or its parking operator for such activities. No maintenance,
washing, waxing or cleaning of vehicles shall be permitted in the Automobile
Parking Areas. The Automobile Parking Areas shall not be used for overnight or
other storage for vehicles of any type. Each User shall park and lock his or her
own vehicle.
     5. Except as otherwise provided in the REA, the Owner of the Parking
Structure Site reserves the right to modify, redesign or redesignate uses
permitted in the Automobile Parking Areas or any portion thereof, to relocate
Parking Spaces from floor to floor, and to allocate Parking Spaces between
compact and standard sizes from time to time, as long as the same comply with
applicable Legal Requirements, and do not deprive any Owner of its Minimum
Parking Standards. Reserved Parking Spaces shall be clearly and prominently
marked as such by the Owner of the Parking Structure Site. Neither the Owner of
the Parking Structure Site nor its parking operator shall be liable or
responsible for the failure of Users to observe such markings or to obey other
rules and regulations, agreements, laws or ordinances applicable to the
Automobile Parking Areas. Without



--------------------------------------------------------------------------------



 



290

limiting the generality of the foregoing, the Owner of the Parking Structure
Site shall not be obligated to tow any violator’s vehicle, or to take any other
action on account of any such failure.
     6. The Owner of the Parking Structure Site shall be solely responsible for
the Maintenance (as such term is defined in the REA) and operation of the
applicable Automobile Parking Area. Without limiting the generality of the
foregoing, the Owner of the Parking Structure Site shall at all times maintain
all gates, elevators, lighting, electrical and exhaust systems, alarms, and
sprinklers in good working order.
     7. The Automobile Parking Area shall be accessible 24 hours a day. After
normal business hours, the Automobile Parking Area may be protected by security
gates operated by access cards in order to maintain the security of the
Automobile Parking Area.
     8. H/C I Owner and/or H/C II Owner, as the case may be, may enter into
agreements from time to time with the other Owners restricting the rights of
employees of Tenants of such other Owners to park in the Automobile Parking
Areas.
     9. Nothing set forth in these Parking Rules is intended to deprive any
Owner of its Minimum Parking Standards. Any conflict between any provision of
these Parking Rules and any provision of the REA shall be resolved in favor of
the REA.